Exhibit 10.3

 

Execution Version

 

 

 

STOCK PURCHASE AGREEMENT

 

dated as of March 31, 2010

 

between

 

THE PURCHASERS PARTY HERETO

 

and

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I PURCHASE OF NEW COMMON STOCK; CLOSING

3

 

 

 

SECTION 1.1

Purchase of New Common Stock

3

SECTION 1.2

Closing

3

SECTION 1.3

Company Rights Offering Election

4

SECTION 1.4

Company Election to Replace Certain Shares

4

SECTION 1.5

Pro Rata Reductions with Pershing Agreement

4

 

 

ARTICLE II GGO SHARE DISTRIBUTION AND GGO RIGHTS OFFERING

5

 

 

 

SECTION 2.1

GGO Share Distribution

5

SECTION 2.2

GGO Rights Offering

6

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

9

 

 

 

SECTION 3.1

Organization and Qualification

9

SECTION 3.2

Corporate Power and Authority

9

SECTION 3.3

Execution and Delivery; Enforceability

10

SECTION 3.4

Authorized Capital Stock

10

SECTION 3.5

Issuance

11

SECTION 3.6

No Conflict

12

SECTION 3.7

Consents and Approvals

13

SECTION 3.8

Company Reports

14

SECTION 3.9

No Undisclosed Liabilities

15

SECTION 3.10

No Material Adverse Effect

15

SECTION 3.11

No Violation or Default: Licenses and Permits

15

SECTION 3.12

Legal Proceedings

16

SECTION 3.13

Investment Company Act

16

SECTION 3.14

Compliance With Environmental Laws

16

SECTION 3.15

Company Benefit Plans

17

SECTION 3.16

Labor and Employment Matters

18

SECTION 3.17

Insurance

18

SECTION 3.18

No Unlawful Payments

18

SECTION 3.19

No Broker’s Fees

18

SECTION 3.20

Real and Personal Property

19

SECTION 3.21

Tax Matters

23

SECTION 3.22

Material Contracts

25

SECTION 3.23

Certain Restrictions on Charter and Bylaws Provisions; State Takeover Laws

25

SECTION 3.24

No Other Representations or Warranties

26

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

26

 

 

 

SECTION 4.1

Organization

26

SECTION 4.2

Power and Authority

26

SECTION 4.3

Execution and Delivery

27

SECTION 4.4

No Conflict

27

 

--------------------------------------------------------------------------------


 

SECTION 4.5

Consents and Approvals

27

SECTION 4.6

Compliance with Laws

27

SECTION 4.7

Legal Proceedings

27

SECTION 4.8

No Broker’s Fees

27

SECTION 4.9

Sophistication

28

SECTION 4.10

Purchaser Intent

28

SECTION 4.11

Reliance on Exemptions

28

SECTION 4.12

REIT Representations

28

SECTION 4.13

Financial Capability

28

SECTION 4.14

No Other Representations or Warranties

28

SECTION 4.15

Acknowledgement

28

 

 

ARTICLE V COVENANTS OF THE COMPANY AND PURCHASER

29

 

 

 

SECTION 5.1

Bankruptcy Court Motions and Orders

29

SECTION 5.2

Warrants, New Warrants and GGO Warrants

29

SECTION 5.3

[Intentionally Omitted.]

30

SECTION 5.4

Listing

30

SECTION 5.5

Use of Proceeds

30

SECTION 5.6

Access to Information

30

SECTION 5.7

Competing Transactions

31

SECTION 5.8

Reservation for Issuance

31

SECTION 5.9

Subscription Rights

31

SECTION 5.10

[Intentionally Omitted.]

35

SECTION 5.11

Notification of Certain Matters

35

SECTION 5.12

Further Assurances

35

SECTION 5.13

Hughes Heirs Obligations

35

SECTION 5.14

Rights Agreement; Reorganized Company Organizational Documents

36

SECTION 5.15

Stockholder Approval

37

SECTION 5.16

Closing Date Net Debt

38

 

 

ARTICLE VI ADDITIONAL COVENANTS OF PURCHASER

39

 

 

 

SECTION 6.1

Information

39

SECTION 6.2

Purchaser Efforts

39

SECTION 6.3

Plan Support

40

SECTION 6.4

Transfer Restrictions

40

SECTION 6.5

[Intentionally omitted.]

41

SECTION 6.6

REIT Representations and Covenants

41

SECTION 6.7

Non-Control Agreement

42

 

 

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF PURCHASER

42

 

 

 

SECTION 7.1

Conditions to the Obligations of Purchaser

42

 

 

ARTICLE VIII CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

51

 

 

 

SECTION 8.1

Conditions to the Obligations of the Company

51

 

 

ARTICLE IX [INTENTIONALLY OMITTED]

53

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X SURVIVAL OF REPRESENTATIONS AND WARRANTIES

53

 

 

 

SECTION 10.1

Survival of Representations and Warranties

53

 

 

ARTICLE XI TERMINATION

53

 

 

 

SECTION 11.1

Termination

53

SECTION 11.2

Effects of Termination

56

 

 

ARTICLE XII DEFINITIONS

56

 

 

 

SECTION 12.1

Defined Terms

56

 

 

ARTICLE XIII MISCELLANEOUS

70

 

 

 

SECTION 13.1

Notices

70

SECTION 13.2

Assignment; Third Party Beneficiaries

71

SECTION 13.3

Prior Negotiations; Entire Agreement

72

SECTION 13.4

Governing Law; Venue

72

SECTION 13.5

Company Disclosure Letter

72

SECTION 13.6

Counterparts

72

SECTION 13.7

Expenses

73

SECTION 13.8

Waivers and Amendments

73

SECTION 13.9

Construction

73

SECTION 13.10

Adjustment of Share Numbers and Prices

74

SECTION 13.11

Certain Remedies

74

SECTION 13.12

Bankruptcy Matters

75

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A:

 

Plan Summary Term Sheet

 

 

 

Exhibit B:

 

Post-Bankruptcy GGP Corporate Structure

 

 

 

Exhibit C-1:

 

Brookfield Agreement

 

 

 

Exhibit C-2:

 

Pershing Agreement

 

 

 

Exhibit D:

 

REIT Representation Letter

 

 

 

Exhibit E:

 

GGO Assets

 

 

 

Exhibit F:

 

Form of Approval Order

 

 

 

Exhibit G:

 

Form of Warrant Agreement

 

 

 

Exhibit H:

 

[Intentionally Omitted]

 

 

 

Exhibit I:

 

[Intentionally Omitted]

 

 

 

Exhibit J:

 

Form of REIT Opinion

 

 

 

Exhibit K:

 

[Intentionally Omitted]

 

 

 

Exhibit L:

 

[Intentionally Omitted]

 

 

 

Exhibit M:

 

Form of Non-Control Agreement

 

 

 

Exhibit N:

 

Certain REIT Investors

 

 

 

Schedule I:

 

GGO and GGP Pro Rata Shares

 

iv

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Page

 

 

 

2006 Bank Loan

 

56

Act

 

40

Additional Financing

 

46

Additional Sales Period

 

56

Adequate Reserves

 

23

Affiliate

 

57

Agreement

 

1

Anticipated Debt Paydowns

 

46

Approval Motion

 

29

Approval Order

 

29

Asset Sales

 

47

Backstop Commitment

 

7

Backstop Consideration

 

8

Bankruptcy Cases

 

1

Bankruptcy Code

 

1

Bankruptcy Court

 

1

Blue Sky

 

40

Brookfield Agreement

 

2

Brookfield Backstop Commitment

 

7

Brookfield Consortium Member

 

57

Brookfield Investor

 

2

Business Day

 

57

Capital Raising Activities

 

57

Cash Equivalents

 

57

Change of Control

 

57

Chapter 11

 

1

Claims

 

58

Closing

 

3

Closing Date

 

4

Closing Date Net Debt

 

58

Closing Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts

 

58

Closing Restraint

 

55

Code

 

17

Common Stock

 

1

Company

 

1

Company Benefit Plan

 

59

Company Board

 

59

Company Disclosure Letter

 

9

Company Ground Lease Property

 

21

Company Mortgage Loan

 

22

Company Option Plans

 

10

Company Properties

 

19

Company Property

 

19

 

v

--------------------------------------------------------------------------------


 

Company Property Lease

 

21

Company Rights Offering

 

4

Company SEC Reports

 

14

Competing Transaction

 

59

Conclusive Net Debt Adjustment Statement

 

59

Confirmation Order

 

43

Confirmed Debtors

 

67

Contract

 

60

Conversion Shares

 

60

Corporate Level Debt

 

60

Debt

 

60

Debtors

 

1

Designation Conditions

 

3

DIP Loan

 

60

Disclosure Statement

 

60

Disclosure Statement Order

 

43

Dispute Notice

 

38

Disputed Items

 

38

Effective Date

 

3

Eligible Holder

 

6

Encumbrances

 

19

Environmental Laws

 

16

Equity Exchange

 

1

Equity Securities

 

11

ERISA

 

60

ERISA Affiliate

 

17

Essential Assets

 

60

Excess Surplus Amount

 

61

Exchangeable Notes

 

61

Excluded Claims

 

61

Excluded Non-US Plans

 

17

Expiration Time

 

7

Fairholme

 

62

Foreign Plan

 

17

Fully Diluted Basis

 

62

GAAP

 

62

GGO

 

2

GGO Backstop Limit

 

7

GGO Common Share Amount

 

62

GGO Common Stock

 

5

GGO Minimum Allocation Right

 

7

GGO Note Amount

 

62

GGO Per Share Purchase Price

 

6

GGO Pro Rata Share

 

63

GGO Promissory Note

 

63

GGO Purchase Price

 

63

 

vi

--------------------------------------------------------------------------------


 

GGO Representative

 

5

GGO Rights Offering

 

6

GGO Rights Offering Shares

 

6

GGO Setup Costs

 

63

GGO Share Distribution

 

6

GGO Shares

 

63

GGO Warrants

 

30

GGP

 

1

GGP Pro Rata Shares

 

63

Governmental Entity

 

63

Hazardous Materials

 

16

Hughes Agreement

 

64

Hughes Amount

 

63

Hughes Heirs Obligations

 

64

Identified Assets

 

5

Indebtedness

 

64

Indemnity Cap

 

39

Initial Investors

 

2

Investment Agreements

 

2

Joint Venture

 

64

Knowledge

 

64

Law

 

64

Liquidity Equity Issuances

 

64

Liquidity Target

 

46

Material Adverse Effect

 

65

Material Contract

 

65

Material Lease

 

21

Measurement Date

 

10

Most Recent Statement

 

19

MPC Assets

 

66

MPC Tax Reserve

 

66

MPC Taxes

 

66

Net Debt Excess Amount

 

66

Net Debt Surplus Amount

 

66

New Common Stock

 

1

New Debt

 

46

New Warrants

 

30

Non-Control Agreement

 

66

Non-Controlling Properties

 

66

NYSE

 

30

Offering Premium

 

67

Operating Partnership

 

67

PBGC

 

17

Per Share Purchase Price

 

3

Permitted Claims

 

67

Permitted Claims Amount

 

67

 

vii

--------------------------------------------------------------------------------


 

Permitted Replacement Shares

 

67

Permitted Title Exceptions

 

19

Pershing Agreement

 

2

Pershing Backstop Commitment

 

7

Pershing Purchasers

 

2

Person

 

67

Petition Date

 

1

Plan

 

1

Plan Debtors

 

67

Plan Summary Term Sheet

 

1

PMA Claims

 

67

Preliminary Closing Date Net Debt Review Deadline

 

68

Preliminary Closing Date Net Debt Review Period

 

68

Preliminary Closing Date Net Debt Schedule

 

38

Proportionally Consolidated Debt

 

68

Proportionally Consolidated Unrestricted Cash

 

68

Proposed Approval Order

 

29

Proposed Securities

 

31

Purchase Group

 

68

Purchase Notice

 

8

Purchase Price

 

3

Purchaser

 

1

Purchaser Debt Holdings

 

60

Record Date

 

6

Refinance Cap

 

48

Reinstated Amounts

 

46

Reinstatement Adjustment Amount

 

68

Reinstatement Amount

 

68

REIT

 

24

REIT Subsidiary

 

24

Reorganized Company

 

1

Reorganized Company Organizational Documents

 

36

Reserve

 

67

Reserve Surplus Amount

 

69

Resolution Period

 

38

Right

 

6

Rights Agreement

 

69

Rights Offering Election

 

4

Rouse Bonds

 

69

Rule 144

 

41

Sales Cap

 

48

SEC

 

14

Securities Act

 

14

Share Cap Number

 

46

Share Equivalent

 

69

Shares

 

3

 

viii

--------------------------------------------------------------------------------


 

Significant Subsidiaries

 

69

Specified Debt

 

69

Subscription Agent

 

7

Subscription Right

 

31

Subsidiary

 

69

Synthetic Lease Obligation

 

64

Target Net Debt

 

69

Tax Protection Agreements

 

69

Tax Return

 

24

Taxes

 

23

Termination Date

 

70

Total Unsubscribed Shares

 

7

Transactions

 

70

TRUPS

 

70

Unrestricted Cash

 

70

Unrestricted Date

 

40

Unsecured Indebtedness

 

70

UPREIT Units

 

70

Warrant Agreement

 

29

Warrants

 

29

 

ix

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT, dated as of March 31, 2010 (this “Agreement”), by and
between General Growth Properties, Inc., a Delaware corporation (“GGP”), and The
Fairholme Fund, a series of Fairholme Funds, Inc., a Maryland corporation (“The
Fairholme Fund”) and Fairholme Focused Income Fund, a series of Fairholme
Funds, Inc., a Maryland corporation, (each, together with its permitted nominees
and assigns, a “Purchaser”).

 

RECITALS

 

WHEREAS, GGP is a debtor in possession in that certain bankruptcy case under
chapter 11 (“Chapter 11”) of Title 11 of the United States Code, 11 U.S.C. §§
101 -1532 (as amended, the “Bankruptcy Code”) filed on April 16, 2009 (the
“Petition Date”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”), Case No. 09-11977 (ALG).

 

WHEREAS, each Purchaser, separately and not jointly, desires to assist GGP in
its plans to recapitalize and emerge from bankruptcy and has agreed to sponsor
the implementation of a joint chapter 11 plan of reorganization based on the
Plan Summary Term Sheet (as defined below) (together with all documents and
agreements that form part of such plan or related plan supplement or are related
thereto, and as it may be amended, modified or supplemented from time to time,
in each case, to the extent it relates to the implementation and effectuation of
the Plan Summary Term Sheet and this Agreement, the “Plan”), of GGP and its
Subsidiaries and Affiliates who are debtors and debtors-in-possession (the
“Debtors”) in the chapter 11 cases pending and jointly administered in the
Bankruptcy Court (the “Bankruptcy Cases”).

 

WHEREAS, principal elements of the Plan (including a table setting forth the
proposed treatment of allowed claims and equity interests in the Bankruptcy
Cases) are set forth on Exhibit A hereto (the “Plan Summary Term Sheet”).

 

WHEREAS, the Plan shall provide, among other things, that (i) each holder of
common stock, par value $0.01 per share, of GGP (the “Common Stock”) shall
receive, in exchange for each share of Common Stock held by such holder, one
share (subject to adjustment as contemplated by Section 5.13(a) hereof) of new
common stock (the “New Common Stock”) of a new company that succeeds to GGP in
the manner contemplated by Exhibit B upon consummation of the Plan (the
“Reorganized Company”) and (ii) any Equity Securities (other than Common Stock)
of the Company (as defined below) or any of its Subsidiaries (as defined below)
outstanding immediately after the Effective Date that were previously
convertible into, or exercisable or exchangeable for, Common Stock shall
thereafter be convertible into, or exercisable or exchangeable for, New Common
Stock (based upon the number of shares of Common Stock underlying such Equity
Securities) (the transactions contemplated by clauses (i) and (ii) of this
recital being referred to herein as the “Equity Exchange”).  For purposes of
this Agreement, the “Company” shall be deemed to refer, prior to consummation of
the Plan, to GGP and, on and after consummation of the Plan, the Reorganized
Company, as the context requires.

 

WHEREAS, each Purchaser, separately and not jointly, desires to make an
investment in the Reorganized Company on the terms and subject to the conditions
described herein in the form of the purchase of shares of New Common Stock as
contemplated hereby.

 

--------------------------------------------------------------------------------


 

WHEREAS, in addition to the Equity Exchange and the sale of the Shares (as
defined below), the Plan shall provide for the incorporation by the Company of a
new subsidiary, General Growth Opportunities, Inc. (“GGO”), the contribution of
certain assets (and/or equity interests related thereto) of the Company to GGO
and the assumption by GGO of the liabilities associated with such assets, the
distribution to the shareholders of the Company (subject to adjustment as
contemplated by Section 5.13(b) hereof and prior to the issuance of the Shares
and the issuance of other shares of New Common Stock contemplated by this
Agreement other than pursuant to the Equity Exchange) on a pro rata basis and
certain holders of UPREIT Units of all of the capital stock of GGO and the
consummation of the GGO Rights Offering (as described herein).

 

WHEREAS, the Company has requested that each Purchaser, separately and not
jointly, commit to purchase the Shares and the GGO Shares at a fixed price for
the term hereof.

 

WHEREAS, each Purchaser, separately and not jointly, has agreed to enter into
this Agreement and commit to purchase the Shares and the GGO Shares only on the
condition that the Company, as promptly as practicable following the date hereof
(but no later than the date provided in Section 5.2 hereof), issue the Warrants
contemplated herein and perform its other obligations hereunder.

 

WHEREAS, on the date hereof, the Company entered into an agreement (in the form
attached hereto as Exhibit C-1 together with any amendments thereto as have been
approved by each Purchaser, the “Brookfield Agreement”) with REP Investments LLC
(the “Brookfield Investor”) pursuant to which the Brookfield Investor has agreed
to make (i) an investment of up to $2,500,000,000 in the Reorganized Company in
the form of the purchase of shares of New Common Stock and (ii) an investment of
up to $125,000,000 in GGO in the form of the purchase of shares of GGO Common
Stock pursuant to a commitment to backstop a portion of the GGO Rights Offering.

 

WHEREAS, on the date hereof, the Company entered into an agreement (in the form
attached hereto as Exhibit C-2 together with any amendments thereto as have been
approved by each Purchaser, the “Pershing Agreement”  and, together with this
Agreement and the Brookfield Agreement, the “Investment Agreements”) with
Pershing Square, L.P., Pershing Square II, L.P., Pershing Square International,
Ltd. and Pershing Square International V, Ltd. (the “Pershing Purchasers” and,
together with each Purchaser and the Brookfield Investor, the “Initial
Investors”) pursuant to which the Pershing Purchasers have agreed to make (i) an
investment of up to $1,085,714,290 in the Reorganized Company in the form of the
purchase of shares of New Common Stock and (ii) an investment of up to
$62,500,000 in GGO in the form of the purchase of shares of GGO Common Stock
pursuant to a commitment to backstop a portion of the GGO Rights Offering.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURCHASE OF NEW COMMON STOCK; CLOSING

 

SECTION 1.1                          Purchase of New Common Stock.

 

(a)                                  On the terms and subject to the conditions
set forth herein, at the Closing (as defined below), each Purchaser shall
purchase from the Company, and the Company shall sell to such Purchaser, a
number of shares of New Common Stock (the “Shares”) equal to (x) its GGP Pro
Rata Share of the Total Purchase Amount (as defined below) minus (y) its
Conversion Shares, for a price per share equal to $10.00 (the “Per Share
Purchase Price” and, in the aggregate, the “Purchase Price”); provided, that no
Purchaser shall be obligated to purchase a number of Shares less than its GGP
Pro Rata Share of 190,000,000, as determined pursuant to Section 1.4.

 

(b)                                 The “Total Purchase Amount” will be
380,000,000, subject to reduction pursuant to Section 1.4.

 

(c)                                  All Shares shall be delivered with any and
all issue, stamp, transfer or similar taxes or duties payable in connection with
such delivery duly paid by the Company to the extent required under the
Confirmation Order or applicable Law.

 

(d)                                 Each Purchaser, in its sole discretion, may
assign its rights to receive Shares hereunder or designate that some or all of
the Shares be issued in the name of, and delivered to, one or more of the other
members of its Purchaser Group or any third party to whom the shares could be
transferred immediately after Closing in accordance with Section 6.4, subject to
(i) such action not causing any delay in the obtaining of, or significantly
increasing the risk of not obtaining, any material authorizations, consents,
orders, declarations or approvals necessary to consummate the transactions
contemplated by this Agreement or otherwise delaying the consummation of such
transactions, (ii) such Person shall be an “accredited investor” (within the
meaning of Rule 501 of Regulation D under the Securities Act) and shall have
agreed in writing with and for the benefit of the Company to be bound by the
terms of this Agreement applicable to such Purchaser set forth in Section 6.4
and the applicable Non-Control Agreement, if any, including the delivery of the
letter certifying compliance with the representations and covenants set forth on
Exhibit D to the extent applicable to such assignee or designee and (iii) such
initial Purchaser not being relieved of any of its obligations under this
Agreement ((i), (ii) and (iii) collectively, the “Designation Conditions”). 
Notwithstanding anything to the contrary in this Agreement, no Purchaser may
assign its rights to receive or designate Shares to any Person (other than
members of its Purchaser Group) if such assignment or designation would cause a
failure of the closing condition in Section 7.1(u) of the Brookfield Agreement.

 

SECTION 1.2                          Closing.  Subject to the satisfaction or
waiver of the conditions (excluding conditions that, by their nature, cannot be
satisfied until the Closing, but subject to the satisfaction or waiver of those
conditions as of the Closing) set forth in Article VII and Article VIII, the
closing of the purchase of the Shares by each Purchaser pursuant hereto (the
“Closing”) shall occur at 9:30 a.m., New York time, on the effective date of the
Plan (the “Effective Date”), at the offices of Weil, Gotshal & Manges LLP
located at 767 Fifth Avenue, New York, NY

 

3

--------------------------------------------------------------------------------


 

10153, or such other date, time or location as agreed by the parties.  The date
of the Closing is referred to as the “Closing Date”.  Each of the Company and
each Purchaser hereby agrees that in no event shall the Closing occur unless all
of the Shares are sold to each applicable Purchaser (or to such other Persons as
each such applicable Purchaser may designate in accordance with and subject to
the Designation Conditions so long as such designation would not cause a failure
of the closing condition in Section 7.1(u) of the Brookfield Agreement) on the
Closing Date.

 

SECTION 1.3                          Company Rights Offering Election.  The
Company may at any time prior to the date of filing of the Disclosure Statement,
upon written notice to each Purchaser in accordance with the terms hereof (the
“Rights Offering Election”), irrevocably elect to convert the obligation of such
Purchaser to purchase the Shares as contemplated by Section 1.1 hereof into an
obligation of such Purchaser to participate in a rights offering by the Company
pursuant to which shareholders and/or creditors of the Company are offered
rights to subscribe for shares of New Common Stock (a “Company Rights
Offering”), subject to the execution and delivery of definitive documentation
therefor and the satisfaction of the conditions described therein and other
customary conditions for a public rights offering.  To the extent the Company
makes a Rights Offering Election, (i) each Purchaser shall be entitled to a
minimum allocation of shares of New Common Stock in the Company Rights Offering
equal to the number of shares such Purchaser would otherwise be required to
purchase pursuant to Section 1.1 hereof had no such election been made, (ii) the
purchase price per share payable by such Purchaser shall be equal to the Per
Share Purchase Price and such Purchaser shall not be otherwise adversely
affected as compared to the transactions contemplated hereby, (iii) the Company
Rights Offering shall be effected in a manner substantially consistent with the
procedures contemplated by Section 2.2 with respect to the GGO Rights Offering;
provided, that the Company Rights Offering shall be completed by the Effective
Date, and (iv) the Company and each Purchaser shall cooperate in good faith to
develop and agree upon documentation that is reasonably acceptable to both the
Company and each Purchaser governing the further terms and conditions of the
Company Rights Offering.

 

SECTION 1.4                          Company Election to Replace Certain
Shares.  In the event that the Company has sold, or has binding commitments to
sell on or prior to the Effective Date, Permitted Replacement Shares, the
Company may elect by written notice to each Purchaser to reduce the Total
Purchase Amount by any portion of the number of such Permitted Replacement
Shares as the Company may determine in its discretion; provided, that the Total
Purchase Amount shall not be less than 190,000,000.  No election by the Company
under this Section 1.4 shall be effective unless received by each Purchaser on
or prior to the tenth day prior to the hearing to approve the Confirmation Order
under Bankruptcy Rule 2002.  Any election by the Company under this Section 1.4
shall be binding and irrevocable.

 

SECTION 1.5                          Pro Rata Reductions with Pershing
Agreement.  No election by the Company pursuant to Section 1.4 shall be made
unless the Company is making a similar election under the Pershing Agreement,
such that each of the aggregate number of Shares required to be purchased at
Closing is allocated as among each Purchaser and among each of the Pershing
Purchasers under the Pershing Agreement in accordance with the applicable GGP
Pro Rata Share.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

GGO SHARE DISTRIBUTION AND GGO RIGHTS OFFERING

 

SECTION 2.1                          GGO Share Distribution.  On the terms and
subject to the conditions (including Bankruptcy Court approval) set forth
herein, the Plan shall provide for the following:

 

(a)                                  On or prior to the Effective Date, the
Company shall incorporate GGO with issued and outstanding capital stock
consisting of at least the GGO Common Share Amount of shares of common stock
(the “GGO Common Stock”), designate an employee of the Company familiar with the
Identified Assets and reasonably acceptable to the other Initial Investors to
serve as a representative of GGO (the “GGO Representative”)and shall contribute
to GGO (directly or indirectly) the assets (and/or equity interests related
thereto) set forth in Exhibit E hereto and have GGO assume directly or
indirectly the associated liabilities (the “Identified Assets”); provided,
however, that to the extent the Company is prohibited by Law from contributing
one or more of the Identified Assets to GGO or the contribution thereof would
breach or give rise to a default under any Contract, agreement or instrument
that would, in the good faith judgment of the Company in consultation with the
GGO Representative, impair in any material respect the value of the relevant
Identified Asset or give rise to additional liability (other than liability that
would not, in the aggregate, be material) on the part of GGO or the Company or a
Subsidiary of the Company, the Company shall (i) to the extent not prohibited by
Law or would give rise to such a default, take such action or cause to be taken
such other actions in order to place GGO, insofar as reasonably possible, in the
same economic position as if such Identified Asset had been transferred as
contemplated hereby and so that, insofar as reasonably possible, substantially
all the benefits and burdens (including all obligations thereunder but excluding
any obligations that arise out of the transfer of the Identified Asset to the
extent included in Permitted Claims) relating to such Identified Asset,
including possession, use, risk of loss, potential for gain and control of such
Identified Asset, are to inure from and after the Closing to GGO (provided that
as soon as a consent for the contribution of an Identified Asset is obtained or
the contractual impediment is removed or no longer applies, the applicable
Identified Asset shall be promptly contributed to GGO), or (ii) to the extent
the actions contemplated by clause (i) are not possible without resulting in a
material and adverse effect on the Company and its Subsidiaries (as reasonably
determined by the Company in consultation with the GGO Representative),
contribute other assets, with the separate consent of each Purchaser (which such
Purchaser shall not unreasonably withhold, condition or delay), having an
economically equivalent value and related financial impact on the Company (in
each case, as reasonably agreed by each Purchaser and the Company in
consultation with the GGO Representative) to the Identified Asset not so
contributed; provided, however, that this subsection (ii) shall not be available
to the Company in the case of any Essential Asset.

 

(b)                                 Subject to Section 5.13(b), the GGO Common
Share Amount of shares of GGO Common Stock, representing all of the outstanding
capital stock of GGO (other than shares of GGO Common Stock to be issued (x) in
the GGO Rights Offering, (y) in connection with the Backstop Consideration and
the backstop consideration issuable to the other Initial Investors pursuant to
their respective Investment Agreements, and (z) upon exercise of the GGO
Warrants and the warrants issued to the other Initial Investors pursuant to
their respective Investment Agreements), shall be distributed, on or prior to
the Effective Date, to the shareholders of the

 

5

--------------------------------------------------------------------------------


 

Company (pre-issuance of the Shares) on a pro rata basis and certain holders of
Common UPREIT Units (the “GGO Share Distribution”).

 

(c)                                  It is agreed that neither the Company nor
any of its Subsidiaries shall be required to pay or cause payment of any fees or
make any financial accommodations to obtain any third party consent, approval,
waiver or other permission for the contribution contemplated by Section 2.1(a),
or to seek any such consent, approval, waiver or other permission that is
inapplicable to the Company or any of its Debtor Subsidiaries pursuant to the
Bankruptcy Code.

 

(d)                                 The parties currently contemplate that the
GGO Share Distribution will be structured as a “tax free spin-off” under the
Code.  To the extent that the Company and each Purchaser jointly determine that
it is desirable for the GGO Share Distribution to be structured as a taxable
dividend, the parties will work together to structure the transaction to allow
for such outcome.

 

(e)                                  With respect to the Columbia Master Planned
Community (the “CMPC”), it is the intention of the parties that office assets
currently producing any material amount of income at the CMPC (including any
associated right of access to parking spaces) will be retained by the Company
and the remaining non-income producing assets at the CMPC will be transferred to
GGO (including all rights to develop and/or redevelop (as appropriate) the
remainder of the CMPC).  On or prior to the Effective Date, the Company and GGO
shall enter into a mutually satisfactory development and cooperation agreement
with respect to the CMPC, which agreement shall provide, among other things,
that GGO shall grant mutually satisfactory easements, to the extent not already
granted, such that the office buildings retained by GGP (as provided above)
continuously shall have access to parking spaces appropriate for such office
buildings.

 

SECTION 2.2                          GGO Rights Offering.

 

(a)                                  On the terms and subject to the conditions
set forth herein, the Plan shall provide for the following:

 

(i)            That GGO shall offer 50,000,000 shares of GGO Common Stock (the
“GGO Rights Offering Shares”) pursuant to a rights offering (the “GGO Rights
Offering”) which shall be completed at the Company’s election either (A) on or
prior to the Effective Date or (B) promptly (but in no event later than 90 days)
following the Effective Date.  Pursuant to the GGO Rights Offering, each holder
of shares of Common Stock entitled to subscribe to the GGO Rights Offering
(each, an “Eligible Holder”), as of the record date approved by the Bankruptcy
Court in connection with the Plan (the “Record Date”), shall be offered a
transferable subscription right (each, a “Right”) to purchase up to its pro rata
share (after giving effect to the GGO Minimum Allocation Right and minimum
allocation rights granted to other investors in the Plan) of the GGO Rights
Offering Shares at a purchase price of $5.00 per share of GGO Common Stock (the
“GGO Per Share Purchase Price”).

 

6

--------------------------------------------------------------------------------


 

(ii)           That each Purchaser shall be entitled to receive a minimum
allocation in connection with the GGO Rights Offering equal to its GGO Pro Rata
share of 10,000,000 shares of GGO Common Stock at the GGO Per Share Purchase
Price (the “GGO Minimum Allocation Right”).

 

(iii)          That if the subscription agent for the GGO Rights Offering (the
“Subscription Agent”) for any reason does not receive from a given Eligible
Holder both a timely and duly completed subscription form for the GGO Rights
Offering and timely payment of such Eligible Holder’s aggregate GGO Per Share
Purchase Price prior to the expiration time for the GGO Rights Offering (the
“Expiration Time”), such Eligible Holder shall be deemed to have relinquished
and waived its right to participate in the GGO Rights Offering.

 

(iv)          The Expiration Time shall occur no later than ninety (90) days
after the Effective Date.

 

(b)                                 In order to facilitate the GGO Rights
Offering, pursuant to this Agreement, and subject to the terms, conditions and
limitations set forth herein, the Plan will provide that GGO will sell to each
Purchaser in the GGO Rights Offering, and each Purchaser hereby agrees to
subscribe and pay for, a number of shares of GGO Common Stock (not to exceed the
GGO Backstop Limit (as such term is defined below)) equal to the product of
(y) such Purchaser’s GGO Pro Rata Share multiplied by (z)(i) the GGO Rights
Offering Shares minus (ii) the number of shares of GGO Common Stock offered
pursuant to the GGO Rights Offering and duly subscribed for and paid for on or
before the Expiration Time (the difference between (i) and (ii) after applying
the GGO Backstop Limit, the “Unsubscribed Shares” and such Purchaser’s
commitment to purchase such Unsubscribed Shares being referred to as its
“Backstop Commitment”); provided, however, that the Backstop Commitment is
conditioned upon GGO having filed, and the SEC declaring effective, a shelf
registration statement on Form S-1 or S-11, as applicable, prior to the date of
the completion of the GGO Rights Offering covering resales by each Purchaser of
the GGO Shares and shares issuable upon exercise of the GGO Warrants, containing
a plan of distribution reasonably satisfactory to each Purchaser, but subject to
the provisions of Section 6.4 and the applicable Non-Control Agreement, if any. 
For purposes of this Agreement, each Purchaser’s “GGO Backstop Limit” means the
number of shares of GGO Common Stock equal to (i) such Purchaser’s GGO Pro Rata
Share of the quotient obtained by dividing (x) $125,000,000 by (y) the GGO Per
Share Purchase Price minus (ii) the number of shares of GGO Common Stock
subscribed, and paid for, on or before the Expiration Time by such Purchaser
pursuant to its GGO Minimum Allocation Right.  If the Brookfield Consortium
Members and/or the Pershing Purchasers have any obligation to subscribe and pay
for shares of GGO Common Stock offered pursuant to the GGO Rights Offering (the
“Brookfield Backstop Commitment” and/or “Pershing Backstop Commitment”,
respectively) in the Brookfield Agreement or Pershing Agreement, respectively,
the Backstop Commitment shall be applied pro rata with the Brookfield Backstop
Commitment and Pershing Backstop Commitment, such that the total number of
shares of GGO Common Stock not subscribed for in the GGO Rights Offering (the
“Total Unsubscribed Shares”) shall be allocated in proportion to their
respective backstop commitments (subject in the case of each Purchaser to its
GGO Backstop Limit and in

 

7

--------------------------------------------------------------------------------


 

the case of the Brookfield Consortium Members or Pershing Purchasers to the
applicable limits in the Brookfield Agreement or Pershing Agreement,
respectively).

 

(c)                                  The Subscription Agent shall be instructed
to give each Purchaser as soon as reasonably practicable after the Expiration
Time, by electronic facsimile transmission or by electronic mail a notice
conforming to the requirements specified herein of either (i) the calculation of
the number of Unsubscribed Shares and a summary of the portion of the Total
Unsubscribed Shares required to be purchased by each Purchaser and, if
applicable, each Brookfield Investor and each Pershing Purchaser (a “Purchase
Notice”), or (ii) in the absence of any Unsubscribed Shares, the fact that there
are no Unsubscribed Shares.  If at the Expiration Time the Total Unsubscribed
Shares are in excess of the aggregate Backstop Commitment of each Purchaser, the
Brookfield Backstop Commitment and the Pershing Backstop Commitment, then each
Purchaser shall also have the right, but not the obligation, to purchase on the
same terms as its Backstop Commitment such Purchaser’s GGO Pro Rata Share of
fifty percent (50%) the number of Total Unsubscribed Shares in excess of the
aggregate Backstop Commitments, the Brookfield Backstop Commitment and the
Pershing Backstop Commitment, exercisable within 30 days after receipt of the
Purchase Notice.

 

(d)                                 The Plan shall provide that unless this
Agreement has been previously terminated, on the Effective Date GGO shall issue
to each Purchaser (or its designees in accordance with and subject to the
Designation Conditions) a number of shares of GGO Common Stock equal to the
quotient obtained by dividing (x) its GGO Pro Rata Share of $6,250,000 by
(y) the GGO Per Share Purchase Price (the “Backstop Consideration”) as
compensation for the risk and efforts of its Backstop Commitment.

 

(e)                                  In the GGO Rights Offering, each Purchaser
shall purchase at the GGO Per Share Purchase Price, and GGO shall sell, such
number of Unsubscribed Shares as are listed in the final Purchase Notice
provided to such Purchaser by the Company pursuant to Section 2.2(c) hereof,
without prejudice to the rights of such Purchaser or GGO to seek later an upward
or downward adjustment if the number of Unsubscribed Shares in such Purchase
Notice is miscalculated.

 

(f)                                    On the terms and subject to the
conditions set forth herein, the Plan shall provide that delivery of the
Unsubscribed Shares shall be made promptly by GGO to the account of each
Purchaser (or to such other accounts as the applicable Purchaser may designate
in accordance with and subject to the Designation Conditions) against payment of
the aggregate GGO Per Share Purchase Price for the Unsubscribed Shares by wire
transfer of immediately available funds to the account specified by GGO to such
Purchaser at least twenty-four hours in advance.

 

(g)                                 All GGO Shares shall be delivered with any
and all issue, stamp, transfer or similar taxes or duties payable in connection
with such delivery duly paid by GGO to the extent required under the
Confirmation Order or applicable Law.

 

(h)                                 Each Purchaser, in its sole discretion, may
designate that some or all of the GGO Shares be issued in the name of, and
delivered to, the other members of its Purchaser Group in accordance with and
subject to the Designation Conditions.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser, as set forth below,
except (i) as set forth in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2009 (but not in documents filed as exhibits thereto or
documents incorporated by reference therein) filed with the SEC on March 1, 2010
(other than in any “risk factor” disclosure or any other forward-looking
disclosures contained in such reports under the headings “Risk Factors” or
“Cautionary Note” or any similar sections) or (ii) as set forth in the
disclosure schedule delivered by the Company to each Purchaser on the date of
this Agreement (the “Company Disclosure Letter”):

 

SECTION 3.1         Organization and Qualification.  The Company and each of its
direct and indirect Significant Subsidiaries is duly organized and is validly
existing as a corporation or other form of entity, where applicable, in good
standing under the Laws of their respective jurisdictions of organization, with
the requisite power and authority to own, operate or manage its properties and
conduct its business as currently conducted, subject, as applicable, to the
restrictions that result from any such entity’s status as a debtor-in-possession
under Chapter 11, except to the extent the failure of such Significant
Subsidiary to be in good standing (to the extent the concept of good standing is
applicable in its jurisdiction of organization) would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  The
Company and each of its Significant Subsidiaries has been duly qualified as a
foreign corporation or other form of entity for the transaction of business and,
where applicable, is in good standing under the Laws of each other jurisdiction
in which it owns, manages, operates or leases properties or conducts business so
as to require such qualification, except to the extent the failure to be so
qualified or, where applicable, be in good standing would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.2         Corporate Power and Authority.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the Confirmation Order, and the expiration or waiver by the
Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the Company has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder (except with respect to (i) the
issuance of the Warrants and (ii) the provisions of the Approval Order).  The
Company has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by it of this Agreement.

 

(b)           Subject to the entry of the Approval Order, the Company has the
requisite power and authority to (i) issue the Warrants (assuming the accuracy
of the representations of each Purchaser contained in Exhibit D) and
(ii) perform its obligations pursuant to the provisions of the Approval Order
hereof.  No approval by any securityholders of the Company or any Subsidiary of
the Company is required in connection with the issuance of the Warrants or the
issuance of the shares of Common Stock upon exercise of the Warrants.

 

9

--------------------------------------------------------------------------------


 

(c)           The Company has received written confirmation from the NYSE that
the shares of New Common Stock or other Equity Securities issuable by the
Company to each Purchaser and the other members of the Purchaser Group in
connection with each Purchaser’s exercise of its Subscription Rights
contemplated by Section 5.9(a) hereof shall not require stockholder approval and
shall be eligible for listing on the NYSE in the hands of such Purchaser or
other members of the Purchaser Group without any requirement for stockholder
approval, in each case, during the five (5) year period following the Closing
Date.

 

SECTION 3.3         Execution and Delivery; Enforceability.

 

(a)           This Agreement has been duly and validly executed and delivered by
the Company, and subject to the authorization of the Bankruptcy Court, which
shall be contained in the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, shall constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at Law or in equity) (except
with respect to (i) the issuance of the Warrants and (ii) the provisions of the
Approval Order).

 

(b)           Subject to the entry of the Approval Order, the provisions of this
Agreement relating to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order shall constitute the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms.

 

SECTION 3.4         Authorized Capital Stock.   As of the date of this
Agreement, the authorized capital stock of the Company consists of 875,000,000
shares of Common Stock and of 5,000,000 shares of preferred stock.  The issued
and outstanding capital stock of the Company and the shares of Common Stock
available for grant pursuant to the Company’s 1993 Stock Incentive Plan, 1998
Stock Incentive Plan and 2003 Stock Incentive Plan (collectively, the “Company
Option Plans”) or otherwise as of March 26, 2010 (the “Measurement Date”) is set
forth on Section 3.4 of the Company Disclosure Letter.  From the Measurement
Date to the date of this Agreement, other than in connection with the issuance
of shares of Common Stock pursuant to the exercise of options outstanding as of
the Measurement Date, there has been no change in the number of outstanding
shares of capital stock of the Company or the number of outstanding Equity
Securities (as defined below).  Except as set forth on Section 3.4 of the
Company Disclosure Letter, on the Measurement Date, there was not outstanding,
and there was not reserved for issuance, any (i) share of capital stock or other
voting securities of the Company or its Significant Subsidiaries; (ii) security
of the Company or its Subsidiaries convertible into or exchangeable or
exercisable for shares of capital stock or voting securities of the Company or
its Significant Subsidiaries; (iii) option or other right to acquire from the
Company or its Subsidiaries, or obligation of the Company or its Subsidiaries to
issue, any shares of capital stock, voting securities or security convertible
into or exercisable or exchangeable for shares of capital stock or voting
securities of the Company or its Significant Subsidiaries, as the case may be;
or (iv) equity equivalent interest in the ownership or earnings of the Company
or its Significant Subsidiaries or other similar right, in each case to which
the Company or a Significant Subsidiary is a party (the items in clauses
(i) through (iv) collectively, “Equity

 

10

--------------------------------------------------------------------------------


 

Securities”).  Other than as set forth on Section 3.4 of the Company Disclosure
Letter or as contemplated by this Agreement, or pursuant to Contracts entered
into by the Company after the date hereof and prior to the Closing that are
otherwise not inconsistent with any Purchaser’s rights hereunder and with
respect to the transactions contemplated hereby, and do not confer on any other
Person rights that are superior to those received by any Purchaser hereunder or
pursuant to the transactions contemplated hereby other than rights and terms
that are customarily granted to holders of any such Equity Securities so issued
and not customarily granted in transactions such as the transactions
contemplated hereby, there is no outstanding obligation of the Company or its
Subsidiaries to repurchase, redeem or otherwise acquire any Equity Security.
Other than as set forth on Section 3.4 of the Company Disclosure Letter or as
contemplated by this Agreement, or pursuant to Contracts entered into by the
Company in connection with the issuance of Equity Securities after the date
hereof and prior to the Closing that are otherwise not inconsistent with any
Purchaser’s rights hereunder and with respect to the transactions contemplated
hereby, and do not confer on any other Person rights that are superior to those
received by any Purchaser hereunder or pursuant to the transactions contemplated
hereby other than rights and terms that are customarily granted to holders of
any such Equity Securities so issued and not customarily granted in transactions
such as the transactions contemplated hereby, there is no stockholder agreement,
voting trust or other agreement or understanding to which the Company is a party
or by which the Company is bound relating to the voting, purchase, transfer or
registration of any shares of capital stock of the Company or preemptive rights
with respect thereto.  Section 3.4   of the Company Disclosure Letter sets forth
a complete and accurate list of the outstanding Equity Securities of the Company
as of the Measurement Date, including the applicable conversion rates and
exercise prices (or, in the case of options to acquire Common Stock, the
weighted average exercise price) relating to the conversion or exercise of such
Equity Securities into or for Common Stock.

 

SECTION 3.5         Issuance.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in entry of the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the issuance of the
Shares and the New Warrants has been duly and validly authorized.  Subject to
the entry of the Approval Order and assuming the accuracy of the representations
of such Purchaser contained in Exhibit D, the issuance of the Warrants is duly
and validly authorized. When the Shares are issued and delivered in accordance
with the terms of this Agreement against payment therefor, the Shares shall be
duly and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the applicable
Non-Control Agreement, if any, and applicable state and federal securities
Laws.  When the Warrants and the New Warrants are issued and delivered in
accordance with the terms of this Agreement, the Warrants and New Warrants shall
be duly and validly issued and free and clear of all taxes, liens, preemptive
rights, rights of first refusal and subscription rights, other than rights and
restrictions under this Agreement, the terms of the Warrants and New Warrants
and under applicable state and federal securities Laws.  When the shares of
Common Stock issuable upon the exercise of the Warrants and the shares of New
Common Stock issuable upon the exercise of the New Warrants are issued and
delivered against payment therefor, the shares of Common Stock and New Common
Stock, as applicable, shall be duly and validly issued, fully paid and non-

 

11

--------------------------------------------------------------------------------


 

assessable and free and clear of all taxes, liens, pre-emptive rights, rights of
first refusal and subscription rights, other than rights and restrictions under
this Agreement, the applicable Non-Control Agreement, if any, and applicable
state and federal securities Laws.

 

(b)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the entry of the Confirmation Order, and the expiration or
waiver by the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, when the GGO Shares and
the GGO Warrants are issued, the GGO Shares and GGO Warrants shall be duly and
validly authorized, duly and validly issued, fully paid and non-assessable and
free and clear of all taxes, liens, pre-emptive rights, rights of first refusal
and subscription rights, other than rights and restrictions under this Agreement
and under applicable state and federal securities Laws.  When the shares of GGO
Common Stock issuable upon the exercise of the GGO Warrants are issued and
delivered against payment therefor, the shares of GGO Common Stock shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement and under
applicable state and federal securities Laws.

 

SECTION 3.6         No Conflict.

 

(a)           Subject to (i) the receipt of the consents set forth on
Section 3.6 of the Company Disclosure Letter, (ii) such authorization as is
required by the Bankruptcy Court or the Bankruptcy Code, which shall be
contained in the entry of the Confirmation Order, and the expiration, or waiver
by the Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, (iii) any provisions of
the Bankruptcy Code that override, eliminate or abrogate such consents or as may
be ordered by the Bankruptcy Court and (iv) the ability to employ the
alternatives contemplated by Section 2.1 of the Agreement, the execution and
delivery (or, with respect to the Plan, the filing) by the Company of this
Agreement and the Plan, the performance by the Company of its respective
obligations under this Agreement and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract to which the
Company or any of the Company’s Subsidiaries is a party or by which any of their
material assets are subject or encumbered, (y) shall not result in any violation
or breach of any terms, conditions or provisions of the certificate of
incorporation or bylaws of the Company, or the comparable organizational
documents of the Company’s Subsidiaries, and (z) shall not conflict with or
result in any violation or breach of, or any termination or impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets, except, in the case of each of clauses (x) and
(z) above, for any such conflict, breach, acceleration, lien, termination,
impairment, failure to comply, default or violation that would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect
(except with respect to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order).

 

12

--------------------------------------------------------------------------------


 

(b)           Subject to the entry of the Approval Order, (i) the issuance of
the Warrants (assuming the accuracy of the representations of each Purchaser
contained in Exhibit D) and (ii) the performance by the Company of its
respective obligations under the Approval Order and compliance by the Company
with all of the provisions thereof (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract, (y) shall not
result in any violation or breach of any terms, conditions or provisions of the
certificate of incorporation or bylaws of the Company, or the comparable
organizational documents of the Company’s Subsidiaries, and (z) shall not
conflict with or result in any violation or breach of, or any termination or
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets, except, in the
case of each of clauses (x) and (z) above, for any such conflict, breach,
acceleration, lien, termination, impairment, failure to comply, default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

SECTION 3.7         Consents and Approvals.

 

(a)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (i) (1) the issuance and delivery of the New Warrants, (2) the
issuance, sale and delivery of Shares, (3) the issuance and delivery of the
Warrants, (4) the issuance, sale and delivery of the GGO Shares, (5) the
issuance and delivery of the GGO Warrants, (6) the issuance of New Common Stock
upon exercise of the New Warrants, (7) the issuance of GGO Common Stock upon
exercise of the GGO Warrants and (8) the issuance of Common Stock upon exercise
of the Warrants and (ii) the execution and delivery by the Company of this
Agreement or the Plan and performance of and compliance by the Company with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except (A) such authorization as is required by
the Bankruptcy Court or the Bankruptcy Code, which shall be contained in the
entry of the relevant Court Order, and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, as applicable (except
with respect to (i) the issuance of the Warrants and (ii) the provisions of the
Approval Order), (B) filings required under, and compliance with (other than
shareholder approval requirements in respect of the issuance of the Warrants),
the applicable requirements of the Exchange Act and the rules and regulations
promulgated thereunder, the Securities Act and the rules and regulations
promulgated thereunder, and the rules of the New York Stock Exchange, and
(C) such other consents, approvals, authorizations, orders, registrations or
qualifications that, if not obtained, made or given, would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(b)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (1) the issuance and delivery of the Warrants and (2) the
performance of and compliance by the Company with all of the provisions of the
Approval Order except (A) the entry of the Approval Order, (B) filings required
under, and compliance

 

13

--------------------------------------------------------------------------------


 

with (other than shareholder approval requirements in respect of the issuance of
the Warrants), the applicable requirements of the Exchange Act and the rules and
regulations promulgated thereunder, the Securities Act and the rules and
regulations promulgated thereunder, and the rules of the New York Stock
Exchange, and (C) such other consents, approvals, authorizations, orders,
registrations or qualifications that, if not obtained, made or given, would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 3.8         Company Reports.

 

(a)           The Company has filed with or otherwise furnished to the
Securities and Exchange Commission (the “SEC”) all material forms, reports,
schedules, statements and other documents required to be filed or furnished by
it under the United States Securities Act of 1933, as amended (the “Securities
Act”) or the Exchange Act since December 31, 2007 (such documents, as
supplemented or amended since the time of filing, and together with all
information incorporated by reference therein, the “Company SEC Reports”).  No
Subsidiary of the Company is required to file with the SEC any such forms,
reports, schedules, statements or other documents pursuant to Section 13 or 15
of the Exchange Act.  As of their respective effective dates (in the case of
Company SEC Reports that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective filing dates (in
the case of all other Company SEC Reports), except as and to the extent
modified, amended, restated, corrected, updated or superseded by any subsequent
Company SEC Report filed and publicly available prior to the date of this
Agreement, the Company SEC Reports (i) complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Reports, and (ii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(b)           The Company maintains a system of “internal controls over
financial reporting” (as defined in Rules 13a-15(f) and 15a-15(f) under the
Exchange Act) that provides reasonable assurance regarding the reliability of
the Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP and that includes
policies and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the Company’s assets that could have a material effect on the Company’s
financial statements.

 

(c)           The Company maintains a system of “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
that is reasonably designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that information relating to the Company
is accumulated and communicated to the Company’s management as appropriate to

 

14

--------------------------------------------------------------------------------


 

allow timely decisions regarding required disclosure and to make the
certifications of the Chief Executive Officer and Chief Financial Officer of the
Company required under the Exchange Act with respect to such reports.

 

(d)           Since December 31, 2008, the Company has not received any oral or
written notification of a “material weakness” in the Company’s internal controls
over financial reporting. The term “material weakness” shall have the meaning
assigned to it in the Statements of Auditing Standards 112 and 115, as in effect
on the date hereof.

 

(e)           Except as and to the extent modified, amended, restated,
corrected, updated or superseded by any subsequent Company SEC Report filed and
publicly available prior to the date of this Agreement, the audited consolidated
financial statements and the unaudited consolidated interim financial statements
(including any related notes) included in the Company SEC Reports fairly present
in all material respects, the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and their consolidated cash flows for the periods
set forth therein (subject, in the case of financial statements for quarterly
periods, to normal year-end adjustments) and were prepared in conformity with
GAAP consistently applied during the periods involved (except as otherwise
disclosed in the notes thereto).

 

SECTION 3.9         No Undisclosed Liabilities.   None of the Company or its
Subsidiaries has any material liabilities (whether absolute, accrued, contingent
or otherwise) required to be reflected or reserved against on a consolidated
balance sheet of the Company prepared in accordance with GAAP, except for
liabilities (i) reflected or reserved against or provided for in the Company’s
consolidated balance sheet as of December 31, 2009 or disclosed in the notes
thereto, included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, (ii) incurred in the ordinary course of business consistent
with past practice since the date of such balance sheet, (iii) for fees and
expenses incurred in connection with the Bankruptcy Cases, which have been
estimated and included in the Admin/Priority Claims identified in the Plan
Summary Term Sheet; provided, however, that such amount is an estimate and
actual results may be higher or lower, (iv) incurred in the ordinary course of
performing this Agreement and certain other asset sales, transfers and other
actions permitted under this Agreement and (v) other liabilities at Closing as
contemplated by the Plan Summary Term Sheet.

 

SECTION 3.10       No Material Adverse Effect.   Since December 31, 2009, there
has not occurred any event, fact or circumstance that has had or would
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.11       No Violation or Default: Licenses and Permits.   The Company
and its Subsidiaries (a) are in compliance with all Laws, statutes, ordinances,
rules, regulations, orders, judgments and decrees of any court or governmental
agency or body having jurisdiction over the Company or any of its Subsidiaries
or any of their respective properties, and (b) has not received written notice
of any alleged material violation of any of the foregoing except, in the case of
each of clauses (a) and (b) above, for any such failure to comply, default or
violation that would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect or as may be the result of the
Company’s or any of its Subsidiaries’ Chapter 11 filing or status as a
debtor-in-possession under Chapter 11.  Subject to the restrictions that result
from the

 

15

--------------------------------------------------------------------------------


 

Company’s or any of its Subsidiaries’ status as a debtor-in-possession under
Chapter 11 (including that in certain instances the Company’s or such
Subsidiary’s conduct of its business requires Bankruptcy Court approval), each
of the Company and its Subsidiaries holds all material licenses, franchises,
permits, certificates of occupancy, consents, registrations, certificates and
other governmental and regulatory permits, authorizations and approvals required
for the operation of the business as currently conducted by it and for the
ownership, lease or operation of its material assets except, in each case, where
the failure to possess or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.12       Legal Proceedings.   There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries which, individually, if determined adversely to the Company or any
of its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.13       Investment Company Act.   The Company is not, and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof, shall not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.  As of the Effective Date, GGO, after giving effect to the
offering and sale of the GGO Shares and the application of the proceeds thereof,
shall not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

SECTION 3.14       Compliance With Environmental Laws.   Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and its Subsidiaries are and have been
in compliance with and each of the Company Properties are and have been
maintained in compliance with, any and all applicable federal, state, local and
foreign Laws relating to the protection of the environment or natural resources,
human health and safety as such relates to the environment, or the presence,
handling, or release of Hazardous Materials (collectively, “Environmental
Laws”), which compliance includes obtaining, maintaining and complying with all
permits, licenses or other approvals required under Environmental Laws to
conduct operations as presently conducted, and no action is pending or, to the
Knowledge of the Company, threatened that seeks to repeal, modify, amend,
revoke, limit, deny renewal of, or otherwise appeal or challenge any such
permits, licenses or other approvals, (ii) none of the Company or its
Subsidiaries have received any written notice of, and none of the Company
Properties have been the subject of any written notice received by the Company
or any of its Subsidiaries of, any actual or potential liability or violation
for the presence, exposure to, investigation, remediation, arrangement for
disposal, or release of any material classified, characterized or regulated as
hazardous, toxic, pollutants, or contaminants under Environmental Laws,
including petroleum products or byproducts, radioactive materials,
asbestos-containing materials, radon, lead-containing materials, polychlorinated
biphenyls, mold, and hazardous building materials (collectively, “Hazardous
Materials”), (iii) none of the Company and its Subsidiaries are a party to or
the subject of any pending, or, to the Knowledge of the Company, threatened,
legal proceeding alleging any liability, responsibility, or violation under any
Environmental Laws with respect to their past or present facilities or their
respective

 

16

--------------------------------------------------------------------------------


 

operations, (iv) none of the Company and its Subsidiaries have released
Hazardous Materials on any real property in a manner that would reasonably be
expected to result in an environmental claim or liability against the Company or
any of its Subsidiaries or Affiliates, (v) none of the Company Properties is the
subject of any pending, or, to the Knowledge of the Company, threatened, legal
proceeding alleging any liability, responsibility, or violation under any
Environmental Laws, and (vi) to the Knowledge of the Company, there has been no
release of Hazardous Materials on, from, under, or at any of the Company
Properties that would reasonably be expected to result in an environmental claim
or liability against the Company or any of its Subsidiaries or Affiliates.

 

SECTION 3.15       Company Benefit Plans.

 

(a)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, each Company Benefit Plan is in compliance in design
and operation in all material respects with all applicable provisions of ERISA
and the U.S. Internal Revenue Code of 1986, as amended (the “Code”) and each
Company Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service with respect to its qualified status under Section 401(a) of the Code
and its related trust’s exempt status under Section 501(a) of the Code and the
Company is not aware of any circumstances likely to result in the loss of the
qualification of any such plan under Section 401(a) of the Code.

 

(b)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan that is
subject to Title IV or Section 302 of ERISA or Section 412 or 4971 of the
Code:   (A) no Company Benefit Plan has failed to satisfy the minimum funding
standard (within the meaning of Sections 412 and 430 of the Code or Section 302
of ERISA) applicable to such Company Benefit Plan, whether or not waived and no
application for a waiver of the minimum funding standard with respect to any
Company Benefit Plan has been submitted; (B) no reportable event within the
meaning of Section 4043(c) of ERISA for which the 30-day notice requirement has
not been waived has occurred (other than in connection with the Bankruptcy
Cases); (C) no liability (other than for premiums to the Pension Benefit
Guaranty Corporation (the “PBGC”)) under Title IV of ERISA has been or is
expected to be incurred by the Company or any entity that is required to be
aggregated with the Company pursuant to Section 414 of the Code (an “ERISA
Affiliate”); (D) the PBGC has not instituted proceedings to terminate any such
plan or made any inquiry which would reasonably be expected to lead to
termination of any such plan, and, no condition exists that presents a risk that
such proceedings will be instituted or which would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any such plan; and (E) no Company Benefit Plan is, or is expected to
be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).

 

(c)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan maintained
primarily for the benefit of current or former employees, officers or directors
employed, or otherwise engaged, outside the United States (each a “Foreign
Plan”), excluding any Foreign Plans that are statutorily required, government
sponsored or not otherwise sponsored, maintained or controlled by the Company or
any of its Significant Subsidiaries (“Excluded Non-US Plans”): (A) (1) all
employer and

 

17

--------------------------------------------------------------------------------


 

employee contributions required by Law or by the terms of the Foreign Plan have
been made, and all liabilities of the Company and its Significant Subsidiaries
have been satisfied, or, in each case accrued, by the Company and its
Significant Subsidiaries in accordance with generally accepted accounting
principles, and (2) the Company and its Significant Subsidiaries are in
compliance with all requirements of applicable Law and the terms of such Foreign
Plan; (B) as of the Effective Date, the fair market value of the assets of each
funded Foreign Plan, or the book reserve established for each Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan determined on an ongoing basis (rather than on
a plan termination basis) according to the actuarial assumptions and valuations
used to account for such obligations as of the Effective Date in accordance with
applicable generally accepted accounting principles; and (C) the Foreign Plan
has been registered as required and has been maintained in good standing with
applicable regulatory authorities.

 

SECTION 3.16       Labor and Employment Matters.   (i) Neither the Company nor
any of its Significant Subsidiaries is a party to or bound by any collective
bargaining agreement or any labor union contract, nor are any employees of the
Company or any of its Significant Subsidiaries represented by a works council or
a labor organization (other than any industry-wide or statutorily mandated
agreement in non-U.S. jurisdictions); (ii) to the Knowledge of the Company, as
of the date hereof, there are no activities or proceedings by any labor union or
labor organization to organize any employees of the Company or any of its
Significant Subsidiaries or to compel the Company or any of its Significant
Subsidiaries to bargain with any labor union or labor organization; and (iii),
except as would not, individually or in the aggregate, have a Material Adverse
Effect, there is no pending or, to the Knowledge of the Company, threatened
material labor strike, lock-out, walkout, work stoppage, slowdown,
demonstration, leafleting, picketing, boycott, work-to-rule campaign, sit-in,
sick-out, or similar form of organized labor disruption.

 

SECTION 3.17       Insurance.   The Company maintains for itself and its
Subsidiaries insurance policies in those amounts and covering those risks, as in
its judgment, are reasonable for the business and assets of the Company and its
Subsidiaries.

 

SECTION 3.18       No Unlawful Payments.   No action is pending or, to the
Knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or Affiliates, or any of their respective directors, officers, or
employees resulting from any (a) use of corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds, (c) violations of
any provision of the Foreign Corrupt Practices Act of 1977 or any other
applicable local anti-bribery or anti-corruption Laws in any relevant
jurisdictions or (d) other unlawful payment, except in any such case, as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.19       No Broker’s Fees.   Other than pursuant to agreements
(including amendments thereto) by and between the Company and each of UBS
Securities LLC and Miller Buckfire & Co., LLC, or otherwise disclosed to each
Purchaser prior to the date hereof and which fees and expenses would be included
in the definition of “Permitted Claims”, none of the Company or any of its
Subsidiaries is a party to any contract, agreement or understanding with

 

18

--------------------------------------------------------------------------------

 


 

any person (other than this Agreement) that would give rise to a valid claim
against the Company or any of its Subsidiaries for an investment banking fee,
finder’s fee or like payment in respect of the sale of the Shares contemplated
by this Agreement.  None of the Company or any of its Subsidiaries is a party to
any contract, agreement or understanding with any Person that would give rise to
a valid claim against any Purchaser for a brokerage commission, finder’s fee,
investment banking fee or like payment in connection with the transactions
contemplated by this Agreement.

 

SECTION 3.20                    Real and Personal Property.

 

(a)                                  Section 3.20(a) of the Company Disclosure
Letter sets forth a true, correct and complete list in all material respects of
each material real property asset owned or leased (as lessee), directly or
indirectly, in whole or in part, by the Company and/or any of its Subsidiaries
(other than Identified Assets) (each such property that is not a Non-Controlling
Property and has a fair market value (in the reasonable determination of the
Company) in excess of $10,000,000 is individually referred to herein as “Company
Property” and collectively referred to herein as the “Company Properties”).  All
Company Properties, Non-Controlling Properties and the Identified Assets are
reflected in accordance with the applicable rules and regulations of the SEC in
the Annual Report in Form 10-K as of, and for the year ended, December 31, 2009
(the “Most Recent Statement”).

 

(b)                                 Except (i) for such breach of this
Section 3.20(b) as may be caused fully or substantially by the third party
member or partner in any Joint Venture, without the Knowledge or consent of the
Company or any of its Subsidiaries or (ii) as would not individually or in the
aggregate be reasonably expected to have a Material Adverse Effect, the Company
or one of its Subsidiaries owns good and valid fee simple title or valid and
enforceable leasehold interests (except with respect to the Company’s right to
reject any such ground lease as part of a Bankruptcy plan of reorganization for
the remaining Debtor entities and subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity)), as applicable, to each of the Company Properties, in each case,
free and clear of liens, mortgages or deeds of trust, claims against title,
charges that are liens or other encumbrances on title, rights of way,
restrictive covenants, declarations or reservations of an interest in title
(collectively, “Encumbrances”), except for the following (collectively, the
“Permitted Title Exceptions”): (i) Encumbrances relating to the DIP Loan and to
debt obligations reflected in the Company’s financial statements and the notes
thereto (including with respect to debt obligations which are not consolidated)
or otherwise disclosed to each Purchaser in Section 3.20(g)(i) of the Company
Disclosure Letter, (ii) Encumbrances that result from any statutory or other
liens for Taxes or assessments that are not yet due or delinquent or the
validity of which is being contested in good faith by appropriate proceedings
and for which a sufficient and appropriate reserve has been set aside for the
full payment thereof, (iii) any contracts, or other occupancy agreements to
third parties for the occupation or use of portions of the Company Properties by
such third parties in the ordinary course of the business of the Company or its
Subsidiaries, (iv) Encumbrances imposed or promulgated by Law or any
Governmental Entity, including zoning, entitlement and other land use and
environmental regulations, (v) Encumbrances disclosed on existing title policies
and

 

19

--------------------------------------------------------------------------------


 

current title insurance commitments or surveys made available to each Purchaser,
(vi) Encumbrances on the landlord’s fee interest at any Company Property where
the Company or its Subsidiary is the tenant under any ground lease, provided
that, except as disclosed to each Purchaser in Section 3.20(b)(ii) of the
Company Disclosure Letter, neither the Company nor any of its Subsidiaries have
received a notice indicating the intention of the landlord under such ground
lease, or of any other Person, to (1) exercise a right to terminate such ground
lease, evict the lessee or otherwise collect the sub-rents thereunder, or
(2) take any other action that would be reasonably likely to result in a
termination of such ground lease, (vii) any cashiers’, landlords’, workers’,
mechanics’, carriers’, workmen’s, repairmen’s and materialmen’s liens and other
similar liens (1) incurred in the ordinary course of business which (A) are
being challenged in good faith by appropriate proceedings and for which a
sufficient and appropriate reserve has been set aside for the full payment
thereof or (B) have been otherwise fully bonded and discharged of record or for
which a sufficient and appropriate reserve has been set aside for the full
payment thereof or (2) disclosed on Section 3.20(b)(i) of the Company Disclosure
Letter and (viii) any other easements, rights-of-way, restrictions (including
zoning restrictions), covenants, encroachments, protrusions and other similar
charges or encumbrances, and title limitations or title defects, if any, that
(I) are customary for office, industrial, master planned communities and retail
properties or (II) individually or in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.  Other than as set forth on
Section 3.20(b)(ii) of the Company Disclosure Letter, neither the Company nor
any of its Subsidiaries has received a written notice of a material default,
beyond any applicable grace and cure periods, of or under any Permitted Title
Exceptions, except (w) as may have been caused fully or substantially by the
third party member or partner in any Joint Venture, without the Knowledge or
consent of the Company or any of its Subsidiaries (x) as a result of the filing
of the Bankruptcy Cases, (y) where the Permitted Title Exceptions are in and of
themselves evidence of default (such as mechanics’ liens and recorded notices of
default) or (z) as would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; provided, however, that where the
Company has otherwise represented and warranted to each Purchaser hereunder
(including as set forth on the Company Disclosure Letter pursuant to such
representations and warranties) with respect to the Company’s Knowledge of, the
Company’s receipt of notice of or the existence of a default in connection with
a particular category of Permitted Title Exceptions, such categories of
Permitted Title Exceptions shall not be included in the representation set forth
in this sentence (by way of illustration, but not exclusion, the representations
set forth in Section 3.20(f) with respect to defaults under Material Leases
shall be deemed to address the Company’s representations and warranties with
respect to the entire category of Permitted Title Exceptions detailed in clause
(iii) above).

 

(c)                                  To the extent available, the Company and
its Subsidiaries have made commercially reasonable efforts to make available or
will use commercially reasonable efforts to make available upon request to each
Purchaser those policies of title insurance that the Company or its Subsidiaries
have obtained in the last six months.

 

(d)                                 With respect to each Company Ground Lease
Property, except as set forth on Section 3.20(d) of the Company Disclosure
Letter and except as may have been caused by, or disclosed in the filing of the
Bankruptcy Cases, as of the date hereof, to the Company’s Knowledge, neither the
Company nor any of its Subsidiaries has received notice of material defaults
(including, without limitation, payment defaults, but limited to those
circumstances

 

20

--------------------------------------------------------------------------------


 

where such default may grant the landlord under such ground lease the right to
terminate such ground lease, evict the lessee or otherwise collect the sub-rents
thereunder) at such Company Ground Lease Property beyond any applicable grace
and cure periods, except (x) as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect, (y) as may be caused
fully or substantially by the third party member or partner in any Joint
Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries and (z) with respect to any Company Ground Lease Property which is
leased by a Subsidiary of the Company which has consummated a plan of
reorganization in the Bankruptcy Cases, all such material defaults at such
Company Ground Lease Property which existed prior to the effective date of such
Person’s plan of reorganization have been or will be cured in accordance with
such plan.  As used herein the term “Company Ground Lease Property” shall mean
any Company Property having a fair market value (in the reasonable determination
of the Company) in excess of $25,000,000 which is leased by a Subsidiary of the
Company as tenant pursuant to a ground lease.  With respect to the defaults
referenced in clause (z) above, the Bankruptcy Court approved the Debtors’
assumption of the applicable ground leases and the fixed cure amounts for such
defaults which predated assumption; provided, however, nothing contained herein
precludes any Person from raising issues in the future with respect to defaults
that may have predated such assumption.

 

(e)                                  Except as set forth on Section 3.20(e) of
the Company Disclosure Letter, neither the Company nor any of its Subsidiaries
is a party to any agreement relating to the property management (but not
including any leasing, development, construction or brokerage agreements) of any
of the Company Properties by a party other than Company or any wholly owned
Company Subsidiaries, except (i) management agreements that may be terminated
without cause or payment of a termination fee upon no more than 60 days notice
or (ii) as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(f)                                    Except as set forth on Section 3.20(f) of
the Company Disclosure Letter, to the Company’s Knowledge, as of February 15,
2010, (i) each Material Lease is in full force and effect, (ii) no tenant is in
arrears in the payment of rent, additional rent or any other material charges
due under any Material Lease, and no tenant is materially in default in the
performance of any other obligations under any Material Lease, (iii) no
bankruptcy or insolvency proceeding has been commenced (and is continuing) by or
against any tenant under any Material Lease, and (iv) neither the Company nor
any of its Subsidiaries has received a written notice from a current tenant
under any Material Lease exercising a right to terminate or otherwise cancel its
Material Lease (y) as a result of or in connection with the termination or
cancellation of any other lease, sublease, license or occupancy agreement for
space at any Company Property (each, a “Company Property Lease”), or (z) as a
result of or in connection with any other tenant that occupies, or had
previously occupied, another Company Property Lease, allowing, or having had
allowed, all or any portion of the premises leased pursuant to such other
Company Property Lease to “go dark” or otherwise be abandoned or vacated;
except, (A) in the case of each of clauses (i), (ii) (iii) and (iv) above, as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (B) as a result of the filing of the Bankruptcy Cases
or in connection with any Bankruptcy Court approved process and (C) as may have
been caused fully or substantially by the third party member or partner in any
Joint Venture, without the Knowledge or consent of the Company or its
Subsidiaries.  “Material Lease” means for any Company Property any lease in
which the Company or its Subsidiaries is the landlord, and all amendments,
modifications, supplements, renewals, exhibits, schedules, extensions and

 

21

--------------------------------------------------------------------------------


 

guarantees related thereto, (1) to an “anchor tenant” occupying at least 80,000
square feet with respect to such Company Property or (2) that is one of the five
(5) largest leases, in terms of gross annual minimum rent, with respect to a
Company Property that has an annual net operating income, as determined in
accordance with GAAP (provided, however, that for purposes of such calculation,
the following were reflected as expenses: (a) ground rent payments to a third
party and (b) an assumed management fee equal to 3% of base minimum and
percentage rent) with respect to the trailing twelve (12) calendar month period,
equal to at least $7,500,000.00.  For purposes of Section 7.1(c), (y) the
representations and warranties made in Section 3.20(f)(i), (iii) and (iv),
disregarding all qualifications and exceptions contained therein relating to
“materiality” or “Material Adverse Effect”, shall be shall be true and correct
at and as of the Closing Date as if made at and as of the Closing Date, except
for such failures to be true and correct that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect and (z) the
representation and warranties contained in Section 3.20(f)(ii), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct (A) at and as of the last
day of the calendar month that is two (2) calendar months prior to the calendar
month in which the Closing Date occurs as if made at and as of such date, if the
Closing Date occurs on or prior to the fifteenth (15th) day of a calendar month,
or (B) at and as of the fifteenth (15th) day of the calendar month that is one
(1) calendar month prior to the calendar month in which the Closing Date occurs
as if made at and as of such date, if the Closing Date occurs on or after the
sixteenth (16th) day of a calendar month, except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(g)                                 With respect to each Company Property:

 

(i)                                   As of the date listed thereunder,
Section 3.20(g) of the Company Disclosure Letter sets forth a true, correct and
complete list in all material respects of (i) all loans (other than the DIP
Loan) and other indebtedness secured by a mortgage, deed of trust, deed to
secure debt or indemnity deed of trust in such Company Property (each, a
“Company Mortgage Loan”), (ii) the outstanding principal balance of each such
Company Mortgage Loan, (iii) the rate of interest applicable to such Company
Mortgage Loan and (iv) the maturity date of such Company Mortgage Loan;

 

(ii)                                Except as set forth in Section 3.20(g) of
the Company Disclosure Letter, neither the Company nor any of its Subsidiaries
have received a written notice of default (beyond any applicable grace or cure
periods) in the (y) payment of interest, principal or other material amount due
to the lender under any Company Mortgage Loan, whether as the primary obligor or
as a guarantor thereof or (z) performance of any other material obligations
under any Company Mortgage Loan, except (i) with respect to (y) and (z) above,
as a result of the filing of the Bankruptcy Cases, or as is prohibited, stayed
or otherwise suspended as a result of the Company’s or any Subsidiary’s Chapter
11 filing or status as a debtor-in-possession under Chapter 11, and (ii) with
respect solely to (z) above, which would not

 

22

--------------------------------------------------------------------------------


 

individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; and

 

(iii)                             For purposes of Section 7.1(c) the
representations and warranties made in Section 3.20(g)(i), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct at and as of the Closing
Date as if made at and as of the Closing Date, except for (A) such inaccuracies
caused by sales, purchases, transfers of assets, refinancing or other actions
effected in accordance with, subject to the limitations contained in, and not
otherwise prohibited by, the terms and conditions in this Agreement, including,
without limitation, in Article VII, (B) amortization payments made pursuant to
any applicable Company Mortgage Loans and (C) such failures to be true and
correct that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

(h)                                 To the Knowledge of the Company, (i) except
as set forth on Section 3.20(h) of the Company Disclosure Letter, neither the
Company nor any of its Subsidiaries has received a written notice exercising an
option, “buy-sell” right or other similar right to purchase a Company Property
or any material portion thereof which has not previously closed, except as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect with respect to such Company Property and (ii) no Company
Property is subject to a purchase and sale agreement or any similar legally
binding agreement to purchase such Company Property or any material portion
thereof (other than (x) with respect to condominium purchase and sale agreements
and purchase and sale and early occupancy agreements or similar agreements for
the sale of condominium units at the Natick Nouvelle, (y) with respect to
builder lot purchase agreements and other similar agreements for the sale of
vacant lots of land to builders at Bridgeland and (z) as set forth in (i) above)
which has not previously closed.

 

(i)                                     The Company has conducted due inquiry
with respect to the representations and warranties made in Section 3.20(d),
Section 3.20(f) and Section 3.20(g)(h).

 

SECTION 3.21                    Tax Matters.   Except as disclosed on
Section 3.21(a) of the Company Disclosure Letter:

 

(a)                                  Except in cases where the failure of any of
the following to be true would not result in a Material Adverse Effect: (i) the
Company and each of its Significant Subsidiaries have filed all Tax Returns
required to be filed by applicable Law prior to the date hereof; (ii) all such
Tax Returns were true, complete and correct in all respects and filed on a
timely basis (taking into account any applicable extensions); (iii) the Company
and each of its Significant Subsidiaries have paid all amounts of Taxes that are
due, claimed or assessed by any taxing authority to be due for the periods
covered by such Tax Returns, other than any Taxes for which adequate reserves
(“Adequate Reserves”) have been established in accordance with GAAP or a claim
has been filed in the Bankruptcy Cases; and (iv) all adjustments of federal U.S.
Tax liability of the Company and its Significant Subsidiaries resulting from
completed audits or examinations have been reported to appropriate state and
local taxing authorities and all resulting Taxes payable to state and local
taxing authorities have been paid.  “Taxes” means any U.S.

 

23

--------------------------------------------------------------------------------


 

federal, state, local, or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Section 59A of the Code), customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not. “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof, including, where permitted or required, combined or
consolidated returns for any group of entities that include the Company or any
of its Significant Subsidiaries.

 

(b)                                 The Company and each of its REIT
Subsidiaries (x) for all taxable years commencing with the taxable year ended
December 31, 2005 through December 31, 2009, has been subject to taxation as a
real estate investment trust within the meaning of Section 856 of the Code (a
“REIT”) and has satisfied all requirements to qualify as a REIT for such years;
(y) has operated since January 1, 2010 to the date hereof in a manner consistent
with the requirements for qualification and taxation as a REIT; and (z) intends
to continue to operate in such a manner as to qualify as a REIT for the current
taxable year.  None of the transactions contemplated by this Agreement will
prevent the Company or any of its REIT Subsidiaries from so qualifying. No
Subsidiary of the Company other than a REIT Subsidiary is a corporation for U.S.
federal income tax purposes, other than a corporation that qualifies as a
“taxable REIT subsidiary” within the meaning of Section 856(l) of the Code.  For
the purposes of this Agreement, “REIT Subsidiary” means each of GGP
Ivanhoe, Inc., GGP Holding, Inc., GGP Holding II, Inc., Victoria Ward, Limited,
GGP-Natick Trust and GGP/Homart, Inc.

 

(c)                                  Each Company Subsidiary other than its REIT
Subsidiaries that is a partnership, joint venture, or limited liability company
and which has not elected to be a “taxable REIT subsidiary” within the meaning
of Section 856(l) of the Code has been since its formation treated for U.S.
federal income tax purposes as a partnership or disregarded entity, as the case
may be, and not as a corporation or an association taxable as a corporation,
except where failure to do so would not have a Material Adverse Effect.

 

(d)                                 Except where the failure to be true would
not have a Material Adverse Effect, the Company and each of its Significant
Subsidiaries have (i) complied in all respects with all applicable Laws, rules,
and regulations relating to the payment and withholding of Taxes (including
withholding and reporting requirements under sections 1441 through 1464, 3401
through 3406, 6041 and 6049 of the Code and similar provisions under any other
Laws) and (ii) within the time and in the manner prescribed by Law, withheld
from employee wages and paid to the proper Governmental Entities all amounts
required to be withheld and paid over.

 

(e)                                  Except where the failure to be true would
not have a Material Adverse Effect, no audits or other administrative
proceedings or court proceedings are presently pending or to the Knowledge of
the Company threatened with regard to any Taxes or Tax Returns of the Company or
any of its Significant Subsidiaries, other than any audit or administrative
proceeding relating to Taxes for which a claim has been filed in a Debtor’s
Chapter 11 case or any other audit or administrative or court proceeding that is
not reasonably expected to result in a material Tax liability to the Company or
any of its Significant Subsidiaries.

 

24

--------------------------------------------------------------------------------


 

(f)                                    The Company has made available to each
Purchaser complete and accurate copies of all material Tax Returns requested by
any Purchaser and filed by or on behalf of the Company or any of its Significant
Subsidiaries for all taxable years ending on or prior to the Effective Date and
for which the statute of limitations has not expired.

 

(g)                                 There are no Tax Protection Agreements
except for those the breach of which would not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Significant Subsidiary has
any liability for Taxes of any Person under Treasury Regulation Section 1.1502-6
(or any similar provision of any state, local or foreign Law), or as a
transferee or successor (by contract or otherwise), other than (i) to a
Subsidiary of the Company or (ii) where any such liability would not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.22                    Material Contracts.   Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Material Contract that shall survive the Bankruptcy Cases
is valid and binding on the Company or any of its Subsidiaries, as applicable,
and, to the Knowledge of the Company, on each other Person party thereto, and is
in full force and effect.  Other than as a result of the commencement of the
Bankruptcy Cases, each of the Company and its Subsidiaries has performed, in all
material respects, all obligations required to be performed by it under each
Material Contract that shall survive the Bankruptcy Cases, except, in each case,
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Other than those caused as a result of the filing of
the Bankruptcy Cases, neither the Company nor any of its Significant
Subsidiaries is in breach or default of any Material Contract to which it is a
party and which shall survive the Bankruptcy Cases, except, in each case, as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The Company has made available to each Purchaser true,
accurate and complete copies of the Material Contracts as of the date of this
Agreement, except for those Material Contracts available to the public on the
website maintained by the SEC.  To the Knowledge of the Company, no party to any
Material Contract that shall survive the Bankruptcy Cases has given written
notice of any action to terminate, cancel, rescind or procure a judicial
reformation of such Material Contract or any material provision thereof, which
termination, cancellation, rescission or reformation would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
For the avoidance of doubt, Material Contracts do not include intercompany
contracts.

 

SECTION 3.23                    Certain Restrictions on Charter and Bylaws
Provisions; State Takeover Laws.

 

(a)                                  The Company and the Company Board have
taken all appropriate and necessary actions to ensure that the ownership
limitations set forth in Article IV of the Company’s certificate of
incorporation shall not apply to (i) the acquisition of beneficial ownership by
any Purchaser and any other member of the Purchaser Group of the Warrants and
the shares of Common Stock issuable upon exercise of the Warrants, (ii) any
antidilution adjustments to those Warrants pursuant to the Warrant Agreement and
(iii) any Common Stock that any Purchaser or any member of the Purchaser Group
may be deemed to own by no actions of its own and the acquisition of beneficial
ownership of up to an additional amount totaling 1.786% of the issued and
outstanding shares of Common Stock, in the aggregate, by any Purchaser or any
other member of the Purchaser Group; provided, however, that such exception to
the ownership

 

25

--------------------------------------------------------------------------------


 

limitations are only effective as to any Purchaser or a member of the Purchaser
Group so long as (i) the Company has received executed copies of the
representation certificate contained in Exhibit D from such Purchaser or any
such member of the Purchaser Group, it being understood that a member of the
Purchaser Group (not otherwise a Purchaser hereunder) shall be required to
provide such representations at such times and only at such times as such member
of the Purchaser Group “beneficially owns” or “constructively owns” (as such
terms are defined in the certificate of incorporation of the Company) Common
Stock or New Common Stock in excess of the relevant ownership limit set forth in
the certificate of incorporation of the Company or any stock or other equity
interest owned by such member of the Purchaser Group in a tenant of the Company
would be treated as constructively owned by the Company and (ii) the
representations so provided are true, correct and complete as of the date made
and continue to be true, correct and complete.

 

(b)                                 The Company Board has taken all action
necessary to render inapplicable to each Purchaser the restrictions on “business
combinations” set forth in Section 203 of the Delaware General Corporation Law
and, to the knowledge of the Company, any similar “moratorium,” “control share,”
“fair price,” “takeover” or “interested stockholder” law applicable to
transactions between each Purchaser and the Company.

 

SECTION 3.24                    No Other Representations or Warranties.   Except
for the representations and warranties made by the Company in this Article III,
neither the Company nor any other Person makes any representation or warranty
with respect to the Company or its Subsidiaries or their respective business,
operations, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to each Purchaser or any
other members of the Purchaser Group or their respective representatives of any
documentation, forecasts or other information with respect to any one or more of
the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Each Purchaser severally, and not jointly and severally, represents and warrants
to the Company with respect to itself, and not with respect to any other
Purchaser, as set forth below:

 

SECTION 4.1                          Organization.   Purchaser is duly
established as a series of a corporation that is duly organized and is validly
existing and in good standing under the Laws of its jurisdiction of
organization, with the requisite corporate power and authority to undertake and
effectuate the transactions contemplated by this Agreement.  Purchaser is a
series of a corporation that has been duly qualified as a foreign corporation or
other form of entity for the transaction of business and, where applicable, is
in good standing under the Laws of each other jurisdiction in which it operates
so as to require such qualification, except where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, have or be reasonably expected to materially delay or prevent the
consummation of the transactions contemplated by this Agreement.

 

SECTION 4.2                          Power and Authority.   Purchaser has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has

 

26

--------------------------------------------------------------------------------


 

taken all necessary action required for the due authorization, execution,
delivery and performance by it of this Agreement.

 

SECTION 4.3                          Execution and Delivery.   This Agreement
has been duly and validly executed and delivered by Purchaser and constitutes
its valid and binding obligation, enforceable against Purchaser in accordance
with its terms.

 

SECTION 4.4                          No Conflict.   The execution and delivery
of this Agreement and the performance by Purchaser of its obligations hereunder
and compliance by Purchaser with all of the provisions hereof and the
consummation of the transactions contemplated herein (i) shall not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute a default under, or result in the acceleration of, or the creation
of any lien under, or give rise to any termination right under, any material
contract to which Purchaser is a party, (ii) shall not result in any violation
or breach of any provisions of the organizational documents of Purchaser and
(iii) shall not conflict with or result in any violation of, or any termination
or material impairment of any rights under, any statute or any license,
authorization, injunction, judgment, order, decree, rule or regulation of any
court or governmental agency or body having jurisdiction over Purchaser or
Purchaser’s properties or assets, except with respect to each of (i), (ii) and
(iii), such conflicts, violations or defaults as would not be reasonably
expected to have a material adverse effect on the ability of Purchaser to
consummate the transactions contemplated hereunder.

 

SECTION 4.5                          Consents and Approvals.   No consent,
approval, order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over Purchaser is required in connection
with the execution and delivery by Purchaser of this Agreement or the
consummation of the transactions contemplated hereby, except such consents,
approvals, orders, authorizations, registration or qualification as would not
reasonably be expected to materially and adversely affect the ability of
Purchaser to perform its obligations under this Agreement.

 

SECTION 4.6                          Compliance with Laws.   Since the date of
its formation, Purchaser has been in compliance with all Laws applicable to
Purchaser, except, in each case, for such non-compliance as would not reasonably
be expected to materially and adversely affect the ability of Purchaser to
perform its obligations under this Agreement.

 

SECTION 4.7                          Legal Proceedings.   There are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
or, to the knowledge of Purchaser, threatened against Purchaser which,
individually or in the aggregate, if determined adversely to Purchaser, would
materially and adversely affect the ability of Purchaser to perform its
obligations under this Agreement.

 

SECTION 4.8                          No Broker’s Fees.   Purchaser is not party
to any contract, agreement or understanding with any Person that would give rise
to a valid claim against the Company for an investment banking fee, commission,
finder’s fee or like payment in connection with the transactions contemplated by
this Agreement.

 

27

--------------------------------------------------------------------------------


 

SECTION 4.9                          Sophistication.   Purchaser is, as of the
date hereof and shall be as of the Effective Date, an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act.  Purchaser
understands and is able to bear any economic risks associated with such
investment (including, without limitation, the necessity of holding such Shares
and GGO Shares for an indefinite period of time).

 

SECTION 4.10                    Purchaser Intent.   Purchaser is acquiring the
Shares, the Warrants, the GGO Shares, the New Warrants and the GGO Warrants for
investment purposes only and not with a view to or for distributing or reselling
such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants or any part
thereof, without prejudice, however, to Purchaser’s right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities Laws.  Purchaser understands that Purchaser must
bear the economic risk of its investment indefinitely.

 

SECTION 4.11                    Reliance on Exemptions.   Purchaser understands
that the Shares and the GGO Shares are being offered and sold to Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws.

 

SECTION 4.12                    REIT Representations.   The representations
provided by Purchaser and, to the extent applicable, its Affiliates, members or
Affiliates of members, set forth on Exhibit D are true, correct and complete as
of the date hereof, and shall be true as of the date of the issuance of the
Warrants and as of the Closing Date, it being understood that Purchaser’s
Affiliates, members or Affiliates of members shall be required to provide such
representations only if such Person “beneficially owns” or “constructively owns”
(as such terms are defined in the certificate of incorporation of the Company)
Common Stock or New Common Stock in excess of the relevant ownership limit set
forth in the certificate of incorporation of the Company or any stock or other
equity interest owned by such Person in a tenant of the Company would be treated
as constructively owned by the Company.

 

SECTION 4.13                    Financial Capability.   Such Purchaser has
sufficient binding capital commitments or available funds to satisfy its
obligations under this Agreement, including without limitation the payment of
the applicable Purchase Price and the GGO Purchase Price.

 

SECTION 4.14                    No Other Representations or Warranties.   Except
for the representations and warranties made by Purchaser in this Article IV,
neither Purchaser nor any other Person on behalf of Purchaser makes any
representation or warranty with respect to Purchaser or its assets, liabilities,
condition (financial or otherwise) or prospects.

 

SECTION 4.15                    Acknowledgement.   Purchaser acknowledges that
(a) neither the Company nor any Person on behalf of the Company is making any
representations or warranties whatsoever, express or implied, beyond those
expressly given by the Company in Article III of this Agreement and
(b) Purchaser has not been induced by, or relied upon, any representations,
warranties or statements (written or oral), whether express or implied, made by
any Person, that are not expressly set forth in Article III of this Agreement. 
Without limiting the generality of the foregoing, except with respect to the
representations and warranties contained in Article III,

 

28

--------------------------------------------------------------------------------


 

Purchaser acknowledges that no representations or warranties are made with
respect to any projections, forecasts, estimates, budgets, plans or prospect
information that may have been made available to Purchaser or any of its
representatives.

 

ARTICLE V

 

COVENANTS OF THE COMPANY AND PURCHASER

 

SECTION 5.1                          Bankruptcy Court Motions and Orders.

 

(a)                                  No later than the close of business on the
date that is two (2) Business Days following the date of this Agreement, the
Company shall file with the Bankruptcy Court a motion in form and substance
satisfactory to each Purchaser (the “Approval Motion”) seeking to obtain entry
of an order in the form attached hereto as Exhibit F (the “Proposed Approval
Order”), which order in the final form if approved by the Bankruptcy Court (the
“Approval Order”) shall approve, among other things, the issuance of the
Warrants to each Purchaser and the warrants contemplated by each other
Investment Agreement to be issued to the applicable Initial Investor, and the
performance by the Company of its obligations under the Warrant Agreement.

 

(b)                                 The Approval Motion, including any exhibits
thereto and any notices or other materials in connection therewith, and any
modifications or amendments to the foregoing, must be in form and substance
reasonably satisfactory to each Purchaser.

 

(c)                                  If the Approval Order shall be appealed by
any Person (or a petition for certiorari or motion for reconsideration,
amendment, clarification, modification, vacation, stay, rehearing or reargument
shall be filed with respect to such order), the Company shall diligently defend
against any such appeal, petition or motion and shall use its reasonable best
efforts to obtain an expedited resolution of any such appeal, petition or
motion.  The Company shall keep each Purchaser reasonably informed and updated
regarding the status of any such appeal, petition or motion.

 

(d)                                 The Company shall provide draft copies of
all motions, notices, statements, schedules, applications, reports and other
papers the Company intends to file with the Bankruptcy Court in connection with
the Approval Order to each Purchaser within a reasonable period of time prior to
the date the Company intends to file any of the foregoing, and shall consult in
advance in good faith with each Purchaser regarding the form and substance of
any such proposed filing with the Bankruptcy Court.

 

SECTION 5.2                          Warrants, New Warrants and GGO Warrants.  
Within one (1) Business Day of the date of the entry of the Approval Order, the
Company and the warrant agent shall execute and deliver the warrant agreement in
the form attached hereto as Exhibit G (with only such changes thereto as may be
reasonably requested by the warrant agent and reasonably approved by each
Purchaser) (the “Warrant Agreement”) evidencing 42,857,143 warrants (the
“Warrants”) each of which entitles the holder to purchase one (1) share of
Common Stock at an initial price of $15.00 per share subject to adjustment as
provided in the Warrant.  The Warrants and the Plan shall provide that upon the
effectiveness of the Plan, the Warrants shall be

 

29

--------------------------------------------------------------------------------


 

exchanged for and converted into the right to receive (i) 42,857,143 warrants
each of which entitles the holder to purchase one (1) share of New Common Stock
(the “New Warrants”) at an initial purchase price of $10.00 per share subject to
adjustment as provided in the underlying warrant agreement and (ii) 20,000,000
warrants each of which entitles the holder to purchase one (1) share of GGO
Common Stock (the “GGO Warrants”) at a price of $5.00 per share subject to
adjustment as provided in the warrant agreement, each in accordance with the
terms set forth in the applicable warrant agreement.

 

SECTION 5.3                          [Intentionally Omitted.]

 

SECTION 5.4                          Listing. The Company shall use its
reasonable best efforts to cause the Shares and the New Warrants to be listed on
the New York Stock Exchange (the “NYSE”). The Plan shall provide that the
Company shall use its reasonable best efforts to cause GGO to use its reasonable
best efforts to cause the GGO Shares and the GGO Warrants to be listed on a U.S.
national securities exchange.

 

SECTION 5.5                          Use of Proceeds.The Plan shall provide that
the Company and its Subsidiaries, and GGO, shall apply the net proceeds from the
sale of the Shares and the GGO Rights Offering and the Capital Raising
Activities, as applicable, as provided in the Plan Summary Term Sheet and the
Plan. The parties intend that the New Warrants, GGO Warrants, New Common Shares
and GGO Shares will be offered and sold under the Plan, to the fullest extent
permitted by law, in exchange for a claim against, an interest in, or a claim
for an administrative expense in the Bankruptcy Case, or principally in such
exchange and partly for other cash or property, for purposes of Section 1145,
and the parties shall take all reasonable actions necessary consistent with
applicable law to cause such securities to be so offered and sold, including
without limitation, reflecting the foregoing in the initial filing of the Plan
with the Bankruptcy Court.

 

SECTION 5.6                          Access to Information. Subject to
applicable Law and the Company’s receipt of customary assurances of
confidentiality by each Purchaser, upon reasonable notice, the Company shall
afford each Purchaser and its directors, officers, employees, investment
bankers, attorneys, accountants and other advisors or representatives,
reasonable access during normal business hours, throughout the period prior to
the Effective Date, to its employees, books, contracts and records and, during
such period, the Company shall (and shall cause its Subsidiaries to) furnish
promptly to each Purchaser such information concerning its business, properties
and personnel as may reasonably be requested by such Purchaser, including copies
of all monthly financial information provided to its lenders under its existing
debtor in possession financing agreements; provided, that, notwithstanding
anything to the contrary, the Company shall not be required to share
confidential information relating to any Competing Transaction except as
contemplated by Section 5.7.

 

30

--------------------------------------------------------------------------------


 

SECTION 5.7                          Competing Transactions. From the date of
this Agreement until the earlier to occur of the Closing and the termination of
this Agreement, the Company shall provide written notice to each Purchaser not
less than 48 hours prior to the Company or any Subsidiary of the Company
(i) entering into a definitive agreement providing for a Competing Transaction
or (ii) filing a motion with the Bankruptcy Court seeking to obtain bid
procedures or bid protections for or in connection with a Competing Transaction.

 

SECTION 5.8                          Reservation for Issuance. The Company shall
reserve that number of shares of Common Stock sufficient for issuance upon
exercise or conversion of the Warrants. In connection with the issuance of the
New Warrants, the Plan shall provide that the Company shall reserve for issuance
that number of shares of New Common Stock sufficient for issuance upon exercise
of the New Warrants. The Plan shall provide that GGO shall reserve for issuance
that number of shares of GGO Common Stock sufficient for issuance upon exercise
of the GGO Warrants.

 

SECTION 5.9                          Subscription Rights.

 

(a)                                  Company Subscription Right.

 

(i)                                     Sale of New Equity Securities. If the
Company or any Subsidiary of the Company at any time or from time to time
following the Closing Date makes any public or non-public offering of any shares
of New Common Stock (or securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, New Common Stock) (other than
(1) pursuant to the granting or exercise of employee stock options or other
stock incentives pursuant to the Company’s stock incentive plans and employment
arrangements as in effect from time to time or the issuance of stock pursuant to
the Company’s employee stock purchase plan as in effect from time to time,
(2) pursuant to or in consideration for the acquisition of another Person,
business or assets by the Company or any of its Subsidiaries, whether by
purchase of stock, merger, consolidation, purchase of all or substantially all
of the assets of such Person or otherwise, (3) to strategic partners or joint
venturers in connection with a commercial relationship with the Company or its
Subsidiaries or to parties in connection with them providing the Company or its
Subsidiaries with loans, credit lines, cash price reductions or similar
transactions, under arm’s-length arrangements, (4) pursuant to the Equity
Exchange or any conversion or exchange of debt or other claims into equity in
connection with the Plan or (5) as set forth on Section 5.9(a) of the Company
Disclosure Letter) (the “Proposed Securities”), each Purchaser shall have the
right to acquire from the Company (the “Subscription Right”) for the same price
(net of any underwriting discounts or sales commissions or any other discounts
or fees if not purchasing from or through an underwriter, placement agent or
broker) and on the same terms as such Proposed Securities are proposed to be
offered to others, up to the amount of such Proposed Securities in the aggregate
required to enable it to maintain its aggregate proportionate New Common
Stock-equivalent interest in the Company on a Fully Diluted Basis determined in
accordance with the following sentence, in each case, subject to such
limitations as may be imposed by applicable Law or stock exchange rules.  The
amount of such Proposed Securities that each Purchaser shall be entitled to
purchase in the aggregate in any offering pursuant to the above shall (subject
to such limitations as may

 

31

--------------------------------------------------------------------------------


 

be imposed by applicable Law or stock exchange rules) be determined by
multiplying (x) the total number of such offered shares of Proposed Securities
by (y) a fraction, the numerator of which is the number of shares of New Common
Stock held by such Purchaser on a Fully Diluted Basis as of the date of the
Company’s notice pursuant to Section 5.9(b) in respect of the issuance of such
Proposed Securities, and the denominator of which is the number of shares of New
Common Stock then outstanding on a Fully Diluted Basis. For the avoidance of
doubt, the actual amount of securities to be sold or offered to each Purchaser
pursuant to its exercise of the Subscription Right hereunder shall be
proportionally reduced if the aggregate amount of Proposed Securities sold or
offered is reduced. Any offers and sales pursuant to this Section 5.9 in the
context of a registered public offering shall be conditioned upon reasonably
acceptable representations and warranties of the applicable Purchaser regarding
its status as the type of offeree to whom a private sale can be made
concurrently with a registered public offering in compliance with applicable
securities Laws.

 

(ii)                                  Notice. In the event the Company proposes
to offer Proposed Securities, it shall give each Purchaser written notice of its
intention, describing the estimated price (or range of prices), anticipated
amount of securities, timing and other terms upon which the Company proposes to
offer the same (including, in the case of a registered public offering and to
the extent possible, a copy of the prospectus included in the registration
statement filed with respect to such offering), no later than 10 Business Days
after the commencement of marketing with respect to such offering or after the
Company takes substantial steps to pursue any other offering. Each Purchaser
shall have three (3) Business Days from the date of receipt of such a notice to
notify the Company in writing that it intends to exercise its Subscription Right
and as to the amount of Proposed Securities such Purchaser desires to purchase,
up to the maximum amount calculated pursuant to Section 5.9(a)(i). In connection
with an underwritten public offering, such notice shall constitute a non-binding
indication of interest to purchase Proposed Securities at such a range of prices
as such Purchaser may specify and, with respect to other offerings, such notice
shall constitute a binding commitment of such Purchaser to purchase the amount
of Proposed Securities so specified at the price and other terms set forth in
the Company’s notice to such Purchaser.  The failure of such Purchaser to so
respond within such three (3) Business Day period shall be deemed to be a waiver
of the Subscription Right under this Section 5.9 only with respect to the
offering described in the applicable notice. In connection with an underwritten
public offering or a private placement, each Purchaser shall further enter into
an agreement (in form and substance customary for transactions of this type) to
purchase the Proposed Securities to be acquired by it contemporaneously with the
execution of any underwriting agreement or purchase agreement entered into with
the Company, the underwriters or initial purchasers of such underwritten public
offering or private placement, and the failure of such Purchaser to enter into
such an agreement at or prior to such time shall constitute a waiver of the
right to purchase the applicable portion of the Proposed Securities in respect
of such offering.

 

(iii)                               Purchase Mechanism. If a Purchaser exercises
its Subscription Right provided in this Section 5.9, the closing of the purchase
of the Proposed Securities with respect to which such right has been exercised
shall take place concurrently with the sale

 

32

--------------------------------------------------------------------------------


 

to the other investors in the applicable offering, which period of time for the
closing of the purchase of the Proposed Securities with respect to which such
right has been exercised shall be extended for a maximum of 180 days in order to
comply with applicable Laws (including receipt of any applicable regulatory or
stockholder approvals).  The Company and each Purchaser shall use its reasonable
best efforts to secure any regulatory or stockholder approvals or other
consents, and to comply with any Law necessary in connection with the offer,
sale and purchase of, such Proposed Securities.

 

(iv)                              Failure of Purchase. In the event (A) a
Purchaser fails to exercise its Subscription Right provided in this Section 5.9
within said three Business Day period, or (B) if so exercised, a Purchaser fails
or is unable to consummate such purchase within the 180 day period specified in
Section 5.9(a)(iii), without prejudice to other remedies, the Company shall
thereafter be entitled during the Additional Sale Period to sell the Proposed
Securities not elected to be purchased pursuant to this Section 5.9 or which
such Purchaser fails to or is unable to purchase, at a price and upon terms no
more favorable in any material respect to the purchasers of such securities than
were specified in the Company’s notice to such Purchaser.  In the event the
Company has not sold the Proposed Securities within the Additional Sale Period,
the Company shall not thereafter offer, issue or sell such Proposed Securities
without first offering such securities to the applicable Purchaser in the manner
provided above.

 

(v)                                 Non-Cash Consideration. In the case of the
offering of securities for a consideration in whole or in part other than cash,
including securities acquired in exchange therefor (other than securities by
their terms so exchangeable), the consideration other than cash shall be deemed
to be the fair value thereof as determined by the Company Board; provided,
however, that such fair value as determined by the Company Board shall not
exceed the aggregate market price of the securities being offered as of the date
the Company Board authorizes the offering of such securities.

 

(vi)                              Cooperation. The Company and each Purchaser
shall cooperate in good faith to facilitate the exercise of such Purchaser’s
Subscription Right hereunder, including using reasonable efforts to secure any
required approvals or consents.

 

(vii)                           [Intentionally omitted.]

 

(viii)                        General. Notwithstanding anything herein to the
contrary, (A) if (1) a Purchaser exercises its Subscription Right pursuant to
this Section 5.9 and is unable to complete the purchase of the Proposed
Securities concurrently with the sales to the other investors in the applicable
offering as contemplated by Section 5.9(a)(iii) due to applicable regulatory or
stockholder approvals and (2) the Company or the Company Board determines in
good faith that any delay in completion of an offering in respect of which such
Purchaser is entitled to Subscription Rights would materially impair the
financing objective of such offering, the Company may proceed with such offering
without the participation of such Purchaser in such offering, in which event the
Company and such Purchaser shall promptly thereafter agree on a process
otherwise consistent with this Section 5.9 as would allow such Purchaser to
purchase, at the same price (net of any

 

33

--------------------------------------------------------------------------------


 

underwriting discounts or sales commissions or any other discounts or fees if
not purchasing from or through an underwriter, placement agent or broker) as in
such offering, up to the amount of shares of New Common Stock (or securities
that are convertible into or exchangeable or exercisable for, or linked to the
performance of, New Common Stock) as shall be necessary to enable such Purchaser
to maintain its aggregate proportionate New Common Stock-equivalent interest in
the Company on a Fully Diluted Basis, (B) if the Company or the Company Board
determines in good faith that compliance with the notice provisions in
Section 5.9(a)(iii) would materially impair the financing objective of an
offering in respect of which a Purchaser is entitled to Subscription Rights, the
Company shall be permitted by notice to such Purchaser to reduce the notice
period required under Section 5.9(a)(iii) (but not to less than one (1) Business
Day) to the minimum extent required to meet the financing objective of such
offering and such Purchaser shall have the right to either (x) exercise its
Subscription Rights during the shortened notice periods specified in such notice
or (y) require the Company to promptly thereafter agree on a process otherwise
consistent with this Section 5.9 as would allow such Purchaser to purchase, at
the same price (net of any underwriting discounts or sales commissions or any
other discounts or fees if not purchasing from or through an underwriter,
placement agent or broker) as in such offering, up to the amount of shares of
New Common Stock (or securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, New Common Stock) as shall be
necessary to enable such Purchaser to maintain its aggregate proportionate New
Common Stock-equivalent interest in the Company on a Fully Diluted Basis and
(C) in the event the Company is unable to issue shares of New Common Stock (or
securities that are convertible into or exchangeable or exercisable for, or
linked to the performance of, New Common Stock) to a Purchaser as a result of a
failure to receive regulatory or shareholder approval therefor, the Company
shall take such action or cause to be taken such other action in order to place
such Purchaser, insofar as reasonably practicable (subject to any limitations
that may be imposed by applicable Law or stock exchange rules), in the same
position in all material respects as if such Purchaser was able to effectively
exercise its Subscription Rights hereunder, including, without limitation, at
the option of such Purchaser, issuing to such Purchaser another class of
securities of the Company having terms to be agreed by the Company and such
Purchaser having a value at least equal to the value per share of New Common
Stock, in each case, as shall be necessary to enable such Purchaser to maintain
its proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis.

 

(ix)                                Termination. This Section 5.9 shall
terminate at such time as the members of the Purchaser Group collectively
beneficially own less than 5% of the outstanding shares of New Common Stock on a
Fully Diluted Basis.

 

(b)                                 GGO Subscription Rights. The Plan shall
provide that in connection with the consummation of the Plan, GGO shall enter
into an agreement with each Purchaser with substantially similar terms to those
set forth in Section 5.9(a) above with respect to any issuance of GGO Common
Stock (or securities that are convertible into or exchangeable or exercisable
for, or otherwise linked to, GGO Common Stock) after the Effective Date.

 

34

--------------------------------------------------------------------------------


 

SECTION 5.10                    [Intentionally Omitted.]

 

SECTION 5.11                    Notification of Certain Matters.

 

(a)                                  The Company shall (i) give prompt written
notice to each Purchaser of any written notice or other written communication
from any Person alleging that the consent of such Person which is or may be
required in connection with the transactions contemplated by this Agreement is
not likely to be obtained prior to Closing, if the failure to obtain such
consent would reasonably be expected to be adverse and material to the Company
and its Subsidiaries taken as a whole or would materially impair the ability of
the Company to consummate the transactions contemplated hereby or perform its
obligations hereunder, and (ii) facilitate adding such individuals as designated
by each Purchaser to the electronic notification system such that the designated
individuals will receive electronic notice of the entry of any Bankruptcy Court
Order.

 

(b)                                 To the extent permitted by applicable Law,
(i) the Company shall give prompt notice to each Purchaser of the commencement
of any investigation, inquiry or review by any Governmental Entity with respect
to the Company or its Subsidiaries which would reasonably be expected to be
adverse and material to the Company and its Subsidiaries taken as a whole or
would materially impair the ability of the Company to consummate the
transactions contemplated hereby or perform its obligations hereunder, and
(ii) the Company shall give prompt notice to each Purchaser, and each Purchaser
shall give written prompt notice to the Company, of any event or circumstance
that would result in any representation or warranty of the Company or such
Purchaser, as applicable, being untrue or any covenant or agreement of the
Company or such Purchaser, as applicable, not being performed or complied with
such that, in each such case, the conditions set forth in Article VII or
Article VIII, as applicable, would not be satisfied if such event or
circumstance existed on the Closing Date.

 

(c)                                  No information received by a party pursuant
to this Section 5.11 nor any information received or learned by a party or any
of its representatives pursuant to an investigation made under this Section 5.11
shall be deemed to (A) qualify, modify, amend or otherwise affect any
representations, warranties, conditions, covenants or other agreements of the
other party set forth in this Agreement, (B) amend or otherwise supplement the
information set forth in the Company Disclosure Letter, (C) limit or restrict
the remedies available to such party under this Agreement, applicable Law or
otherwise arising out of a breach of this Agreement, or (D) limit or restrict
the ability of such party to invoke or rely on, or effect the satisfaction of,
the conditions to the obligations of such party to consummate the transactions
contemplated by this Agreement set forth in Article VII or Article VIII, as
applicable.

 

SECTION 5.12                    Further Assurances. From and after the Closing,
the Company shall (and shall cause each of its Subsidiaries to) execute and
deliver, or cause to be executed and delivered, such further instruments or
documents or take such other action and cause entities controlled by them to
take such action as may be reasonably necessary (or as reasonably requested by
any Purchaser) to carry out the transactions contemplated by this Agreement.

 

SECTION 5.13                    Hughes Heirs Obligations. (a) In the event
holders of Hughes Heirs Obligations receive shares of New Common Stock on
account of such Hughes Heirs Obligations

 

35

--------------------------------------------------------------------------------


 

in the Plan, the number of shares of New Common Stock otherwise available for
distribution on the Effective Date under the Plan in the Equity Exchange shall
be reduced by the number of shares of New Common Stock issued or issuable to
such holders of Hughes Heirs Obligations.

 

(b)                                 In the event holders of Hughes Heirs
Obligations receive shares of GGO Common Stock on account of such Hughes Heirs
Obligations in the Plan, the number of shares of GGO Common Stock otherwise
available for distribution on the Effective Date under the Plan in the GGO Share
Distribution shall be reduced by the number of shares of GGO Common Stock issued
or issuable to such holders of Hughes Heirs Obligations.

 

SECTION 5.14                    Rights Agreement; Reorganized Company
Organizational Documents.

 

(a)                                  Prior to the issuance of the Warrants, the
Rights Agreement shall be amended to provide that (i) the Rights Agreement is
inapplicable to the (1) acquisition by members of the Purchaser Group of the
Warrants, the underlying securities thereof, (2) any antidilution adjustments to
those Warrants pursuant to the Warrant Agreement, (3) any shares of New Common
Stock that a Purchaser or a member of its Purchaser Group may be deemed to own
by no actions of its own and (4) up to an additional amount totaling 1.786% of
the issued and outstanding shares of Common Stock in the aggregate by the
Purchaser Group, (ii) no Purchaser, or any member of the Purchaser Group, shall
be deemed to be an Acquiring Person (as defined in the Rights Agreement),
(iii) neither a Shares Acquisition Date (as defined in the Rights Agreement) nor
a Distribution Date (as defined in the Rights Agreement) shall be deemed to
occur and (iv) the Rights (as defined in the Rights Agreement) shall not
separate from the Common Stock, in each case under (ii), (iii) and (iv), as a
result of the acquisition by members of the Purchaser Group of the Warrants, the
underlying securities thereof and the acquisition of beneficial ownership of up
to an additional amount totaling 1.786% of the issued and outstanding shares of
Common Stock in the aggregate by the Purchaser Group.

 

(b)                                 The certificate of incorporation and bylaws
of the Reorganized Company (the “Reorganized Company Organizational Documents”)
shall be in form mutually agreed to by the Company and each Purchaser, provided,
that in the event that the Company and such Purchaser are not able to agree on
such form prior to the Effective Date, the Reorganized Company Organizational
Documents shall be substantially in the same form as the certificate of
incorporation and bylaws of the Company as in existence on the date of this
Agreement (except that the number of authorized shares of capital stock of the
Reorganized Company shall be increased), provided, however, that (i) the
restriction on Beneficial Ownership (as such term is defined in the certificate
of incorporation of the Company) shall be set at 9.9% of the outstanding capital
stock of the Reorganized Company, (ii) the restriction on Constructive Ownership
(as such term is defined in the certificate of incorporation of the Company)
shall be set at 9.9% of the outstanding capital stock of the Reorganized
Company, (iii) there shall not be an exemption from the restrictions set forth
in the foregoing clauses (i) and (ii) for the current Existing Holder (as such
term is defined in the existing certificate of incorporation of the Company),
(iv) the Reorganized Company shall provide a waiver from the restrictions set
forth in the foregoing clauses (i) and (ii) to any member of the Purchaser Group
if such member provides the Reorganized Company with a certificate containing
the representations and covenants set forth on Exhibit D and (v) the definition
of “Person” shall be revised so that it does not include a

 

36

--------------------------------------------------------------------------------


 

“group” as that term is used for purposes of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended.

 

(c)                                  In the event the Reorganized Company adopts
a rights plan analogous to the Rights Agreement on or prior to the Closing, the
Plan shall provide that (i) the Reorganized Company’s Rights Agreement shall be
inapplicable to this Agreement and the transactions contemplated hereby, (ii) no
Purchaser, nor any other member of its Purchaser Group, shall be deemed to be an
Acquiring Person (as defined in the Rights Agreement) whether in connection with
the acquisition of Shares, New Warrants, shares issuable upon exercise of the
New Warrants or otherwise, (iii) neither a Shares Acquisition Date (as defined
in the Rights Agreement) nor a Distribution Date (as defined in the Rights
Agreement) shall be deemed to occur and (iv) the Rights (as defined in the
Rights Agreement) will not separate from the New Common Stock, in each case
under (ii), (iii) and (iv), as a result of the execution, delivery or
performance of this Agreement, the consummation of the transactions contemplated
hereby including the acquisition of shares of New Common Stock by any Purchaser
or other member of the Purchaser Group after the date hereof as otherwise
permitted by this Agreement, the New Warrants or as otherwise contemplated by
the applicable Non-Control Agreement, if any.

 

(d)                                 In the event GGO adopts a rights plan
analogous to the Rights Agreement on or prior to the Closing, the Plan shall
provide that (i) GGO’s Rights Agreement shall be inapplicable to this Agreement
and the transactions contemplated hereby, (ii) no Purchaser, nor any other
member of its Purchaser Group, shall be deemed to be an Acquiring Person (as
defined in the Rights Agreement) whether in connection with the acquisition of
shares of GGO Common Stock or GGO Warrants or the shares issuable upon exercise
of the GGO Warrants, (iii) neither a Shares Acquisition Date (as defined in the
Rights Agreement) nor a Distribution Date (as defined in the Rights Agreement)
shall be deemed to occur and (iv) the Rights (as defined in the Rights
Agreement) will not separate from the GGO Common Stock, in each case under (ii),
(iii) and (iv), as a result of the execution, delivery or performance of this
Agreement, or the consummation of the transactions contemplated hereby including
the acquisition of shares of GGO Common Stock by any Purchaser or other member
of the Purchaser Group after the date hereof as otherwise permitted by this
Agreement or the GGO Warrants.

 

SECTION 5.15                    Stockholder Approval. For so long as any
Purchaser has Subscription Rights as contemplated by Section 5.9(a) in
connection with the expiration of the five (5) year period referenced in
Section 3.2(c), the Company shall put up for a stockholder vote at the
immediately prior annual meeting of its stockholders, and include in its proxy
statement distributed to such stockholders in connection with such annual
meeting, approval of such Purchaser’s Subscription Rights for the maximum period
permitted by the NYSE.  The Plan shall provide that GGO shall, for the benefit
of each Purchaser, to the extent required by any U.S. national securities
exchange upon which shares of GGO Common Stock are listed, for so long as any
Purchaser has subscription rights as contemplated by Section 5.9(b), put up for
a stockholder vote at the annual meeting of its stockholders, and include in its
proxy statement distributed to such stockholders in connection with such annual
meeting, approval of such Purchaser’s subscription rights for the maximum period
permitted by the rules of such U.S. national securities exchange.

 

37

--------------------------------------------------------------------------------


 

SECTION 5.16     Closing Date Net Debt.

 

 

(a)                                 The Company shall deliver to each Purchaser
a schedule (the “Preliminary Closing Date Net Debt Schedule”) on or before the
first Business Day that is five calendar days following approval of the
Disclosure Statement, that: (i) sets forth the Company’s good faith estimate for
each of the three components of the Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts along with a reasonably detailed
explanation and calculation of each such component and (ii) discloses the
Company’s good faith estimate of the Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts and GGO Setup Costs.

 

(b)                                 Each Purchaser shall review the Preliminary
Closing Date Net Debt Schedule during the Preliminary Closing Date Net Debt
Review Period, during which time the Company shall allow such Purchaser
reasonable access to all non-privileged or work product documents or records or
personnel used in the preparation of the Preliminary Closing Date Net Debt
Schedule. On or prior to the Preliminary Closing Date Net Debt Review Deadline,
any Purchaser may deliver to the Company a notice (the “Dispute Notice”) listing
those items on the Preliminary Closing Date Net Debt Schedule to which Purchaser
takes exception, which Dispute Notice shall (i) specifically identify such
items, and provide a reasonably detailed explanation of the basis upon which the
Purchaser has delivered such list, (ii) set forth the amount of Closing Date Net
Debt W/O Reinstatement Adjustment and Permitted Claims Amounts that such
Purchaser has calculated based on the information contained in the Preliminary
Closing Date Net Debt Schedule, and (iii) specifically identify such Purchaser’s
proposed adjustment(s).  If a Purchaser timely provides the Company with a
Dispute Notice, then such Purchaser and the Company shall, within ten (10) days
following receipt of such Dispute Notice by the Company (the “Resolution
Period”), attempt to resolve their differences with respect to the items
specified in the Dispute Notice (the “Disputed Items”).  If a Purchaser and the
Company do not resolve all Disputed Items by the end of the Resolution Period,
then all Disputed Items remaining in dispute shall be submitted to the
Bankruptcy Court for resolution at or concurrent with the Confirmation Hearing. 
The Bankruptcy Court shall consider only those Disputed Items that such
Purchaser, on the one hand, and the Company, on the other hand, were unable to
resolve.  All other matters shall be deemed to have been agreed upon by such
Purchaser and the Company.  If such Purchaser does not timely deliver a Dispute
Notice, then such Purchaser shall be deemed to have accepted and agreed to the
Preliminary Closing Date Net Debt Schedule and to have waived any right to
dispute the matters set forth therein.

 

(c)                                  On or prior to the Effective Date, the
Company shall deliver to each Purchaser the Conclusive Net Debt Adjustment
Statement.

 

(d)                                 It is the intention of the parties that
releases from the Reserve are not intended to alter the allocation of value
between GGO and the Company.  Accordingly, the Plan shall provide that if there
is a Reserve Surplus Amount as of the end of any fiscal quarter prior to the
maturity of the GGO Promissory Note, the principal amount of the GGO Promissory
Note shall be reduced (not below zero) (i) by 80% of the balance of the Reserve
Surplus Amount corresponding to any Net Debt Surplus Amount and (ii) if after
application of the Reserve Surplus Amount pursuant to clause (i), any Reserve
Surplus Amount remains, by 100% of the remaining balance of the Reserve Surplus
Amount.  In the event that any party requests an equitable adjustment to this
formula, the other parties shall consider the request in good faith.

 

38

--------------------------------------------------------------------------------


 

(e)                                  The Plan shall provide that, if there is an
Offering Premium, the principal amount of the GGO Promissory Note shall be
reduced (but not below zero) by 80% of the aggregate Offering Premium on the
31st day following the Closing Date.

 

(f)                                   The Plan and the agreements relating to
the GGO Share Distribution shall provide that from and after the Closing, the
Company shall indemnify GGO and its Subsidiaries from and against 93.75% of any
and all losses, claims, damages, liabilities and reasonable expenses to which
GGO and its Subsidiaries may become subject, in each case solely to the extent
directly attributable to MPC Taxes actually paid at or after the Effective Date;
provided, that in no event shall the Company be required to make any
indemnification payment hereunder to the extent such payment would result in
aggregate payments under this Section 5.16(f) that would exceed the lower of
(i) $303,750,000 and (ii) the then effective Excess Surplus Amount (the
“Indemnity Cap”). The Plan shall provide that if GGO or its Affiliates receives
any refund or realizes any reduction of its Tax liability in respect of the MPC
Assets for which it has received a payment or realized a benefit pursuant to
this Agreement, GGO shall pay an amount equal to such refund or reduction in Tax
liability (less any costs or Taxes incurred with respect to the receipt thereof)
to the Reorganized Company within ten (10) Business Days of the receipt or
realization thereof.

 

(g)                                  If GGO is obligated to pay MPC Taxes with
respect to the tax year 2010 and the Company is not then obligated to indemnify
GGO as a consequence of the Indemnity Cap, then solely with respect to such
payments, the Company shall pay such amount of MPC Taxes and the principal
amount of the GGO Promissory Note shall be increased by the amount of such
payment and if at such time no GGO Promissory Note is outstanding, on the date
of any such payment, GGO shall issue in favor of the Company a promissory note
in the aggregate principal amount of such payment on the same terms as the GGO
Promissory Note.

 

ARTICLE VI

 

ADDITIONAL COVENANTS OF PURCHASER

 

SECTION 6.1                     Information.  From and after the date of this
Agreement until the earlier to occur of the Closing Date and the termination of
this Agreement, each Purchaser agrees to provide the Debtors with such
information as the Debtors reasonably request regarding such Purchaser for
inclusion in the Disclosure Statement as necessary for the Disclosure Statement
to contain adequate information for purposes of Section 1125 of the Bankruptcy
Code.

 

SECTION 6.2                     Purchaser Efforts.  Each Purchaser shall use its
reasonable best efforts to obtain all material permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions required for
the consummation of the transactions contemplated by this Agreement from, and
shall have given all necessary notices to, all Governmental Entities necessary
to satisfy the condition in Section 8.1(b) (provided, however, that such
Purchaser shall not be required to pay or cause payment of any fees or make any
financial accommodations to obtain any such consent, approval, waiver or other
permission, except filing fees as required), and provide to such Governmental
Entities all such information as may be necessary or reasonably requested
relating to the transactions contemplated hereby.

 

39

--------------------------------------------------------------------------------


 

SECTION 6.3                     Plan Support.  From and after the date of the
Approval Order until the earliest to occur of (i) the Effective Date, (ii) the
termination of this Agreement and (iii) the date the Company or any Subsidiary
of the Company makes a public announcement, enters into an agreement or files
any pleading or document with the Bankruptcy Court, in each case, evidencing its
intention to support any Competing Transaction, or the Company or any Subsidiary
of the Company enters into a Competing Transaction (such date, the “Unrestricted
Date”), each Purchaser agrees (unless otherwise consented to by the Company)
(provided that (x) the Company is not in material breach of this Agreement and
(y) the terms of the Plan are and remain consistent with the Plan Summary Term
Sheet and this Agreement, and are otherwise in form and substance satisfactory
to each Purchaser) to (and shall use reasonable best efforts to cause its
Affiliates to):

 

(a)                                 Not pursue, propose, support, vote to accept
or encourage the pursuit, proposal or support of, any Chapter 11 plan, or other
restructuring or reorganization for the Company, or any Subsidiary of the
Company, that is not consistent with the Plan;

 

(b)                                 Not, nor encourage any other Person to,
interfere with, delay, impede, appeal or take any other negative action,
directly or indirectly, in any respect regarding acceptance or implementation of
the Plan; and

 

(c)                                  Not commence any proceeding, or prosecute
any objection to oppose or object to the Plan or to the Disclosure Statement and
not to take any action that would delay approval or confirmation, as applicable,
of the Disclosure Statement and the Plan, in each case (i) except as intended to
ensure the consistency of the Disclosure Statement and the Plan with the terms
of this Agreement and the rights and obligations of the parties thereto and
(ii) without limiting any rights any Purchaser may have to terminate this
Agreement pursuant to Section 11.1(b) (including Section 11.1(b)(ix)) hereof.

 

SECTION 6.4                     Transfer Restrictions.  Each Purchaser covenants
and agrees that the Shares and the GGO Shares (and shares issuable upon exercise
of Warrants, New Warrants and GGO Warrants) shall be disposed of only pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities Laws.  Each Purchaser
agrees to the imprinting, so long as is required by this Section 6.4, of the
following legend on any certificate evidencing the Shares or GGO Shares (and
shares issuable upon exercise of Warrants, New Warrants and GGO Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE

 

40

--------------------------------------------------------------------------------


 

ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL COUNSEL SATISFACTORY TO THE
ISSUER THAT NO VIOLATION OF THE ACT OR OTHER APPLICABLE LAWS WILL BE INVOLVED IN
SUCH TRANSACTION.

 

Certificates evidencing the Shares (and shares issuable upon exercise of
Warrants and New Warrants) shall not be required to contain such legend
(A) while a registration statement covering the resale of the Shares is
effective under the Securities Act, or (B) following any sale of any such Shares
pursuant to Rule 144 of the Exchange Act (“Rule 144”), or (C) following receipt
of a legal opinion of counsel to the applicable Purchaser that the remaining
Shares held by such Purchaser are eligible for resale without volume limitations
or other limitations under Rule 144.  In addition, the Company will agree to the
removal of all legends with respect to shares of New Common Stock deposited with
DTC from time to time in anticipation of sale in accordance with the volume
limitations and other limitations under Rule 144, subject to the Company’s
approval of appropriate procedures, such approval not to be unreasonably
withheld, conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain Shares, the Company shall promptly, following the delivery by
the applicable Purchaser to the Company of a legended certificate representing
such Shares, deliver or cause to be delivered to such Purchaser a certificate
representing such Shares that is free from such legend. In the event the above
legend is removed from any of the Shares, and thereafter the effectiveness of a
registration statement covering such Shares is suspended or the Company
determines that a supplement or amendment thereto is required by applicable
securities Laws, then the Company may require that the above legend be placed on
any such Shares that cannot then be sold pursuant to an effective registration
statement or under Rule 144 and such Purchaser shall cooperate in the
replacement of such legend.  Such legend shall thereafter be removed when such
Shares may again be sold pursuant to an effective registration statement or
under Rule 144.

 

The Plan shall provide, in connection with the consummation of the Plan, for GGO
to enter into an agreement with each Purchaser with respect to GGO Shares and
GGO Warrants containing the same terms as provided (i) above in this Section 6.4
but replacing references to (A) “the Company” with GGO, (B) “New Common Stock”
with GGO Common Stock, (C) “Shares” with “GGO Shares” and (D) “Warrants” or “New
Warrants” with GGO Warrants.

 

The Fairholme Fund further covenants and agrees not to sell, transfer or dispose
of the Warrants or the shares of Common Stock issuable upon exercise of the
Warrants (other than to a member of the Purchaser Group) prior to the
Unrestricted Date or any Shares, New Shares or Warrants in violation of the
Non-Control Agreement.

 

For the avoidance of doubt, each Purchaser’s Subscription Rights pursuant to
Section 5.9 may not be Transferred to a Person that is not a member of the
Purchaser Group.

 

SECTION 6.5                     [Intentionally omitted.]

 

SECTION 6.6                     REIT Representations and Covenants.  At such
times as shall be reasonably requested by the Company, for so long as any
Purchaser (or, to the extent applicable, its Affiliates, members or Affiliates
of members) “beneficially owns” or “constructively owns”

 

41

--------------------------------------------------------------------------------


 

(as such terms are defined in the certificate of incorporation of the Company)
in excess of the relevant ownership limit set forth in the certificate of
incorporation of the Company of the outstanding Common Stock or New Common
Stock, such Purchaser shall (and, to the extent applicable, cause its
Affiliates, members or Affiliates of members to) use reasonable best efforts to
provide the Company with customary representations and covenants, in the form
attached hereto as Exhibit D which shall, among other things, enable the Company
to waive Purchaser from the ownership limit set forth in the certificate of
incorporation of the Company and ensure that the Company can appropriately
monitor any “related party rent” issues raised by the Warrants and the purchase
of the Shares by such Purchaser, it being understood that Purchaser’s
Affiliates, members or Affiliates of members shall be required to provide such
representations and covenants only if such Person “beneficially owns” or
“constructively owns” (as such terms are defined in the certificate of
incorporation of the Company) Common Stock or New Common Stock in excess of the
relevant ownership limit set forth in the certificate of incorporation of the
Company or any stock or other equity interest owned by such Person in a tenant
of the Company would be treated as constructively owned by the Company.

 

SECTION 6.7                     Non-Control Agreement.   At or prior to the
Closing, The Fairholme Fund shall enter into the Non-Control Agreement with the
Company.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

SECTION 7.1                     Conditions to the Obligations of Purchaser.  
The obligation of each Purchaser to purchase the Shares (and the GGO Shares if
the GGO Rights Offering shall have occurred) pursuant to this Agreement on the
Closing Date is subject to the satisfaction (or waiver (to the extent permitted
by applicable Law) by such Purchaser) of the following conditions as of the
Closing Date:

 

(a)                                 No Injunction.   No judgment, injunction,
decree or other legal restraint shall prohibit the consummation of the Plan or
the transactions contemplated by this Agreement.

 

(b)                                 Regulatory Approvals; Consents.   All
permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions of third parties and Governmental Entities required for
the consummation of the transactions contemplated by this Agreement and the Plan
shall have been made or received, as the case may be, and shall be in full force
and effect, except for those permits, consents, orders, approvals, waivers,
authorizations or other permissions or actions the failure of which to make or
receive would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (it being agreed that any permit, consent,
order, approval, waiver, authorization or other permission or action in respect
of any Identified Asset for which any of the alternatives in
Section 2.1(a) shall have been employed shall be deemed hereunder to have been
made or received, as the case may be, and in full force and effect).

 

(c)                                  Representations and Warranties and
Covenants.   Except for changes permitted or contemplated by this Agreement or
the Plan Summary Term Sheet, each of (i) the representations and warranties of
the Company contained in Section 3.1, Section 3.2, Section

 

42

--------------------------------------------------------------------------------


 

3.3, Section 3.5, Section 3.20(a) (except for such inaccuracies in
Section 3.20(a) caused by sales, purchases or transfers of assets which have
been effected in accordance with, subject to the limitations contained in, and
not otherwise prohibited by, the terms and conditions in this Agreement,
including, without limitation, this Article VII) and Section 3.23 shall be true
and correct at and as of the Closing Date as if made at and as of the Closing
Date (except for representations and warranties made as of a specific date,
which shall be true and correct only as of such specific date), (ii) the
representations and warranties of the Company contained in Section 3.4 shall be
true and correct (except for de minimis inaccuracies) at and as of the Closing
Date as if made at and as of the Closing Date (except for representations and
warranties made as of a specific date, which shall be true and correct (except
for de minimis inaccuracies) only as of such specific date) and (iii) the other
representations and warranties of the Company contained in this Agreement,
disregarding all qualifications and exceptions contained therein relating to
“materiality” or “Material Adverse Effect”, shall be true and correct at and as
of the Closing Date as if made at and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect (it being agreed that the condition
in this subclause (iii) as it relates to undisclosed liabilities of the Company
and its Subsidiaries comprised of Indebtedness shall be deemed to be satisfied
if the condition in Section 7.1(p) is satisfied.  The Company shall have
complied in all material respects with all of its obligations under this
Agreement, provided that with respect to its obligations under Section 5.4,
Section 5.13 and Section 5.14(b), to the extent applicable, Section 5.14(c) the
Company shall have complied therewith in all respects.  The Company shall have
provided to each Purchaser a certificate delivered by an executive officer of
the Company, acting in his or her official capacity on behalf of the Company, to
the effect that the conditions in this clause (c) and the immediately following
clause (d) have been satisfied as of the Closing Date and each Purchaser shall
have received such other evidence of the conditions set forth in this
Section 7.1 as it shall reasonably request.

 

(d)                                 No Material Adverse Effect.   Since the date
of this Agreement, there shall not have occurred any event, fact or
circumstance, that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

(e)                                  Plan and Confirmation Order.   The Plan, in
form and substance satisfactory to each Purchaser, shall have been confirmed by
the Bankruptcy Court by order in form and substance satisfactory to each
Purchaser (the “Confirmation Order”), which Confirmation Order shall be in full
force and effect (without waiver of the 14-day period set forth in Bankruptcy
Rule 3020(e)) as of the Effective Date and shall not be subject to a stay of
effectiveness. Notwithstanding anything to the contrary in the Plan Term Sheet,
the Plan shall have not reinstated any Specified Debt without giving each holder
of Specified Debt the option to receive cash in an amount equal to par plus
unpaid pre-petition and post-petition interest accrued at the stated non-default
rate (or contract rate in the case of Class M).

 

(f)                                   Disclosure Statement.   The Disclosure
Statement, in form and substance acceptable to each Purchaser, shall have been
approved by order of the Bankruptcy Court in form and substance satisfactory to
each Purchaser (the “Disclosure Statement Order”).

 

43

--------------------------------------------------------------------------------


 

(g)                                  Conditions to Confirmation. The conditions
to confirmation and the conditions to the Effective Date of the Plan, including
the consummation of the transactions contemplated by Exhibit B, shall have been
satisfied or waived in accordance with the Plan and the Reorganized Company
Organizational Documents as set forth in the Plan shall be in effect.

 

(h)                                 GGO. The GGO Share Distribution and the
issuance by GGO of the GGO Warrants shall have occurred in accordance with this
Agreement. In connection with the implementation of the GGO Share Distribution,
(i) the Company shall have provided each Purchaser with reasonable access to all
relevant information and consulted and cooperated in good faith with each
Purchaser and the GGO Representative with respect to the contribution of the
Identified Assets to GGO in accordance with Section 2.1(a), and (ii) all actions
taken by the Company and its Subsidiaries related thereto and all documentation
related to the formation and organization of GGO, the implementation of the GGO
Share Distribution, to separate the business of the Company and GGO and other
intercompany arrangements between the Company and GGO, in each case, shall be
reasonably satisfactory to each Purchaser and shall be in full force and effect.

 

(i)                                     GGO Common Stock. GGO shall not have
issued and outstanding on a Fully Diluted Basis immediately following the
Closing more than (i) the GGO Common Share Amount of shares of GGO Common Stock
(plus (A) a number of shares of GGO Common Stock equal to the sum of the
Backstop Consideration and the backstop consideration issuable to the Pershing
Purchasers and the Brookfield Consortium Members pursuant to the other
Investment Agreements, (B) 20,000,000 shares of GGO Common Stock issuable upon
exercise of the GGO Warrants, (C) 60,000,000 shares of GGO Common Stock issuable
upon the exercise of warrants that may be issued to the other Initial Investors
pursuant to the other Investment Agreements), plus (ii) if the GGO Rights
Offering shall have occurred, 50,000,000 shares of GGO Common Stock issued
pursuant to the GGO Rights Offering in accordance with this Agreement.

 

(j)                                    Valid Issuance. The Shares, Warrants, New
Warrants and GGO Warrants and, if the GGO Rights Offering shall have occurred,
the GGO Shares, shall be validly issued to each Purchaser (against payment
therefor in the case of the Shares and the GGO Shares). The Company and GGO
shall have executed and delivered the warrant agreement for each of the New
Warrants and the GGO Warrants, together with such other customary documentation
as each Purchaser may reasonably request in connection with such issuance; each
warrant agreement shall be in full force and effect and neither the Company nor
GGO shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(k)                                 No Legal Impediment to Issuance. No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that prohibits the issuance or sale of, pursuant to this
Agreement, the Shares, the issuance of Warrants, New Warrants, GGO Shares, GGO
Warrants, the issuance of New Common Stock upon exercise of the New Warrants or
the issuance of GGO Common Stock upon exercise of the GGO Warrants; and no
injunction or order of any federal, state or foreign court shall have been
issued that prohibits the issuance or sale, pursuant to this Agreement, of the
Shares, the GGO Shares, the Warrants, New Warrants, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants.

 

44

--------------------------------------------------------------------------------


 

(l)                                     Registration Rights. The Company shall
have filed with the SEC and the SEC shall have declared effective, as of
Closing, to the extent permitted by applicable SEC rules, a shelf registration
statement on Form S-1 or Form S-11, as applicable, covering the resale by each
Purchaser and member of the Purchaser Group of the Shares and the New Common
Stock issuable upon exercise of the New Warrants, containing a plan of
distribution reasonably satisfactory to each Purchaser. In addition, each of the
Company and GGO shall have entered into registration rights agreements with each
Purchaser with respect to all registrable securities issued to or held by
members of the Purchaser Group from time to time in a manner that permits the
registered offering of securities pursuant to such methods of sale as a
Purchaser may reasonably request from time to time. Each registration rights
agreement shall provide for (i) an unlimited number of shelf registration
demands on Form S-3 to the extent that the Company or GGO, as applicable, is
then permitted to file a registration statement on Form S-3, (ii) if the Company
or GGO, as applicable, is not eligible to use Form S-3, the filing by the
Company or GGO, as applicable, of a registration statement on Form S-1 or
Form S-11, as applicable, and the Company or GGO, as applicable, using its
reasonable best efforts to keep such registration statement continuously
effective; (iii) piggyback rights not less favorable than those provided in the
Warrant Agreement; (iv) with respect to the Company, at least three underwritten
offerings during the term of the registration rights agreement, but not more
than one underwritten offering in any 12-month period and, with respect to GGO,
at least three underwritten offerings during the term of the registration rights
agreement, but not more than one in any 12-month period; (v) “black-out” periods
not less favorable than those provided in the Warrant Agreement; (vi) “lock-up”
agreements by the Company or GGO, as applicable, to the extent requested by the
managing underwriter in any underwritten public offering requested by a
Purchaser, consistent with those provided in the Warrant Agreement (it being
understood that the registration rights agreement will include procedures
reasonably acceptable to such Purchaser and the Company designed to ensure that
the total number of days that the Company or GGO, as applicable, may be subject
to a lock-up shall not, in the aggregate after taking into account any
applicable lock-up periods resulting from registration rights agreements between
the Company or GGO, as applicable, and the other Initial Investors exceed 120
days in any 365-day period; (vii) to the extent that the Purchasers and the
members of the Purchaser Group are Affiliates of the Company or GGO, as
applicable, at the time of an underwritten public offering by the Company or
GGO, as applicable, each Purchaser and the other members of the Purchaser Group
will agree to a 60-day customary lock up to the extent requested by the managing
underwriter; and (viii) other terms and conditions reasonably acceptable to each
Purchaser. The registration rights agreement shall be in full force and effect
and neither the Company nor GGO shall be in breach of any representation,
warranty, covenant or agreement thereunder in any material respect.

 

(m)                             Listing. The Shares shall be authorized for
listing on the NYSE, subject to official notice of issuance, and the shares of
New Common Stock issuable upon exercise of the New Warrants shall be eligible
for listing on the NYSE. If the GGO Rights Offering shall have occurred, the GGO
Shares shall be authorized for listing on a U.S. national securities exchange,
subject to official notice of issuance, and the shares of GGO Common Stock
issuable upon exercise of the GGO Warrants shall be eligible for listing on a
U.S. national securities exchange.

 

(n)                                 Liquidity. The Company shall have, upon the
consummation of the Plan and after giving effect to the use of proceeds from
Capital Raising Activities permitted under this Agreement and the issuance of
the Shares, and the payment and/or reserve for all allowed and

 

45

--------------------------------------------------------------------------------


 

disputed claims under the Plan, transaction fees and other amounts required to
be paid in cash under the Plan as contemplated by the Plan Summary Term Sheet,
an aggregate amount of not less than $500,000,000 of Proportionally Consolidated
Unrestricted Cash (the “Liquidity Target”) plus, the net proceeds of the
Additional Financings and the aggregate principal amount of the Anticipated Debt
Paydowns (or such higher number as may be agreed to by each Purchaser and the
Company).

 

(o)                                 [Intentionally Omitted.]

 

(p)                                 Debt of the Company. Immediately following
the Closing after giving effect to the Plan, the aggregate outstanding
Proportionally Consolidated Debt shall not exceed $22,100,000,000 in the
aggregate minus (i) the amount of Proportionally Consolidated Debt attributable
to assets sold, returned, abandoned, conveyed, transferred or otherwise divested
during the period between the date of this Agreement through the Closing and
minus (ii) the excess, if any, of $1,500,000,000 over the aggregate principal
amount of new Unsecured Indebtedness incurred after the date of this Agreement
and on or prior to the Closing Date for cash (“New Debt”) and the aggregate
principal amount of any Debt under the Rouse Bonds or the Exchangeable Notes
that is reinstated under the Plan (such amounts reinstated, the “Reinstated
Amounts”) minus (iii) the amount of Proportionally Consolidated Debt
attributable to Identified Assets contributed to GGO pursuant to Section 2.1(a),
minus (iv) the amount of Proportionally Consolidated Debt attributable to assets
other than Identified Assets contributed to GGO pursuant to Section 2.1(a) minus
(v) the principal and/or liquidation preference of the TRUPS and the UPREIT
Units not reinstated, plus (vi) in the event the Closing occurs prior to
September 30, 2010, the amount of scheduled amortization on Proportionally
Consolidated Debt (other than Corporate Level Debt) from the Closing Date to
September 30, 2010 that otherwise would have been paid by September 30, 2010,
minus (vii) in the event the Closing occurs on or after September 30, 2010, the
amount of actual amortization paid on Proportionally Consolidated Debt (other
than Corporate Level Debt) from September 30, 2010 to the Closing Date, plus
(viii) (A) the excess of the aggregate principal amount of new Debt incurred to
refinance existing Debt in accordance with Section 7.1(r)(vii) hereof over the
principal amount of the Debt so refinanced and (B) new Debt incurred to finance
unencumbered Company Properties and Non-Controlling Properties after the date of
this Agreement and on or prior to the Closing (such amounts contemplated by
clauses (A) and (B) collectively, the “Additional Financing”) plus (ix) the
amount of other principal paydowns, writedowns and resulting impact on
amortization (or payments in the anticipated amortization schedule with respect
to Fashion Show Mall (Fashion Show Mall LLC), The Shoppes at the Palazzo and
Oakwood Shopping Center (Gretna, LA)) currently anticipated to be made by the
Company in connection with refinancings, or completion of negotiations in
respect of its property level Debt which the Company determines in good faith
are not actually required to be made prior to Closing (“Anticipated Debt
Paydowns”).

 

(q)                                 Outstanding Common Stock. The number of
issued and outstanding shares of New Common Stock on a Fully Diluted Basis
(including the Shares) shall not exceed the Share Cap Number. The “Share Cap
Number” means 1,104,683,256 plus up to 50,000,000 shares of New Common Stock
issued in Liquidity Equity Issuances, plus 42,857,143 shares of New Common Stock
issuable upon the exercise of the New Warrants and plus the shares of New Common
Stock issuable upon the exercise of those certain warrants issued to the
Brookfield Consortium Members pursuant to the Brookfield Agreement and to the
Pershing Purchasers

 

46

--------------------------------------------------------------------------------

 


 

pursuant to the Pershing Agreement and plus the number of shares of Common Stock
issued as a result of the exercise of employee stock options to purchase Common
Stock outstanding on the date hereof; provided, that if Indebtedness under the
Rouse Bonds or the Exchangeable Notes is reinstated under the Plan or the
Company shall have incurred New Debt, or between the date of this Agreement and
the Closing Date the Company shall have sold for cash real property assets
outside of the ordinary course of business (“Asset Sales”), the Share Cap Number
shall be reduced by the quotient (rounded up to the nearest whole number)
obtained by dividing (x) the sum of Reinstated Amounts and the net cash proceeds
to the Company from Asset Sales in excess of $150,000,000 and the issuance of
New Debt by (y) the Per Share Purchase Price.

 

(r)                                    Conduct of Business. The following shall
be true in all material respects as of the Closing Date:

 

Except as otherwise expressly provided or permitted, or contemplated, by this
Agreement or the Plan Summary Term Sheet (including, without limitation, in
connection with implementing the matters contemplated by Article II hereof) or
any order of the Bankruptcy Court in effect on the date of the Agreement, during
the period from the date of this Agreement to the Closing, the following actions
shall not have been taken without the prior written consent of each Purchaser
(which consent such Purchaser agrees shall not be unreasonably withheld,
conditioned or delayed):

 

(i)                                     the Company shall not have (A) declared,
set aside or paid any dividends on, or made any other distributions in respect
of, any of the Company’s capital stock (other than dividends required to retain
REIT status or to avoid the imposition of entity level taxes, (B) split,
combined or reclassified any of its capital stock or issued or authorized the
issuance of any other securities in respect of, in lieu of or in substitution
for its capital stock, or (C) purchased, redeemed or otherwise acquired (other
than as set forth on Section 7.1(r)(i) of the Company Disclosure Letter or
pursuant to Company Benefit Plans) any shares of its capital stock or any
rights, warrants or options to acquire any such shares;

 

(ii)                                the Company shall not have amended the
Company’s certificate of incorporation or bylaws other than to increase the
authorized shares of capital stock;

 

(iii)                             neither the Company nor any of its
Subsidiaries shall have acquired or agreed to acquire by merging or
consolidating with, or by purchasing a substantial portion of the stock, or
other ownership interests in, or substantial portion of assets of, or by any
other manner, any business or any corporation, partnership, association, joint
venture, limited liability company or other entity or division thereof except
(A) in the ordinary course of business, (B) for transactions with respect to
joint ventures existing on the date

 

47

--------------------------------------------------------------------------------


 

hereof valued at less than $10,000,000 or (C) for transactions valued at less
than $10,000,000 in the aggregate;

 

(iv)                              none of the Company Properties,
Non-Controlling Properties or Identified Assets shall have been sold or
otherwise transferred, except, (A) in the ordinary course of business, (B) to a
wholly owned Subsidiary of the Company (which Subsidiary shall be subject to the
same restrictions under this subsection (iv)), and (C) for sales or other
transfers, the net proceeds of which shall not exceed $1,000,000,000 in the
aggregate, when taken together with all such sales and other transfers of
Company Properties, Non-Controlling Properties and Identified Assets (the “Sales
Cap”); provided that the Sales Cap shall not apply with respect to sales or
transfers of Identified Assets to the extent the same shall have been
consummated in accordance with the express terms and conditions set forth in
Article II hereof;

 

(v)                                 [intentionally omitted;]

 

(vi)                              none of the Company or any of its Subsidiaries
shall have issued,delivered, granted, sold or disposed of any Equity Securities
(other than (A) issuances of shares of Common Stock issued pursuant to and in
accordance with Section 7.1(u), but subject to Section 7.1(q) (B) pursuant to
the Equity Exchange, (C) the issuance of shares pursuant to the exercise of
employee stock options issued pursuant to the Company Option Plans or (D) as set
forth on Section 7.1(u) of the Company Disclosure Letter);

 

(vii)                           none of the Company Properties or Identified
Assets shall have been mortgaged, or pledged, nor shall the owner or lessee
thereof have granted a lien, mortgage, pledge, security interest, charge, claim
or other Encumbrance relating to debt obligations of any kind or nature on, or
otherwise encumbered, any Company Property or Identified Assets except in the
ordinary course of business consistent with past practice, other than
encumbrances of Company Properties or Identified Assets of Debtors in connection
with (A) a restructuring of existing indebtedness for borrowed money related to
any such Company Property or Identified Asset with the existing
lender(s) thereof or (B) a refinancing of existing indebtedness for borrowed
money related to any Company Property or Identified Asset in an amount not to
exceed $300,000,000 (the “Refinance Cap”), provided that (x) the Refinance Cap
shall not apply to a refinancing of the existing first lien indebtedness secured
by the Fashion Show Mall, (y) in the event that a refinancing is secured by
mortgages, deeds of trust, deeds to secure debt or indemnity deeds of trust
encumbering multiple Company Properties and Identified Assets, the proceeds

 

48

--------------------------------------------------------------------------------


 

of such refinancing shall not exceed an amount equal to the Refinance Cap
multiplied by the number of Company Properties and Identified Assets so
encumbered, and (z) in connection with refinancing the indebtedness of a Company
Property or Identified Asset owned by a Joint Venture, the Refinance Cap shall
apply with respect to the aggregate share of such indebtedness which is
allocable to, or guaranteed by (but without duplication), the Company and/or its
Subsidiaries;

 

(viii)                        none of the Company or any of its Subsidiaries
shall have undertaken any capital expenditure that is out of the ordinary course
of business consistent with past practice and material to the Company and its
Subsidiaries taken as a whole, except as contemplated in the Company’s business
plan for fiscal year 2010 adopted by the board of directors of the Company prior
to the date hereof; or

 

(ix)                              the Company shall not have changed any of its
methods, principles or practices of financial accounting in effect, other than
as required by GAAP or regulatory guidelines (and except to implement purchase
accounting and/or “fresh start” accounting if the Company elects to do so).

 

(s)                                   REIT Opinion.   Each Purchaser shall have
received an opinion of Arnold & Porter LLP, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit J, that the Company (x) for
all taxable years commencing with the taxable year ended December 31, 2005
through December 31, 2009, has been subject to taxation as a REIT and (y) has
operated since January 1, 2010 to the Closing Date in a manner consistent with
the requirements for qualification and taxation as a REIT.

 

(t)                                    Non-Control Agreements.   The Company
shall have entered into the Non-Control Agreement with The Fairholme Fund. The
Non-Control Agreement shall be in full force and effect and the Company shall
not be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(u)                                 Issuance or Sale of Common Stock.   Neither
the Company nor any of its Subsidiaries shall have issued or sold any shares of
Common Stock (or securities, warrants or options that are convertible into or
exchangeable or exercisable for, or linked to the performance of, Common Stock)
(other than (A) pursuant to the Equity Exchange, (B) the issuance of shares
pursuant to the exercise of employee stock options issued pursuant to the
Company Option Plans or (C) as set forth on Section 7.1(u) of the Company
Disclosure Letter), unless (1) the purchase price (or, in the case of securities
that are convertible into or exchangeable or exercisable for, or linked to the
performance of, Common Stock, the conversion, exchange or exercise price) shall
not be less than $10.00 per share (net of all underwriting and other discounts,
fees and any other compensation), (2) following such issuance or sale, (x) no
Person (other than (i) the other Initial Investors pursuant to the other
Investment Agreements and (ii) any institutional underwriter or initial
purchaser acting in an underwriter capacity in an underwritten offering) shall,
after giving

 

49

--------------------------------------------------------------------------------


 

effect to such issuance or sale would beneficially own more than 10% of the
Common Stock of the Company on a Fully Diluted Basis, and (y) no five Persons
(other than the Purchasers, the members of the Pershing Purchaser Group, the
members of the Fairholme Purchaser Group, the Brookfield Consortium Members or
the Brookfield Investor) shall, after giving effect to such issuance or sale,
beneficially own more than thirty percent (30%) of the Common Stock on a Fully
Diluted Basis; provided, that this clause (2) shall not be applicable to any
conversion or exchange of claims against the Debtors into New Common Stock
pursuant to the Plan; provided, further, that subclause (y) of this clause
(2) shall not be applicable with respect to any Person listed on Exhibit N and
(3) each Purchaser shall have been offered the right to purchase up to its GGP
Pro Rata Share of 15% of such shares of Common Stock (or securities, warrants or
options that are convertible into or exchangeable or exercisable for Common
Stock) on terms otherwise consistent with Section 5.9 (except the provisions of
such Section 5.9 with respect to issuances contemplated by this
Section 7.1(u) shall apply from the date of this Agreement) (provided, that the
right described in this clause (3) shall not be applicable to the issuance of
shares or warrants contemplated by the other Investment Agreements, or any
conversion or exchange of debt or other claims into equity in connection with
the Plan).

 

(v)                                 Hughes Heirs Obligations.   The Hughes Heirs
Obligations shall have been determined by order of the Bankruptcy Court entered
on or prior to the Effective Date (which order may be the Confirmation Order or
another order entered by the Bankruptcy Court) and satisfied in accordance with
the terms of the Plan.

 

(w)                               GGO Promissory Note.   The GGO Promissory
Note, if any, shall have been issued by GGO in favor of the Reorganized Company.

 

(x)                                 Other Conditions.   With respect to each
other Initial Investor, either (A) its Investment Agreement shall be in full
force and effect without amendments or modifications (other than those that are
materially no less favorable to the Company than those provided in such
Investment Agreement as in effect on the date hereof), the conditions to the
consummation of the transactions under such Investment Agreement as in effect on
the date hereof to be performed on the Closing Date shall have been satisfied or
waived with the prior written consent of each Purchaser, acting separately and
not jointly, and such Initial Investor shall have subscribed and paid for such
shares of New Common Stock that such Initial Investor is obligated to purchase
thereunder, (B) the funding to be provided by such Initial Investor under its
Investment Agreement shall have been provided by one or more other investors or
purchasers acceptable to each Purchaser on terms and conditions that such
Purchaser has agreed are materially no less favorable to the Company than the
terms and conditions of the applicable Investment Agreement as in effect on the
date hereof or (C) in the case of an Initial Investor (other than a Brookfield
Consortium Member), such Initial Investor has breached its obligation to fund at
Closing when required to do so in accordance with the terms of its Investment
Agreement (it being understood that the foregoing shall not limit the Company’s
right to reduce the Total Purchase Amount under Section 1.4 hereof).

 

50

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

SECTION 8.1       Conditions to the Obligations of the Company.   The obligation
of the Company to issue the Shares (and the obligation of GGO to issue the GGO
Shares, if the GGO Rights Offering shall have occurred) pursuant to this
Agreement on the Closing Date are subject to the satisfaction (or waiver by the
Company) of the following conditions as of the Closing Date:

 

(a)                                 No Injunction.   No judgment, injunction,
decree or other legal restraint shall prohibit the consummation of the Plan or
the transactions contemplated by this Agreement.

 

(b)                                 Regulatory Approvals; Consents.   All
permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions of third parties and Governmental Entities required for
the consummation of the transactions contemplated by this Agreement and the Plan
shall have been made or received, as the case may be, and shall be in full force
and effect, except for those permits, consents, orders, approvals, waivers,
authorizations or other permissions or actions the failure of which to make or
receive would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)                                  Representations and Warranties and
Covenants.   Each of (i) the representations and warranties of each Purchaser
contained in Section 4.1, Section 4.2, Section 4.3, and Section 4.12 in this
Agreement shall be true and correct at and as of the Closing Date as if made at
and as of the Closing Date (except for representations and warranties made as of
a specific date, which shall be true and correct only as of such specific date),
and (ii) the other representations and warranties of each Purchaser contained in
this Agreement, disregarding all qualifications and exceptions contained therein
relating to “materiality”, shall be true and correct at and as of the date of
this Agreement and at and as of the Closing Date as if made at and as of the
Closing Date (except for representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except for
such failures to be true and correct that, individually or in the aggregate,
would not reasonably be expected to have a material adverse effect on the
ability of such Purchaser to consummate the transactions contemplated by this
Agreement. Each Purchaser shall have complied in all material respects with all
of its obligations under this Agreement. Each Purchaser shall have provided to
the Company a certificate delivered by an executive officer of the managing
member of such Purchaser, acting in his or her official capacity on behalf of
such Purchaser, to the effect that the conditions in this clause (c) have been
satisfied as of the Closing Date.

 

(d)                                 Plan and Confirmation Order.   The Plan
shall have been confirmed by the Bankruptcy Court by order, which order shall be
in full force and effect and not subject to a stay of effectiveness.

 

(e)                                  Conditions to Confirmation.   The
conditions to confirmation and the conditions to the Effective Date of the Plan
shall have been satisfied or waived in accordance with the Plan.

 

(f)                                   GGO.   The GGO Share Distribution shall
have occurred.

 

51

--------------------------------------------------------------------------------


 

(g)                                  No Legal Impediment to Issuance.   No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that prohibits the issuance or sale of,
pursuant to this Agreement, the Shares, the issuance of Warrants, New Warrants,
GGO Shares, GGO Warrants, the issuance of New Common Stock upon exercise of the
New Warrants or the issuance of GGO Common Stock upon exercise of the GGO
Warrants; and no injunction or order of any federal, state or foreign court
shall have been issued that prohibits the issuance or sale, pursuant to this
Agreement, of the Shares, the GGO Shares, the Warrants, the New Warrants, GGO
Warrants, the issuance of New Common Stock upon exercise of the New Warrants or
the issuance of GGO Common Stock upon exercise of the GGO Warrants.

 

(h)                                 Reorganization Opinion.   The Company shall
have received an opinion of Weil, Gotshal & Manges LLP, dated as of the Closing
Date, in form and substance reasonably satisfactory to the Company,
substantially to the effect that, on the basis of the facts, representations and
assumptions set forth in such opinion, the exchange of Common Stock for New
Common Stock in the Equity Exchange should be treated as a reorganization within
the meaning of Section 368(a) of the Code.   In rendering such opinion, Weil,
Gotshal & Manges LLP may require and rely upon representations and covenants
made by the parties to this Agreement.

 

(i)                                     IRS Ruling.   The Company shall have
obtained a favorable written ruling from the United States Internal Revenue
Service confirming the qualification of each of the GGO Share Distribution and
the prerequisite internal spin-offs each as a “tax free spin-off” under the
Code.

 

(j)                                    Funding.   The applicable Purchaser shall
have paid to the Company and, if the GGO Rights Offering shall have occurred,
GGO, as applicable, all amounts payable by such Purchaser under Article I and
Article II of this Agreement, by wire transfer of immediately available funds to
such account or accounts as shall have been designated in writing by the Company
at least three (3) Business Days prior to the Closing Date.

 

(k)                                 REIT Matters.   The representations and
covenants set forth on Exhibit D in respect of the applicable Purchaser and, to
the extent applicable, its Affiliates, members, Affiliates of members or
designees, shall be true and correct in all material respects as of the Closing
Date as if made at and as of the Closing Date, it being understood that such
Purchaser’s Affiliates, members or Affiliates of members shall be required to
provide such representations and covenants only if such Person “beneficially
owns” or “constructively owns” (as such terms are defined in the certificate of
incorporation of the Company) Common Stock or New Common Stock in excess of the
relevant ownership limit set forth in the certificate of incorporation of the
Company or any stock or other equity interest owned by such Person in a tenant
of the Company would be treated as constructively owned by the Company.

 

(l)                                     Non-Control Agreements.   The Fairholme
Fund shall have entered into the Non-Control Agreement with the Company.   The
Non-Control Agreement shall be in full force and effect and The Fairholme Fund
shall not be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

52

--------------------------------------------------------------------------------


 

(m)                             GGO Promissory Note.   The GGO Promissory Note,
if any, shall have been issued by GGO in favor of the Reorganized Company.

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

SECTION 10.1    Survival of Representations and Warranties.   The
representations and warranties made in this Agreement shall survive the
execution and delivery of this Agreement but shall terminate and be of no
further force and effect following the earlier of (i) the termination of this
Agreement in accordance with Article XI and (ii) the Closing.

 

ARTICLE XI

 

TERMINATION

 

SECTION 11.1    Termination.   This Agreement and the obligations of the parties
hereunder shall terminate automatically without any action by any party if
(i) the Company has not filed the Approval Motion within two (2) Business Days
following the date of this Agreement, (ii) the Approval Order, in form and
substance satisfactory to each Purchaser, approving, among other things, the
issuance of the Warrants and the warrants contemplated by each other Investment
Agreement, is not entered by the Bankruptcy Court on or prior to the date that
is 43 days after the date of this Agreement, (iii) if the Debtors withdraw the
Approval Motion, or (iv) the conditions to the obligations of any other Initial
Investor pursuant to the other Investment Agreements to consummate the closings
as set forth therein are amended or modified in any respect prior to the entry
of the Approval Order, in each of cases (i), (ii), (iii) and (iv) unless each
Purchaser and the Company otherwise agrees in writing.   In addition, this
Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing Date:

 

(a)                                 by mutual written consent of each Purchaser
and the Company;

 

(b)                                 by each Purchaser by written notice to the
Company upon the occurrence of any of the following events (which notice shall
specify the event upon which such termination is based):

 

(i)                                     if the Effective Date and the purchase
and sale contemplated by Article I have not occurred by the Termination Date;
provided, however, that the right to terminate this Agreement under this
Section 11.1(b)(i) shall not be available to any Purchaser if any Purchaser has
breached in any material respect its obligations under this Agreement in any
manner that shall have proximately caused the Closing Date not to occur on or
before the Termination Date;

 

53

--------------------------------------------------------------------------------


 

(ii)                                  if any Bankruptcy Cases of the Company or
any Debtor which is a Significant Subsidiary shall have been dismissed or
converted to cases under chapter 7 of the Bankruptcy Code or if an interim or
permanent trustee or an examiner shall be appointed to oversee or operate any of
the Debtors in their Bankruptcy Cases, in each case, except (x) as would not
reasonably be expected to have a Material Adverse Effect or (y) with respect to
the Bankruptcy Cases for Phase II Mall Subsidiary, LLC, Oakwood Shopping Center
Limited Partnership and Rouse Oakwood Shopping Center, LLC;

 

(iii)                               if, from and after the issuance of the
Warrants, the Approval Order shall, without the prior written consent of each
Purchaser, cease to be in full force and effect resulting in the cancellation of
the Warrants or a modification of the Warrants that adversely affects any
Purchaser;

 

(iv)                              if, without a Purchaser’s consent, the
Warrants have not been issued to such Purchaser in accordance with Section 5.2,
or if after the Warrants are issued, any shares of Common Stock underlying the
Warrants cease at any time to be authorized for issuance on a U.S. national
securities exchange;

 

(v)                                 if there has been a breach by the Company of
any representation, warranty, covenant or agreement of the Company contained in
this Agreement or the Company shall have taken any action which (A) would result
in a failure of a condition set forth in Article VII and (B) cannot be cured
prior to the Termination Date, after written notice to the Company of such
breach and the intention to terminate this Agreement pursuant to this Section;
provided, however, that the right to terminate this Agreement under this
Section shall not be available to any Purchaser if any Purchaser has breached in
any material respect its obligations under this Agreement;

 

(vi)                              following the issuance of the Warrants, if
(a) the Company consummates a Competing Transaction, (b) on or after November 1,
2010, the Company enters into an agreement or files any pleading or document
with the Bankruptcy Court, in each case, evidencing its decision to support any
Competing Transaction, or (c) the Company files notice of a hearing to confirm a
plan of reorganization that contemplates a Change of Control without such Change
of Control being subject to either (1) the written consent of the holders a
majority in number of the outstanding shares of Common Stock or (2) soliciting
the approval of the holders of a majority in number of the outstanding shares of
Common Stock in accordance with the Bankruptcy Code (in either case, regardless
of whether such approval is obtained) and providing for a period of at least 20
Business Days for acceptance or rejection by such holders in connection with
such solicitation;

 

(vii)                           if the Company or any Subsidiary of the Company
issues any shares of Common Stock or New Common Stock (or securities convertible
into or exchangeable or exercisable for Common Stock or New Common Stock) at a
purchase price (or in the case of securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, Common Stock
or New Common Stock, the conversion, exchange, exercise or comparable price) of
less than $10.00 per share (net of all underwriting and other discounts, fees
and any other compensation and related expenses) of Common Stock or New Common
Stock or converts any claim against any of the Debtors into New

 

54

--------------------------------------------------------------------------------


 

Common Stock at a conversion price less than $10.00 per share of Common Stock or
New Common Stock (in each case, other than pursuant to (A) the exercise,
exchange or conversion of Share Equivalents of the Company existing on the date
of this Agreement in accordance with the terms thereof as of the date of this
Agreement, (B) the Equity Exchange, (C) the issuance of shares upon the exercise
of employee stock options issued pursuant to the Company Option Plans or (D) the
issuance of shares as set forth on Section 7.1(u) of the Company Disclosure
Letter);

 

(viii)                        if the Bankruptcy Court shall have entered a final
and non-appealable order denying confirmation of the Plan;

 

(ix)                              if this Agreement, including the Plan Summary
Term Sheet, or the Plan, is revised or modified (except as otherwise permitted
pursuant to this Agreement) by the Company or an order of the Bankruptcy Court
or other court of competent jurisdiction in a manner that is unacceptable to any
Purchaser or a plan of reorganization with respect to the Debtors involving the
Transactions that is unacceptable to any Purchaser is filed by the Debtors with
the Bankruptcy Court or another court of competent jurisdiction;

 

(x)                                 if any Governmental Entity of competent
jurisdiction shall have issued a final and nonappealable order permanently
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement (the “Closing Restraint”); or

 

(xi)                              prior to the issuance of the Warrants, if the
Company (A) makes a public announcement, enters into an agreement or files any
pleading or document with the Bankruptcy Court, in each case, evidencing its
decision to support any Competing Transaction, or (B) the Company or any
Subsidiary of the Company enters into a definitive agreement providing for a
Competing Transaction or the Company provides notice to any Purchaser of the
Company’s or any of its Subsidiaries’ decision to enter into a definitive
agreement providing for a Competing Transaction pursuant to Section 5.7;

 

(c)                                  by the Company upon the occurrence of any
of the following events:

 

(i)                                     if the Effective Date and the purchase
and sale contemplated by Article I have not occurred by the Termination Date;
provided, however, that the right to terminate this Agreement under this
Section 11.1(c)(i) shall not be available to the Company to the extent that it
has breached in any material respect its obligations under this Agreement in any
manner that shall have proximately caused the Closing Date not to occur on or
before the Termination Date (it being agreed that this proviso shall not limit
the Company’s ability to terminate this Agreement pursuant to
Section 11.1(c)(ii) or any other clause of this Section 11.1(c));

 

(ii)                                  prior to the entry of the Confirmation
Order, upon notice to each Purchaser, for any reason or no reason, effective as
of such time as shall be specified in such notice; provided, however, that prior
to the entry of the Approval Order, the Company shall not have the right to
terminate this Agreement under this Section 11.1(c)(ii) during the 48 hour
notice period contemplated by Section 5.7;

 

55

--------------------------------------------------------------------------------


 

(iii)                               if all conditions to the obligations of each
Purchaser to consummate the transactions contemplated by this Agreement set
forth in Article VII shall have been satisfied (other than those conditions that
are to be satisfied (and capable of being satisfied) by action taken at the
Closing if such Purchaser had complied with its obligations under this
Agreement) and the transactions contemplated by this Agreement fail to be
consummated as a result of the breach by any Purchaser of its obligation to pay
to the Company and GGO, as applicable, all amounts payable by such Purchaser
under Article I and Article II of this Agreement, by wire transfer of
immediately available funds in accordance with the terms of this Agreement; or

 

(iv)                              if a Closing Restraint is in effect.

 

SECTION 11.2              Effects of Termination.

 

(a)                                 In the event of the termination of this
Agreement pursuant to Article XI, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of any party hereto except
the covenants and agreements made by the parties herein under Article XIII shall
survive indefinitely in accordance with their terms.   Except as otherwise
expressly provided in the Warrants or paragraph (b) below, the Warrants when
issued in accordance with Section 5.2 hereof and all of the obligations of the
Company under the Warrant Agreement shall survive any termination of this
Agreement.

 

(b)                                 In the event of a termination of this
Agreement by the Company pursuant to Section 11.1(c)(iii), the parties agree
that the Warrants held by any member of the Purchaser Group at the time of such
termination (but no Warrants held by any other Person if transferred as
permitted hereunder) shall be deemed cancelled, null and void and of no further
effect.   The foregoing shall be a term of the Warrants.

 

ARTICLE XII

 

DEFINITIONS

 

SECTION 12.1              Defined Terms. For purposes of this Agreement, the
following terms, when used in this Agreement with initial capital letters, shall
have the respective meanings set forth in this Agreement:

 

(a)                                 “2006 Bank Loan” means that certain Second
Amended and Restated Credit Agreement, dated as of February 24, 2006, by and
among the Company, the Operating Partnership and GGPLP L.L.C., as borrowers, the
lenders named therein, Banc of America Securities LLC, Eurohypo AG, New York
Branch and Wachovia Capital Markets, LLC, as joint arrangers and joint
bookrunners, Eurohypo AG, New York Branch, as administrative agent, Bank of
America, N.A. and Wachovia Bank, National Association, as syndication agents,
and Commerzbank AG and Lehman Commercial Paper, Inc., as co-documentation
agents.

 

(b)                                 “Additional Sales Period” means in the case
of Section 5.9(a)(iv) (A), the 120 day period following the date of the
Company’s notice to Purchaser pursuant to Section 5.9(a)(ii), and in the case of
Section 5.9(a)(iv) (B), the 120 day period following (x) the expiration of the
180 day period specified in Section 5.9(a)(iii) or (y) if earlier, the date on
which it is finally

 

56

--------------------------------------------------------------------------------

 


 

determined that Purchaser is unable to consummate such purchase contemplated by
Section5.9(a)(iii) within such 180 day period specified in Section 5.9(a)(iii).

 

(c)                                  “Affiliate” of any particular Person means
any other Person controlling, controlled by or under common control with such
particular Person.   For the purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities,
contract or otherwise.

 

(d)                                 “Brazilian Entities” means those certain
Persons in which the Company indirectly own an interest which owns real property
assets or have operations located in Brazil.

 

(e)                                  “Brookfield Consortium Member” means
Brookfield Asset Management Inc. or any controlled Affiliate of Brookfield Asset
Management Inc. or any Person of which Brookfield Asset Management Inc. or any
Subsidiary or controlled Affiliate of Brookfield Asset Management Inc. is a
general partner, managing member or equivalent thereof or a wholly owned
subsidiary of the foregoing.

 

(f)                                    “Business Day” means any day other than
(a) a Saturday, (b) a Sunday, (c) any day on which commercial banks in New York,
New York are required or authorized to close by Law or executive order.

 

(g)                                 “Capital Raising Activities” means the
Company’s efforts to consummate equity and debt financings for the Company, and
sales of properties and other assets of the Company and its Subsidiaries for
cash.

 

(h)                                 “Cash Equivalents” means as to any Person,
(a) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided, that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than 90 days from the date of acquisition by such Person, (b) time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
Laws of the United States, any State thereof or the District of Columbia having
capital, surplus and undivided profits aggregating in excess of $500,000,000,
having maturities of not more than 90 days from the date of acquisition by such
Person, (c) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (b) above,
(d) commercial paper issued by any issuer rated at least A-1 by S&P or at least
P-1 by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and in each case maturing not more than
one year after the date of acquisition by such Person or (e) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in subsections (a) through (d) above.

 

(i)                                     “Change of Control” means any
transaction or series of related transactions, in which, after giving effect to
such transaction or transactions, (i) any Person other than a member of a
Purchaser Group of the Pershing Purchasers or Fairholme Purchasers acquires
beneficial

 

57

--------------------------------------------------------------------------------


 

ownership (within the meaning of Rules 13d-3 and 13d-5 promulgated under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of
either (A) the then-outstanding shares of capital stock of the Company or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors of the Company
or (ii) there occurs a direct or indirect sale, lease, exchange or transfer or
other disposition of all or substantially all of the assets of the Company and
its Subsidiaries on a consolidated basis (including securities of the entity’s
directly or indirectly owned Subsidiaries).

 

(j)                                     “Claims” shall have the meaning set
forth in section 101(5) of the Bankruptcy Code.

 

(k)                                  “Closing Date Net Debt” means, as of the
Effective Date but prior to giving effect to the Plan, the sum of, without
duplication:

 

(i)                                     the aggregate outstanding Proportionally
Consolidated Debt plus any accrued and unpaid interest thereon plus the amount
of the New Debt,

 

(ii)                                  less the Reinstatement Adjustment Amount,

 

(iii)                               plus the Permitted Claims Amount,

 

(iv)                              plus the amount of Proportionally Consolidated
Debt attributable to assets of the Company, its Subsidiaries and other Persons
in which the Company, directly or indirectly, holds a minority interest sold,
returned, abandoned, conveyed, transferred or otherwise divested during the
period between the date of this Agreement and through the Closing, but excluding
any deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor),

 

(v)                                 less Proportionally Consolidated
Unrestricted Cash; provided, however, that the net proceeds attributable to
sales of assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, or otherwise transferred during the period between the date
of this Agreement and through the Closing shall be deducted prior to subtracting
Proportionally Consolidated Unrestricted Cash.

 

(l)                                     “Closing Date Net Debt W/O Reinstatement
Adjustment and Permitted Claims Amounts” means, as of the Effective Date but
prior to giving effect to the Plan, the sum of, without duplication:

 

(i)                                     the aggregate outstanding Proportionally
Consolidated Debt plus any accrued and unpaid interest thereon plus the amount
of the New Debt,

 

(ii)                                  plus the amount of Proportionally
Consolidated Debt attributable to assets of the Company, its Subsidiaries and
other Persons in which the Company, directly or indirectly, holds a minority
interest sold, returned, abandoned,

 

58

--------------------------------------------------------------------------------


 

conveyed, transferred or otherwise divested during the period between the date
of this Agreement and through the Closing, but excluding any deficiency,
guaranty or other similar claims associated with the Special Consideration
Properties (as such term is defined in the plan of reorganization for the
applicable Confirmed Debtor), and

 

(iii)                               less Proportionally Consolidated
Unrestricted Cash; provided, however, that the net proceeds attributable to
sales of assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, or otherwise transferred during the period between the date
of this Agreement and through the Closing shall be deducted prior to subtracting
Proportionally Consolidated Unrestricted Cash.

 

(m)                               “Company Benefit Plan” means each “employee
benefit plan” within the meaning of Section 3(3) of ERISA and each other stock
purchase, stock option, restricted stock, severance, retention, employment,
consulting, change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA (including any related funding mechanism now in effect or required in the
future), whether formal or informal, oral or written, in each case sponsored or
maintained by the Company or any of its Significant Subsidiaries for the benefit
of any past or present director, officer, employee, consultant or independent
contractor of the Company or any of its Significant Subsidiaries has any present
or future right to benefits.

 

(n)                                 “Company Board” means the board of directors
of the Company.

 

(o)                                 “Competing Transaction” means, other than
the transactions contemplated by this Agreement or the Plan Summary Term Sheet,
or by the other Investment Agreements, any offer or proposal relating to (i) a
merger, consolidation, business combination, share exchange, tender offer,
reorganization, recapitalization, liquidation, dissolution or similar
transaction involving the Company or (ii) any direct or indirect purchase or
other acquisition by a “person” or “group” of “beneficial ownership” (as used
for purposes of Section 13(d) of the Exchange Act) of, or a series of
transactions to purchase or acquire, assets representing 30% or more of the
consolidated assets or revenues of the Company and its Subsidiaries taken as a
whole or 30% or more of the Common Stock of the Company (or securities
convertible into or exchangeable or exercisable for 30% or more of the Common
Stock of the Company) or (iii) any recapitalization of the Company or the
provision of financing to the Company, in each case, other than the
recapitalization and financing transactions contemplated by this Agreement and
the Plan Summary Term Sheet (or the financing provided by the Initial Investors)
or that will be effected together with the transactions contemplated hereby.

 

(p)                                 “Conclusive Net Debt Adjustment Statement”
means a statement that: (i) sets forth each of the five components of the
Closing Date Net Debt (for the avoidance of doubt, this shall include (x) the
Permitted Claims Amount, which shall include the Reserve in the amount
established by the Bankruptcy Court, (y) the Reinstatement Adjustment Amount,
and (z) with respect to clauses (i), (iv) and (v) of the definition of Closing
Date Net Debt, the Closing Date

 

59

--------------------------------------------------------------------------------


 

Net Debt Amount W/O Reinstatement Adjustment and Permitted Claims Amounts as
determined through the process provided for in this Agreement shall be used),
and (ii) sets forth the Net Debt Excess Amount or the Net Debt Surplus Amount,
as applicable.

 

(q)                                 “Contract” means any agreement, lease,
license, evidence of indebtedness, mortgage, indenture, security agreement or
other contract.

 

(r)                                    “Conversion Shares” means (i) with
respect to the Purchaser Group, a number of shares of New Common Stock
determined by dividing (x) an amount equal to (A) the aggregate allowed amount
(inclusive of prepetition and postpetition interest fees and costs) of claims
against the Debtors held by any member of such Purchaser Group outstanding as of
the Effective Date (the “Purchaser Group Debt Holdings”) minus (B) the amount of
cash actually received by the holders of the Purchaser Group Holdings in respect
thereof under the Plan by (y) the Per Share Purchase Price and (ii) with respect
to each Purchaser, its GGP Pro Rata Share of the Conversion Shares.

 

(s)                                  “Corporate Level Debt” means the debt
described in Sections II A, H through O, Q, R, S, W and X of the Plan Summary
Term Sheet plus accrued and unpaid interest thereon.

 

(t)                                    “Debt” means all obligations of the
Company, its Subsidiaries and other Persons in which the Company, directly or
indirectly, holds a minority interest (a) evidenced by (i) notes, bonds,
debentures or other similar instruments (including, for avoidance of doubt,
mezzanine debt), or (ii) trust preferred shares, trust preferred units and other
preferred instruments, and/or (b) secured by a lien, mortgage or other
encumbrance; provided, however, that Debt shall exclude (x) any form of
municipal financing including, but not limited to, special improvement district
bonds or tax increment financing, (y) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment), and (z) intercompany notes or preferred interests between and among
the Company and its wholly owned Subsidiaries.

 

(u)                                 “DIP Loan” means that certain Senior Secured
Debtor in Possession Credit, Security and Guaranty Agreement, dated as of
May 15, 2009, by and among the lenders named therein, UBS AG, Stamford Branch,
as administrative agent for the lenders, the Company and the Operating
Partnership, as borrowers, and the certain subsidiaries of the Company named
therein, as guarantors.

 

(v)                                 “Disclosure Statement” means the disclosure
statement to accompany the Plan as amended, modified or supplemented.

 

(w)                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(x)                                   “Essential Assets” means Victoria Ward,
Summerlin Master Planned Community, Summerlin Centre and South Street Seaport
unless otherwise agreed between each Purchaser and the Company.

 

60

--------------------------------------------------------------------------------


 

(y)                                 “Excess Surplus Amount” means the sum of
(i) 100% or 80%, as applicable, of the balance, if any, of the Reserve Surplus
Amount (after giving effect to the application of the Reserve Surplus Amount to
reduce the principal amount of the GGO Promissory Note pursuant to
Section 5.16(d) and (ii) (A) if a GGO Promissory Note is required to be issued
at Closing, 80% of the aggregate Offering Premium, if any, less the amount of
any reduction in the principal amount of the GGO Promissory Note pursuant to
Section 5.16(c) hereof or (B) if the GGO Promissory Note is not required to be
issued at Closing, the sum of (x) 80% of the aggregate Offering Premium and
(y) 80% of the excess of the Net Debt Surplus Amount, if any, over the Hughes
Amount.

 

(z)                                   “Exchangeable Notes” means the 3.98%
Exchangeable Senior Notes Due 2027 issued pursuant to that certain Indenture,
dated as of April 16, 2007, by and between the Operating Partnership, as issuer,
and The Bank of New York Mellon Corporation, as trustee.

 

(aa)                            “Excluded Claims” means:

 

(i)                                     prepetition and postpetition Claims
secured by cashiers’, landlords’, workers’, mechanics’, carriers’, workmen’s,
repairmen’s and materialmen’s liens and other similar liens,

 

(ii)                                  except with respect to Claims related to
GGO or the assets or businesses contributed thereto, prepetition and
postpetition Claims for all ordinary course trade payables for goods and
services related to the operations of the Company and its Subsidiaries
(including, without limitation, ordinary course obligations to tenants, anchors,
vendors, customers, utility providers or forward contract counterparties related
to utility services, employee payroll, commissions, bonuses and benefits (but
excluding the Key Employee Incentive Plan approved by the Bankruptcy Court
pursuant to an order entered on October 15, 2009 at docket no. 3126), insurance
premiums, insurance deductibles, self insured amounts and other obligations that
are accounted for, consistent with past practice prior to the Petition Date, as
trade payables); provided, however, that Claims or expenses related to the
administration and conduct of the Bankruptcy Cases (such as professional fees
and disbursements of financial, legal and other advisers and consultants
retained in connection with the administration and conduct of the Company’s and
its Subsidiaries Bankruptcy Cases and other expenses, fees and commissions
related to the reorganization and recapitalization of the Company pursuant to
the Plan, including related to the Investment Agreements, the issuance of the
New Debt, Liquidity Equity Issuances and any other equity issuances contemplated
by this Agreement and the Plan) shall not be Excluded Claims,

 

(iii)                               except with respect to Claims related to GGO
or the assets or businesses contributed thereto, Claims and liabilities arising
from the litigation or potential litigation matters set forth in that certain
Interim Litigation Report of the Company dated March 29, 2010 and the Company’s

 

61

--------------------------------------------------------------------------------


 

litigation audit response to Deloitte & Touche dated February 25, 2010, both
have been made available to each Purchaser prior to close of business on
March 29, 2010 and other Claims and liabilities arising from ordinary course
litigation or potential litigation that was not included in such schedule solely
because the amount of estimated or asserted liabilities or Claims did not meet
the threshold amount used for the preparation of such schedule, in each case, to
the extent that such Claims and liabilities have not been paid and satisfied as
of the Effective Date, are continuing following the Effective Date, excluding
the Hughes Heirs Obligations,

 

(iv)                              except with respect to Claims related to GGO
or the assets or businesses contributed thereto, all tenant, anchor and vendor
Claims required to be cured pursuant to section 365 of the Bankruptcy Code, in
connection with the assumption of an executory contract or unexpired lease under
the Plan,

 

(v)                                 except with respect to Claims related to GGO
or the assets or businesses contributed thereto, any deficiency, guaranty or
other similar Claims associated with the Special Consideration Properties (as
such term is defined in the plan of reorganization for the applicable Confirmed
Debtor),

 

(vi)                              the MPC Tax Reserve, and

 

(vii)                           surety bond Claims relating to Claims of the
type identified in clauses (i) through (vi) of this definition.

 

(bb)                          “Fairholme” means Fairholme Capital Management,
LLC.

 

(cc)                            “Fully Diluted Basis” means all outstanding
shares of the Common Stock, New Common Stock or GGO Common Stock, as applicable,
assuming the exercise of all outstanding Share Equivalents (other than (x) any
options issued to an employee of the Company or its Subsidiaries pursuant to the
terms of a Company Benefit Plan or to an employee of GGO or its Subsidiaries
pursuant to the terms of an employee equity plan of GGO or (y) preferred UPREIT
Units) without regard to any restrictions or conditions with respect to the
exercisability of such Share Equivalents.

 

(dd)                          “GAAP” means generally accepted accounting
principles in the United States.

 

(ee)                            “GGO Common Share Amount” means 324,683,256 plus
the number of shares of Common Stock issued on or after the Measurement Date and
prior to the record date of the GGO Share Distribution as a result of the
exercise, conversion or exchange of any Share Equivalents of the Company
outstanding on the Measurement Date into Common Stock and employee stock options
issued pursuant to the Company Option Plans.

 

(ff)                                [Intentionally Omitted.]

 

(gg)                          “GGO Note Amount” means: (i) in the event there is
a Net Debt Excess Amount, the aggregate of the Net Debt Excess Amount set forth
on the Conclusive Net Debt Adjustment

 

62

--------------------------------------------------------------------------------


 

Statement and the Hughes Heirs Obligations to the extent satisfied with assets
(including cash, but excluding shares of New Common Stock or Identified Assets)
of the Company (such amount so satisfied, the “Hughes Amount”); and (ii) in the
event there is a Net Debt Surplus Amount, the Hughes Amount less the Net Debt
Surplus Amount, provided, that in no event shall the GGO Note Amount be less
than zero.

 

(hh)                          “GGO Promissory Note” means an unsecured
promissory note payable by GGO in favor of the Reorganized Company in the
aggregate principal amount of the GGO Note Amount, as adjusted pursuant to
Section 5.17(d), Section 5.17(e) and Section 5.17(g), (i) bearing interest at a
rate equal to the lower of (x) 7.5% per annum and (y) the weighted average
effective rate of interest payable (after giving effect to the payment of any
underwriting and all other discounts, fees and any other compensation) on each
series of New Debt issued in connection with the Plan and (ii) maturing on the
fifth anniversary of the Closing Date (or if such date is not a Business Day,
the next immediately following Business Day), and (iii) including prohibitions
on dividends and distributions, no financial covenants and such other customary
terms and conditions as reasonably agreed to by each Purchaser and the Company.

 

(ii)                                  “GGO Pro Rata Share” means, with respect
to each Purchaser, the percentage set forth on Schedule I for such Purchaser.

 

(jj)                                  “GGO Purchase Price” means the product of
(a) the GGO Per Share Purchase Price multiplied by (b) the sum of (i) the number
of Unsubscribed Shares and (ii) the number of shares of GGO Common Stock
subscribed on or before the Expiration Time by the applicable Purchaser pursuant
to the GGO Minimum Allocation Right.

 

(kk)                            “GGO Setup Costs” means such liabilities, costs
and expenses as may be incurred by the Company in connection with the formation
and organization of GGO and the implementation of the GGO Share Distribution,
including any and all liabilities for any sales, use, stamp, documentary,
filing, recording, transfer, gross receipts, registration, duty, securities
transactions or similar fees or Taxes or governmental charges (together with any
interest or penalty, addition to Tax or additional amount imposed) as levied by
any Taxing authority.

 

(ll)                                  “GGO Shares” means the shares of GGO
Common Stock purchased by the applicable Purchaser in or in connection with the
GGO Rights Offering and the shares of GGO Common Stock received as Backstop
Consideration.

 

(mm)                      “GGP Pro Rata Share” means, with respect to each
Purchaser, the percentage set forth on Schedule I for such Purchaser.

 

(nn)                          “Governmental Entity” means any (a) nation,
region, state, province, county, city, town, village, district or other
jurisdiction, (b) federal, state, local, municipal, foreign or other government,
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, court or tribunal, or other entity),
(d) multinational organization or body or (e) body entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature or any other self-regulatory organizations.

 

63

--------------------------------------------------------------------------------


 

(oo)                          “Hughes Agreement” means that certain Contingent
Stock Agreement, effective as of January 1, 1996, by The Rouse Company in favor
of and for the benefit of the Holders (named in Schedule I thereto) and the
Representatives (therein defined), as amended.

 

(pp)                          “Hughes Heirs Obligations” means claims or
interests against the Debtors arising under or related to the Hughes Agreement.

 

(qq)                          “Indebtedness” means, with respect to a Person
without duplication, (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
(other than trade payables and accrued expenses incurred in the ordinary course
of such Person’s business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, trust preferred shares,
trust preferred units and other preference instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations in
respect of capital leases under GAAP of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit, surety bond or similar facilities, (g) the
monetary obligations of a Person under (x) a so-called synthetic, off-balance
sheet or tax retention lease, or (y) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment) (each, a “Synthetic Lease Obligation”), (h) guaranties of such Person
with respect to obligations of the type described in clauses (a) through
(g) above, (i) all obligations of other Persons of the kind referred to in
clauses (a) through (h) above secured by any lien on property owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) the net obligations of such Person in respect of hedge
agreements and swaps and (k) any obligation that, in accordance with GAAP, would
be required to be reflected as debt on the consolidated balance sheet of such
Person.

 

(rr)                                “Joint Venture” means a Subsidiary of the
Company which is owned partly by another Subsidiary of the Company and partly by
a third party.

 

(ss)                            “Knowledge” of the Company means the actual
knowledge, as of the date of this Agreement, of the individuals listed on
Section 12.1(ss) of the Company Disclosure Letter.

 

(tt)                                “Law” means any statutes, laws (including
common law), rules, ordinances, regulations, codes, orders, judgments,
decisions, injunctions, writs, decrees, applicable to the Company or any of its
Subsidiaries or any Purchaser, as applicable, or their respective properties or
assets.

 

(uu)                          “Liquidity Equity Issuances” means issuances of
shares of New Common Stock in the Plan for cash in excess of 1,104,683,256
shares of New Common Stock minus the number of shares of New Common Stock equal
to the (x) sum of the Reinstated Amounts and the net cash proceeds to the
Company from Asset Sales and the issuance of New Debt divided by (y) the Per
Share Purchase Price.

 

64

--------------------------------------------------------------------------------


 

(vv)                              “Material Adverse Effect” means any change,
event or occurrence which (x) has a material adverse effect on the results of
operations or financial condition of the Company and its direct and indirect
Subsidiaries taken as a whole, other than changes, events or occurrences
(i) generally affecting (A) the retail mall industry in the United States or in
a specific geographic area in which the Company operates, or (B) the economy, or
financial or capital markets, in the United States or elsewhere in the world,
including changes in interest or exchange rates or the availability of capital,
or (ii) arising out of, resulting from or attributable to (A) changes in Law or
regulation or in generally accepted accounting principles or in accounting
standards, or changes in general legal, regulatory or political conditions,
(B) the negotiation, execution, announcement or performance of any agreement
between the Company and/or its Affiliates, on the one hand, and any Purchaser
and/or its Purchaser Group (or members thereof), on the other hand, or the
consummation of the transactions contemplated hereby or operating performance or
reputational issues arising out of or associated with the Bankruptcy Cases,
including the impact thereof on relationships, contractual or otherwise, with
tenants, customers, suppliers, distributors, partners or employees, or any
litigation or claims arising from allegations of breach of fiduciary duty or
violation of Law or otherwise, related to the execution or performance of this
Agreement or the transactions contemplated hereby, including, without
limitation, any developments in the Bankruptcy Cases, (C) acts of war, sabotage
or terrorism, or any escalation or worsening of any such acts of war, sabotage
or terrorism threatened or underway as of the date of the this Agreement,
(D) earthquakes, hurricanes, tornadoes or other natural disasters, (E) any
action taken by the Company or its Subsidiaries as contemplated or permitted by
any agreement between the Company and/or its Affiliates, on the one hand, and
any Purchaser and/or Purchaser Group (or members thereof), on the other hand, or
with each Purchaser’s consent, or any failure by the Company to take any action
as a result of any restriction contained in any agreement between the Company
and/or its Affiliates, on the one hand, and any Purchaser and/or its Purchaser
Group (or any member thereof), on the other hand, or (F) in each case in and of
itself, any decline in the market price, or change in trading volume, of the
capital stock or debt securities of the Company or any direct or indirect
subsidiary thereof, or any failure to meet publicly announced or internal
revenue or earnings projections, forecasts, estimates or guidance for any
period, whether relating to financial performance or business metrics,
including, without limitation, revenues, net operating incomes, cash flows or
cash positions, it being further understood that any event, change, development,
effect or occurrence giving rise to such decline in the trading price or trading
volume of the capital stock or debt securities of the Company or such failure to
meet internal projections or forecasts as described in the preceding clause (F),
as the case may be, may be the cause of a Material Adverse Effect; so long as,
in the case of clauses (i)(A) and (i)(B), such changes or events do not have a
materially disproportionate adverse effect on the Company and its Subsidiaries,
taken as a whole, as compared to other entities that own and manage retail malls
throughout the United States, or (y) materially impairs the ability of the
Company to consummate the transactions contemplated by this Agreement or perform
its obligations hereunder or under the other agreements executed in connection
with the transactions contemplated hereby.

 

(ww)                      “Material Contract” means, with respect to the Company
and its Subsidiaries, any:

 

65

--------------------------------------------------------------------------------


 

(i)                                   Contract that would be considered a
material contract pursuant to Item 601(b)(10) of Regulation S-K promulgated by
the SEC, had the Company been the registrant referred to in such regulation; or

 

(ii)                                Contract for capital expenditures, the
future acquisition or construction of fixed assets or the future purchase of
materials, supplies or equipment that provides for the payment by the Company or
its Subsidiaries of more than $5,000,000 and is not terminable by the Company or
any of its Subsidiaries by notice of not more than sixty (60) days for a cost of
less than $1,000,000.

 

(xx)                              “MPC Assets” means residential and commercial
lots in the “master planned communities” owned by the Howard Hughes Corporation
or The Hughes Corporation or related to the Emerson Master Planned Community.

 

(yy)                          “MPC Taxes” means all liability for income Taxes
in respect of sales of MPC Assets sold prior to the date of this Agreement.

 

(zz)                              “MPC Tax Reserve” means any reserve for MPC
Taxes to be established under the Plan as determined by the Bankruptcy Court in
the Confirmation Order or such other order as may be entered by the Bankruptcy
Court on or prior to the Effective Date, less any MPC Taxes paid prior to the
Effective Date.

 

(aaa)                       “Net Debt Excess Amount” means, the amount, which
shall in no event be less than $0, that is calculated by subtracting the Target
Net Debt from the Closing Date Net Debt (as reflected on the Conclusive Net Debt
Adjustment Statement).

 

(bbb)                   “Net Debt Surplus Amount” means, the amount, which shall
in no event be less than $0, that is calculated by subtracting Closing Date Net
Debt (as reflected on the Conclusive Net Debt Adjustment Statement) from the
Target Net Debt.

 

(ccc)                      “Non-Control Agreement” means the Non-Control
Agreement the form of which is attached hereto as Exhibit M.

 

(ddd)                   “Non-Controlling Properties” means the Company
Properties listed on Section 12.1(ddd) of the Company Disclosure Letter. Each of
the Non-Controlling Properties is owned by a Joint Venture in which neither the
Company nor any of its Subsidiaries is a controlling entity. For purposes of
this Section 12.1(ddd), the term “control” shall mean, possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise;
provided, however, that the rights of any Person to exercise Major Decision
Rights under a Joint Venture shall not constitute or be deemed to constitute
“control” for the purposes hereof. “Controlling” and “controlled” shall have
meanings correlative thereto. For purposes of this Section 12.1(ddd), the term
“Major Decision Rights” shall mean, the right to, directly or indirectly,
approve, consent to, veto or exercise a vote in connection with a Person’s
voting or other decision-making authority in respect of the collective rights,
options, elections or obligations of such Person under a Joint Venture.

 

66

--------------------------------------------------------------------------------

 


 

(eee)                      “Offering Premium” means, with respect to any shares
of New Common Stock issued for cash in conjunction with issuances of New Common
Stock permitted by this Agreement (including any Liquidity Equity Issuance)
prior to, or on the Effective Date together with shares of New Common Stock
issued in Liquidity Equity Issuances completed within thirty (30) days of the
Effective Date, the product of (i) (A) the per share offering price of the
shares of New Common Stock issued (net of all underwriting and other discounts,
fees or other compensation, and related expenses) less (B) the Per Share
Purchase Price and (ii) the number of shares of New Common Stock sold pursuant
thereto.

 

(fff)                            “Operating Partnership” means GGP Limited
Partnership, a Delaware limited partnership and a Subsidiary of the Company.

 

(ggg)                   “Permitted Claims” means, as of the Effective Date,
other than Excluded Claims, (a) all Claims against the Debtors covered by the
Plan (the “Plan Debtors”) that are classified in those certain classes of Claims
described in Sections II B through E, G and P in the Plan Summary Term Sheet
(the “PMA Claims”), (b) all Claims or other amounts required to be paid pursuant
to the Plan to indenture trustees or similar servicing or administrative agents,
with respect to administrative fees incurred by or reimbursement obligations
owed to such indenture trustees or similar servicing or administrative agents in
their capacity as such under the Corporate Level Debt documents, (c) any claims
of a similar type as the PMA Claims that are or have been asserted against
affiliates of the Plan Debtors that are or were debtors in the Bankruptcy Cases
and for which a plan of reorganization has already been consummated (the
“Confirmed Debtors”), (d) surety bond Claims relating to the types of Claims
identified in clauses (a) through (c) of this definition, and (e) GGO Setup
Costs.

 

(hhh)                   “Permitted Claims Amount” means, as of the Effective
Date, an amount equal to the sum of (a) the aggregate amount of accrued and
unpaid Permitted Claims that have been allowed (by order of the Bankruptcy Court
or pursuant to the terms of the Plan) as of the Effective Date, plus (b) the
aggregate amount of the reserve to be established under the Plan with respect to
Permitted Claims, as determined by the Bankruptcy Court in the Confirmation
Order or such other order as may be entered by the Bankruptcy Court on or prior
to the Effective Date (the “Reserve”), to provide for distributions on account
of all other accrued and unpaid Permitted Claims that have not been allowed or
disallowed (in each case by order of the Bankruptcy Court or pursuant to the
terms of the Plan) as of the Effective Date, plus (c) the aggregate amount of
the GGO Setup Costs as of the Effective Date; provided, however, that there
shall be no duplication with any amounts otherwise included in Closing Date Net
Debt.

 

(iii)                               “Permitted Replacement Shares” means New
Common Stock that is sold for cash proceeds immediately payable to the Company
(net of all underwriting and other discounts, fees, and related consideration)
of not less than $10.50 per share of New Common Stock; provided, that Permitted
Replacement Shares shall not include any New Common Stock sold to any of the
Initial Investors or their Affiliates.

 

(jjj)                               “Person” means an individual, a group
(including a “group” under Section 13(d) of the Exchange Act), a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization and a Governmental
Entity or any department, agency or political subdivision thereof.

 

67

--------------------------------------------------------------------------------


 

(kkk)                      “Preliminary Closing Date Net Debt Review Deadline”
means the end of the Preliminary Closing Date Net Debt Review Period, which date
shall be the first business day that is at least twenty (20) calendar days after
delivery of the Preliminary Closing Date Net Debt Schedule, and which shall be
the deadline by which a Purchaser shall deliver to the Company a Dispute Notice.

 

(lll)                               “Preliminary Closing Date Net Debt Review
Period” means the period between the Company’s delivery of the Preliminary
Closing Date Net Debt Schedule and the Preliminary Closing Date Net Debt Review
Deadline.

 

(mmm)             ”Proportionally Consolidated Debt” means consolidated Debt of
the Company less (1) all Debt of Subsidiaries of the Company that are not
wholly-owned and other Persons in which the Company, directly or indirectly,
holds a minority interest, to the extent such Debt is included in consolidated
Debt, plus (2) the Company’s share of Debt for each non-wholly owned Subsidiary
of the Company and each other Persons in which the Company, directly or
indirectly, holds a minority interest based on the company’s pro-rata economic
interest in each such Subsidiary or the extent to which the Company or its
Subsidiary or Person is liable therefor, whichever is greater; provided,
however, for purposes of calculating Proportionally Consolidated Debt, the Debt
of the Brazilian Entities shall be deemed to be $110,437,781.

 

(nnn)                   “Proportionally Consolidated Unrestricted Cash” means
the consolidated Unrestricted Cash of the Company less (1) all Unrestricted Cash
of Subsidiaries of the Company that are not wholly-owned and Persons in which
the Company, directly or indirectly, owns a minority interest, to the extent
such Unrestricted Cash is included in consolidated Unrestricted Cash of the
Company, plus (2) the Company’s share of Unrestricted Cash for each non-wholly
owned Subsidiary of the Company and Persons in which the Company, directly or
indirectly, owns a minority interest based on the Company’s pro rata economic
interest in each such Subsidiary or Person; provided, however, for purposes of
calculating Proportionally Consolidated Unrestricted Cash, the Unrestricted Cash
of the Brazilian Entities shall be deemed to be $82,000,000, provided, further,
that any distributions of Unrestricted Cash made from the date of this Agreement
to the Closing by Brazilian Entities to the Company or any of its Subsidiaries
shall be disregarded for purposes of calculating Proportionally Consolidated
Unrestricted Cash.

 

(ooo)                   “Purchaser Group” means, with respect to each Purchaser,
such Purchaser, its investment manager and their respective “controlled
Affiliates”. For such purpose, one or more investment funds under common
investment management shall constitute “controlled Affiliates” of their
investment manager.

 

(ppp)                   “Reinstatement Adjustment Amount” means the difference
resulting from subtracting the Reinstatement Amount from the aggregate amount of
Corporate Level Debt.

 

(qqq)                   “Reinstatement Amount” means the amount of Corporate
Level Debt to the extent such obligations will be reinstated pursuant to the
Plan, including, to the extent applicable, based on the elections of the holders
of such Corporate Level Debt prior to the election deadline established by the
Bankruptcy Court.

 

68

--------------------------------------------------------------------------------


 

(rrr)                            “Reserve Surplus Amount” means, as of any date
of determination, the excess, if any, of the Reserves over (x) any Permitted
Claims paid prior to such date from Reserves for such Permitted Claims, plus
(y) the remaining balance of the Reserve maintained by the Company as of such
date as determined by the Company Board.

 

(sss)                      “Rights Agreement” means that certain Rights
Agreement, dated as of November 18, 1998, by and between the Company and BNY
Mellon Shareowner Services, as successor to Norwest Bank Minnesota, N.A., as
amended on November 10, 1999, December 31, 2001 and November 18, 2008, and from
time to time.

 

(ttt)                            “Rouse Bonds” means (i) the 6-3/4% Senior Notes
Due 2013 issued pursuant to the Indenture, dated as of May 5, 2006, by and among
The Rouse Company LP and TRC Co-Issuer, Inc., as co-issuers and The Bank of New
York Mellon Corporation, as trustee, and (ii) unsecured debentures issued
pursuant to the Indenture, dated as of February 24, 1995, by and between The
Rouse Company, as issuer, and The Bank of New York Mellon Corporation, as
trustee.

 

(uuu)                   “Share Equivalent” means any stock, warrants, rights,
calls, options or other securities exchangeable or exercisable for, or
convertible into, shares of Common Stock, New Common Stock or GGO Common Stock,
as applicable.

 

(vvv)                   “Significant Subsidiaries” means the operating
Subsidiaries of the Company that generated revenues in excess of $30,000,000 for
the year ended December 31, 2009.

 

(www)             “Specified Debt” means Claims in Classes H through N
inclusive, in each case as provided on the Plan Summary Term Sheet.

 

(xxx)                         “Subsidiary” means, with respect to a Person
(including the Company), (a) a company a majority of whose capital stock with
voting power, under ordinary circumstances, to elect a majority of the directors
is at the time, directly or indirectly, owned by such Person, by a subsidiary of
such Person, or by such Person and one or more subsidiaries of such Person,
(b) a partnership in which such Person or a subsidiary of such Person is, at the
date of determination, a general partner of such partnership, (c) a limited
liability company of which such Person, or a Subsidiary of such Person, is a
managing member or (d) any other Person (other than a company) in which such
Person, a subsidiary of such Person or such Person and one or more subsidiaries
of such Person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such Person.

 

(yyy)                   “Target Net Debt” means $22,970,800,000.

 

(zzz)                         “Tax Protection Agreements” means any written
agreement to which the Company, its Operating Partnership or any other
Subsidiary is a party pursuant to which: (i) in connection with the deferral of
income Taxes of a holder of interests in the Operating Partnership, the Company,
the Operating Partnership or the other Subsidiaries have agreed to (A) maintain
a minimum level of Indebtedness or continue any particular Indebtedness,
(B) retain or not dispose of assets for a period of time that has not since
expired, (C) make or refrain from

 

69

--------------------------------------------------------------------------------


 

making Tax elections, and/or (D) only dispose of assets in a particular manner;
and/or (ii) limited partners of the Operating Partnership have guaranteed
Indebtedness of the Operating Partnership.

 

(aaaa)                “Termination Date” means December 31, 2010; provided, that
if the Confirmation Order shall have been entered on or prior to December 15,
2010 but the Company, despite its commercially reasonable efforts, is unable to
consummate the Closing on or prior to December 31, 2010, the Company may extend
the Termination Date for so long as Closing by January 31, 2011 is feasible and
the Company continues to diligently pursue Closing; provided, further, that the
Termination Date shall not be extended beyond January 31, 2011.

 

(bbbb)            “Transactions” means the purchase of the Shares and the GGO
Shares and the other transactions contemplated by this Agreement.

 

(cccc)                “TRUPS” means certain preferred securities issued by GGP
Capital Trust I.

 

(dddd)            “Unrestricted Cash” means all cash and Cash Equivalents of the
Company and of the Subsidiaries of the Company, but excluding any cash or Cash
Equivalents that are controlled by or subject to any lien, security interest or
control agreement, other preferential arrangement in favor of any creditor or
otherwise encumbered or restricted in any way.

 

(eeee)                “Unsecured Indebtedness” means all indebtedness of the
Company for borrowed money or obligations of the Company evidenced by notes,
bonds, debentures or other similar instruments that are not secured by a lien on
any Company Property or other assets of the Company or any Subsidiary.

 

(ffff)                        “UPREIT Units” means preferred or common units of
limited partnership interests of the Operating Partnership.

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.1                    Notices. All notices and other communications in
connection with this Agreement shall be in writing and shall be considered given
if given in the manner, and be deemed given at times, as follows: (x) on the
date delivered, if personally delivered; (y) on the day of transmission if sent
via facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (z) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

(a)                                  If to a Purchaser (which shall constitute
notice to such Purchaser), to:

 

Fairholme Capital Management, LLC
4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

Attention:                 Charles M. Fernandez

Facsimile:                  (305) 358-8002

 

70

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:                 Andrew G. Dietderich, Esq.

Alan J. Sinsheimer, Esq.

Facsimile:                  (212) 558-3588

 

Greenberg Traurig, LLP

401 East Las Olas Boulevard, Suite 2000
Fort Lauderdale, Florida 33301

Attention:                 Bruce I. March, Esq.

Matthew M. Robbins, Esq.

Facsimile:                  (954) 765-1477

 

Herrick, Feinstein, LLP

2 Park Avenue

New York, NY 10016

Attention:                 Joshua J. Angel, Esq.

John Rogers, Esq.

Facsimile:                  (212) 592-1500

 

(b)                                 If to the Company, to:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, Illinois 60606

Attention:                 Ronald L. Gern, Esq.

Facsimile:                  (312) 960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:                 Marcia L. Goldstein, Esq.

Frederick S. Green, Esq.

Gary T. Holtzer, Esq.

Malcolm E. Landau, Esq.

Facsimile:                  (212) 310-8007

 

SECTION 13.2                    Assignment; Third Party Beneficiaries. Neither
this Agreement nor any of the rights, interests or obligations under this
Agreement may be assigned by any party without the prior written consent of the
other party. Notwithstanding the previous sentence, this Agreement, or a
Purchaser’s rights, interests or obligations hereunder (including, without

 

71

--------------------------------------------------------------------------------


 

limitation, the right to receive any securities pursuant to the Transactions),
may be assigned or transferred, in whole or in part, by such Purchaser (a) to
one or more members of its Purchaser Group; provided, that no such assignment
shall release such Purchaser from its obligations hereunder to be performed by
such Purchaser on or prior to the Closing Date or (b) with the prior written
consent of the Company, not to be unreasonably withheld, conditioned or delayed,
to one or more credit-worthy financial institutions who agree in writing to
perform the applicable obligations of such Purchaser hereunder (any assignment
under clause (b) to which the Company has so consented shall release such
Purchaser from its obligations hereunder to the extent of the obligations
assigned). This Agreement (including the documents and instruments referred to
in this Agreement) is not intended to and does not confer upon any person other
than the parties hereto any rights or remedies under this Agreement.
Notwithstanding the foregoing, or any other provisions herein to the contrary,
no Purchaser may assign any of its rights, interests or obligations under this
Agreement to the extent such assignment would preclude the applicable securities
Laws exemptions from being available or such assignment would cause a failure of
the closing condition in Section 7.1(u) of the Brookfield Agreement.

 

SECTION 13.3                    Prior Negotiations; Entire Agreement. This
Agreement (including the exhibits hereto and the documents and instruments
referred to in this Agreement) constitutes the entire agreement of the parties
and supersedes all prior agreements, arrangements or understandings, whether
written or oral, between the parties with respect to the subject matter of this
Agreement.

 

SECTION 13.4                    Governing Law; Venue. THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF,
AND VENUE IN, THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

SECTION 13.5                    Company Disclosure Letter. The Company
Disclosure Letter shall be arranged to correspond to the Articles and Sections
of this Agreement, and the disclosure in any portion of the Company Disclosure
Letter shall qualify the corresponding provision in Article III and any other
provision of Article III to which it is reasonably apparent on the face of the
disclosure that such disclosure relates. No disclosure in the Company Disclosure
Letter relating to any possible non-compliance, breach or violation of any
Contract or Law shall be construed as an admission that any such non-compliance,
breach or violation exists or has actually occurred. In the Company Disclosure
Letter, (a) all capitalized terms used but not defined therein shall have the
meanings assigned to them in this Agreement and (b) the Section numbers
correspond to the Section numbers in this Agreement.

 

SECTION 13.6                    Counterparts. This Agreement may be executed in
any number of counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties; and delivered to the other party (including via facsimile or
other electronic transmission), it being understood that each party need not
sign the same counterpart.

 

72

--------------------------------------------------------------------------------


 

SECTION 13.7                    Expenses. Each party shall bear its own expenses
incurred or to be incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.

 

SECTION 13.8                    Waivers and Amendments. This Agreement may be
amended, modified, superseded, cancelled, renewed or extended, and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the parties or, in the case of a waiver, by the party waiving compliance, and
subject, to the extent required, to the approval of the Bankruptcy Court. No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege pursuant to
this Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement. The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.

 

SECTION 13.9                    Construction.

 

(a)                                  The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

(b)                                 Unless the context otherwise requires, as
used in this Agreement: (i) an accounting term not otherwise defined in this
Agreement has the meaning ascribed to it in accordance with GAAP; (ii) “or” is
not exclusive; (iii) “including” and its variants mean “including, without
limitation” and its variants; (iv) words defined in the singular have the
parallel meaning in the plural and vice versa; (v) references to “written” or
“in writing” include in visual electronic form; (vi) words of one gender shall
be construed to apply to each gender; (vii) the terms “Article,” “Section,” and
“Schedule” refer to the specified Article, Section, or Schedule of or to this
Agreement; and (viii) the term “beneficially own” shall have the meaning
determined pursuant to Rule 13d-3 under the Exchange Act as in effect on the
date hereof; provided, however, that a Person will be deemed to beneficially own
(and have beneficial ownership of) all securities that such Person has the right
to acquire, whether such right is exercisable immediately or with the passage of
time or the satisfaction of conditions. The terms “beneficial ownership” and
“beneficial owner” have correlative meanings.

 

(c)                                  Notwithstanding anything to the contrary,
and for all purposes of this Agreement, any public announcement or filing of
factual information relating to the business, financial condition or results of
the Company or its Subsidiaries, or a factually accurate (in all material
respects) public statement or filing that describes the Company’s receipt of an
offer or proposal for a Competing Transaction and the operation of this
Agreement with respect thereto, or any entry into a confidentiality agreement,
shall not be deemed to evidence the Company’s or any Subsidiary’s intention to
support any Competing Transaction.

 

(d)                                 In the event of a conflict between the terms
and conditions of this Agreement and the Plan Summary Term Sheet, the terms and
conditions of this Agreement shall govern.

 

73

--------------------------------------------------------------------------------


 

(e)                                  Unless otherwise agreed in writing between
the Company and each Purchaser, wherever this Agreement requires the action by,
consent of or delivery to Purchaser, Purchasers, each Purchaser or similar
parties, each Purchaser hereby appoints Fairholme as its attorney-in-fact to
exercise all of the rights of such Purchaser hereunder (except for the
assumption of any funding or related liabilities or obligations), and the
Company may rely on any instructions or elections made by such Person; provided,
that any such action by, consent of or delivery to Fairholme hereunder shall
constitute the separate, and not joint, action by, consent of or delivery to
each Purchaser.

 

SECTION 13.10              Adjustment of Share Numbers and Prices. The number of
Shares to be purchased by each Purchaser at the Closing pursuant to Article I,
the Per Share Purchase Price, the GGO Per Share Purchase Price, the number of
GGO Shares to be purchased by such Purchaser pursuant to Article II and any
other number or amount contained in this Agreement which is based upon the
number or price of shares of GGP or GGO shall be proportionately adjusted for
any subdivision or combination (by stock split, reverse stock split, dividend,
reorganization, recapitalization or otherwise) of the Common Stock, New Common
Stock or GGO Common Stock that occurs during the period between the date of this
Agreement and the Closing. In addition, if at any time prior to the Closing, the
Company or GGO shall declare or make a dividend or other distribution whether in
cash or property (other than a dividend or distribution payable in common stock
of the Company or GGO, as applicable, the GGO Share Distribution or a
distribution of rights contemplated hereby), the Per Share Purchase Price or the
GGO Per Share Purchase Price, as applicable, shall be proportionally adjusted
thereafter by the Fair Market Value (as defined in the Warrant) per share of the
dividend or distribution.

 

SECTION 13.11              Certain Remedies.

 

(a)                                  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or of any
other agreement between them with respect to the Transaction were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, in addition to any other applicable remedies at law or
equity, the parties shall be entitled to an injunction or injunctions, without
proof of damages, to prevent breaches of this Agreement or of any other
agreement between them with respect to the Transaction and to enforce
specifically the terms and provisions of this Agreement.

 

(b)                                 To the fullest extent permitted by
applicable law, the parties shall not assert, and hereby waive, any claim or any
such damages, whether or not accrued and whether or not known or suspect to
exist in its favor, against any other party and its respective Affiliates,
members, members’ affiliates, officers, directors, partners, trustees,
employees, attorneys and agents on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
or as a result of, this Agreement or of any other agreement between them with
respect to the Transaction or the transactions contemplated hereby or thereby.

 

(c)                                  Prior to the entry of the Confirmation
Order, other than with respect to the Company’s obligations under
Section 5.1(c), each Purchaser’s right to receive the Warrants on the terms and
subject to the conditions set forth in this Agreement shall constitute the sole
and

 

74

--------------------------------------------------------------------------------


 

exclusive remedy of any nature whatsoever (whether for monetary damages,
specific performance, injunctive relief, or otherwise) of such Purchaser against
the Company for any harm, damage or loss of any nature relating to or as a
result of any breach of this Agreement by the Company or the failure of the
Closing to occur for any reason; provided, that, following the entry of the
Approval Order, each Purchaser shall be entitled to specific performance of the
Company’s obligation to issue the Warrants as well as the Company’s obligations
under Section 5.1(c) hereof.

 

(d)                                 Following the entry of the Confirmation
Order, each Purchaser shall be entitled to specific performance of the terms of
this Agreement, in addition to any other applicable remedies at law

 

(e)                                  The Company, on behalf of itself and its
respective heirs, successors, and assigns, hereby covenants and agrees never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against any member
of any Purchaser or its Purchaser Group by reason of or in connection with the
Transaction; provided, however, that nothing shall prohibit the Company from
instituting an action against any Purchaser in connection with this Agreement in
accordance with the provisions of this Section 13.11.

 

(f)                                    For the avoidance of doubt, the failure
of any Purchaser under this Agreement to satisfy its obligations hereunder shall
not relieve any other Purchaser from its obligations hereunder, including the
obligation to consummate the transactions hereunder if all other conditions to
such Purchaser’s obligations have been satisfied or waived.

 

SECTION 13.12              Bankruptcy Matters. For the avoidance of doubt, all
obligations of the Company and its Subsidiaries in this Agreement are subject to
and conditioned upon (a) with respect to the issuance of the Warrants and the
other obligations contained in the Approval Order, entry of the Approval Order,
and (b) with respect to the remainder of the provisions hereof, entry of the
Confirmation Order.

 

[Signature Pages Follow]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series The Fairholme Fund

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

Name: Bruce R. Berkowitz, President

 

 

 

 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series Fairholme Focused Income Fund

 

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

Name: Bruce R. Berkowitz, President

 

Signature Page of Fairholme Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan Jr

 

 

Name:

Thomas H. Nolan Jr

 

 

Title:

President & COO

 

Signature Page of Fairholme Stock Purchase Agreement

 

--------------------------------------------------------------------------------


Exhibit A

 

GENERAL GROWTH PROPERTIES, INC.

PLAN SUMMARY TERM SHEET(1)

 

3/31/2010

 

This term sheet (the “Term Sheet”) describes the material terms of a proposed
chapter 11 joint plan of reorganization (the “Plan”) of the Plan Debtors (as
defined below) solely for the purposes of the Investment Agreements (as defined
below).  The transactions contemplated by this term sheet are subject to
conditions to be set forth in definitive documents, including the Investment
Agreements and to the approval by the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”).  This Term Sheet is not
an offer or solicitation for any chapter 11 plan and is being presented for
discussion and settlement purposes only.  Acceptance of any such plan by any
party (including those named herein) will not be solicited from any person or
entity until such person or entity has received the disclosures required under
or otherwise in compliance with applicable law.  Accordingly, this Term Sheet
does not bind any creditor or other party to vote in favor of or support any
chapter 11 plan.  In the event of any inconsistency between the terms of the
Plan and this Term Sheet, or the terms of any applicable Investment Agreement
and this Term Sheet, the terms of the Plan and the Investment Agreements,
respectively, shall control for their respective purposes.

 

I.                                         PARTIES/AGREEMENTS

 

A.

GGP

 

General Growth Properties, Inc. (“GGP”) on or before the Effective Date and GGP,
as reorganized, from and after the Effective Date

 

 

 

 

B.

Plan Debtors

 

The debtors, including GGP, whose chapter 11 cases are pending in the Bankruptcy
Court under Chapter 11 Case No. 09-11977 (ALG), whose chapter 11 cases have not
otherwise been confirmed and whose chapter 11 cases will be treated pursuant to
the Plan (collectively, the “Plan Debtors”)

 

 

 

 

C.

Confirmed Debtors

 

The subsidiary debtors other than the Plan Debtors whose chapter 11 plans have
been confirmed as of the Effective Date (the “Confirmed Debtors”)

 

 

 

 

D.

Debtors

 

Plan Debtors, Confirmed Debtors and to the extent applicable, any debtor whose
chapter 11 case is pending under Chapter 11 Case No. 09-11977 (ALG) but that is
not a Plan Debtor or a Confirmed Debtor

 

 

 

 

E.

REP

 

REP Investments LLC (“REP”)

 

 

 

 

F.

Fairholme

 

Fairholme Capital Management, LLC, on behalf of one or more of its managed funds
or affiliates of such managed funds (“Fairholme”)

 

--------------------------------------------------------------------------------

(1)                                  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Investment
Agreement to which this Term Sheet is attached.

 

--------------------------------------------------------------------------------


 

G.

Pershing

 

Pershing Square Capital Management, L.P., on behalf of one or more of its
managed funds (“Pershing” and together with REP and Fairholme, the “Purchasers”)

 

 

 

 

H.

Confirmed Plans

 

The chapter 11 plans of the Confirmed Debtors (the “Confirmed Plans”)

 

 

 

 

I.

CIA

 

Cornerstone Investment Agreement dated as of          2010 between REP and GGP
(the “CIA”)

 

 

 

 

J.

Fairholme Stock Purchase Agreement

 

Stock Purchase Agreement dated as of       , 2010 between the purchasers parties
thereto and GGP (the “Fairholme SPA”)

 

 

 

 

K.

Pershing Stock Purchase Agreement

 

Stock Purchase Agreement dated as of         , 2010 between the purchasers
parties thereto and GGP (the “Pershing SPA” and together with the CIA and the
Fairholme SPA, the “Investment Agreements”)

 

II.                                     TREATMENT OF CLAIMS AND INTERESTS

 

A.

DIP Loan Claims

 

·

Treatment: Paid in full, in cash on the effective date (the “Effective Date”) of
the Plan.

 

 

 

 

 

 

 

 

·

The Plan Debtors may, at their option, satisfy all or a portion of the DIP Loan
Claims through a conversion to New Common Stock (a “DIP Conversion”), provided
GGP engages in a “Qualified Rights Offering” in accordance with the terms of the
order approving the DIP facility or on such other terms as the parties may
agree.

 

 

 

 

 

B.

Allowed Administrative Expense Claims

 

·

Treatment: Paid in full, in cash on the Effective Date or on such other terms as
the parties may agree.

 

 

 

 

 

C.

Allowed Priority Non-Tax Claims

 

·

Treatment: Paid in full, in cash on the Effective Date or on such other terms as
the parties may agree.

 

 

 

 

 

D.

Allowed Priority Tax Claims

 

·

Treatment: At the Plan Debtors’ election, (i) paid in full, in cash on the
Effective Date, (ii) receive the treatment provided for in section
1129(a)(9)(c) of the Bankruptcy Code or (iii) receive treatment on such other
terms as the parties may agree.

 

 

 

 

 

E.

Allowed Secured Tax Claims

 

·

Treatment: At the Plan Debtors’ election, (i) paid in full, in cash on the
Effective Date, (ii) receive the treatment provided for in section
1129(a)(9)(d) of the Bankruptcy Code or (iii) receive treatment on such other
terms as the parties may agree.

 

 

 

 

 

F.

Allowed Mechanics’ Lien Claims

 

·

Treatment: Paid in full, in cash on the Effective Date, as well as any amounts
allowed and required to be paid pursuant to section 506(b) of the Bankruptcy
Code, including postpetition interest at the Federal Judgment Rate (as defined
in the Confirmed Plans) unless there is an applicable contractual rate or rate
of interest under state law, in which case interest shall be paid at such

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

rate of interest, provided the claimant satisfies certain notice requirements
consistent with those terms contained in the Confirmed Plans. The mechanics’
liens securing the Mechanics’ Lien Claims shall be deemed released and shall
require no further action on the part of the holders of the Mechanics’ Lien
Claims.

 

 

 

 

 

G.

Allowed Other Secured Claims

 

·

Treatment: At the Plan Debtors’ option, on the Effective Date, holders of
allowed Other Secured Claims shall either (a) be reinstated and rendered
unimpaired, (b) receive cash in an amount equal to such allowed Other Secured
Claim plus any interest allowed and required to be paid under section 506(b) of
the Bankruptcy Code, (c) receive the collateral securing its allowed Other
Secured Claim or (d) such other treatment as the holder of the Other Secured
Claim and the Plan Debtors may agree.

 

 

 

 

 

H.

Rouse 8.00% Note Claims

 

·

Treatment: On the Effective Date, the Allowed Rouse 8.00% Note Claims shall be
satisfied in full, in cash or shall receive such other treatment as is
permissible pursuant to section 1129 of the Bankruptcy Code. In addition, the
Plan Debtors shall pay in cash any outstanding reasonable agent or trustee fees
and expenses provided for under the applicable indenture.

 

 

 

 

 

I.

Rouse 3.625% Note Claims

 

·

Treatment: On the Effective Date, the Allowed Rouse 3.625% Note Claims shall be
satisfied in full, in cash or shall receive such other treatment as is
permissible pursuant to section 1129 of the Bankruptcy Code. In addition, the
Plan Debtors shall pay in cash any outstanding reasonable agent or trustee fees
and expenses provided for under the applicable indenture.

 

 

 

 

 

J.

Rouse 5.375% Note Claims

 

·

Treatment: On the Effective Date, the Allowed Rouse 5.375% Note Claims (i) shall
be cured and reinstated in accordance with section 1124 of the Bankruptcy Code
or at the option of such holders, shall be satisfied in cash at par plus accrued
interest at the stated non-default contract rate and shall be deemed to have
waived any other claims, or (ii) shall receive such other treatment as is
permissible under section 1129 of the Bankruptcy Code.  In addition, the Plan
Debtors shall pay in cash any outstanding reasonable agent or trustee fees and
expenses provided for under the applicable indenture.

 

 

 

 

 

K.

Rouse 6¾% Note Claims

 

·

Treatment: On the Effective Date, the Allowed Rouse 6¾ % Note Claims (i) shall
be cured and reinstated in accordance with section 1124 of the Bankruptcy Code
or at the option of such holders, shall be satisfied in cash at par plus accrued
interest at the stated non-default contract rate and shall be deemed to have
waived any other claims, or (ii) shall receive such other

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

treatment as is permissible under section 1129 of the Bankruptcy Code. In
addition, the Plan Debtors shall pay in cash any outstanding reasonable agent or
trustee fees and expenses provided for under the applicable indenture.

 

 

 

 

 

L.

Rouse 7.20% Note Claims

 

·

Treatment: On the Effective Date, the Allowed Rouse 7.20% Note Claims (i) shall
be cured and reinstated in accordance with section 1124 of the Bankruptcy Code
or at the option of such holders, shall be satisfied in cash at par plus accrued
interest at the stated non-default contract rate and shall be deemed to have
waived any other claims, or (ii) shall receive such other treatment as is
permissible under section 1129 of the Bankruptcy Code. In addition, the Plan
Debtors shall pay in cash any outstanding reasonable agent or trustee fees and
expenses provided for under the applicable indenture.

 

 

 

 

 

M.

2006 Bank Loan Claims

 

·

Treatment: On the Effective Date, the Allowed 2006 Bank Loan Claims shall be
satisfied in full, in cash. In addition, the Plan Debtors shall pay in cash any
outstanding reasonable agent fees and expenses provided for under the applicable
loan agreement.

 

 

 

 

 

N.

144A Exchangeable Notes Claims

 

·

Treatment: On the Effective Date, the Allowed 144A Exchangeable Note Claims
(i) shall be cured and reinstated in accordance with section 1124 of the
Bankruptcy Code or at the option of such holders, shall be satisfied in cash at
par plus accrued interest at the stated non-default contract rate and shall be
deemed to have waived any other claims, or (ii) shall receive such other
treatment as is permissible under section 1129 of the Bankruptcy Code. In
addition, the Plan Debtors shall pay in cash any outstanding reasonable agent or
trustee fees and expenses provided for under the applicable indenture.

 

 

 

 

 

O.

2006 Trust Preferred Shared and Junior Subordinated Notes (the “TRUPs Claims”)

 

·

Treatment: On the Effective Date, the Allowed TRUPs Claims shall be cured and
reinstated in accordance with section 1124 of the Bankruptcy Code or shall
receive such other treatment permissible under section 1129 of the Bankruptcy
Code. In addition, the Plan Debtors shall pay in cash any outstanding reasonable
trustee fees and expenses provided for under the applicable trust agreement.

 

 

 

 

 

P.

Allowed General Unsecured Claims(2)

 

·

Treatment: On the Effective Date, holders of Allowed General Unsecured Claims
shall (i) receive payment in

 

--------------------------------------------------------------------------------

(2) General Unsecured Claims include Existing Credit Enhancement Claims (as such
term is defined in the Confirmed Plans) with respect to the Special
Consideration Properties (as such term is defined in the Confirmed Plans).

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

full, in cash with postpetition interest at the Federal Judgment Rate, unless
there is an applicable contractual rate or rate of interest under state law, in
which case interest shall be paid at such rate of interest, provided the
claimant satisfies certain notice requirements consistent with those terms
contained in the Confirmed Plans or (ii) shall receive such other treatment
permissible under section 1129 of the Bankruptcy Code.

 

 

 

 

 

Q.

Partner Note GGP/Homart II, L.L.C. Claims

 

·

Treatment: On the Effective Date, at the election of the Plan Debtors, the
Allowed Partner Note GGP/Homart II L.L.C. Claims (i) shall be cured and
reinstated in accordance with section 1124 of the Bankruptcy Code, (ii) shall be
satisfied in full, in cash or (iii) shall receive such other treatment
permissible under section 1129 of the Bankruptcy Code.

 

 

 

 

 

R.

Partner Note GGP Ivanhoe, Inc. Claims

 

·

Treatment: On the Effective Date, at the election of the Plan Debtors, the
Allowed Partner Note GGP Ivanhoe, Inc. Claims (i) shall be cured and reinstated
in accordance with section 1124 of the Bankruptcy Code, (ii) shall be satisfied
in full, in cash or (iii) shall receive such other treatment permissible under
section 1129 of the Bankruptcy Code. In the event the holders of Allowed Partner
Note GGP Ivanhoe, Inc. Claims are reinstated, the guaranty currently securing
the obligations under the GGP Ivanhoe, Inc. Partner Note shall be affirmed and
shall continue post emergence.

 

 

 

 

 

S.

GGP TRS Retained Debt Claims

 

·

Treatment: On the Effective Date, the joint venture agreement between GGP LP and
TRS JV Holdco, LLC shall be assumed, and the Plan Debtors shall make any cure
payments required thereunder.

 

 

 

 

 

T.

Allowed Project Level Debt Guaranty Claims

 

·

Treatment: On the Effective Date, at the election of the Plan Debtors, the
holders of allowed Project Level Debt Guaranty Claims shall receive a
replacement guaranty or such other treatment under the Plan as contemplated by
the Confirmed Plans.

 

 

 

 

 

U.

Allowed Hughes Heirs Obligations

 

·

Treatment: On the Effective Date, the holders of allowed Hughes Heirs
Obligations shall receive property of a value (a) as agreed to by the Debtors
and such holders or (b) ordered by the Bankruptcy Court, in satisfaction of the
allowed amount of their claims or interests; provided that, to the extent
permissible, the Hughes Heirs Obligations may be satisfied, in whole or in part,
through the issuance of GGO Stock.

 

 

 

 

 

V.

Intercompany Obligations

 

·

Treatment: On the Effective Date, Intercompany Obligations shall be reinstated
and treated in the ordinary course of business or eliminated in the ordinary
course of business, including the elimination of any Intercompany Obligations
owed to or from any

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

entities to be transferred to GGO.

 

 

 

 

 

W.

GGPLP LLC Preferred Equity Interests

 

·

Treatment: On the Effective Date, the holder of GGPLP LLC preferred equity
interests (“GGPLP LLC Preferred Equity Interests”) will receive (a) a
distribution of Cash based on its share of dividends accrued and unpaid prior to
the Effective Date and (b) reinstatement of its preferred units in Reorganized
GGPLP LLC, which shall be in the same number of preferred units in Reorganized
GGPLP LLC as it held as of the Record Date in GGPLP LLC, provided, however, that
any prepetition redemption or conversion rights held by such holder (subject to
any rights of GGP) shall be deemed to have been revised to subsequently be
redeemable or convertible into New Common Stock on conversion or redemption
terms consistent with its prepetition agreement.

 

 

 

 

 

X.

GGPLP Preferred Equity Interests

 

·

Treatment: On the Effective Date, holders of GGPLP Preferred Equity Interests
will receive (a) a distribution of Cash based on their pro rata share of
dividends accrued and unpaid prior to the Effective Date and (b) may elect
between (i) reinstatement of their preferred units in Reorganized GGPLP, which
shall be in the same number of preferred units in Reorganized GGPLP as they held
as of the Record Date in GGPLP, provided, however, that any prepetition indirect
redemption or conversion rights to receive GGP Common Stock held by such holders
(subject to any rights of GGP) shall be deemed to have been revised to
subsequently be redeemable or convertible into New Common Stock on conversion or
redemption terms consistent with their prepetition agreements, or (ii) being
deemed to have converted their GGPLP Preferred Equity Interests to GGPLP common
units and then to have put such GGPLP common units to GGPLP, effective the day
prior to the Record Date, and GGP will assume GGPLP’s obligation under such put
and satisfy this obligation with New Common Stock and GGO Stock as if such
holders had exercised their rights on the day immediately preceding the Record
Date.

 

 

 

 

 

Y.

GGPLP Common UPREIT Units

 

·

Treatment: On the Effective Date, GGPLP Common UPREIT Units will receive (a) the
same number of common units in Reorganized GGPLP as they held as of the Record
Date, provided, however, that any prepetition redemption or conversion rights
held by such GGPLP Common UPREIT Unit holders (subject to any rights of GGP)
shall be deemed to have been revised to subsequently be convertible into New
Common Stock on conversion or redemption terms consistent with their prepetition
agreement, plus (b) GGO Common Stock calculated as if their GGPLP

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

Common UPREIT Units were converted to GGP Common Stock on the day before the
Record Date.

 

 

 

 

 

Z.

GGP Common Stock

 

·

Treatment: On the Effective Date, each holder of GGP Common Stock shall receive
its proportionate share of (i) the New Common Stock and (ii) the GGO Share
Distribution.

 

 

 

 

 

AA.

Outstanding Warrants

 

·

Treatment: On the Effective Date, each holder of an outstanding Warrant (as such
term is defined in the CIA and/or the Stock Purchase Agreement), shall receive
the treatment provided for such Warrant in the CIA or the Stock Purchase
Agreement, as applicable.

 

 

 

 

 

BB.

Outstanding Options

 

·

Treatment: On the Effective Date, each holder of an outstanding option to
purchase GGP Common Stock shall receive on account of such option, an option to
purchase New Common Stock and an option to purchase GGO Common Stock.

 

III.                                 CLOSING DATE DEBT AND GGO PROMISSORY NOTE

 

A.

Closing Date Net Debt and GGO Promissory Note

 

·

The Closing Date Net Debt shall be determined in accordance with the CIA and the
Plan and the GGO Promissory Note, if any, shall be issued on the Effective Date.

 

IV.                                OTHER PLAN TERMS

 

A.

Executory Contracts and Unexpired Leases

 

·

All executory contracts (including employee benefit plans, insurance, supply
contracts, etc.) and unexpired leases will be assumed unless expressly rejected
under the Plan or through a separate motion.

 

 

 

 

 

B.

Provisions Concerning Resolution of Disputed, Contingent, and Unliquidated
Claims and Claims Payable by Third Parties

 

·

The Plan will contain usual and customary provisions for resolving disputed,
contingent and unliquidated claims and claims payable by third parties,
including (to the extent appropriate) provisions consistent with the terms
contained in the Confirmed Plans.

 

 

 

 

 

C.

Employee/ Officer/ Director  Indemnification Obligations

 

·

The Plan Debtors’ indemnification obligations for employees, officers,
directors, trustees or managers shall be deemed assumed, in accordance with the
provisions in the Confirmed Plans, unless otherwise expressly rejected by
separate motion or under the Plan. 

 

 

 

 

 

D.

Provisions Concerning Plan Implementation

 

·

The Plan shall provide for usual and customary means of implementation,
including (to the extent appropriate) implementation provisions consistent with
the terms contained in the Confirmed Plans.

 

7

--------------------------------------------------------------------------------


 

E.

Insurance Policies, Benefit Plans, Surety Bonds

 

·

The Plan Debtors’ insurance policies, benefit plans, workers’ compensation
claims, and surety bonds shall be treated in a manner consistent with that
provided in the Confirmed Plans.

 

 

 

 

 

F.

Retention of Causes of Action

 

·

All causes of action shall vest with GGP or GGO, as applicable

 

 

 

 

 

G.

Conditions for Consummation and Confirmation

 

·

Usual and customary for transactions of this type

 

 

 

 

 

H.

Discharge, Releases and Exculpation

 

·

The Plan will contain discharge, release and exculpation provisions in a manner
consistent with those provided in the Confirmed Plans.

 

 

 

 

 

I.

Governing Law

 

·

To the extent the Bankruptcy Code or other federal law does not apply, New York
law shall govern.

 

8

--------------------------------------------------------------------------------


EXHIBIT E

 

GGO ASSETS

 

Pursuant to Section 2.1(a), and subject to the conditions, exceptions and
qualifications set forth therein, the Company will contribute to GGO (directly
or indirectly) the assets (and/or equity interests related thereto) listed
below:

 

·                  Master Planned Communities

 

·                  Bridgeland

 

·                  Columbia – subject to Section 2.1(e) of the Agreement.  For
the avoidance of doubt, The Mall in Columbia and Gateway Overlook (including
related development rights) shall not to be transferred to GGO.

 

·                  Emerson

 

·                  Fairwoods

 

·                  Summerlin

 

·                  Woodlands – joint venture interest

 

·                  110 N. Wacker (leasehold interest) – joint venture interest

 

·                  Ala Moana Tower – air rights over existing parking deck

 

·                  Alameda Plaza, Idaho

 

·                  Allen Towne Plaza, Texas

 

·                  Arizona 2 Office – capital lease revenue only; no transfer to
GGO of underlying properties

 

·                  Bridges at Mint Hill, North Carolina

 

·                  Century Plaza, Alabama

 

·                  Circle T Ranch & Power Centre, Texas – joint venture interest

 

·                  Condos Nouvelle at Natick – rights to income from assets sold
and for which a closing has occurred prior to Closing remain with GGP

 

·                  Cottonwood Mall and Cottonwood Square

 

·                  Elk Grove Promenade

 

·                  Fashion Show – springing right to acquire Fashion Show air
rights upon full satisfaction of existing loans and guaranties at Fashion Show
and Palazzo.

 

·                  Golf course interests - TPC Summerlin & TPC Canyons

 

·                  Kendall Towne Center, Miami – land

 

·                  Landmark Mall

 

--------------------------------------------------------------------------------


 

·                  Maui Ranch property

 

·                  Park West Mall

 

·                  Princeton, New Jersey – land

 

·                  Rio West, New Mexico

 

·                  Riverwalk Market Place

 

·                  South Street Seaport

 

·                  Summerlin Centre

 

·                  Summerlin Hospital – joint venture interest

 

·                  Victoria Ward

 

·                  Village of Redlands, California (Redlands Mall and Redlands
Promenade)

 

·                  Volo, Illinois – land

 

2

--------------------------------------------------------------------------------


Exhibit F

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

x

 

 

:

 

In re

:

Chapter 11 Case No.

 

:

 

GENERAL GROWTH

:

09-11977 (ALG)

PROPERTIES, INC., et al.,

:

 

 

:

(Jointly Administered)

Debtors.

:

 

 

x

 

 

ORDER PURSUANT TO SECTIONS 105(a) AND 363 OF THE BANKRUPTCY

CODE (A) APPROVING BIDDING PROCEDURES, (B) AUTHORIZING THE

DEBTORS TO ENTER INTO CERTAIN AGREEMENTS, (C) APPROVING

THE ISSUANCE OF WARRANTS, AND (D) GRANTING RELATED RELIEF

 

Upon the motion, dated March 31, 2010 (the “Motion”)(1) of South Street Seaport
Limited Partnership, its ultimate parent, General Growth Properties, Inc.
(“GGP”), and their debtor affiliates, as debtors and debtors in possession
(collectively, “General Growth”), pursuant to sections 105(a) and 363 of title
11 of the United States Code (the “Bankruptcy Code”), seeking entry of an order
(A) approving bidding procedures (the “Bidding Procedures”) substantially in the
form attached hereto as Exhibit 1, (B) authorizing General Growth to enter into
certain investment agreements (each an “Investment Agreement” and collectively,
the “Investment Agreements”) with REP Investments LLC (“REP”), an affiliate of
Brookfield Asset Management Inc. (“Brookfield”), Fairholme Capital Management,
LLC (“Fairholme”), and Pershing Square Capital Management, L.P. (“Pershing” and
together with REP and Fairholme, the “Commitment Parties”), (C) approving the
issuance of the Warrants, and (D) granting related relief, all as more fully set
forth in the Motion; and the Court having reviewed the Motion; and General
Growth having provided notice of the Motion and Hearing (as

 

--------------------------------------------------------------------------------

(1)                                  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Motion.

 

--------------------------------------------------------------------------------


 

defined below) to (i) the Office of the United States Trustee for the Southern
District of New York (the “U.S. Trustee”), (ii) counsel to the official
committee of unsecured creditors (the “Committee”), (iii) counsel to the
committee of equity holders (the “Equity Committee”), (iv) counsel to
Brookfield, (v) counsel to Fairholme, (vi) counsel to Pershing, and
(vii) parties entitled to receive notice in these chapter 11 cases pursuant to
Rule 2002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);
and the Court having held a hearing to consider the requested relief (the
“Hearing”); and the legal and factual bases set forth in the Motion establishing
just cause for the relief granted herein; and upon the record of the Hearing,
and all of the proceedings before the Court, the Court finds and determines that
the requested relief is in the best interests of General Growth, their estates,
creditors, and all parties in interest; and after due deliberation and
sufficient cause appearing therefor, the Court hereby

 

FINDS, DETERMINES AND CONCLUDES THAT:

 

A.                                   The Court has jurisdiction over the Motion
pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order M-61 Referring to
Bankruptcy Judges for the Southern District of New York Any and All Proceedings
Under Title 11, dated July 10, 1984 (Ward, Acting C.J.). This matter is a core
proceeding pursuant to 28 U.S.C. § 157(b).  Venue of these cases and the Motion
in this district is proper under 28 U.S.C. §§ 1408 and 1409.

 

B.                                     Good and sufficient notice of the relief
sought in the Motion has been given, and no other or further notice is
required.  A reasonable opportunity to object or be heard regarding the relief
requested in the Motion has been afforded to all interested persons.

 

C.                                     The statutory predicates for the relief
granted herein are sections 105(a) and 363(b) of the Bankruptcy Code. In
addition the relief granted herein is in accordance with Bankruptcy Rules 2002
and 6004 and rules 2002-1 and 6004-1 of the Local Rules of Bankruptcy

 

2

--------------------------------------------------------------------------------


 

Practice and Procedure of the United States Bankruptcy Court for the Southern
District of New York.

 

D.                                    The Bidding Procedures substantially in
the form attached hereto as Exhibit 1, including reimbursement of expenses
incurred by a bidder in accordance with the Bidding Procedures, are fair,
reasonable, and appropriate and are designed to maximize the value General
Growth may realize through a competitive process for the benefit of all
stakeholders.

 

E.                                      General Growth has demonstrated sound
business justifications for authorization to enter into the Investment
Agreements, to the extent provided in this Order, with REP, Fairholme, and
Pershing, and for approval to execute, deliver and perform the Warrant
Agreements and the Warrants (together, with the Investment Agreements the
“Reorganization Documents”).  These business justifications include without
limitation:

 

i.                  the establishment of a ‘floor’ price for the value of the
equity of General Growth for the benefit of all stakeholders while preserving
the ability to capture the benefit of increasing equity value in the future,

 

ii.               long-term commitments of capital providing liquidity necessary
to emerge from Chapter 11 in a manner intended to permit satisfaction of all
unsecured creditors in full and provide a substantial recovery for shareholders,

 

iii.            the preservation of flexibility to cancel some or all of the
commitments under the Investment Agreements and to maximize equity value by
replacing part of the committed capital with financing from more favorable
sources, and

 

3

--------------------------------------------------------------------------------


 

iv.           the lengthy nature of the commitments to purchase $6.55 billion of
publicly-listed stock at a fixed price.

 

F.                                      General Growth, assisted by qualified
professional advisors, has conducted a competitive process to identify
alternative sources of equity capital commitments for a plan of reorganization,
as well as explored strategic opportunities, which process will continue as
described in the Bidding Procedures.  General Growth has made a reasonable
determination that it is in the best interests of General Growth to enter into
the Warrant Agreements with the Commitment Parties and grant indemnity as
provided in Article IX of the REP Investment Agreement at this time.

 

G.                                     The Warrants and the Warrant Agreement
relating to each Commitment Party were proposed and negotiated in good faith and
at arm’s length.

 

H.                                    The execution, delivery and performance of
the Warrant Agreements and the issuance of the Warrants relating to each
Commitment Party are fair and reasonable and in the best interests of General
Growth, and do not conflict with any federal or state law.

 

I.                                         The Warrant Agreement and the
Warrants issued to each Commitment Party are bargained-for and integral parts of
the agreement between General Growth and such Commitment Party reflected in the
Reorganization Documents.  If the Warrants are not approved by the Court and
issued as provided in the Warrant Agreements, each Commitment Party will have
the right to terminate its obligations under the applicable Investment
Agreement.

 

J.                                        The Warrant Agreement and the Warrants
issued to each Commitment Party are supported by at least reasonably equivalent
value and fair consideration given by the execution and delivery of the
applicable Investment Agreement and the commitments provided thereunder.  The
Warrants, once issued, will be deemed issued and sold for value fully paid on

 

4

--------------------------------------------------------------------------------


 

the date of issuance and will constitute legal, valid, binding and authorized
obligations of General Growth enforceable in accordance with their terms.

 

K.                                    Entry of this Order is in the best
interests of General Growth and its estates, creditors, and interest holders and
all other parties in interest herein.

 

L.                                      The findings and conclusions set forth
herein constitute the Court’s findings of fact and conclusions of law pursuant
to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to
Bankruptcy Rule 9014.  To the extent that any finding of fact shall later be
determined to be a conclusion of law, it shall be so deemed and vice versa.

 

ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 

1.                                       The Bidding Procedures attached hereto
as Exhibit 1 are APPROVED as if fully incorporated into this Order and General
Growth is authorized to act in accordance therewith; provided, however, that the
Bidding Procedures shall be without prejudice to the rights of the Commitment
Parties under the Reorganization Documents.  The failure to specifically include
a reference to any particular provision of the Bidding Procedures in this Order
shall not diminish or impair the effectiveness of such provision.

 

2.                                       Notwithstanding any confidentiality
agreement that may be contained in any agreement, contract, or other document to
which General Growth is a party, General Growth is authorized to disclose the
contents of such agreement, contract, or document to prospective bidders to the
extent required by the Bidding Procedures and such disclosure shall not be a
breach of any such contract, agreement or document.

 

3.                                       General Growth is authorized, in its
sole discretion and subject to the exercise of its business judgment, to
reimburse expenses incurred by any bidder in accordance

 

5

--------------------------------------------------------------------------------


 

with the Bidding Procedures up to $1 million per bidder; provided, however, that
in no event shall General Growth reimburse more than an aggregate of $10 million
for such expenses.

 

4.                                       General Growth is authorized to enter
into the Reorganization Documents and to issue and sell the Warrants to each
Commitment Party in accordance with the terms of the Investment Agreements and
Warrant Agreements.  General Growth is authorized to perform its obligations
under the Warrant Agreements and the Warrants.

 

5.                                       The Warrant Agent is authorized to
perform its obligations under the Warrant Agreement in accordance with the terms
and conditions thereof.

 

6.                                       Upon issuance of the Warrants to any
Commitment Party, such Commitment Party shall be fully and irrevocably vested
with all right, title and interest in the Warrants free and clear of any adverse
claim or interest.  The Warrant Agreements and the Warrants shall not be
recharacterized for any purpose or avoided for any reason whatsoever and shall
not constitute fraudulent conveyances under the Bankruptcy Code or other
applicable nonbankruptcy law.

 

7.                                       The Warrant Agreement and Warrants
issuable to each Commitment Party are authorized as a sale of property under
section 363(b) of the Bankruptcy Code.  Each Commitment Party is purchasing the
Warrants in good faith for purposes of section 363(m) of the Bankruptcy Code
and, accordingly, the reversal or modification on appeal of the authorization
provided herein to issue the Warrants pursuant to the Warrant Agreement shall
not affect the validity of the issuance and sale of the Warrants to such
Commitment Party or the right, title and interest of such Commitment Party and
its successors and permitted assigns in the Warrants or any securities issued
upon exercise of the Warrants.

 

6

--------------------------------------------------------------------------------


 

8.                                       The provisions of Sections 5.1(c), 5.7,
11.1, 13.11(c), 13.12, and Article IX of the REP Investment Agreement and
Sections 5.1(c), 5.7, 11.1, 13.11(c), and 13.12 of the Pershing Investment
Agreement and the Fairholme Investment Agreement are approved and shall be
binding upon General Growth.  Each of the Warrants and the Warrant Agreements
are approved.  No relief from the automatic stay or the provisions of section
362 of the Bankruptcy Code shall be required for REP, Fairholme, and/or Pershing
to take any action, or send any notice, with respect to the exercise of a
termination right under the terms of the Investment Agreements and/or the
Warrant Agreements.

 

9.                                       All amounts payable by General Growth
under Article IX of the REP Investment Agreement shall constitute allowed
administrative expenses of General Growth under section 503(b) and section
507(a)(2) of the Bankruptcy Code.

 

10.                                 The failure specifically to include any
particular provision of the Warrant Agreements in this Order shall not diminish
or impair the effectiveness of such provision, it being the intent of the Court
that the Warrants or the Warrant Agreements and their exhibits, schedules,
appendices and ancillary documents be authorized and approved in their entirety.

 

11.                                 General Growth is authorized to execute and
deliver all instruments and documents and take any other actions as may be
necessary or appropriate to implement and effectuate the transactions
contemplated by this Order.

 

12.                                 All objections to the Motion or the relief
requested therein that have not been withdrawn, waived, settled, or specifically
addressed in this Order, and all reservations of rights included in such
objections, are overruled in all respects on the merits.

 

7

--------------------------------------------------------------------------------


 

13.                                 Notwithstanding Bankruptcy Rules 6004, 6006
or otherwise, this Order shall be effective and enforceable immediately upon
entry and its provisions shall be self-executing.

 

14.                                 All time periods set forth in this Order
shall be calculated in accordance with Bankruptcy Rule 9006.

 

15.                                 This Court shall retain jurisdiction over
any matters related to or arising from the implementation or interpretation of
this Order.  To the extent any provisions of this Order shall be inconsistent
with the Motion or any prior order or pleading in these cases with respect to
the Motion, the terms of this Order shall control.

 

16.                                 The provisions of this Order are
non-severable and mutually dependant.

 

 

Dated:

                              , 2010

 

 

New York, New York

 

 

 

 

THE HONORABLE ALLAN L. GROPPER

 

UNITED STATES BANKRUPTCY JUDGE

 

8

--------------------------------------------------------------------------------


 

Exhibit 1

 

Bidding Procedures

 

--------------------------------------------------------------------------------


 

BIDDING PROCEDURES

 

The following procedures (the “Bidding Procedures”) will govern the competitive
process run by General Growth Properties, Inc. (“GGP”), and its debtor and
non-debtor affiliates (collectively, “General Growth” or the “Company”) to
maximize the value of its estates by soliciting proposals for:

 

(i)                                   a purchase of all or substantially all of
the Company (an “M&A Transaction”);

 

(ii)                                a purchase of a significant portion of the
Company’s assets (an “Asset Purchase”); or

 

(iii)                             an investment of all or a portion of at least
$1.5 billion of equity capital (a “Plan Sponsor Investment”); provided, however,
that such bids are subject to a minimum investment of $100 million.

 

Following completion of the competitive processes, the Company will seek
approval of its restructuring pursuant to a plan of reorganization (a “Plan”).

 

Preliminary Diligence

 

The Company may afford any prospective acquirers and/or investors the
opportunity to conduct a reasonable due diligence review in the manner
determined by General Growth, in its sole discretion.

 

General Growth has begun to provide certain parties who have either expressed an
interest in making a proposal or who General Growth believes may have an
interest in making a proposal (collectively, the “Interested Parties”) with
requests for such proposals (“RFPs”) and confidential information memoranda
(“CIMs”).  In addition, General Growth has provided Interested Parties with
access to certain information,(2) including these Bidding Procedures, through a
virtual data room (the “Data Room”) or otherwise.  The Data Room has been
operational as of March 3, 2010.

 

Parties submitting proposals may seek reimbursement of expenses incurred in
connection with these Bidding Procedures up to $1 million per bidder by
providing a written request for reimbursement with a summary and detailed backup
for the expenses incurred.  The Company will consider any such request and, in
its sole discretion and subject to the exercise of its business judgment,
determine whether to provide reimbursement; provided, however, that in no event
will General Growth reimburse more than $10 million in the aggregate.

 

Each party submitting a Term Sheet (as defined below) shall be deemed to
acknowledge and represent that it has had an opportunity to conduct due
diligence on General Growth in connection with the first round prior to
submitting its Term Sheet; and that it solely relied upon its own independent
review, investigation and/or inspection of any documents and/or

 

--------------------------------------------------------------------------------

(2)           Certain information may be restricted due to anti-trust or other
concerns.

 

2

--------------------------------------------------------------------------------


 

the assets in making its proposal; and that it did not rely upon any written or
oral statements, representations, promises, warranties or guaranties whatsoever,
whether express, implied, by operation of law or otherwise, regarding General
Growth, or the completeness of any information provided in connection therewith;
provided, that the foregoing shall not apply to REP, Fairholme, and/or Pershing,
who have executed Investment Agreements (respectively, the “REP Agreement,” the
“Fairholme Agreement,” and the “Pershing Agreement”) and Warrant Agreements with
General Growth, and the representations, warranties, and covenants set forth in
such agreements.

 

First Round Bidding Process

 

The Company will provide reasonable assistance to prospective acquirers and/or
investors in conducting their due diligence.  Prospective acquirers and
investors will be expected to submit a non-binding, detailed term sheet for a
transaction (“Term Sheets”) in writing on or before April 19, 2010 at 3:00 p.m.
(Eastern Time) to the following “Bid Notification Parties”:

 

 

Ronen Bojmel

Jackson Hsieh

 

Managing Director

Vice Chairman

 

Miller Buckfire & Co., LLC

Global Head of Real Estate, Lodging and Leisure

 

153 E. 53rd Street, 22nd Floor

UBS Securities, LLC

 

New York, New York 10022

299 Park Avenue

 

Tel:   (212) 895-1807

New York, NY 10171

 

Fax:  (212) 895-1850

Tel:   (212) 821-4545

 

ronen.bojmel@millerbuckfire.com

Fax:  (212) 821-2545

 

 

jackson.hsieh@ubs.com.

 

Each Term Sheet must contain detailed descriptions of the M&A Transaction, Asset
Purchase, Plan Sponsor Investment and Plan (collectively, as applicable, the
“Transaction”) that are the subject of such Term Sheet.  Subject to the
applicable confidentiality agreements or provisions, the Company and its
professionals will share the Term Sheets received during the first round with
the advisors to the official committee of equity security holders and the
official committee of unsecured creditors (collectively, the “Committees”).

 

The Company will review those Term Sheets timely submitted and engage in
negotiations with those prospective acquirer and/or investors that submitted
Term Sheets complying with the preceding paragraph and as it deems appropriate
in the exercise of its business judgment, subject to consultation with the
Committees.  The Company will select, in its business judgment and after
consultation with the Committees, those proposals qualifying for the second
round on or before April 28, 2010.

 

3

--------------------------------------------------------------------------------


 

a.                                     Proposal Assumptions

 

Any proposal should make the following assumptions:

 

(i)                                   All unsecured debt is provided
consideration in the form of cash, equity and/or debt (which may include
reinstatement to the extent applicable) in an amount to satisfy their claims of
principal and accrued interest (to the extent allowed by the Bankruptcy Court)
in full;

 

(ii)                                Pro forma for Plan distributions, the
Company retains enough cash at emergence to ensure that it has a minimum of
approximately $500 million in unrestricted and available liquidity;

 

(iii)                             The Company’s restructured property-level debt
remains in place based on the restructured terms and maturities contemplated by
the consummated plans of reorganization.  Any property-level debtors that are
pending restructuring are resolved based on terms that are substantially similar
in all material respects to the treatment provided in the confirmed plans.  All
non-debtor property-level debt remains in place on its current terms; and

 

(iv)                            Unless otherwise specified in your proposal,
Plan Sponsor Investments that are less than $1.5 billion may be directed by the
Company into consortia with other bidders, at the Company’s option.

 

4

--------------------------------------------------------------------------------


 

b.             Proposal Requirements

 

Based on the form of transaction proposed, a Term Sheet should include the
following:

 

M&A TRANSACTION

 

(i)

Total enterprise value (“TEV”) and available equity value (“EV”) for GGP and
combined company implied by proposal and any assumptions or methodologies used
in analyzing TEV and EV (including any adjustments or potential decreases in net
proceeds to be received by shareholders);

(ii)

Proposed treatment for each class of unsecured indebtedness outstanding;

(iii)

Proposed purchase price per share of existing common stock;

(iv)

Transaction structure (stock deal, asset purchase, etc.);

(v)

Form of consideration (cash, stock, etc.), and methodology for determining any
non-cash consideration;

(vi)

If providing stock consideration, indicate the following:

 

·

Value ascribed to synergies and related methodology, if applicable;

 

·

Pro forma financials for combined company;

 

·

Pro forma capital structure implied by proposal;

(vii)

Sources and certainty of capital, including equity or debt commitment letters;

(viii)

Approvals required or anticipated, including regulatory approval(s);

(ix)

A listing of all regulatory authorities with whom contact has been made, and a
summary of any approvals or objections obtained or raised;

(x)

Shareholder or other required approvals;

(xi)

Transaction timing/process;

(xii)

Key contingencies and conditions precedent; and

(xiii)

Detailed list of remaining due diligence requirements.

 

 

PLAN SPONSOR INVESTMENT

 

 

(i)

TEV and EV implied by the proposal and any assumptions or methodologies used in
analyzing TEV and EV (including any adjustments or potential decreases in net
proceeds to be received by shareholders);

(ii)

Proposed treatment for each class of unsecured indebtedness outstanding;

(iii)

Valuation per share of common stock implied by the proposal;

(iv)

Investment structure (e.g., PIPE, rights offering, other);

(v)

Whether the investment is contemplated to complement the REP Agreement, the
Fairholme Agreement, and/or the Pershing Agreement or replace the REP Agreement
and/or the Fairholme/Pershing Agreements;

(vi)

Key terms of newly issued securities, including but not limited to:

 

·

Economic terms (ownership implied by investment; discount/fees related to
investment);

 

·

Governance;

 

·

Registration rights;

(vii)

Use of funds and pro forma capital structure (to the extent the proposal
contemplates providing capital above the minimum amount requested);

(viii)

Assumption regarding maximum debt capacity at the corporate level;

(ix)

Sources and certainty of capital, including equity or debt commitment letters;

(x)

Approvals required or anticipated, including regulatory approval(s);

(xi)

A listing of all regulatory authorities with whom contact has been made, and a
summary of any approvals or objections obtained or raised;

(xii)

Transaction timing and process;

(xiii)

Key contingencies and conditions precedent; and

(xiv)

Detailed list of remaining due diligence requirements.

 

5

--------------------------------------------------------------------------------


 

Second Round Process

 

The Company will consider the first round bids and determine those bids that
will advance to the second round process.  In evaluating the Term Sheets, the
Company will take into consideration, among other things, the TEV and EV implied
by the proposed transaction, the form, value and certainty of recovery provided
to prepetition creditors and shareholders, transaction structure and execution
risk, including conditions to close, availability of financing, and approvals
required.  Upon completion of this review, the Company will select a limited
number of parties to complete due diligence and provide the Company with final
financing commitments in advance of filing a Plan.

 

The Company will (i) provide additional due diligence information to prospective
acquirers and/or investors (including REP, Brookfield, Fairholme, and Pershing),
to the extent that they have not previously received such information or new
information becomes available, and (ii) negotiate documentation of proposals
selected for the second round.

 

Prospective acquirers and/or investors will be expected to submit solid fully
financed, binding offers with proposed final documentation (“Final Proposals”)
on or before June 2, 2010 at 4:00 p.m. (Eastern Time) to the Bid Notification
Parties listed above.  The Company and its professionals will share, subject to
applicable confidentiality agreements or provisions, the Final Proposals
received during the second round with the advisors to the Committees.

 

The Company will analyze the Final Proposals received during the second round,
and will engage in discussion with prospective acquirers and/or investors
regarding their respective Final Proposal.  These discussions will provide
prospective acquirers and/or investors, within a reasonable time before the
Company makes a final determination, an opportunity to improve their proposals
to exceed proposals the Company is considering accepting.  On or before July 2,
2010, the Company intends to select, in its business judgment and after
consultation with the Committees, the proposed transaction(s) it intends to
consummate (the “Successful Proposal”).

 

Plan Process

 

After selecting the Successful Proposal, the Company, in consultation with the
entity or entities which submitted the Successful Proposal, will prepare and
file the Plan and the accompanying disclosure statement with of the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”).  The Company currently anticipates filing the Plan on or around July 2,
2010.  Based on this expected filing date, and subject to the Bankruptcy Court’s
schedule, the relevant timeline for the Plan would be:

 

·                  Hearing on the disclosure statement on or around July 30,
2010;

 

·                  Company to commence solicitation of the Plan on or around
August 6, 2010;

 

·                  Deadline to vote and/or object to the Plan on or around
September 17, 2010;

 

6

--------------------------------------------------------------------------------


 

·                  Hearing to confirm the Plan on or around September 30, 2010.

 

7

--------------------------------------------------------------------------------


 

Reservation Of Rights

 

The Company reserves the right, in its sole discretion and subject to the
exercise of its business judgment, to alter or terminate these capital raising
processes or these Bidding Procedures, to alter the assumptions set forth
herein, and/or to terminate discussions with any and all prospective acquirers
and investors at any time and without specifying the reasons therefore.

 

 

Dated:  April     , 2010

 

8

--------------------------------------------------------------------------------


 

EXHIBIT G

 

 

 

[FORM OF]

 

 

WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

 

BETWEEN

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

AND

 

 

[                                                ]

 

 

WARRANT AGENT

 

 

Dated as of [  ], 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

ORIGINAL ISSUE OF WARRANTS

9

 

 

 

 

2.1

Form of Warrant Certificates

9

 

2.2

Execution and Delivery of Warrant Certificates

9

 

 

 

3.

EXERCISE PRICE; EXERCISE OF WARRANTS AND EXPIRATION OF WARRANTS

9

 

 

 

 

3.1

Exercise Price

9

 

3.2

Exercise of Warrants

10

 

3.3

Expiration of Warrants

10

 

3.4

Method of Exercise; Settlement of Warrant

10

 

3.5

Transferability of Warrants and Common Stock

11

 

3.6

Compliance with Law

12

 

 

 

4.

REGISTRATION RIGHTS AND PROCEDURES AND LISTING

14

 

 

 

 

4.1

Applicability; Registration

14

 

4.2

Expenses of Registration

18

 

4.3

Obligations of the Company

18

 

4.4

Suspension of Sales

21

 

4.5

Termination of Registration Rights

22

 

4.6

Furnishing Information

22

 

4.7

Indemnification

22

 

4.8

Contribution

24

 

4.9

Representations, Warranties and Indemnities to Survive

24

 

4.10

Lock-Up Agreements

24

 

4.11

Rule 144 Reporting

25

 

4.12

Obtaining Exchange Listing

25

 

 

 

5.

ADJUSTMENTS AND OTHER RIGHTS

25

 

 

 

 

5.1

Stock Dividend; Subdivision or Combination of Common Stock

25

 

5.2

Other Dividends and Distributions

26

 

5.3

Rights Offerings

26

 

5.4

Issuer Tender or Exchange Offers

27

 

5.5

Reorganization, Reclassification, Consolidation, Merger or Sale

27

 

5.6

Other Adjustments

28

 

5.7

Notice of Adjustment

28

 

 

 

6.

CHANGE OF CONTROL

29

 

 

 

 

6.1

Redemption in Connection with a Change of Control Event

29

 

6.2

Public Stock Merger

29

 

6.3

Mixed Consideration Merger

30

 

 

 

7.

WARRANT TRANSFER BOOKS

30

 

i

--------------------------------------------------------------------------------


 

8.

WARRANT HOLDERS

31

 

 

 

 

8.1

No Voting Rights

31

 

8.2

Right of Action

31

 

 

 

9.

WARRANT AGENT

31

 

 

 

 

9.1

Nature of Duties and Responsibilities Assumed

31

 

9.2

Compensation and Reimbursement

33

 

9.3

Warrant Agent May Hold Company Securities

33

 

9.4

Resignation and Removal; Appointment of Successor

33

 

9.5

Damages

34

 

 

 

10.

REPRESENTATIONS AND WARRANTIES

34

 

 

 

 

10.1

Representations and Warranties of the Company

34

 

 

 

11.

COVENANTS

34

 

 

 

 

11.1

Reservation of Common Stock for Issuance on Exercise of Warrants

34

 

11.2

Notice of Distributions

35

 

11.3

Replacement of Warrants

35

 

 

 

12.

MISCELLANEOUS

35

 

 

 

 

12.1

Money and Other Property Deposited with the Warrant Agent

35

 

12.2

Payment of Taxes

36

 

12.3

Surrender of Certificates

36

 

12.4

Mutilated, Destroyed, Lost and Stolen Warrant Certificates

36

 

12.5

Removal of Legends

37

 

12.6

Notices

37

 

12.7

Applicable Law; Jurisdiction

38

 

12.8

Persons Benefiting

38

 

12.9

Relationship to Investment Agreement and Stock Purchase Agreements

39

 

12.10

Counterparts

39

 

12.11

Amendments

39

 

12.12

Headings

39

 

12.13

Entire Agreement

40

 

12.14

Specific Performance

40

 

ii

--------------------------------------------------------------------------------


 

List of Exhibits

 

EXHIBIT A — Form of Warrant Certificate

 

EXHIBIT B — Form of Assignment

 

EXHIBIT C — Option Pricing Assumptions / Methodology

 

SCHEDULE A — Allocations of Warrants and Underlying Shares to Initial Investors

 

SCHEDULE B — Warrant Agent Compensation

 

iii

--------------------------------------------------------------------------------


 

WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

WARRANT AND REGISTRATION RIGHTS AGREEMENT, dated as of [    ], 2010 (together
with the Warrants, this “Agreement”), by and between General Growth
Properties, Inc., a Delaware corporation (the “Company”), and
[                                        ], a [                            ]
(together with its successors and assigns, the “Warrant Agent”).

 

WITNESSETH:

 

WHEREAS, the Company is issuing and delivering warrant certificates (the
“Warrant Certificates”) evidencing Warrants to purchase up to an aggregate of
120,000,000 shares of its Common Stock, subject to adjustment, including
(a) 60,000,000 shares of its Common Stock, subject to adjustment, in connection
with that certain Cornerstone Investment Agreement, dated as of March 31, 2010,
by and between REP Investments LLC and the Company (the “Investment Agreement”),
(b) 42,857,143 shares of its Common Stock, subject to adjustment, in connection
with that certain Stock Purchase Agreement, dated as of March 31, 2010, by and
between each of The Fairholme Fund and The Fairholme Focused Income Fund (each a
“Fairholme Purchaser”, and collectively, the “Fairholme Purchasers”) and the
Company (the “Fairholme Stock Purchase Agreement”) and (c) 17,142,857 shares of
its Common Stock, subject to adjustment, in connection with that certain Stock
Purchase Agreement, dated as of March 31, 2010, by and between each of Pershing
Square, L.P., Pershing Square II, L.P., Pershing Square International, Ltd. and
Pershing Square International V, Ltd. (each, a “Pershing Square Purchaser”,
collectively, the “Pershing Square Purchasers”, and each of the Brookfield
Purchaser (as defined herein), the Fairholme Purchasers and Pershing Square
Purchasers, a “Purchaser”) and the Company (the “Pershing Square Stock Purchase
Agreement” and, together with the Fairholme Stock Purchase Agreement, the “Stock
Purchase Agreements”) pursuant to each of which each Purchaser has agreed to
make an equity investment in the Company upon the terms and subject to the
conditions specified therein; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
transfer, exchange, replacement and exercise of the Warrant Certificates and
other matters as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and for the purpose of
defining the terms and provisions of the Warrants and the respective rights and
obligations thereunder of the Company and the record holders of the Warrants,
the Company and the Warrant Agent each hereby agree as follows:

 


1.                                      DEFINITIONS.


 

As used in this Agreement, the following terms shall have the following
meanings:

 

Affiliate:  of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, (i) “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise and
(ii) none of the Initial Investors or their Affiliates shall be deemed to
“control” the Company or any of the Company’s controlled Affiliates prior to
such Initial Investor or Affiliate, as

 

--------------------------------------------------------------------------------


 

applicable, acquiring or becoming part of the acquiring group for purposes of
clauses (i) or (ii) or combining with the Company for purposes of clause
(iii) of the definition of Change of Control Event.

 

Announcement Date:  the meaning set forth in Section 5.4.

 

Board:  the board of directors of the Company.

 

Brookfield Consortium Member:  as defined in the Investment Agreement.

 

Brookfield Investors: means, collectively, the Brookfield Consortium Members.

 

Brookfield Purchaser:  the Purchaser defined in the Investment Agreement.

 

Business Day:  any day that is not a Saturday, Sunday, or a day on which banks
in New York, New York are required or permitted to be closed.

 

Cash Consideration Ratio:  means, in connection with a Mixed Consideration
Merger, a fraction, (i) the numerator of which shall be the aggregate Fair
Market Value of cash and all other property (other than Public Stock) that
holders of Common Stock will receive for each such share of Common Stock in
connection with such Mixed Consideration Merger, and (ii) the denominator of
which shall be the Fair Market Value of all of the consideration holders of
Common Stock will receive for each such share of Common Stock in connection with
such Mixed Consideration Merger; provided, that, if the holders of Common Stock
have the opportunity to elect the consideration to be received in such Mixed
Consideration Merger, the Cash Consideration Ratio shall be determined by
reference to the weighted average of the types and amounts of consideration
received in such transaction in respect of shares of Common Stock held by
holders who are not affiliated with the Company or any entity acquiring the
Company.

 

Cash Redemption Value:  the meaning set forth in Section 6.1.

 

Certificate of Incorporation:  the Company’s certificate of incorporation (or
equivalent organizational document), as amended from time to time.

 

Change of Control Event:  an event or series of events, by which (i) any Person
or group of Persons shall have acquired beneficial ownership (within the meaning
of Rule 13d-3(a) promulgated by the SEC under the Exchange Act), directly or
indirectly, of fifty percent (50%) or more (by voting power) of the outstanding
shares of Voting Securities, (ii) all or substantially all of the consolidated
assets of the Company are sold, leased (other than leases to tenants in the
ordinary course of business), exchanged or transferred to any Person or group of
Persons, (iii) the Company is consolidated, merged, amalgamated, reorganized or
otherwise enters into a similar transaction in which it is combined with another
Person (in each case, other than pursuant to the Plan), unless shares of Common
Stock held by holders who are not affiliated with the Company or any entity
acquiring the Company remain unchanged or are exchanged for, converted into or
constitute solely (except to the extent of applicable appraisal rights or cash
received in lieu of fractional shares) the right to receive as consideration
Public Stock and the Persons who beneficially own the outstanding Voting
Securities of the Company immediately before consummation of the transaction
beneficially own a majority (by voting power) of the

 

2

--------------------------------------------------------------------------------


 

outstanding Voting Securities of the combined or surviving entity or new parent
immediately thereafter, (iv) the Company engages in a reclassification or
similar transaction pursuant to which shares of Common Stock are converted into
the right to receive anything other than Public Stock, or (v) the holders of
capital stock of the Company have approved any plan or proposal for the
liquidation or dissolution of the Company; provided that with respect to an
election by any Holder pursuant to Section 6.1, no event or series of events
shall constitute a Change of Control Event if (x) such event or series of events
is not approved by a majority of the disinterested directors of the Company and
(y) such Holder or any of its Affiliates is the acquiror or part of the
acquiring group for purposes of clause (i) or (ii) above or is combined with the
Company for purposes of clause (iii) above.  For purposes of this definition, a
“group” means a group of Persons within the meaning of Rule 13d-5 under the
Exchange Act.

 

Closing Sale Price:  as of any date, the last reported per share sales price of
a share of Common Stock or the applicable security on such date (or, if no last
reported sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices on such date) as reported on the New York Stock Exchange, or if the
Common Stock or such other security is not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which the Common Stock or such other security is
then listed or quoted; provided, however, that in the absence of such listing or
quotations, the Closing Sale Price shall be determined by an Independent
Financial Expert appointed for such purpose, using one or more valuation methods
that the Independent Financial Expert in its best professional judgment
determines to be most appropriate, assuming such Common Stock or securities are
fully distributed and are to be sold in an arm’s-length transaction and there
was no compulsion on the part of any party to such sale to buy or sell and
taking into account all relevant factors.

 

Code:  the U.S. Internal Revenue Code of 1986, as amended.

 

Common Stock:  the common stock, par value $0.01, of the Company.

 

Company:  the meaning set forth in the preamble to this Agreement and its
successors and assigns.

 

Distribution:  the meaning set forth in Section 5.2.

 

Exchange Act:  the U.S. Securities Exchange Act of 1934, as amended.

 

Exercise Date:  the meaning set forth in Section 3.4.

 

Exercise Price:  the meaning set forth in Section 3.1.

 

Expiration Date:  the meaning set forth in Section 3.3.

 

Fairholme Investors: all members, collectively, of the Fairholme Purchaser
Group.

 

Fairholme Purchasers:  the meaning set forth in the recitals hereto.

 

3

--------------------------------------------------------------------------------


 

Fairholme Purchaser Group: the Purchaser Group defined in the Fairholme Stock
Purchase Agreement.

 

Fairholme Stock Purchase Agreement:  the meaning set forth in the recitals
hereto.

 

Fair Market Value:

 

(i)                                     in the case of shares or securities, the
average of the daily volume weighted average prices per share of such shares or
securities for the ten consecutive trading days immediately preceding the day as
of which Fair Market Value is being determined, as reported on the New York
Stock Exchange, or if such shares or securities are not listed on the New York
Stock Exchange, as reported by the principal U.S. national or regional
securities exchange or quotation system on which such shares or securities are
then listed or quoted; provided, however, that in the absence of such listing or
quotations, the Fair Market Value of such securities shall be the fair market
value per share or unit of such shares or securities as determined by an
Independent Financial Expert appointed for such purpose, using one or more
valuation methods that the Independent Financial Expert in its best professional
judgment determines to be most appropriate, assuming such shares or other
securities are fully distributed and are to be sold in an arm’s-length
transaction and there was no compulsion on the part of any party to such sale to
buy or sell and taking into account all relevant factors.

 

(ii)                                  in the case of cash, the amount thereof.

 

(iii)                               in the case of other property, the Fair
Market Value of such property shall be the fair market value thereof as
determined by an Independent Financial Expert appointed for such purpose, using
one or more valuation methods that the Independent Financial Expert in its best
professional judgment determines to be most appropriate, assuming such property
is to be sold in an arm’s-length transaction and there was no compulsion on the
part of any party to such sale to buy or sell and taking into account all
relevant factors.

 

Full Physical Settlement:  the settlement method pursuant to which an exercising
Holder shall be entitled to receive from the Company, for each Warrant
exercised, a number of shares of Common Stock equal to the Full Physical Share
Amount in exchange for payment by the Holder of the aggregate Exercise Price
applicable to such Warrant.

 

Full Physical Share Amount:  the meaning set forth in Section 3.4(a).

 

GGO Warrants: the meaning set forth in Section 11.3.

 

Holders:  from time to time, the holders of the Warrants and, unless otherwise
provided or indicated herein, the holders of the Registrable Securities.

 

Independent Financial Expert:  a nationally recognized financial advisory firm
mutually agreed by the Company and the Majority Holders. If the Company and the
Majority Holders are unable to agree on an Independent Financial Expert for a
valuation contemplated herein, each of them shall choose promptly a separate
Independent Financial Expert and these two Independent Financial Experts shall
choose promptly a third Independent Financial Expert to conduct such valuation.

 

4

--------------------------------------------------------------------------------


 

Initial Investor:  means the applicable Purchaser; provided that, solely for the
purposes of this definition, in the event the Brookfield Purchaser is not in
existence, the Brookfield Purchaser shall be Brookfield Asset Management Inc. or
an Affiliate designated by Brookfield Asset Management Inc.

 

Initiating Holder(s):  the meaning set forth in Section 4.1(b).

 

Investment Agreement:  the meaning set forth in the recitals hereto.

 

Loss:  the meaning set forth in Section 4.7(a)(i).

 

Majority Holders:  means at any time Holders of a majority in number of the
outstanding Warrants not held by the Company or any of the Company’s Affiliates.

 

Mixed Consideration Merger:  means an event described in clause (iii) of the
definition of Change of Control Event pursuant to which all of the outstanding
shares of Common Stock held by holders who are not affiliated with the Company
or any entity acquiring the Company are exchanged for, converted into or
constitute solely (except to the extent of applicable appraisal rights or cash
received in lieu of fractional shares) the right to receive as consideration a
combination of (i) Public Stock and (ii) other securities, cash or other
property.

 

Net Share Amount:  the meaning set forth in Section 3.4(b).

 

Net Share Settlement:  the settlement method pursuant to which an exercising
Holder shall be entitled to receive from the Company, for each Warrant
exercised, a number of shares of Common Stock equal to the Net Share Amount
without any payment therefor.

 

New Warrants:  the meaning set forth in Section 11.3.

 

Organic Change:  the meaning set forth in Section 5.5.

 

Other Stockholders:  means Persons (other than Holders) who, by virtue of
agreements with the Company (other than this Agreement), are entitled to include
their securities in a registration.

 

Pershing Investors: all members, collectively, of the Pershing Purchaser Group.

 

Pershing Square Purchasers:  the meaning set forth in the recitals hereto.

 

Pershing Purchaser Group: the Purchaser Group defined in the Pershing Stock
Purchase Agreement.

 

Pershing Square Stock Purchase Agreement:  the meaning set forth in the recitals
hereto.

 

Person:  any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

 

5

--------------------------------------------------------------------------------


 

Plan:  the plan of reorganization as contemplated by the Plan Term Sheet
initially attached as Exhibit A to the Investment Agreement and Stock Purchase
Agreements.

 

Preliminary Change of Control Event:  with respect to the Company, the first
public announcement that describes the economic terms of a transaction that
results in a Change of Control Event.

 

Premium Per Post-Tender Share:  the meaning set forth in Section 5.4.

 

Prospectus: the prospectus included in any Registration Statement, as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any of the Registrable Securities covered by such Registration
Statement and by all other amendments and supplements to the prospectus,
including post-effective amendments and all material incorporated by reference
in such prospectus.

 

Public Stock:  means common stock listed on a recognized U.S. national
securities exchange with an aggregate market capitalization (held by
non-Affiliates of the issuer) in excess of $1 billion in Fair Market Value.

 

Purchaser Group:  (a) means with respect to Brookfield Purchaser, the Brookfield
Consortium Members, (b) with respect to Fairholme Purchasers, the Fairholme
Purchaser Group and (c) with respect to Pershing Square Purchasers, the Pershing
Purchaser Group.

 

Public Stock Merger:  means an event described in clause (iii) of the definition
of Change of Control Event pursuant to which all of the outstanding shares of
Common Stock held by holders who are not affiliated with the Company or any
entity acquiring the Company are exchanged for, converted into or constitute
solely (except to the extent of applicable appraisal rights or cash received in
lieu of fractional shares) the right to receive as consideration Public Stock.

 

Purchaser:  the meaning set forth in the recitals hereto.

 

Qualifying Employee Stock:  means (i) rights and options issued in the ordinary
course of business under employee benefits plans and any securities issued after
the date hereof upon exercise of such rights and options and (ii) restricted
stock and restricted stock units issued after the date hereof in the ordinary
course of business under employee benefit plans and securities issued after the
date hereof in settlement of any such restricted stock units.

 

Registrable Securities:  means all Warrants and shares of Common Stock issuable
under the Warrants to each Initial Investor or otherwise held by each Initial
Investor as of the date hereof and at any time during the term of this
Agreement. Registrable Securities shall continue to be Registrable Securities
(whether they continue to be held by each Initial Investor or are transferred or
sold to other Persons pursuant to this Agreement) until (i) they are sold
pursuant to an effective Registration Statement under the Securities Act,
(ii) after such securities have been sold pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A), (iii) they shall have otherwise
been transferred and new securities not subject to transfer restrictions under
any federal securities laws and not bearing any legend restricting further
transfer shall have been delivered by the Company, all applicable holding
periods shall have expired, and no other

 

6

--------------------------------------------------------------------------------


 

applicable and legally binding restriction on transfer by the holder thereof
shall exist, (iv) they are eligible for sale pursuant to Rule 144 under the
Securities Act without limitation thereunder on volume or manner of sale, or
(v) when such securities cease to be outstanding.

 

Registration Expenses:  mean all expenses incurred by the Company in effecting
any registration pursuant to this Agreement, including, without limitation, all
registration and filing fees, printing expenses, the reasonable fees and
disbursements of one counsel for all Holders (which counsel shall be selected by
a majority of the selling Holders), fees and reasonable disbursements of counsel
for the Company, Blue Sky fees and expenses, and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses.

 

Registration Rights:  the rights of Holders set forth in Article 4 to have
Registrable Securities registered under the Securities Act for sale under one or
more effective Registration Statements.

 

Registration Statement:  any registration statement filed by the Company under
the Securities Act pursuant to the Registration Rights, including the related
Prospectus, any amendments and supplements to such Registration Statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

 

register, registered, and registration:  shall refer to, unless the context
dictates otherwise, a registration effected by preparing and (a) filing a
Registration Statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of
effectiveness of such Registration Statement or (b) filing a Prospectus and/or
prospectus supplement in respect of an appropriate effective Registration
Statement.

 

Rule 144, Rule 405 and Rule 415:  mean, in each case, such rule promulgated
under the Securities Act (or any successor provision), as the same shall be
amended from time to time.

 

Sale:  the meaning set forth in Section 3.6(a) of this Agreement.

 

Scheduled Black-Out Period:  means the period from and including the last day of
a fiscal quarter of the Company to and including the earliest of (i) the
Business Day after the day on which the Company publicly releases its earnings
information for such quarter or annual earnings information, as applicable, and
(ii) the day on which the executive officers and directors of the Company are no
longer prohibited by Company policies applicable with respect to such quarterly
earnings period from buying or selling equity securities of the Company.

 

S-1 Registration Statement:  means a registration statement of the Company on
Form S-1 (or any comparable or successor form) filed with the SEC registering
any Registrable Securities.

 

SEC:  the U.S. Securities and Exchange Commission.

 

Securities Act:  the U.S. Securities Act of 1933, as amended.

 

Securities Exchange Act:  the U.S. Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

Sell: the meaning set forth in Section 3.6(a) of this Agreement.

 

Selling Expenses:  mean all discounts, selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than the reasonable fees
and expenses of one counsel for all of the Holders which shall be paid for by
the Company as provided in the definition of Registration Expenses.

 

Settlement Date:  means, in respect of a Warrant that is exercised hereunder, a
reasonable time, not to exceed three Business Days, immediately following the
Exercise Date for such Warrant.

 

Shelf Registration Statement:  means a “shelf” registration statement of the
Company that covers all the Registrable Securities (and may cover other
securities of the Company) on Form S-3 and under Rule 415 or, if the Company is
not then eligible to file on Form S-3, on Form S-1 under the Securities Act, or
any successor rule that may be adopted by the Commission, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and any document incorporated by reference therein.

 

Stock Consideration Ratio:  means, in connection with a Mixed Consideration
Merger, 1 — the Cash Consideration Ratio for such Mixed Consideration Merger.

 

Stock Dividend:  the meaning set forth in Section 5.1.

 

Stock Purchase Agreements:  the meaning set forth in the recitals to this
Agreement.

 

Supermajority Holders:  means at any time Holders of two-thirds or greater in
number of the outstanding Warrants not held by the Company or any of the
Company’s Affiliates.

 

Suspension Limit: the meaning set forth in Section 4.4.

 

Underlying Common Stock:  the shares of Common Stock issuable or issued upon the
exercise of the Warrants.

 

Voting Securities:  means any securities of the Company, surviving entity or
parent, as applicable, having power generally to vote in the election of
directors of the Company, surviving entity or parent, as applicable.

 

Warrant Agent:  the meaning set forth in the preamble to this Agreement.

 

Warrant Certificates:  the meaning set forth in the recitals to this Agreement.

 

Warrants:  the warrants issued by the Company from time to time pursuant to this
Agreement.

 

8

--------------------------------------------------------------------------------



 


2.                                      ORIGINAL ISSUE OF WARRANTS.


 


2.1                                 FORM OF WARRANT CERTIFICATES.  THE WARRANT
CERTIFICATES SHALL BE IN REGISTERED FORM ONLY AND SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT A, SHALL BE DATED THE DATE ON WHICH COUNTERSIGNED BY
THE WARRANT AGENT AND MAY HAVE SUCH LEGENDS AND ENDORSEMENTS TYPED, STAMPED,
PRINTED, LITHOGRAPHED OR ENGRAVED THEREON AS PROVIDED IN SECTION 3.6(F) AND AS
REQUIRED BY THE CERTIFICATE OF INCORPORATION OR AS MAY BE REQUIRED TO COMPLY
WITH ANY LAW OR WITH ANY RULE OR REGULATION PURSUANT THERETO OR WITH ANY RULE OR
REGULATION OF ANY SECURITIES EXCHANGE ON WHICH THE WARRANTS MAY BE LISTED.


 


2.2                                 EXECUTION AND DELIVERY OF WARRANT
CERTIFICATES.


 


(A)                                  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, WARRANT CERTIFICATES EVIDENCING SUCH NUMBER OF WARRANTS AS SET FORTH
ON SCHEDULE A ENTITLING THE HOLDER TO PURCHASE AN AGGREGATE NUMBER OF SHARES OF
COMMON STOCK AS SET FORTH ON SCHEDULE A, IN EACH CASE, AS WITH RESPECT TO EACH
INITIAL INVESTOR (OR THEIR DESIGNEE(S) IN ACCORDANCE WITH THE NEXT SENTENCE) AND
SUBJECT TO ADJUSTMENT, SHALL BE EXECUTED BY THE COMPANY AND DELIVERED TO THE
WARRANT AGENT FOR COUNTERSIGNATURE, AND THE WARRANT AGENT SHALL THEREUPON
COUNTERSIGN AND DELIVER SUCH WARRANT CERTIFICATES TO EACH INITIAL INVESTOR (OR
THEIR DESIGNEE(S) IN ACCORDANCE WITH THE NEXT SENTENCE).  EACH INITIAL INVESTOR,
IN ITS SOLE DISCRETION, MAY DESIGNATE THAT SOME OR ALL OF ITS WARRANTS AND
WARRANT CERTIFICATES BE ISSUED IN THE NAME OF, AND DELIVERED TO, ONE OR MORE OF
THE MEMBERS OF ITS PURCHASER GROUP.


 


(B)                                 FROM TIME TO TIME, THE WARRANT AGENT SHALL
COUNTERSIGN AND DELIVER WARRANT CERTIFICATES IN REQUIRED DENOMINATIONS TO
PERSONS ENTITLED THERETO IN CONNECTION WITH ANY TRANSFER OR EXCHANGE PERMITTED
UNDER THIS AGREEMENT. THE WARRANT AGENT IS HEREBY IRREVOCABLY (BUT SUBJECT TO
ARTICLE 9) AUTHORIZED TO COUNTERSIGN AND DELIVER WARRANT CERTIFICATES AS
REQUIRED BY SECTION 2.2, SECTION 3.4, ARTICLE 7, AND SECTION 12.4 OR OTHERWISE
AS PROVIDED HEREIN. THE WARRANT CERTIFICATES SHALL BE EXECUTED ON BEHALF OF THE
COMPANY BY ITS PRESIDENT OR VICE PRESIDENT, EITHER MANUALLY OR BY FACSIMILE
SIGNATURE PRINTED THEREON. THE WARRANT CERTIFICATES SHALL BE MANUALLY
COUNTERSIGNED BY THE WARRANT AGENT AND SHALL NOT BE VALID FOR ANY PURPOSE UNLESS
SO COUNTERSIGNED. IN CASE ANY OFFICER OF THE COMPANY WHOSE SIGNATURE SHALL HAVE
BEEN PLACED UPON ANY OF THE WARRANT CERTIFICATES SHALL CEASE TO BE SUCH OFFICER
OF THE COMPANY BEFORE COUNTERSIGNATURE BY THE WARRANT AGENT AND ISSUE AND
DELIVERY THEREOF, SUCH WARRANT CERTIFICATES MAY, NEVERTHELESS, BE COUNTERSIGNED
BY THE WARRANT AGENT AND ISSUED AND DELIVERED WITH THE SAME FORCE AND EFFECT AS
THOUGH SUCH PERSON HAD NOT CEASED TO BE SUCH OFFICER OF THE COMPANY.


 


3.                                      EXERCISE PRICE; EXERCISE OF WARRANTS AND
EXPIRATION OF WARRANTS.


 


3.1                                 EXERCISE PRICE.  EACH WARRANT CERTIFICATE
SHALL, WHEN COUNTERSIGNED BY THE WARRANT AGENT, ENTITLE THE HOLDER THEREOF,
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO PURCHASE, EXCEPT AS PROVIDED IN
SECTION 3.3 HEREOF, ONE SHARE OF COMMON STOCK FOR EACH WARRANT REPRESENTED
THEREBY, SUBJECT TO ALL ADJUSTMENTS MADE ON OR PRIOR TO THE DATE OF EXERCISE
THEREOF, AT AN EXERCISE PRICE (THE “EXERCISE PRICE”) OF $15.00 PER SHARE,
SUBJECT TO ALL ADJUSTMENTS MADE ON OR PRIOR TO THE DATE OF EXERCISE THEREOF AS
HEREIN PROVIDED.

 

9

--------------------------------------------------------------------------------



 


3.2                                 EXERCISE OF WARRANTS.  THE WARRANTS SHALL BE
EXERCISABLE IN WHOLE OR IN PART FROM TIME TO TIME ON ANY BUSINESS DAY BEGINNING
ON THE DATE HEREOF AND ENDING ON THE EXPIRATION DATE, IN THE MANNER PROVIDED FOR
HEREIN.


 


3.3                                 EXPIRATION OF WARRANTS.  ANY UNEXERCISED
WARRANTS SHALL EXPIRE AND THE RIGHTS OF THE HOLDERS OF SUCH WARRANTS TO PURCHASE
UNDERLYING COMMON STOCK SHALL TERMINATE AT THE CLOSE OF BUSINESS ON
[                    ], 2017(1) (THE “EXPIRATION DATE”).


 


3.4                                 METHOD OF EXERCISE; SETTLEMENT OF WARRANT. 
IN ORDER TO EXERCISE A WARRANT, THE HOLDER THEREOF MUST (I) SURRENDER THE
WARRANT CERTIFICATE EVIDENCING SUCH WARRANT TO THE WARRANT AGENT, WITH THE FORM
ON THE REVERSE OF OR ATTACHED TO THE WARRANT CERTIFICATE DULY EXECUTED (THE DATE
OF THE SURRENDER OF SUCH WARRANT CERTIFICATE, THE “EXERCISE DATE”), AND (II) IF
NET SHARE SETTLEMENT IS NOT ELECTED, DELIVER IN FULL THE AGGREGATE EXERCISE
PRICE THEN IN EFFECT FOR THE SHARES OF UNDERLYING COMMON STOCK AS TO WHICH A
WARRANT CERTIFICATE IS SUBMITTED FOR EXERCISE, NOT LATER THAN THE SETTLEMENT
DATE AS MORE FULLY SET FORTH HEREIN.  FULL PHYSICAL SETTLEMENT SHALL APPLY TO
EACH WARRANT UNLESS THE HOLDER ELECTS FOR NET SHARE SETTLEMENT TO APPLY UPON
EXERCISE OF SUCH WARRANT.  SUCH ELECTION SHALL BE MADE IN THE FORM ON THE
REVERSE OF OR ATTACHED TO THE WARRANT CERTIFICATE FOR SUCH WARRANT.


 


(A)                                  IF FULL PHYSICAL SETTLEMENT IS APPLICABLE
WITH RESPECT TO THE EXERCISE OF A WARRANT, THEN, FOR EACH WARRANT EXERCISED
HEREUNDER (I) PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON THE SETTLEMENT DATE
FOR SUCH WARRANT, THE HOLDER SHALL PAY THE AGGREGATE EXERCISE PRICE (DETERMINED
AS OF SUCH EXERCISE DATE) FOR THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE
UPON EXERCISE OF SUCH WARRANT AT SUCH TIME BY FEDERAL WIRE OR OTHER IMMEDIATELY
AVAILABLE FUNDS PAYABLE TO THE ORDER OF THE COMPANY TO THE ACCOUNT MAINTAINED BY
THE WARRANT AGENT AND NOTIFIED TO THE HOLDER UPON REQUEST OF THE HOLDER, AND
(II) ON THE SETTLEMENT DATE, FOLLOWING RECEIPT BY THE WARRANT AGENT OF SUCH
EXERCISE PRICE, THE COMPANY SHALL CAUSE TO BE DELIVERED TO THE HOLDER THE NUMBER
OF SHARES OF COMMON STOCK OBTAINABLE UPON EXERCISE OF EACH WARRANT AT SUCH TIME
(THE “FULL PHYSICAL SHARE AMOUNT”), TOGETHER WITH CASH IN RESPECT OF ANY
FRACTIONAL SHARES OF COMMON STOCK AS PROVIDED IN SECTION 3.4(F).


 


(B)                                 IF NET SHARE SETTLEMENT IS APPLICABLE WITH
RESPECT TO THE EXERCISE OF A WARRANT, THEN, FOR EACH WARRANT EXERCISED
HEREUNDER, ON THE SETTLEMENT DATE FOR SUCH WARRANT, THE COMPANY SHALL CAUSE TO
BE DELIVERED TO THE HOLDER A NUMBER OF SHARES OF COMMON STOCK (WHICH IN NO EVENT
WILL BE LESS THAN ZERO) (THE “NET SHARE AMOUNT”) EQUAL TO (I) THE NUMBER OF
SHARES OF COMMON STOCK OBTAINABLE UPON EXERCISE OF SUCH WARRANT AT SUCH TIME,
MULTIPLIED BY (II) THE CLOSING SALE PRICE ON THE RELEVANT EXERCISE DATE, MINUS
THE EXERCISE PRICE (DETERMINED AS OF SUCH EXERCISE DATE), DIVIDED BY (III) SUCH
CLOSING SALE PRICE, TOGETHER WITH CASH IN RESPECT OF ANY FRACTIONAL SHARES OF
COMMON STOCK AS PROVIDED IN SECTION 3.4(F).


 


(C)                                  UPON SURRENDER OF A WARRANT CERTIFICATE IN
CONFORMITY WITH THE FOREGOING PROVISIONS AND RECEIPT BY THE WARRANT AGENT OF THE
EXERCISE PRICE THEREFOR OR, IN THE EVENT OF NET SHARE SETTLEMENT, UPON THE
ELECTION BY A HOLDER FOR NET SHARE SETTLEMENT, THE WARRANT AGENT SHALL THEREUPON
PROMPTLY NOTIFY THE COMPANY, AND THE COMPANY SHALL INSTRUCT ITS TRANSFER AGENT


 

--------------------------------------------------------------------------------


(1)                                  NOTE TO DRAFT: INSERT THE DATE THAT IS THE
SEVENTH ANNIVERSARY OF THE DATE ON WHICH THE WARRANTS ARE ISSUED.

 

10

--------------------------------------------------------------------------------



 


TO TRANSFER TO THE HOLDER OF SUCH WARRANT CERTIFICATE APPROPRIATE EVIDENCE OF
OWNERSHIP OF ANY SHARES OF UNDERLYING COMMON STOCK OR OTHER SECURITIES OR
PROPERTY TO WHICH THE HOLDER IS ENTITLED, REGISTERED OR OTHERWISE PLACED IN, OR
PAYABLE TO THE ORDER OF, SUCH NAME OR NAMES AS MAY BE DIRECTED IN WRITING BY THE
HOLDER, AND SHALL DELIVER SUCH EVIDENCE OF OWNERSHIP TO THE PERSON OR PERSONS
ENTITLED TO RECEIVE THE SAME, TOGETHER WITH CASH IN RESPECT OF ANY FRACTIONAL
SHARES OF COMMON STOCK AS PROVIDED IN SECTION 3.4(F), PROVIDED THAT IF THE
HOLDER SHALL DIRECT THAT SUCH SECURITIES BE REGISTERED IN A NAME OTHER THAN THAT
OF THE HOLDER, SUCH DIRECTION SHALL BE TENDERED IN CONJUNCTION WITH A SIGNATURE
GUARANTEE FROM AN ELIGIBLE GUARANTOR INSTITUTION PARTICIPATING IN A SIGNATURE
GUARANTEE PROGRAM APPROVED BY THE SECURITIES TRANSFER ASSOCIATION, AND ANY OTHER
REASONABLE EVIDENCE OF AUTHORITY THAT MAY BE REQUIRED BY THE WARRANT AGENT. 
UPON RECEIPT BY THE WARRANT AGENT OF THE EXERCISE PRICE THEREFOR OR, IN THE
EVENT OF NET SHARE SETTLEMENT, UPON THE ELECTION BY A HOLDER FOR NET SHARE
SETTLEMENT, A HOLDER SHALL BE DEEMED TO OWN AND HAVE ALL OF THE RIGHTS
ASSOCIATED WITH ANY UNDERLYING COMMON STOCK OR OTHER SECURITIES OR PROPERTY TO
WHICH SUCH HOLDER IS ENTITLED PURSUANT TO THIS AGREEMENT UPON THE SURRENDER OF A
WARRANT CERTIFICATE IN ACCORDANCE WITH THIS AGREEMENT.


 


(D)                                 THE COMPANY ACKNOWLEDGES THAT THE BANK
ACCOUNTS MAINTAINED BY THE WARRANT AGENT IN CONNECTION WITH ITS PERFORMANCE
UNDER THIS AGREEMENT SHALL BE IN THE WARRANT AGENT’S NAME AND THAT THE WARRANT
AGENT MAY RECEIVE INVESTMENT EARNINGS IN CONNECTION WITH THE INVESTMENT AT THE
WARRANT AGENT’S RISK AND FOR ITS BENEFIT OF FUNDS HELD IN THOSE ACCOUNTS FROM
TIME TO TIME.  THE WARRANT AGENT SHALL REMIT ANY PAYMENTS RECEIVED IN CONNECTION
WITH THE EXERCISE OF WARRANTS TO THE COMPANY AS SOON AS PRACTICABLE AND IN ANY
EVENT WITHIN THREE BUSINESS DAYS BY FEDERAL WIRE OR OTHER IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT SELECTED BY THE COMPANY AND NOTIFIED TO THE WARRANT AGENT.


 


(E)                                  IF FEWER THAN ALL THE WARRANTS REPRESENTED
BY A WARRANT CERTIFICATE ARE SURRENDERED, SUCH WARRANT CERTIFICATE SHALL BE
SURRENDERED AND A NEW WARRANT CERTIFICATE OF THE SAME TENOR AND FOR THE NUMBER
OF WARRANTS THAT WERE NOT SURRENDERED SHALL PROMPTLY BE EXECUTED AND DELIVERED
TO THE WARRANT AGENT BY THE COMPANY. THE WARRANT AGENT SHALL PROMPTLY
COUNTERSIGN THE NEW WARRANT CERTIFICATE, REGISTER IT IN SUCH NAME OR NAMES AS
MAY BE DIRECTED IN WRITING BY THE HOLDER AND DELIVER THE NEW WARRANT CERTIFICATE
TO THE PERSON OR PERSONS ENTITLED TO RECEIVE THE SAME.


 


(F)                                    THE COMPANY SHALL NOT BE REQUIRED TO
ISSUE ANY FRACTION OF A SHARE OF COMMON STOCK UPON EXERCISE OF ANY WARRANTS;
PROVIDED, THAT, IF MORE THAN ONE WARRANT SHALL BE EXERCISED HEREUNDER AT ONE
TIME BY THE SAME HOLDER, THE NUMBER OF FULL SHARES OF COMMON STOCK WHICH SHALL
BE ISSUABLE UPON EXERCISE THEREOF SHALL BE COMPUTED ON THE BASIS OF ALL WARRANTS
SO EXERCISED, AND SHALL INCLUDE THE AGGREGATION OF ALL FRACTIONAL SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF SUCH WARRANTS.  IF AFTER GIVING EFFECT TO
THE AGGREGATION OF ALL SHARES OF COMMON STOCK (AND FRACTIONS THEREOF) ISSUABLE
UPON EXERCISE OF WARRANTS BY THE SAME HOLDER AT ONE TIME AS SET FORTH IN THE
PREVIOUS SENTENCE, ANY FRACTION OF A SHARE OF COMMON STOCK WOULD, EXCEPT FOR THE
PROVISIONS OF THIS SECTION 3.4(F), BE ISSUABLE ON THE EXERCISE OF ANY WARRANT OR
WARRANTS, THE COMPANY SHALL PAY THE HOLDER CASH IN LIEU OF SUCH FRACTIONAL SHARE
VALUED AT THE CLOSING SALE PRICE ON THE EXERCISE DATE.


 


3.5                                 TRANSFERABILITY OF WARRANTS AND COMMON
STOCK.  EXCEPT AS ANY HOLDER MAY OTHERWISE AGREE IN WRITING, ANY WARRANTS, ALL
RIGHTS WITH RESPECT THERETO AND ANY SHARES OF

 

11

--------------------------------------------------------------------------------



 


UNDERLYING COMMON STOCK MAY BE SOLD, TRANSFERRED OR DISPOSED OF, IN WHOLE OR IN
PART, WITHOUT ANY REQUIREMENT OF OBTAINING THE CONSENT OF THE COMPANY TO SO
SELL, TRANSFER OR DISPOSE OF, PROVIDED THAT ANY SUCH SALE, TRANSFER OR
DISPOSITION SHALL BE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ARTICLE 7 HEREOF.


 


3.6                                 COMPLIANCE WITH LAW.  (A) TO THE EXTENT THE
WARRANTS ARE REGISTRABLE SECURITIES, NO WARRANT MAY BE EXERCISED (AND THE
WARRANT AGENT SHALL BE UNDER NO OBLIGATION TO PROCESS ANY EXERCISE), AND NO
REGISTRABLE SECURITIES MAY BE SOLD, TRANSFERRED, HYPOTHECATED, PLEDGED OR
OTHERWISE DISPOSED OF (ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION, A “SALE”,
AND THE ACTION OF MAKING ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION, TO
“SELL”), EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES AND
OTHER APPLICABLE LAWS AND THIS SECTION 3.6.


 


(B)                                 A HOLDER MAY EXERCISE ITS WARRANTS IF IT IS
AN “ACCREDITED INVESTOR” OR A “QUALIFIED INSTITUTIONAL BUYER”, AS DEFINED IN
REGULATION D AND RULE 144A UNDER THE SECURITIES ACT, RESPECTIVELY, AND, A HOLDER
MAY SELL ITS REGISTRABLE SECURITIES TO A TRANSFEREE THAT IS AN “ACCREDITED
INVESTOR” OR A “QUALIFIED INSTITUTIONAL BUYER”, AS SUCH TERMS ARE DEFINED IN
SUCH REGULATION AND SUCH RULE, RESPECTIVELY, PROVIDED THAT EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:


 

(I)                                     SUCH HOLDER OR TRANSFEREE, AS THE CASE
MAY BE, PROVIDES CERTIFICATION ESTABLISHING TO THE REASONABLE SATISFACTION OF
THE COMPANY THAT IT IS AN “ACCREDITED INVESTOR”;

 

(II)                                  SUCH HOLDER OR TRANSFEREE REPRESENTS TO
THE COMPANY IN WRITING THAT IT IS ACQUIRING THE UNDERLYING COMMON STOCK (IN THE
CASE OF AN EXERCISE) OR REGISTRABLE SECURITIES (IN THE CASE OF A SALE) FOR ITS
OWN ACCOUNT AND THAT IT IS NOT ACQUIRING SUCH UNDERLYING COMMON STOCK OR THE
REGISTRABLE SECURITIES WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH,
ANY DISTRIBUTION THEREOF (WITHIN THE MEANING OF THE SECURITIES ACT) THAT WOULD
BE IN VIOLATION OF THE SECURITIES LAWS OF THE UNITED STATES OR ANY APPLICABLE
STATE THEREOF, BUT SUBJECT, NEVERTHELESS, TO THE DISPOSITION OF ITS PROPERTY
BEING AT ALL TIMES WITHIN ITS CONTROL;

 

(III)                               SUCH HOLDER OR TRANSFEREE AGREES TO BE BOUND
BY THE PROVISIONS OF THIS SECTION 3.6 WITH RESPECT TO ANY EXERCISE OF THE
WARRANTS AND ANY SALE OF THE REGISTRABLE SECURITIES; AND

 

(IV)                              SUCH HOLDER OR TRANSFEREE REPRESENTS AND
WARRANTS IN WRITING TO THE COMPANY THAT THE HOLDER OR TRANSFEREE HAS SUFFICIENT
KNOWLEDGE AND EXPERIENCE IN INVESTMENT TRANSACTIONS OF THIS TYPE TO EVALUATE THE
MERITS AND RISKS OF THE EXERCISE OF ITS WARRANTS AND/OR PURCHASE OF THE
UNDERLYING COMMON STOCK, AS APPLICABLE.

 


(C)                                  A HOLDER MAY EXERCISE ITS WARRANTS AND MAY
SELL ITS REGISTRABLE SECURITIES IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT.


 


(D)                                 A HOLDER MAY EXERCISE ITS WARRANTS OR SELL
ITS REGISTRABLE SECURITIES IF:


 


12

--------------------------------------------------------------------------------


 

(I)                                     SUCH HOLDER GIVES WRITTEN NOTICE TO THE
COMPANY OF ITS INTENTION TO EXERCISE OR EFFECT SUCH SALE, WHICH NOTICE SHALL
DESCRIBE THE MANNER AND CIRCUMSTANCES OF THE PROPOSED TRANSACTION IN REASONABLE
DETAIL;

 

(II)                                  SUCH NOTICE INCLUDES A CUSTOMARY OPINION
FROM INTERNAL OR EXTERNAL COUNSEL TO THE HOLDER TO THE EFFECT THAT, IN EITHER
CASE, SUCH PROPOSED EXERCISE OR SALE MAY BE EFFECTED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OR UNDER APPLICABLE BLUE SKY LAWS; AND

 

(III)                               SUCH HOLDER OR TRANSFEREE COMPLIES WITH
SECTIONS 3.6(B)(II), 3.6(B)(III), AND 3.6(B)(IV).

 


(E)                                  SUBJECT TO SECTION 12.5, EACH CERTIFICATE
REPRESENTING SECURITIES ISSUED PURSUANT TO THE EXERCISE OF THE WARRANTS SHALL
BEAR THE FOLLOWING LEGEND:


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN
COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE
SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF THE WARRANT AND REGISTRATION
RIGHTS AGREEMENT DATED AS OF [    ], 2010 BETWEEN GENERAL GROWTH PROPERTIES,
INC. (THE “COMPANY”), AND [                                      ], WARRANT
AGENT. A COPY OF SUCH WARRANT AND REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT
THE OFFICES OF THE COMPANY.

 


(F)                                    SUBJECT TO SECTION 12.5, EACH CERTIFICATE
REPRESENTING THE WARRANTS SHALL BEAR THE FOLLOWING LEGEND:


 

THESE WARRANTS AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS. THESE WARRANTS AND SUCH SECURITIES MAY BE
OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH
ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF
THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF [    ], 2010 BETWEEN
GENERAL GROWTH PROPERTIES, INC.  (THE “COMPANY”) AND
[                              ], WARRANT AGENT. A COPY OF SUCH

 

13

--------------------------------------------------------------------------------


 

WARRANT AND REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF THE
COMPANY.

 


(G)                                 THE PROVISIONS OF SECTION 3.6 SHALL NOT
APPLY TO, AND ANY HOLDER MAY EXERCISE ITS WARRANTS AND SELL ITS REGISTRABLE
SECURITIES:


 

(I)                                     IN A TRANSACTION THAT IS REGISTERED
UNDER THE SECURITIES ACT; AND

 

(II)                                  IN A TRANSACTION PURSUANT TO RULE 144 OF
THE EXCHANGE ACT; AND

 

(III)                               IN A TRANSACTION FOLLOWING RECEIPT OF A
LEGAL OPINION OF COUNSEL TO A HOLDER THAT THE APPLICABLE REGISTRABLE SECURITIES
ARE ELIGIBLE FOR RESALE BY THE HOLDER WITHOUT VOLUME LIMITATIONS OR OTHER
LIMITATIONS UNDER RULE 144.

 


4.                                      REGISTRATION RIGHTS AND PROCEDURES AND
LISTING.


 


4.1                                 APPLICABILITY; REGISTRATION.(2)


 


(A)                                  SUBJECT TO THE LIMITATIONS AND CONDITIONS
OF THIS SECTION 4.1, UPON THE REQUEST OF ANY HOLDER, THE COMPANY SHALL USE
REASONABLE BEST EFFORTS TO CAUSE A SHELF REGISTRATION STATEMENT TO BE DECLARED
OR BECOME EFFECTIVE COVERING ALL REGISTRABLE SECURITIES NO LATER THAN THE
EFFECTIVE DATE OF A PLAN OF REORGANIZATION OF THE COMPANY (INCLUDING WITHOUT
LIMITATION THE PLAN), AND USE REASONABLE BEST EFFORTS TO KEEP SUCH SHELF
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AND IN COMPLIANCE WITH THE
SECURITIES ACT AND USABLE FOR RESALE OF ALL REGISTRABLE SECURITIES FOR THE
PERIOD FROM THE DATE OF ITS INITIAL EFFECTIVENESS UNTIL SUCH TIME AS THERE ARE
NO REGISTRABLE SECURITIES REMAINING IN ACCORDANCE WITH SUCH PLAN OF DISTRIBUTION
AS MAY BE REASONABLY REQUESTED BY HOLDERS OF REGISTRABLE SECURITIES FROM TIME TO
TIME.  THE UNDERWRITING PROVISIONS SET FORTH IN SECTION 4.1(E) HEREOF SHALL
APPLY TO AN UNDERWRITTEN PUBLIC OFFERING REQUESTED BY A HOLDER USING SUCH SHELF
REGISTRATION STATEMENT EFFECTED PURSUANT TO THIS SECTION 4.1(A), PROVIDED, THAT
THE LIMITATIONS SET FORTH IN SECTION 4.1(E) SHALL ONLY APPLY WITH RESPECT TO
SUCH UNDERWRITTEN PUBLIC OFFERING AND NOT MORE GENERALLY TO THE SHELF
REGISTRATION STATEMENT.


 


(B)                                 SUBJECT TO THE CONDITIONS OF THIS
SECTION 4.1, IF THE COMPANY SHALL RECEIVE FROM ANY HOLDER OR GROUP OF HOLDERS
(SUCH HOLDER OR GROUP OF HOLDERS, THE “INITIATING HOLDER(S)”), A WRITTEN REQUEST
THAT THE COMPANY EFFECT A REGISTRATION WITH RESPECT TO REGISTRABLE SECURITIES
OWNED BY SUCH INITIATING HOLDER(S) HAVING AN ESTIMATED AGGREGATE FAIR MARKET
VALUE OF AT LEAST $75 MILLION, THE COMPANY SHALL:


 

(I)                                     USE ITS REASONABLE BEST EFFORTS TO FILE
A REGISTRATION STATEMENT WITH THE SEC IN ACCORDANCE WITH THE REQUEST OF THE
INITIATING HOLDER(S), INCLUDING WITHOUT LIMITATION THE METHOD OF DISPOSITION
SPECIFIED THEREIN AND COVERING RESALES OF THE REGISTRABLE SECURITIES REQUESTED
TO BE REGISTERED, AS PROMPTLY AS REASONABLY PRACTICABLE BUT NO LATER THAN (X) IN
THE CASE OF A REGISTRATION STATEMENT OTHER THAN AN S-1 REGISTRATION

 

--------------------------------------------------------------------------------


(2)                                  NOTE TO DRAFT:  LOWER DOLLAR THRESHOLDS IN
THE REGISTRATION RIGHTS SECTION TO BE APPLICABLE TO GGO WARRANTS.

 

14

--------------------------------------------------------------------------------


 

STATEMENT, WITHIN 30 DAYS OF RECEIPT OF THE REQUEST OR (Y) IN THE CASE OF AN S-1
REGISTRATION STATEMENT, WITHIN 60 DAYS OF RECEIPT OF THE REQUEST;

 

(II)                                  USE REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BE DECLARED OR BECOME EFFECTIVE AS PROMPTLY AS
PRACTICABLE, BUT IN NO EVENT LATER THAN 60 DAYS AFTER THE DATE OF INITIAL FILING
OF A REGISTRATION STATEMENT PURSUANT TO SECTION 4.1(B)(I); AND

 

(III)                               USE REASONABLE BEST EFFORTS TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AND IN COMPLIANCE WITH THE
SECURITIES ACT AND USABLE FOR RESALE OF SUCH REGISTRABLE SECURITIES FOR THE
PERIOD AS REQUESTED IN WRITING BY THE INITIATING HOLDER(S) OR SUCH LONGER PERIOD
AS MAY BE REQUESTED IN WRITING BY ANY HOLDER PARTICIPATING IN SUCH REGISTRATION
(WHICH PERIODS SHALL BE EXTENDED TO THE EXTENT OF ANY SUSPENSIONS OF SALES
PURSUANT TO SECTIONS 4.1(C) OR 4.4);

 

PROVIDED, THAT (X) THE NUMBER OF DEMAND REGISTRATIONS THAT THE BROOKFIELD
INVESTORS SHALL BE ENTITLED TO EFFECT PURSUANT TO THIS SECTION 4.1(B) SHALL BE
NO MORE THAN THREE SUCH DEMAND REGISTRATIONS IN TOTAL AND NO MORE THAN ONE SUCH
DEMAND REGISTRATION IN ANY 12-MONTH PERIOD, (Y) THE NUMBER OF DEMAND
REGISTRATIONS THAT THE FAIRHOLME FUND SHALL BE ENTITLED TO EFFECT PURSUANT TO
THIS SECTION 4.1(B) SHALL BE NO MORE THAN THREE SUCH DEMAND REGISTRATIONS IN
TOTAL AND NO MORE THAN ONE SUCH DEMAND REGISTRATION IN ANY 12-MONTH PERIOD (THE
FAIRHOLME FOCUSED INCOME FUND WILL NOT BE ENTITLED TO EXERCISE DEMAND
REGISTRATION RIGHTS UNDER THIS SECTION 4.1(B)), AND (Z) THE NUMBER OF DEMAND
REGISTRATIONS THAT THE PERSHING INVESTORS SHALL BE ENTITLED TO EFFECT PURSUANT
TO THIS SECTION 4.1(B) SHALL BE NO MORE THAN THREE SUCH DEMAND REGISTRATIONS IN
TOTAL AND NO MORE THAN ONE SUCH DEMAND REGISTRATION IN ANY 12-MONTH PERIOD;
PROVIDED, FURTHER, THAT THE COMPANY SHALL BE PERMITTED, WITH THE CONSENT OF THE
INITIATING HOLDER(S) NOT TO BE UNREASONABLY WITHHELD, TO FILE A POST-EFFECTIVE
AMENDMENT OR PROSPECTUS SUPPLEMENT TO THE SHELF REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 4.1(A) IN LIEU OF AN ADDITIONAL REGISTRATION STATEMENT
PURSUANT TO SECTION 4.1(B) TO THE EXTENT THE COMPANY REASONABLY DETERMINES THAT
THE REGISTRABLE SECURITIES OF THE INITIATING HOLDER(S) MAY BE SOLD THEREUNDER BY
SUCH INITIATING HOLDER(S) PURSUANT TO THEIR INTENDED PLAN OF DISTRIBUTION (IN
WHICH CASE SUCH POST-EFFECTIVE AMENDMENT OR DEMAND REGISTRATION STATEMENT SHALL
NOT BE COUNTED AGAINST THE LIMITED NUMBER OF DEMAND REGISTRATIONS).  IT SHALL
NOT BE UNREASONABLE IF, FOLLOWING THE RECOMMENDATION OF AN UNDERWRITER, THE
INITIATING HOLDER(S) DO NOT CONSENT TO THE COMPANY FILING A POST-EFFECTIVE
AMENDMENT OR PROSPECTUS SUPPLEMENT TO THE SHELF REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 4.1(A) IN LIEU OF AN ADDITIONAL REGISTRATION STATEMENT
REQUESTED BY THE INITIATING HOLDER(S).

 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION
PURSUANT TO THIS SECTION 4.1: (I) WITH RESPECT TO SECURITIES THAT ARE NOT
REGISTRABLE SECURITIES; (II) SUBJECT TO SECTION 4.1(H), DURING ANY SCHEDULED
BLACK-OUT PERIOD; OR (III) IF THE COMPANY HAS NOTIFIED THE HOLDERS THAT IN THE
GOOD FAITH JUDGMENT OF THE COMPANY, IT WOULD BE MATERIALLY DETRIMENTAL TO THE
COMPANY OR ITS SECURITY HOLDERS FOR SUCH REGISTRATION TO BE EFFECTED AT SUCH
TIME, IN WHICH EVENT THE COMPANY SHALL HAVE THE RIGHT TO DEFER SUCH REGISTRATION
FOR A PERIOD OF NOT MORE THAN 60 DAYS; PROVIDED THAT (A) SUCH RIGHT TO DELAY A
REGISTRATION PURSUANT TO CLAUSE (III) SHALL BE EXERCISED BY THE COMPANY ONLY IF
THE COMPANY HAS GENERALLY EXERCISED (OR IS CONCURRENTLY EXERCISING) SIMILAR
BLACK-OUT RIGHTS AGAINST HOLDERS OF SIMILAR SECURITIES THAT HAVE REGISTRATION
RIGHTS, IF ANY, AND (B) ANY RIGHTS TO DELAY

 

15

--------------------------------------------------------------------------------



 


REGISTRATION PURSUANT TO CLAUSES (II) OR (III) SHALL BE SUBJECT TO THE
SUSPENSION LIMIT DESCRIBED IN SECTION 4.4.


 


(D)                                 IF THE COMPANY SHALL DETERMINE TO REGISTER
ANY OF ITS SECURITIES EITHER (X) FOR ITS OWN ACCOUNT, (Y) FOR THE ACCOUNT OF THE
HOLDERS LISTED IN SECTION 4.1(B) PURSUANT TO THE TERMS THEREOF, OR (Z) FOR THE
ACCOUNT OF OTHER STOCKHOLDERS (OTHER THAN (A) A REGISTRATION RELATING SOLELY TO
EMPLOYEE BENEFIT PLANS, (B) A REGISTRATION RELATING SOLELY TO A RULE 145
TRANSACTION UNDER THE SECURITIES ACT OR (C) A REGISTRATION ON ANY REGISTRATION
FORM WHICH DOES NOT PERMIT SECONDARY SALES OR DOES NOT INCLUDE SUBSTANTIALLY THE
SAME INFORMATION AS WOULD BE REQUIRED TO BE INCLUDED IN A REGISTRATION
STATEMENT), THE COMPANY WILL, SUBJECT TO THE CONDITIONS SET FORTH IN THIS
SECTION 4.1(D):


 

(I)                                     PROMPTLY GIVE TO EACH OF THE HOLDERS A
WRITTEN NOTICE THEREOF (WHICH SHALL INCLUDE A LIST OF THE JURISDICTIONS IN WHICH
THE COMPANY INTENDS TO ATTEMPT TO QUALIFY SUCH SECURITIES UNDER THE APPLICABLE
BLUE SKY OR OTHER STATE SECURITIES LAWS); AND

 

(II)                                  SUBJECT TO SECTION 4.1(F) BELOW AND ANY
TRANSFER RESTRICTIONS ANY HOLDER MAY BE A PARTY TO, INCLUDE IN SUCH REGISTRATION
(AND ANY RELATED QUALIFICATION UNDER BLUE SKY LAWS OR OTHER COMPLIANCE), AND IN
ANY UNDERWRITING INVOLVED THEREIN, ALL THE REGISTRABLE SECURITIES SPECIFIED IN A
WRITTEN REQUEST OR REQUESTS, MADE BY THE HOLDERS.  SUCH WRITTEN REQUEST MAY
SPECIFY ALL OR A PART OF THE HOLDERS’ REGISTRABLE SECURITIES AND SHALL BE
RECEIVED BY THE COMPANY WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE FROM THE
COMPANY IS GIVEN UNDER SECTION 4.1(D)(I) ABOVE.

 


(E)                                  IF ANY INITIATING HOLDER(S) INTENDS TO
DISTRIBUTE REGISTRABLE SECURITIES PURSUANT TO SECTION 4.1(B) BY MEANS OF AN
UNDERWRITING, IT SHALL SO ADVISE THE COMPANY.  IN THE CASE OF SUCH AN
UNDERWRITTEN OFFERING, THE PRICE, UNDERWRITING DISCOUNT AND OTHER FINANCIAL
TERMS FOR THE REGISTRABLE SECURITIES SHALL BE DETERMINED BY THE INITIATING
HOLDER(S).  IF OTHER STOCKHOLDERS OR HOLDERS, TO THE EXTENT THEY HAVE ANY
REGISTRATION RIGHTS UNDER SECTION 4.1(D), REQUEST INCLUSION OF THEIR SECURITIES
OR REGISTRABLE SECURITIES, RESPECTIVELY, IN THE UNDERWRITING, THE INITIATING
HOLDER(S) SHALL OFFER TO INCLUDE SUCH SECURITIES OR REGISTRABLE SECURITIES OF
SUCH OTHER STOCKHOLDERS OR HOLDERS, RESPECTIVELY, IN THE UNDERWRITING AND MAY
CONDITION SUCH OFFER ON THEIR ACCEPTANCE OF THE FURTHER APPLICABLE PROVISIONS OF
THIS SECTION 4.1(E).  THE HOLDERS WHOSE REGISTRABLE SECURITIES ARE TO BE
INCLUDED IN SUCH REGISTRATION AND THE COMPANY SHALL (TOGETHER WITH ALL OTHER
STOCKHOLDERS PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH SUCH UNDERWRITING)
ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING
UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE INITIATING
HOLDER(S) SUBJECT TO APPROVAL BY THE COMPANY NOT TO BE UNREASONABLY WITHHELD
(WHICH UNDERWRITERS MAY ALSO INCLUDE A NON-BOOKRUNNING CO-MANAGER SELECTED BY
THE COMPANY SUBJECT TO APPROVAL BY THE INITIATING HOLDER(S)); PROVIDED, HOWEVER,
THAT SUCH UNDERWRITING AGREEMENT SHALL NOT PROVIDE FOR INDEMNIFICATION OR
CONTRIBUTION OBLIGATIONS ON THE PART OF ANY HOLDER GREATER THAN THE OBLIGATIONS
OF THE HOLDERS UNDER SECTIONS 4.7(B) AND 4.8.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 4.1(E), IF THE MANAGING UNDERWRITER OR UNDERWRITERS
ADVISES THE HOLDERS IN WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION ON
THE NUMBER OF SECURITIES TO BE UNDERWRITTEN, SOME OR ALL OF THE SECURITIES OF
THE COMPANY HELD BY THE OTHER STOCKHOLDERS SHALL BE EXCLUDED FROM SUCH
REGISTRATION TO THE EXTENT SO REQUIRED BY SUCH LIMITATION.  IF, AFTER THE
EXCLUSION OF SUCH SECURITIES HELD BY THE OTHER STOCKHOLDERS, FURTHER REDUCTIONS
ARE STILL REQUIRED DUE TO THE MARKETING

 

16

--------------------------------------------------------------------------------



 


LIMITATION, THE NUMBER OF REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION BY
EACH HOLDER (INCLUDING THE INITIATING HOLDER(S)) SHALL BE REDUCED ON A PRO RATA
BASIS (BASED ON THE NUMBER OF SECURITIES HELD BY SUCH HOLDERS), BY SUCH MINIMUM
NUMBER OF SECURITIES AS IS NECESSARY TO COMPLY WITH SUCH REQUEST.  NO
REGISTRABLE SECURITIES OR ANY OTHER SECURITIES EXCLUDED FROM THE UNDERWRITING BY
REASON OF THE UNDERWRITER’S MARKETING LIMITATION SHALL BE INCLUDED IN SUCH
REGISTRATION.  IF ANY HOLDER OR OTHER STOCKHOLDER WHO HAS REQUESTED INCLUSION IN
SUCH REGISTRATION AS PROVIDED ABOVE DISAPPROVES OF THE TERMS OF THE
UNDERWRITING, SUCH PERSON MAY ELECT TO WITHDRAW THEREFROM BY PROVIDING WRITTEN
NOTICE TO THE COMPANY, THE UNDERWRITER AND THE INITIATING HOLDER(S).  THE
SECURITIES SO WITHDRAWN SHALL ALSO BE WITHDRAWN FROM REGISTRATION.  IF THE
UNDERWRITER HAS NOT LIMITED THE NUMBER OF REGISTRABLE SECURITIES OR OTHER
SECURITIES TO BE UNDERWRITTEN, THE COMPANY AND EXECUTIVE OFFICERS AND DIRECTORS
OF THE COMPANY (WHETHER OR NOT SUCH PERSONS HAVE REGISTRATION RIGHTS PURSUANT TO
SECTION 4.1(D) HEREOF) MAY INCLUDE ITS OR THEIR SECURITIES FOR ITS OR THEIR OWN
ACCOUNT IN SUCH REGISTRATION IF THE MANAGING UNDERWRITER OR UNDERWRITERS AND THE
COMPANY SO AGREE AND IF THE NUMBER OF REGISTRABLE SECURITIES AND OTHER
SECURITIES WHICH WOULD OTHERWISE HAVE BEEN INCLUDED IN SUCH REGISTRATION AND
UNDERWRITING WILL NOT THEREBY BE LIMITED.  THE COMPANY SHALL NOT BE OBLIGATED TO
UNDERTAKE MORE THAN (I) ONE UNDERWRITTEN OFFERING REQUESTED BY ANY OF THE
BROOKFIELD INVESTORS PURSUANT TO SECTIONS 4.1(B) AND 4.1(E) IN ANY 12-MONTH
PERIOD, (II) ONE UNDERWRITTEN OFFERING REQUESTED BY THE FAIRHOLME FUND PURSUANT
TO SECTION 4.1(B) AND 4.1(E) IN ANY 12-MONTH PERIOD, AND (III) ONE UNDERWRITTEN
OFFERING REQUESTED BY ANY OF THE PERSHING INVESTORS PURSUANT TO
SECTION 4.1(B) AND 4.1(E) IN ANY 12-MONTH PERIOD.  THE HOLDERS SHALL REASONABLY
COOPERATE IN CONNECTION WITH REQUESTS FOR UNDERWRITTEN OFFERINGS PURSUANT TO
THIS SECTION 4.1(E) TO CAUSE THE TOTAL NUMBER OF DAYS THAT THE COMPANY SHALL BE
SUBJECT TO LOCK-UPS IN CONNECTION WITH ANY SUCH UNDERWRITTEN OFFERINGS NOT TO
EXCEED 120 DAYS IN ANY 365-DAY PERIOD.


 


(F)                                    IF THE REGISTRATION OF WHICH THE COMPANY
GIVES NOTICE PURSUANT TO SECTION 4.1(D) IS FOR A REGISTERED PUBLIC OFFERING
INVOLVING AN UNDERWRITING, THE COMPANY SHALL SO ADVISE EACH OF THE HOLDERS AS A
PART OF THE WRITTEN NOTICE GIVEN PURSUANT TO SECTION 4.1(D) ABOVE.  IN SUCH
EVENT, THE RIGHT OF EACH OF THE HOLDERS TO REGISTRATION PURSUANT TO
SECTION 4.1(D) SHALL BE CONDITIONED UPON SUCH HOLDERS’ PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH HOLDERS’ REGISTRABLE SECURITIES IN THE
UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  THE HOLDERS WHOSE REGISTRABLE
SECURITIES ARE TO BE INCLUDED IN SUCH REGISTRATION SHALL (TOGETHER WITH THE
COMPANY AND THE OTHER STOCKHOLDERS DISTRIBUTING THEIR SECURITIES THROUGH SUCH
UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
MANAGING UNDERWRITER OR UNDERWRITERS SELECTED FOR UNDERWRITING BY THE COMPANY
(OTHER THAN A REGISTRATION PURSUANT TO SECTION 4.1(B) AND NOTIFIED BY THE
COMPANY PURSUANT TO SECTION 4.1(D)(Y), IN WHICH CASE SECTION 4.1(E) SHALL APPLY
WITH RESPECT TO THE SELECTION OF UNDERWRITERS); PROVIDED, HOWEVER, THAT SUCH
UNDERWRITING AGREEMENT SHALL NOT PROVIDE FOR INDEMNIFICATION OR CONTRIBUTION
OBLIGATIONS ON THE PART OF ANY HOLDER GREATER THAN THE OBLIGATIONS OF THE
HOLDERS UNDER SECTIONS 4.7(B) AND 4.8.  NOTWITHSTANDING ANY OTHER PROVISION OF
SECTION 4.1(D), IF ANY REGISTRATION IN RESPECT OF WHICH ANY HOLDER IS EXERCISING
ITS RIGHTS UNDER SECTION 4.1(D) INVOLVES AN UNDERWRITTEN PUBLIC OFFERING (OTHER
THAN A REGISTRATION PURSUANT TO SECTION 4.1(B), IN WHICH CASE THE PROVISIONS
WITH RESPECT TO PRIORITY OF INCLUSION IN SUCH REGISTRATION SET FORTH IN
SECTION 4.1(E) SHALL APPLY) AND THE MANAGING UNDERWRITER OR UNDERWRITERS ADVISES
THE COMPANY THAT IN ITS VIEW MARKETING FACTORS REQUIRE A LIMITATION ON THE
NUMBER OF SECURITIES TO BE UNDERWRITTEN, THEN THERE SHALL BE INCLUDED IN SUCH
UNDERWRITTEN OFFERING THE NUMBER OR DOLLAR AMOUNT OF SECURITIES OF THE COMPANY
THAT IN THE OPINION OF THE MANAGING UNDERWRITER OR UNDERWRITERS CAN BE SOLD
WITHOUT ADVERSELY AFFECTING


 


17

--------------------------------------------------------------------------------



 


SUCH OFFERING, AND SUCH NUMBER OF SECURITIES OF THE COMPANY SHALL BE ALLOCATED
FOR INCLUSION AS FOLLOWS: (1) FIRST, ALL SECURITIES OF THE COMPANY BEING SOLD BY
THE COMPANY FOR ITS OWN ACCOUNT; (2) SECOND, ALL REGISTRABLE SECURITIES
REQUESTED TO BE INCLUDED BY THE HOLDERS AND, SOLELY WITH RESPECT TO AN OFFERING
OF WARRANTS FOLLOWING THE 180TH DAY AFTER THE EFFECTIVENESS OF A PLAN OF
REORGANIZATION OF THE COMPANY, SECURITIES OF THE COMPANY BEING SOLD BY ANY
PERSON (OTHER THAN A HOLDER) WITH SIMILAR PIGGYBACK REGISTRATION RIGHTS, PRO
RATA, BASED ON THE NUMBER OF SECURITIES BENEFICIALLY OWNED BY EACH SUCH HOLDER
AND PERSON; AND (3) THIRD, AMONG ANY OTHER HOLDERS OF SECURITIES OF THE COMPANY
REQUESTING SUCH REGISTRATION, PRO RATA, BASED ON THE NUMBER OF SECURITIES
BENEFICIALLY OWNED BY EACH SUCH HOLDER.  IF ANY OF THE HOLDERS OR ANY OFFICER,
DIRECTOR OR OTHER STOCKHOLDER DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING,
HE, SHE OR IT MAY ELECT TO WITHDRAW THEREFROM BY PROVIDING WRITTEN NOTICE TO THE
COMPANY AND THE UNDERWRITER.  ANY REGISTRABLE SECURITIES OR OTHER SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM SUCH
REGISTRATION.


 


(G)                                 IN THE EVENT ANY HOLDER REQUESTS OR ELECTS
TO PARTICIPATE IN A REGISTRATION PURSUANT TO THIS SECTION 4.1 IN CONNECTION WITH
A DISTRIBUTION OF REGISTRABLE SECURITIES TO ITS PARTNERS OR MEMBERS, THE
REGISTRATION SHALL PROVIDE FOR THE RESALE BY SUCH PARTNERS OR MEMBERS, IF
REQUESTED BY SUCH HOLDER.


 


(H)                                 THE COMPANY AGREES TO USE REASONABLE BEST
EFFORTS TO PROMPTLY RESPOND TO ANY REQUEST BY ANY MEMBER OF THE FAIRHOLME
PURCHASER GROUP TO SELL REGISTRABLE SECURITIES UNDER A REGISTRATION STATEMENT OR
PROSPECTUS DURING WHAT WOULD OTHERWISE BE A SCHEDULED BLACK-OUT PERIOD, PROVIDED
THAT SUCH CONSENT CAN BE GIVEN IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS. IN
ADDITION THE COMPANY AGREES TO USE ITS REASONABLE BEST EFFORTS TO ISSUE EARNINGS
RELEASES AS PROMPTLY AS PRACTICABLE FOLLOWING THE END OF QUARTERLY REPORTING
PERIODS AND TO OTHERWISE MINIMIZE THE DURATION OF SCHEDULED BLACK-OUT PERIODS.


 


4.2                                 EXPENSES OF REGISTRATION.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, ALL REGISTRATION EXPENSES INCURRED IN CONNECTION
WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE HEREUNDER SHALL BE BORNE BY
THE COMPANY. ALL SELLING EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATIONS
HEREUNDER SHALL BE BORNE BY THE HOLDERS OF THE SECURITIES SO REGISTERED PRO RATA
ON THE BASIS OF THE AGGREGATE OFFERING OR SALE PRICE OF THE SECURITIES SO
REGISTERED.


 


4.3                                 OBLIGATIONS OF THE COMPANY.  IN CONNECTION
WITH THE REGISTRATION OF ANY REGISTRABLE SECURITIES, THE COMPANY SHALL, AS
EXPEDITIOUSLY AS REASONABLY PRACTICABLE AND IN ACCORDANCE WITH THE REQUESTED
METHODS OF DISTRIBUTION THEREOF, SUBJECT TO THE PROVISIONS OF THIS ARTICLE 4:


 

(A)                                  PREPARE AND FILE WITH THE SEC A PROSPECTUS
SUPPLEMENT WITH RESPECT TO A PROPOSED OFFERING OF REGISTRABLE SECURITIES
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, SUBJECT TO SECTIONS 4.1(B),
4.1(C) AND 4.4, USE REASONABLE BEST EFFORTS TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE OR SUCH PROSPECTUS SUPPLEMENT CURRENT, UNTIL THE TERMINATION OF THE
PERIOD CONTEMPLATED IN SECTION 4.5.

 

(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO THE APPLICABLE REGISTRATION STATEMENT AND THE
PROSPECTUS OR PROSPECTUS SUPPLEMENT USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT AS MAY BE NECESSARY TO COMPLY WITH

 

18

--------------------------------------------------------------------------------


 

THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT FOR THE PERIOD SET
FORTH IN PARAGRAPH (A) ABOVE.

 

(C)                                  FURNISH TO THE HOLDERS AND ANY UNDERWRITERS
SUCH NUMBER OF COPIES OF THE APPLICABLE REGISTRATION STATEMENT AND EACH SUCH
AMENDMENT AND SUPPLEMENT THERETO (INCLUDING IN EACH CASE ALL EXHIBITS) AND OF A
PROSPECTUS, INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THEY MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF REGISTRABLE
SECURITIES OWNED OR TO BE DISTRIBUTED BY THEM.

 

(D)                                 USE ITS REASONABLE BEST EFFORTS TO REGISTER
AND QUALIFY THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH
OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY
REQUESTED BY THE HOLDERS OR ANY MANAGING UNDERWRITER(S), TO KEEP SUCH
REGISTRATION OR QUALIFICATION IN EFFECT FOR SO LONG AS SUCH REGISTRATION
STATEMENT REMAINS IN EFFECT, AND TO TAKE ANY OTHER ACTION WHICH MAY BE
REASONABLY NECESSARY TO ENABLE SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH
JURISDICTIONS OF THE SECURITIES OWNED BY SUCH HOLDER; PROVIDED THAT THE COMPANY
SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO
QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY
SUCH STATES OR JURISDICTIONS.

 

(E)                                  NOTIFY EACH HOLDER OF REGISTRABLE
SECURITIES AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT OR THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH THE APPLICABLE PROSPECTUS, AS THEN IN EFFECT, WOULD INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING.

 

(F)                                    GIVE WRITTEN NOTICE TO THE HOLDERS OF
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT:

 

(I)                                     WHEN ANY REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 4.1 OR ANY AMENDMENT THERETO HAS BEEN FILED WITH THE SEC AND
WHEN SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO HAS
BECOME EFFECTIVE;

 

(II)                                  OF ANY REQUEST BY THE SEC FOR AMENDMENTS
OR SUPPLEMENTS TO ANY REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN
OR FOR ADDITIONAL INFORMATION;

 

(III)                               OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE;

 

(IV)                              OF THE RECEIPT BY THE COMPANY OR ITS LEGAL
COUNSEL OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND

 

19

--------------------------------------------------------------------------------


 

(V)                                 OF THE HAPPENING OF ANY EVENT THAT REQUIRES
THE COMPANY TO MAKE CHANGES IN ANY EFFECTIVE REGISTRATION STATEMENT OR THE
PROSPECTUS IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (WHICH NOTICE
SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS
UNTIL THE REQUISITE CHANGES HAVE BEEN MADE).

 

(G)                                 USE ITS REASONABLE BEST EFFORTS TO PREVENT
THE ISSUANCE OR OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS
OF ANY REGISTRATION STATEMENT REFERRED TO IN SECTION 4.3(F)(III) AT THE EARLIEST
PRACTICABLE TIME.

 

(H)                                 UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 4.3(F)(V), AS SOON AS IS REASONABLY PRACTICABLE PREPARE
A POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER
DELIVERED TO THE HOLDERS AND ANY UNDERWRITERS, THE PROSPECTUS WILL NOT CONTAIN
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING. IF THE COMPANY NOTIFIES THE HOLDERS IN
ACCORDANCE WITH SECTION 4.3(F)(V) TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE
REQUISITE CHANGES TO THE PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS AND ANY
UNDERWRITERS SHALL SUSPEND USE OF SUCH PROSPECTUS AND USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO RETURN TO THE COMPANY ALL COPIES OF SUCH PROSPECTUS (AT
THE COMPANY’S EXPENSE) OTHER THAN PERMANENTLY FILED COPIES THEN IN SUCH HOLDER’S
OR UNDERWRITER’S POSSESSION.

 

(I)                                     USE ITS REASONABLE BEST EFFORTS TO
PROCURE THE COOPERATION OF THE COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING
OR SALE OF REGISTRABLE SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF
PHYSICAL SECURITY INSTRUMENTS INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY
PROCEDURES REASONABLY REQUESTED BY THE HOLDERS OR ANY MANAGING UNDERWRITER(S).

 

(J)                                     USE ITS REASONABLE BEST EFFORTS TO TAKE
SUCH ACTIONS AS ARE UNDER ITS CONTROL TO BECOME OR REMAIN A WELL-KNOWN SEASONED
ISSUER (AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) (AND NOT BECOME AN
INELIGIBLE ISSUER (AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT)) DURING THE
PERIOD WHEN SUCH REGISTRATION STATEMENT REMAINS IN EFFECT.

 

(K)                                  WITH RESPECT TO UNDERWRITTEN PUBLIC
OFFERINGS PERMITTED BY THIS AGREEMENT, ENTER INTO AN UNDERWRITING AGREEMENT IN
FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY ENTERED INTO FOR SIMILAR
UNDERWRITTEN SECONDARY OFFERINGS OF EQUITY SECURITIES AND TAKE ALL SUCH OTHER
ACTIONS REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD IN CONNECTION THEREWITH OR BY THE MANAGING UNDERWRITER(S),
IF ANY, TO EXPEDITE OR FACILITATE THE UNDERWRITTEN DISPOSITION OF SUCH
REGISTRABLE SECURITIES, AND IN CONNECTION THEREWITH AS CUSTOMARY FOR ANY SIMILAR
UNDERWRITTEN SECONDARY OFFERING, (I) MAKE SUCH REPRESENTATIONS AND WARRANTIES TO
THE HOLDERS THAT ARE SELLING STOCKHOLDERS AND THE MANAGING UNDERWRITER(S), IF
ANY, WITH RESPECT TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, AND THE
REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS, IF ANY, INCORPORATED OR DEEMED
TO BE INCORPORATED BY REFERENCE THEREIN, IN EACH CASE, IN FORM, SUBSTANCE AND
SCOPE AS ARE CUSTOMARILY MADE BY THE ISSUER IN SIMILAR SECONDARY UNDERWRITTEN
OFFERINGS OF EQUITY SECURITIES, AND CONFIRM

 

20

--------------------------------------------------------------------------------


 

THE SAME IF AND WHEN REQUESTED, (II) USE ITS REASONABLE BEST EFFORTS TO FURNISH
UNDERWRITERS OPINIONS OF COUNSEL TO THE COMPANY, ADDRESSED TO THE MANAGING
UNDERWRITER(S), IF ANY, COVERING THE MATTERS CUSTOMARILY COVERED IN THE OPINIONS
REQUESTED IN SIMILAR SECONDARY UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES,
(III) USE ITS REASONABLE BEST EFFORTS TO OBTAIN “COLD COMFORT” LETTERS FROM THE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY (AND, IF NECESSARY, ANY
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF ANY BUSINESS ACQUIRED BY THE
COMPANY FOR WHICH FINANCIAL STATEMENTS AND FINANCIAL DATA ARE INCLUDED IN THE
REGISTRATION STATEMENT) WHO HAVE CERTIFIED THE FINANCIAL STATEMENTS INCLUDED IN
SUCH REGISTRATION STATEMENT, ADDRESSED TO EACH OF THE MANAGING UNDERWRITER(S),
IF ANY, SUCH LETTERS TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE
CUSTOMARILY COVERED IN “COLD COMFORT” LETTERS IN CONNECTION WITH SIMILAR
SECONDARY UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES, (IV) IF AN UNDERWRITING
AGREEMENT IS ENTERED INTO, THE SAME SHALL CONTAIN INDEMNIFICATION PROVISIONS AND
PROCEDURES CUSTOMARY IN SIMILAR SECONDARY UNDERWRITTEN OFFERINGS OF EQUITY
SECURITIES BY SIMILAR COMPANIES, AND (V) DELIVER SUCH DOCUMENTS AND CERTIFICATES
AS MAY BE REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD IN CONNECTION THEREWITH, THEIR COUNSEL AND THE MANAGING
UNDERWRITER(S), IF ANY, TO EVIDENCE THE CONTINUED VALIDITY OF THE
REPRESENTATIONS AND WARRANTIES MADE PURSUANT TO CLAUSE (I) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT
OR OTHER AGREEMENT ENTERED INTO BY THE COMPANY.

 

(L)                                     MAKE AVAILABLE FOR INSPECTION BY A
REPRESENTATIVE OF HOLDERS THAT ARE SELLING AT LEAST FIVE PERCENT (5%) OF THE
REGISTRABLE SECURITIES ISSUED ON THE DATE HEREOF, THE MANAGING UNDERWRITER(S),
IF ANY, AND ANY ATTORNEYS OR ACCOUNTANTS RETAINED BY SUCH HOLDERS OR MANAGING
UNDERWRITER(S), AT THE OFFICES WHERE NORMALLY KEPT, DURING REASONABLE BUSINESS
HOURS, FINANCIAL AND OTHER RECORDS AND PERTINENT CORPORATE DOCUMENTS OF THE
COMPANY, AND CAUSE THE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY TO
SUPPLY ALL INFORMATION IN EACH CASE REASONABLY REQUESTED BY ANY SUCH
REPRESENTATIVE, MANAGING UNDERWRITER(S), ATTORNEY OR ACCOUNTANT IN CONNECTION
WITH SUCH REGISTRATION STATEMENT; PROVIDED THAT THIS CLAUSE (L) SHALL ONLY BE
APPLICABLE TO A REPRESENTATIVE OF SUCH HOLDERS THAT ARE SELLING STOCKHOLDERS AND
ANY ATTORNEYS OR ACCOUNTANTS RETAINED BY SUCH HOLDERS IF SUCH HOLDER IS NAMED IN
THE APPLICABLE PROSPECTUS SUPPLEMENT AS A PERSON WHO MAY BE DEEMED TO BE AN
UNDERWRITER WITH RESPECT TO AN OFFERING AND SALE OF REGISTRABLE SECURITIES.

 


4.4                                 SUSPENSION OF SALES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN (BUT SUBJECT TO THE SUSPENSION LIMIT
DESCRIBED BELOW), (I) SUBJECT TO SECTION 4.1(H), DURING ANY SCHEDULED BLACK-OUT
PERIOD OR (II) UPON RECEIPT OF WRITTEN NOTICE FROM THE COMPANY THAT A
REGISTRATION STATEMENT OR PROSPECTUS CONTAINS OR MAY CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING OR THAT
CIRCUMSTANCES EXIST THAT MAKE INADVISABLE USE OF SUCH REGISTRATION STATEMENT OR
PROSPECTUS, THE HOLDER OF REGISTRABLE SECURITIES SHALL FORTHWITH DISCONTINUE THE
MARKETING OF OR DISPOSITION OF REGISTRABLE SECURITIES UNTIL TERMINATION OF SUCH
SCHEDULED BLACK-OUT PERIOD, UNTIL THE HOLDER HAS RECEIVED COPIES OF A
SUPPLEMENTED OR AMENDED PROSPECTUS, OR UNTIL SUCH HOLDER IS ADVISED IN WRITING
BY THE COMPANY THAT THE USE OF THE PROSPECTUS MAY BE RESUMED, AND, IF SO
DIRECTED BY THE COMPANY, SUCH HOLDER SHALL DELIVER TO THE COMPANY (AT THE
COMPANY’S EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH

 

21

--------------------------------------------------------------------------------



 


HOLDER’S POSSESSION, OF THE PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES
CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE. THE TOTAL NUMBER OF DAYS THAT ANY
SUCH SUSPENSIONS AND ANY DEFERRALS OR DELAYS IN REGISTRATION PURSUANT TO
SECTION 4.1(C) IN THE AGGREGATE MAY BE IN EFFECT IN ANY 180 DAY PERIOD SHALL NOT
EXCEED 60 DAYS (THE “SUSPENSION LIMIT”).


 


4.5                                 TERMINATION OF REGISTRATION RIGHTS.  A
HOLDER’S REGISTRATION RIGHTS AS TO ANY SECURITIES HELD BY SUCH HOLDER (AND ITS
AFFILIATES, PARTNERS, MEMBERS AND FORMER MEMBERS) SHALL NOT BE AVAILABLE UNLESS
SUCH SECURITIES ARE REGISTRABLE SECURITIES.


 


4.6                                 FURNISHING INFORMATION.  IT SHALL BE A
CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION
PURSUANT TO SECTION 4.3 THAT THE SELLING HOLDERS AND THE UNDERWRITERS, IF ANY,
SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING THEMSELVES, THE
REGISTRABLE SECURITIES HELD BY THEM AND THE INTENDED METHOD OF DISPOSITION OF
SUCH SECURITIES AS SHALL BE REQUIRED TO EFFECT THE REGISTERED OFFERING OF THEIR
REGISTRABLE SECURITIES.


 


4.7                                 INDEMNIFICATION.  (A)  IN CONNECTION WITH
EACH REGISTRATION PURSUANT TO ARTICLE 4, THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS (1) EACH SELLING HOLDER AND EACH OF ITS OFFICERS, DIRECTORS,
LIMITED OR GENERAL PARTNERS AND MEMBERS, (2) EACH MEMBER, LIMITED OR GENERAL
PARTNER OF EACH SUCH MEMBER, LIMITED OR GENERAL PARTNER, (3) EACH OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, ADVISORS
AND AGENTS, (4) EACH UNDERWRITER OR AGENT PARTICIPATING IN SUCH OFFERING, AND
(5) EACH PERSON, IF ANY, WHO CONTROLS ANY SELLING HOLDER OR ANY SUCH UNDERWRITER
OR AGENT WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AS FOLLOWS:


 

(I)                                     AGAINST ANY AND ALL LOSS, LIABILITY,
CLAIM, DAMAGE AND EXPENSE (“LOSS”) WHATSOEVER, AS INCURRED, ARISING OUT OF AN
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING OR ARISING OUT OF AN UNTRUE STATEMENT OF A MATERIAL FACT
INCLUDED IN ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS  OR THE OMISSION OR
ALLEGED OMISSION THEREFROM OF A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND

 

(II)                                  AGAINST ANY AND ALL LOSS WHATSOEVER, AS
INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN SETTLEMENT OF ANY
LITIGATION, OR INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY,
COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE
STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION;
PROVIDED, HOWEVER, THAT, WITH RESPECT TO ANY SELLING HOLDER OR ANY UNDERWRITER
OR AGENT, THIS INDEMNITY DOES NOT APPLY TO ANY LOSS TO THE EXTENT ARISING OUT OF
AN UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH SELLING HOLDER OR UNDERWRITER OR AGENT, RESPECTIVELY, EXPRESSLY
FOR USE IN THE REGISTRATION STATEMENT, OR ANY PRELIMINARY PROSPECTUS OR THE
PROSPECTUS.

 


(B)                                 EACH SELLING HOLDER AGREES SEVERALLY, AND
NOT JOINTLY, TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, EACH OF
ITS OFFICERS WHO SIGNED A REGISTRATION STATEMENT, EACH UNDERWRITER OR AGENT
PARTICIPATING IN SUCH OFFERING AND THE OTHER SELLING HOLDERS,

 

22

--------------------------------------------------------------------------------



 


AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY, ANY SUCH UNDERWRITER OR AGENT
AND ANY OTHER SELLING HOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT, AGAINST ANY AND ALL LOSSES DESCRIBED IN THE INDEMNITY CONTAINED IN
SECTION 4.7(A), AS INCURRED, BUT ONLY WITH RESPECT TO UNTRUE STATEMENTS OR
OMISSIONS, OR ALLEGED UNTRUE STATEMENTS OR OMISSIONS, MADE IN THE REGISTRATION
STATEMENT, OR ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH SELLING
HOLDER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, OR ANY PRELIMINARY
PROSPECTUS OR THE PROSPECTUS.


 


(C)                                  THE OBLIGATIONS OF THE COMPANY UNDER
SECTION 4.7(A) AND OF THE SELLING HOLDERS UNDER SECTION 4.7(B) TO INDEMNIFY ANY
UNDERWRITER OR AGENT WHO PARTICIPATES IN AN OFFERING (OR ANY PERSON, IF ANY,
CONTROLLING SUCH UNDERWRITER OR AGENT WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT) SHALL BE CONDITIONED UPON THE UNDERWRITING OR AGENCY AGREEMENT
WITH SUCH UNDERWRITER OR AGENT CONTAINING AN AGREEMENT BY SUCH UNDERWRITER OR
AGENT TO INDEMNIFY AND HOLD HARMLESS (1) EACH SELLING HOLDER AND EACH OF ITS
OFFICERS, DIRECTORS, LIMITED OR GENERAL PARTNERS AND MEMBERS, (2) EACH MEMBER,
LIMITED OR GENERAL PARTNER OF EACH SUCH MEMBER, LIMITED OR GENERAL PARTNER,
(3) EACH OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, ADVISORS AND AGENTS, (4) THE COMPANY, ITS DIRECTORS, AND EACH OF ITS
OFFICERS WHO SIGNED A REGISTRATION STATEMENT, AND (5) EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY OR ANY SUCH SELLING HOLDER WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT, AGAINST ANY AND ALL LOSSES DESCRIBED IN THE INDEMNITY
CONTAINED IN SECTION 4.7(A), AS INCURRED, BUT ONLY WITH RESPECT TO UNTRUE
STATEMENTS OR OMISSIONS, OR ALLEGED UNTRUE STATEMENTS OR OMISSIONS, MADE IN THE
REGISTRATION STATEMENT, OR ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH UNDERWRITER OR AGENT EXPRESSLY FOR USE IN THE REGISTRATION
STATEMENT OR ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS.


 


(D)                                 EACH INDEMNIFIED PARTY SHALL GIVE PROMPT
NOTICE TO EACH INDEMNIFYING PARTY OF ANY ACTION COMMENCED AGAINST IT IN RESPECT
OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, BUT FAILURE TO SO NOTIFY AN
INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY
IT MAY HAVE UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING
PARTY IS PREJUDICED THEREBY. IF IT SO ELECTS, AFTER RECEIPT OF SUCH NOTICE, AN
INDEMNIFYING PARTY, JOINTLY WITH ANY OTHER INDEMNIFYING PARTIES RECEIVING SUCH
NOTICE, MAY ASSUME THE DEFENSE OF SUCH ACTION WITH COUNSEL CHOSEN BY IT,
PROVIDED THAT THE INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT
CONTROL) THE DEFENSE OF SUCH ACTION WITH COUNSEL CHOSEN BY IT, THE REASONABLE
FEES AND EXPENSES OF WHICH SHALL BE PAID BY THE INDEMNIFYING PARTY IF THERE
WOULD BE A CONFLICT IF ONE COUNSEL WERE TO REPRESENT BOTH THE INDEMNIFIED AND
THE INDEMNIFYING PARTY, AND BY THE INDEMNIFIED PARTY IN ALL OTHER CIRCUMSTANCES.
IN NO EVENT SHALL THE INDEMNIFYING PARTY OR PARTIES BE LIABLE FOR A SETTLEMENT
OF AN ACTION WITH RESPECT TO WHICH THEY HAVE ASSUMED THE DEFENSE IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFYING PARTY
(NOT TO BE UNREASONABLY WITHHELD OR DELAYED), OR FOR THE FEES AND EXPENSES OF
MORE THAN ONE COUNSEL FOR (I) THE COMPANY, ITS OFFICER, DIRECTORS AND
CONTROLLING PERSONS AS A GROUP, (II) THE SELLING HOLDERS AND THEIR CONTROLLING
PERSONS AS A GROUP AND (III) THE UNDERWRITERS OR AGENTS AND THEIR CONTROLLING
PERSONS AS A GROUP, IN EACH CASE, IN CONNECTION WITH ANY ONE ACTION OR SEPARATE
BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE SAME
GENERAL ALLEGATIONS OR CIRCUMSTANCES.

 

23

--------------------------------------------------------------------------------



 


4.8                                 CONTRIBUTION.  IF THE INDEMNIFICATION
PROVIDED FOR IN THIS ARTICLE 4 IS HELD BY A COURT OF COMPETENT JURISDICTION TO
BE UNAVAILABLE TO AN INDEMNIFIED PARTY WITH RESPECT TO ANY LOSS, THEN THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY HEREUNDER,
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A
RESULT OF SUCH AGGREGATE LOSSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE
INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS
(OR ALLEGED STATEMENTS OR OMISSIONS) WHICH RESULTED IN SUCH LOSSES, AS WELL AS
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF A
MATERIAL FACT OR THE OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION; PROVIDED, HOWEVER,
THAT THE OBLIGATIONS OF EACH OF THE HOLDERS HEREUNDER SHALL BE SEVERAL AND NOT
JOINT AND SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE NET PROCEEDS SUCH HOLDER
RECEIVES IN SUCH REGISTRATION AND, PROVIDED, FURTHER, THAT NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  FOR PURPOSES OF THIS SECTION 4.8,
EACH PERSON, IF ANY, WHO CONTROLS AN UNDERWRITER OR AGENT WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS
SUCH UNDERWRITER OR AGENT AND EACH DIRECTOR OF THE COMPANY, EACH OFFICER OF THE
COMPANY WHO SIGNED A REGISTRATION STATEMENT, AND EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY OR A SELLING HOLDER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY OR SUCH
SELLING HOLDER, AS THE CASE MAY BE.


 


4.9                                 REPRESENTATIONS, WARRANTIES AND INDEMNITIES
TO SURVIVE.  THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS
ARTICLE 4 AND THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY REFERRED TO IN
SECTION 4.3(K) SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF
(I) ANY TERMINATION OF ANY UNDERWRITING OR AGENCY AGREEMENT, (II) ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE SELLING HOLDERS, THE COMPANY OR ANY
UNDERWRITER OR AGENT OR CONTROLLING PERSON OR (III) THE CONSUMMATION OF THE SALE
OR SUCCESSIVE RESALES OF THE REGISTRABLE SECURITIES.


 


4.10                           LOCK-UP AGREEMENTS.  THE COMPANY AGREES THAT, IF
REQUESTED BY THE MANAGING UNDERWRITER IN ANY UNDERWRITTEN PUBLIC OFFERING
PERMITTED BY THIS AGREEMENT, IT WILL NOT, DIRECTLY OR INDIRECTLY, SELL, OFFER TO
SELL, GRANT ANY OPTION FOR THE SALE OF, OR OTHERWISE DISPOSE OF ANY COMMON STOCK
OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK
(SUBJECT TO CUSTOMARY EXCEPTIONS), OTHER THAN ANY SUCH SALE OR DISTRIBUTION OF
COMMON STOCK UPON EXERCISE OF THE COMPANY’S WARRANTS, IN THE CASE OF AN
UNDERWRITTEN OFFERING FOR A PERIOD OF 60 DAYS FROM THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT PERTAINING TO SUCH COMMON STOCK; PROVIDED, HOWEVER, THAT
ANY SUCH LOCK-UP AGREEMENT SHALL NOT PROHIBIT THE COMPANY FROM DIRECTLY OR
INDIRECTLY (I) SELLING, OFFERING TO SELL, GRANTING ANY OPTION FOR THE SALE OF,
OR OTHERWISE DISPOSING OF ANY QUALIFYING EMPLOYEE STOCK (OR OTHERWISE
MAINTAINING ITS EMPLOYEE BENEFITS PLANS IN THE ORDINARY COURSE OF BUSINESS) OR
(II) ISSUING COMMON STOCK OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
COMMON STOCK UPON EXERCISE OR CONVERSION OF ANY WARRANT (INCLUDING ANY OTHER
WARRANT), OPTION, RIGHT OR CONVERTIBLE OR EXCHANGEABLE SECURITY ISSUED IN
CONNECTION WITH THE PLAN OF REORGANIZATION.  THE TOTAL NUMBER OF DAYS THAT ANY
SUCH LOCK-UP AGREEMENT MAY

 

24

--------------------------------------------------------------------------------



 


BE IN EFFECT IN ANY 365-DAY PERIOD SHALL NOT EXCEED 120 DAYS.  THE LOCK-UP
AGREEMENTS SET FORTH IN THIS SECTION 4.10 SHALL BE SUBJECT TO CUSTOMARY
EXCEPTIONS THAT MAY BE CONTAINED IN AN UNDERWRITING AGREEMENT IF ANY SUCH
REGISTRATION INVOLVES A SIMILAR UNDERWRITTEN OFFERING.


 


4.11                           RULE 144 REPORTING.  WITH A VIEW TO MAKING
AVAILABLE TO THE HOLDERS THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE
SEC WHICH MAY PERMIT THE SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC
WITHOUT REGISTRATION, THE COMPANY AGREES, SO LONG AS IT IS SUBJECT TO THE
PERIODIC REPORTING REQUIREMENTS OF THE SECURITIES ACT, TO USE ITS REASONABLE
BEST EFFORTS TO:


 

(A)                                  MAKE AND KEEP PUBLIC INFORMATION AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144(C)(1) OR ANY SIMILAR OR
ANALOGOUS RULE PROMULGATED UNDER THE SECURITIES ACT, AT ALL TIMES AFTER THE
EFFECTIVE DATE OF THIS AGREEMENT;

 

(B)                                 FILE WITH THE SEC, IN A TIMELY MANNER, ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT; AND

 

(C)                                  SO LONG AS THE HOLDERS OWN ANY REGISTRABLE
SECURITIES, FURNISH TO SUCH HOLDERS FORTHWITH UPON REQUEST: A WRITTEN STATEMENT
BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144
UNDER THE SECURITIES ACT, AND OF THE EXCHANGE ACT; AND SUCH OTHER REPORTS AND
DOCUMENTS AS ANY INITIAL INVESTOR OR HOLDER MAY REASONABLY REQUEST IN AVAILING
ITSELF OF ANY RULE OR REGULATION OF THE SEC ALLOWING IT TO SELL ANY SUCH
SECURITIES WITHOUT REGISTRATION.

 


4.12                           OBTAINING EXCHANGE LISTING.  THE COMPANY WILL
FILE A LISTING APPLICATION FOR LISTING ON THE EXCHANGE ON WHICH THE THEN
OUTSTANDING COMMON STOCK IS LISTED WITH RESPECT TO THE UNDERLYING COMMON STOCK
AS SOON AS PRACTICABLE AFTER THE DATE HEREOF.  THE COMPANY SHALL USE REASONABLE
BEST EFFORTS TO LIST THE WARRANTS, AND MAINTAIN SUCH LISTING, ON SUCH EXCHANGE
OR, IF NOT POSSIBLE, ANOTHER U.S. NATIONAL SECURITIES EXCHANGE, IN CONNECTION
WITH ANY PROPOSED UNDERWRITTEN DISTRIBUTION OF THE WARRANTS THAT MEETS THE
APPLICABLE LISTING CRITERIA.  A COPY OF ANY OPINION OF COUNSEL ACCOMPANYING A
LISTING APPLICATION BY THE COMPANY WITH RESPECT TO THE UNDERLYING COMMON STOCK
OR WARRANTS SHALL BE FURNISHED TO THE WARRANT AGENT, TOGETHER WITH A LETTER TO
THE EFFECT THAT THE WARRANT AGENT MAY RELY ON THE STATEMENTS MADE IN SUCH
OPINION.


 


5.                                      ADJUSTMENTS AND OTHER RIGHTS.


 


5.1                                 STOCK DIVIDEND; SUBDIVISION OR COMBINATION
OF COMMON STOCK.  IF THE COMPANY AT ANY TIME ISSUES TO HOLDERS OF THE COMMON
STOCK A DIVIDEND PAYABLE SOLELY IN, OR OTHER DISTRIBUTION SOLELY OF, COMMON
STOCK (A “STOCK DIVIDEND”), THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO
SUCH STOCK DIVIDEND SHALL BE PROPORTIONATELY REDUCED AND THE NUMBER OF SHARES OF
COMMON STOCK OBTAINABLE UPON EXERCISE OF EACH WARRANT SHALL BE PROPORTIONATELY
INCREASED.  IF THE COMPANY AT ANY TIME SUBDIVIDES (BY ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION OR OTHERWISE) THE OUTSTANDING COMMON STOCK INTO A
GREATER NUMBER OF SHARES, THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
SUBDIVISION SHALL BE PROPORTIONATELY REDUCED  (BUT NOT BELOW THE PAR VALUE PER
SHARE OF COMMON STOCK) AND THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE UPON
EXERCISE OF EACH WARRANT SHALL BE PROPORTIONATELY INCREASED.  IF THE COMPANY AT
ANY TIME COMBINES (BY REVERSE STOCK SPLIT OR OTHERWISE) THE OUTSTANDING COMMON
STOCK INTO A SMALLER NUMBER OF SHARES, THE EXERCISE PRICE IN EFFECT IMMEDIATELY
PRIOR TO SUCH

 

25

--------------------------------------------------------------------------------



 


COMBINATION SHALL BE PROPORTIONATELY INCREASED AND THE NUMBER OF SHARES OF
COMMON STOCK OBTAINABLE UPON EXERCISE OF EACH WARRANT SHALL BE PROPORTIONATELY
DECREASED.


 


5.2                                 OTHER DIVIDENDS AND DISTRIBUTIONS.  IF AT
ANY TIME OR FROM TIME TO TIME PRIOR TO THE EXERCISE OF ANY WARRANT THE COMPANY
SHALL FIX A RECORD DATE FOR THE MAKING OF A DIVIDEND OR OTHER DISTRIBUTION
(OTHER THAN AS CONTEMPLATED BY SECTION 5.5), OTHER THAN A STOCK DIVIDEND COVERED
BY SECTION 5.1 OR A DISTRIBUTION OF RIGHTS OR WARRANTS COVERED BY SECTION 5.3,
TO THE HOLDERS OF ITS COMMON STOCK (COLLECTIVELY, A “DISTRIBUTION”) OF:


 

(A)                              ANY EVIDENCES OF ITS INDEBTEDNESS, ANY SHARES
OF ITS CAPITAL STOCK OR ANY OTHER SECURITIES OR PROPERTY OF ANY NATURE
WHATSOEVER (INCLUDING CASH); OR

 

(B)                                ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO
SUBSCRIBE FOR OR PURCHASE ANY OF THE FOLLOWING: ANY EVIDENCES OF ITS
INDEBTEDNESS, ANY SHARES OF ITS CAPITAL STOCK OR ANY OTHER SECURITIES OR
PROPERTY OF ANY NATURE WHATSOEVER;

 

then, in each such case, the Exercise Price in effect immediately prior to such
record date shall be reduced immediately thereafter to the price determined by
multiplying such Exercise Price by the quotient of (x) the Fair Market Value of
the Common Stock on the last trading day immediately preceding the first date on
which the Common Stock trades regular way on the principal national securities
exchange on which the Common Stock is listed or admitted to trading without the
right to receive such Distribution, minus the amount of cash and/or the Fair
Market Value of the securities, evidences of indebtedness, assets, rights or
warrants to be so distributed in respect of one share of Common Stock divided by
(y) the Fair Market Value of the Common Stock on the last trading day
immediately preceding the first date on which the Common Stock trades regular
way on the principal national securities exchange on which the Common Stock is
listed or admitted to trading without the right to receive such Distribution;
such adjustment shall be made successively whenever such a record date is fixed.
In such event, the number of shares of Common Stock issuable upon the exercise
of each Warrant as in effect immediately prior to such record date shall be
increased immediately thereafter to the amount determined by multiplying such
number by the quotient of (x) the Exercise Price in effect immediately prior to
the adjustment contemplated by the immediately preceding sentence divided by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence.  In the event that such Distribution is not so made, the
Exercise Price and the number of shares of Common Stock issuable upon exercise
of each Warrant then in effect shall be readjusted, effective as of the date
when the Board determines not to distribute such shares, evidences of
indebtedness, assets, rights, cash or warrants, as the case may be, to the
Exercise Price that would then be in effect and the number of Shares that would
then be issuable upon exercise of this Warrant if such record date had not been
fixed.

 


5.3                                 RIGHTS OFFERINGS.  IF AT ANY TIME THE
COMPANY SHALL DISTRIBUTE RIGHTS OR WARRANTS TO ALL OR SUBSTANTIALLY ALL HOLDERS
OF ITS COMMON STOCK ENTITLING THEM, FOR A PERIOD OF NOT MORE THAN 45 DAYS, TO
SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK AT A PRICE PER SHARE LESS THAN
THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE LAST TRADING DAY PRECEDING THE
DATE ON WHICH THE BOARD DECLARES SUCH DISTRIBUTION OF RIGHTS OR WARRANTS, THE
EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
RECORD DATE FOR SUCH DISTRIBUTION SHALL BE REDUCED IMMEDIATELY THEREAFTER TO THE
PRICE DETERMINED BY MULTIPLYING SUCH EXERCISE PRICE BY THE

 

26

--------------------------------------------------------------------------------



 


QUOTIENT OF (X) THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF
BUSINESS ON SUCH RECORD DATE PLUS THE NUMBER OF SHARES OF COMMON STOCK WHICH THE
AGGREGATE OF THE OFFERING PRICE OF THE TOTAL NUMBER OF SHARES OF COMMON STOCK SO
OFFERED FOR SUBSCRIPTION OR PURCHASE WOULD PURCHASE AT SUCH FAIR MARKET VALUE
DIVIDED BY (Y) THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF
BUSINESS ON SUCH RECORD DATE PLUS THE NUMBER OF SHARES OF COMMON STOCK SO
OFFERED FOR SUBSCRIPTION OR PURCHASE.  IN SUCH EVENT, THE NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON THE EXERCISE OF EACH WARRANT AS IN EFFECT IMMEDIATELY
PRIOR TO THE CLOSE OF BUSINESS ON SUCH RECORD DATE SHALL BE INCREASED
IMMEDIATELY THEREAFTER TO THE AMOUNT DETERMINED BY MULTIPLYING SUCH NUMBER BY
THE QUOTIENT OF (X) THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE
ADJUSTMENT CONTEMPLATED BY THE IMMEDIATELY PRECEDING SENTENCE DIVIDED BY (Y) THE
NEW EXERCISE PRICE DETERMINED IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING
SENTENCE.  IN CASE ANY RIGHTS OR WARRANTS REFERRED TO IN THIS SECTION 5.3 IN
RESPECT OF WHICH AN ADJUSTMENT SHALL HAVE BEEN MADE SHALL EXPIRE UNEXERCISED AND
ANY SHARES THAT WOULD HAVE BEEN UNDERLYING SUCH RIGHTS OR WARRANTS SHALL NOT
HAVE BEEN ALLOCATED PURSUANT TO ANY BACKSTOP COMMITMENT OR ANY SIMILAR
ARRANGEMENT, THE EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF EACH WARRANT THEN IN EFFECT SHALL BE READJUSTED AT THE
TIME OF SUCH EXPIRATION TO THE EXERCISE PRICE THAT WOULD THEN BE IN EFFECT AND
THE NUMBER OF SHARES THAT WOULD THEN BE ISSUABLE UPON EXERCISE OF EACH WARRANT
IF NO ADJUSTMENT HAD BEEN MADE ON ACCOUNT OF SUCH EXPIRED RIGHTS OR WARRANTS.


 


5.4                                 ISSUER TENDER OR EXCHANGE OFFERS.  IF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL CONSUMMATE A TENDER OR EXCHANGE
OFFER FOR ALL OR ANY PORTION OF THE COMMON STOCK FOR A CONSIDERATION PER SHARE
WITH A FAIR MARKET VALUE GREATER THAN THE FAIR MARKET VALUE OF THE COMMON STOCK
ON THE DATE SUCH TENDER OR EXCHANGE OFFER IS FIRST PUBLICLY ANNOUNCED (THE
“ANNOUNCEMENT DATE”), THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE
EXPIRATION DATE FOR SUCH TENDER OR EXCHANGE OFFER SHALL BE REDUCED IMMEDIATELY
THEREAFTER TO THE PRICE DETERMINED BY MULTIPLYING SUCH EXERCISE PRICE BY THE
QUOTIENT OF (X) THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE ANNOUNCEMENT
DATE MINUS THE PREMIUM PER POST-TENDER SHARE DIVIDED BY (Y) THE FAIR MARKET
VALUE OF THE COMMON STOCK ON THE ANNOUNCEMENT DATE.  IN SUCH EVENT, THE NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF EACH WARRANT AS IN
EFFECT IMMEDIATELY PRIOR TO SUCH EXPIRATION DATE SHALL BE INCREASED IMMEDIATELY
THEREAFTER TO THE AMOUNT DETERMINED BY MULTIPLYING SUCH NUMBER BY THE QUOTIENT
OF (X) THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE ADJUSTMENT
CONTEMPLATED BY THE IMMEDIATELY PRECEDING SENTENCE DIVIDED BY (Y) THE NEW
EXERCISE PRICE DETERMINED IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING
SENTENCE.  AS USED IN THIS SECTION 5.4 WITH RESPECT TO ANY TENDER OR EXCHANGE
OFFER, “PREMIUM PER POST-TENDER SHARE” MEANS THE QUOTIENT OF (X) THE AMOUNT BY
WHICH THE AGGREGATE FAIR MARKET VALUE OF THE CONSIDERATION PAID IN SUCH TENDER
OR EXCHANGE OFFER EXCEEDS THE AGGREGATE FAIR MARKET VALUE ON THE ANNOUNCEMENT
DATE OF THE SHARES OF COMMON STOCK PURCHASED THEREIN DIVIDED BY (Y) THE NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE EXPIRATION
DATE FOR SUCH TENDER OR EXCHANGE OFFER (AFTER GIVING PRO FORMA EFFECT TO THE
PURCHASE OF SHARES BEING PURCHASED IN THE TENDER OR EXCHANGE OFFER).


 


5.5                                 REORGANIZATION, RECLASSIFICATION,
CONSOLIDATION, MERGER OR SALE.  ANY RECAPITALIZATION, REORGANIZATION,
RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR OTHER TRANSACTION, WHICH IN EACH CASE IS EFFECTED IN SUCH A
WAY THAT THE SHARES OF COMMON STOCK ARE CONVERTED INTO THE RIGHT TO RECEIVE
(EITHER DIRECTLY OR UPON SUBSEQUENT LIQUIDATION) STOCK, SECURITIES, OTHER EQUITY
INTERESTS OR ASSETS (INCLUDING CASH) WITH

 

27

--------------------------------------------------------------------------------



 


RESPECT TO OR IN EXCHANGE FOR SHARES OF COMMON STOCK IS REFERRED TO HEREIN AS
“ORGANIC CHANGE.”  PRIOR TO THE CONSUMMATION OF ANY ORGANIC CHANGE, THE COMPANY
SHALL MAKE APPROPRIATE PROVISION TO ENSURE THAT EACH OF THE HOLDERS SHALL
THEREAFTER HAVE THE RIGHT TO ACQUIRE AND RECEIVE, IN LIEU OF OR IN ADDITION TO
(AS THE CASE MAY BE) THE COMMON STOCK IMMEDIATELY THERETOFORE ACQUIRABLE AND
RECEIVABLE UPON THE EXERCISE OF SUCH HOLDER’S WARRANTS, (X) IN THE CASE OF A
MIXED CONSIDERATION MERGER, THE PUBLIC STOCK ISSUED IN SUCH MIXED CONSIDERATION
MERGER AND (Y) IN THE CASE OF ANY OTHER ORGANIC CHANGE, SUCH STOCK, SECURITIES,
OTHER EQUITY INTERESTS OR ASSETS, IN EACH CASE AS MAY BE ISSUED OR PAYABLE IN
CONNECTION WITH THE ORGANIC CHANGE WITH RESPECT TO OR IN EXCHANGE FOR THE NUMBER
OF SHARES OF COMMON STOCK IMMEDIATELY THERETOFORE ACQUIRABLE AND RECEIVABLE UPON
EXERCISE OF SUCH HOLDER’S WARRANTS, FOR AN AGGREGATE EXERCISE PRICE PER WARRANT
EQUAL TO (I) IN THE CASE OF A MIXED CONSIDERATION MERGER, THE AGGREGATE EXERCISE
PRICE PER WARRANT AS IN EFFECT IMMEDIATELY PRIOR TO SUCH MIXED CONSIDERATION
MERGER TIMES THE STOCK CONSIDERATION RATIO AND (II) IN THE CASE OF ANY OTHER
ORGANIC CHANGE, THE AGGREGATE EXERCISE PRICE PER WARRANT AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH ORGANIC CHANGE.  IN ANY SUCH CASE, THE COMPANY SHALL
MAKE APPROPRIATE PROVISION TO INSURE THAT ALL OF THE PROVISIONS OF THE WARRANTS
SHALL THEREAFTER BE APPLICABLE TO SUCH STOCK, SECURITIES, OTHER EQUITY INTERESTS
OR ASSETS.  THE COMPANY SHALL NOT EFFECT ANY SUCH CONSOLIDATION, MERGER OR SALE
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS WHERE THE WARRANTS WILL BE
ASSUMED BY THE SUCCESSOR ENTITY, UNLESS PRIOR TO THE CONSUMMATION THEREOF, THE
SUCCESSOR ENTITY (IF OTHER THAN THE COMPANY) RESULTING FROM CONSOLIDATION OR
MERGER OR THE ENTITY PURCHASING SUCH ASSETS ASSUMES BY WRITTEN INSTRUMENT THE
OBLIGATION TO DELIVER TO EACH SUCH HOLDER UPON EXERCISE OF ANY WARRANT, SUCH
STOCK, SECURITIES, EQUITY INTERESTS OR ASSETS (INCLUDING CASH) AS, IN ACCORDANCE
WITH ARTICLE 5, SUCH HOLDER MAY BE ENTITLED TO ACQUIRE.  THIS SECTION 5.5 SHALL
NOT APPLY TO ANY WARRANTS OR COMMON STOCK REDEEMED OR SOLD IN CONNECTION WITH
ANY ORGANIC CHANGE PURSUANT TO SECTION 6.1, SECTION 6.2(B),
SECTION 6.3(A)(I) AND SECTION 6.3(B), PROVIDED THAT, FOR THE AVOIDANCE OF DOUBT,
THE ADJUSTMENTS SET FORTH IN THIS SECTION 5.5 SHALL BE APPLICABLE TO ANY
WARRANTS THAT REMAIN OUTSTANDING PURSUANT TO THIS AGREEMENT IN CONNECTION WITH A
PUBLIC STOCK MERGER OR MIXED CONSIDERATION MERGER (INCLUDING ANY ADJUSTMENT
APPLICABLE IN CONNECTION WITH SUCH PUBLIC STOCK MERGER OR MIXED CONSIDERATION
MERGER).


 


5.6                                 OTHER ADJUSTMENTS.  THE BOARD SHALL MAKE
APPROPRIATE ADJUSTMENTS TO THE AMOUNT OF CASH OR NUMBER OF SHARES OF COMMON
STOCK, AS THE CASE MAY BE, DUE UPON EXERCISE OF THE WARRANTS, AS MAY BE
NECESSARY OR APPROPRIATE TO EFFECTUATE THE INTENT OF THIS ARTICLE 5 AND TO AVOID
UNJUST OR INEQUITABLE RESULTS AS DETERMINED IN ITS REASONABLE GOOD FAITH
JUDGMENT, IN EACH CASE TO ACCOUNT FOR ANY ADJUSTMENT TO THE EXERCISE PRICE AND
THE NUMBER OF SHARES PURCHASABLE ON EXERCISE OF WARRANTS FOR THE RELEVANT
WARRANT CERTIFICATE THAT BECOMES EFFECTIVE, OR ANY EVENT REQUIRING AN ADJUSTMENT
TO THE EXERCISE PRICE AND THE NUMBER OF SHARES PURCHASABLE ON EXERCISE OF
WARRANTS FOR THE RELEVANT WARRANT CERTIFICATE WHERE THE RECORD DATE OR EFFECTIVE
DATE (IN THE CASE OF A SUBDIVISION OR COMBINATION OF THE COMMON STOCK) OF THE
EVENT OCCURS, DURING THE PERIOD BEGINNING ON, AND INCLUDING, THE EXERCISE DATE
AND ENDING ON, AND INCLUDING, THE RELATED SETTLEMENT DATE.


 


5.7                                 NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF EACH WARRANT IS
ADJUSTED, AS HEREIN PROVIDED, THE COMPANY SHALL CAUSE THE WARRANT AGENT PROMPTLY
TO MAIL BY FIRST CLASS MAIL, POSTAGE PREPAID, TO EACH HOLDER NOTICE OF SUCH
ADJUSTMENT OR ADJUSTMENTS AND SHALL DELIVER TO THE WARRANT AGENT A CERTIFICATE
OF A FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS SELECTED BY THE BOARD (WHO MAY BE
THE REGULAR

 

28

--------------------------------------------------------------------------------



 


ACCOUNTANTS EMPLOYED BY THE COMPANY) SETTING FORTH THE NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON THE EXERCISE OF EACH WARRANT AFTER SUCH ADJUSTMENT,
SETTING FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT AND
SETTING FORTH THE COMPUTATION BY WHICH SUCH ADJUSTMENT WAS MADE. THE WARRANT
AGENT SHALL BE ENTITLED TO RELY ON SUCH CERTIFICATE AND SHALL BE UNDER NO DUTY
OR RESPONSIBILITY WITH RESPECT TO ANY SUCH CERTIFICATE, EXCEPT TO EXHIBIT THE
SAME FROM TIME TO TIME, TO ANY HOLDER DESIRING AN INSPECTION THEREOF DURING
REASONABLE BUSINESS HOURS. THE WARRANT AGENT SHALL NOT AT ANY TIME BE UNDER ANY
DUTY OR RESPONSIBILITY TO ANY HOLDERS TO DETERMINE WHETHER ANY FACTS EXIST THAT
MAY REQUIRE ANY ADJUSTMENT OF THE NUMBER OF SHARES OF COMMON STOCK OR OTHER
STOCK OR PROPERTY ISSUABLE ON EXERCISE OF THE WARRANTS, OR WITH RESPECT TO THE
NATURE OR EXTENT OF ANY SUCH ADJUSTMENT WHEN MADE, OR WITH RESPECT TO THE METHOD
EMPLOYED IN MAKING SUCH ADJUSTMENT OR THE VALIDITY OR VALUE (OR THE KIND OR
AMOUNT) OF ANY SHARES OF COMMON STOCK OR OTHER STOCK OR PROPERTY WHICH MAY BE
ISSUABLE ON EXERCISE OF THE WARRANTS. THE WARRANT AGENT SHALL NOT BE RESPONSIBLE
FOR ANY FAILURE OF THE COMPANY TO MAKE ANY CASH PAYMENT OR TO ISSUE, TRANSFER OR
DELIVER ANY SHARES OF COMMON STOCK OR SECURITY INSTRUMENTS OR OTHER SECURITIES
OR PROPERTIES UPON THE EXERCISE OF ANY WARRANT.


 


6.                                      CHANGE OF CONTROL.


 


6.1                                 REDEMPTION IN CONNECTION WITH A CHANGE OF
CONTROL EVENT.  UPON THE OCCURRENCE OF A CHANGE OF CONTROL EVENT (OTHER THAN A
PUBLIC STOCK MERGER OR MIXED CONSIDERATION MERGER), AT THE ELECTION OF EACH
HOLDER IN ITS SOLE DISCRETION BY WRITTEN NOTICE TO THE COMPANY OR THE SUCCESSOR
TO THE COMPANY ON OR PRIOR TO THE EXERCISE DATE, THE COMPANY SHALL PAY TO SUCH
HOLDER OF OUTSTANDING WARRANTS AS OF THE DATE OF SUCH CHANGE OF CONTROL EVENT,
AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE CASH REDEMPTION VALUE FOR
SUCH WARRANTS, NOT LATER THAN THE DATE WHICH IS TEN (10) BUSINESS DAYS AFTER
SUCH CHANGE OF CONTROL EVENT AND THE WARRANTS SHALL THEREAFTER BE EXTINGUISHED.
FOR PURPOSES OF THIS SECTION 6.1, THE EXERCISE DATE SHALL MEAN (A) IF THE
COMPANY ENTERED INTO A DEFINITIVE AGREEMENT WITH RESPECT TO A CHANGE OF CONTROL
EVENT AND HAS PROVIDED TO THE HOLDERS NOTICE OF THE DATE ON WHICH THE CHANGE IN
CONTROL EVENT WILL BECOME EFFECTIVE AT LEAST TWENTY (20) BUSINESS DAYS PRIOR TO
THE EFFECTIVENESS OF SUCH EVENT, THE TENTH (10TH) BUSINESS DAY PRIOR TO SUCH
EVENT AND (B) OTHERWISE, THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE
EFFECTIVENESS OF THE CHANGE OF CONTROL EVENT.  THE “CASH REDEMPTION VALUE” FOR
ANY WARRANT WILL EQUAL THE FAIR VALUE OF THE WARRANT AS OF THE DATE OF SUCH
CHANGE OF CONTROL EVENT AS DETERMINED BY AN INDEPENDENT FINANCIAL EXPERT, BY
EMPLOYING A VALUATION BASED ON A COMPUTATION OF THE OPTION VALUE OF EACH WARRANT
USING THE CALCULATION METHODS AND MAKING THE ASSUMPTIONS SET FORTH IN
EXHIBIT C.  THE CASH REDEMPTION VALUE OF THE WARRANTS SHALL BE DUE AND PAYABLE
WITHIN TEN (10) BUSINESS DAYS AFTER THE DATE OF THE APPLICABLE CHANGE OF CONTROL
EVENT.  IF A HOLDER OF WARRANTS DOES NOT ELECT TO RECEIVE THE CASH REDEMPTION
VALUE FOR SUCH HOLDER’S WARRANTS AS PROVIDED BY THIS SECTION 6.1, SUCH WARRANTS
WILL REMAIN OUTSTANDING AS ADJUSTED PURSUANT TO THE PROVISIONS OF ARTICLE 5
HEREOF.


 


6.2                                 PUBLIC STOCK MERGER.  (A)  IN CONNECTION
WITH A PUBLIC STOCK MERGER, THE COMPANY MAY BY WRITTEN NOTICE TO THE HOLDERS NOT
LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH PUBLIC
STOCK MERGER ELECT TO HAVE ALL THE UNEXERCISED WARRANTS REMAIN OUTSTANDING AFTER
THE PUBLIC STOCK MERGER, IN WHICH CASE THE WARRANTS WILL REMAIN OUTSTANDING AS
ADJUSTED PURSUANT TO SECTION 5.5 AND THE OTHER PROVISIONS OF ARTICLE 5 HEREOF.

 

29

--------------------------------------------------------------------------------



 


(B)                                 IN THE CASE OF ANY PUBLIC STOCK MERGER WITH
RESPECT TO WHICH THE COMPANY DOES NOT MAKE A TIMELY ELECTION AS CONTEMPLATED BY
SECTION 6.2(A) ABOVE, THE COMPANY SHALL PAY WITHIN FIVE (5) BUSINESS DAYS AFTER
THE EFFECTIVE DATE OF SUCH PUBLIC STOCK MERGER, TO THE WARRANT AGENT ON BEHALF
OF EACH HOLDER OF OUTSTANDING WARRANTS AS OF THE EFFECTIVE DATE OF SUCH PUBLIC
STOCK MERGER, AN AMOUNT IN CASH IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE CASH
REDEMPTION VALUE FOR SUCH WARRANTS DETERMINED IN ACCORDANCE WITH SECTION 6.1 AND
THE WARRANTS SHALL BE TERMINATED AND EXTINGUISHED.


 


6.3                                 MIXED CONSIDERATION MERGER.  (A)  IN
CONNECTION WITH A MIXED CONSIDERATION MERGER, THE COMPANY MAY BY WRITTEN NOTICE
TO THE HOLDERS NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE
OF SUCH MIXED CONSIDERATION MERGER ELECT THE FOLLOWING TREATMENT WITH RESPECT TO
EACH OUTSTANDING WARRANT: (I) PAY TO THE HOLDER OF SUCH WARRANT AS OF THE DATE
OF SUCH MIXED CONSIDERATION MERGER THE PRODUCT OF THE CASH CONSIDERATION RATIO
MULTIPLIED BY THE CASH REDEMPTION VALUE FOR SUCH WARRANT, WHICH AMOUNT SHALL BE
PAID IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN THE DATE WHICH IS TEN
(10) BUSINESS DAYS AFTER SUCH MIXED CONSIDERATION MERGER AND (II) THE WARRANT
SHALL REMAIN OUTSTANDING AFTER THE MIXED CONSIDERATION MERGER, AS FURTHER
ADJUSTED PURSUANT TO SECTION 5.5 AND THE OTHER PROVISIONS OF ARTICLE 5.  THE
PORTION OF THE CASH REDEMPTION VALUE OF THE WARRANTS PAYABLE PURSUANT TO CLAUSE
(I) OF THIS SECTION 6.3(A) SHALL BE DUE AND PAYABLE NOT LATER THAN THE TENTH
(10TH) BUSINESS DAY AFTER THE DATE OF THE MIXED CONSIDERATION MERGER.


 


(B)                                 IN THE CASE OF ANY MIXED CONSIDERATION
MERGER WITH RESPECT TO WHICH THE COMPANY DOES NOT MAKE A TIMELY ELECTION AS
CONTEMPLATED BY SECTION 6.3(A) ABOVE, THE COMPANY SHALL PAY, WITHIN TEN
(10) BUSINESS DAYS AFTER THE EFFECTIVE DATE OF SUCH MIXED CONSIDERATION MERGER,
TO THE WARRANT AGENT ON BEHALF OF EACH HOLDER OF OUTSTANDING WARRANTS AS OF THE
EFFECTIVE DATE OF SUCH MIXED CONSIDERATION MERGER, AN AMOUNT IN CASH IN
IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE CASH REDEMPTION VALUE FOR SUCH WARRANTS
DETERMINED IN ACCORDANCE WITH SECTION 6.1 AND THE WARRANTS SHALL BE TERMINATED
AND EXTINGUISHED.


 


7.                                      WARRANT TRANSFER BOOKS.


 

The Warrant Certificates shall be issued in registered form only. The Company
shall cause to be kept at the office of the Warrant Agent a register in which,
subject to such reasonable regulations as it may prescribe, the Company shall
provide for the registration of Warrant Certificates and of transfers or
exchanges of Warrant Certificates as herein provided.

 

At the option of the Holder, Warrant Certificates may be exchanged at such
office, and upon payment of the charges hereinafter provided.  Whenever any
Warrant Certificates are so surrendered for exchange, the Company shall execute,
and the Warrant Agent shall countersign and deliver, the Warrant Certificates
that the Holder making the exchange is entitled to receive.

 

All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.

 

30

--------------------------------------------------------------------------------


 

Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be duly endorsed, or
be accompanied by a written instrument of transfer in the form attached hereto
as Exhibit B or otherwise satisfactory to the Warrant Agent, duly executed by
the Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Warrant Certificates. The Company may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Warrant
Certificates.

 

Subject to compliance with any restrictions on transfer under applicable law and
this Warrant Agreement, any Warrant Certificate when duly endorsed in blank
shall be deemed negotiable and when a Warrant Certificate shall have been so
endorsed, the Holder thereof shall be treated by the Company, the Warrant Agent
and all other Persons dealing therewith as the absolute owner thereof for any
purpose and as the Person entitled to exercise the rights represented thereby,
or to the transfer thereof on the register of the Company maintained by the
Warrant Agent.  No such transfer shall be registered until the Warrant Agent has
been supplied with the aforementioned instruments of transfer and any other such
documentation as the Warrant Agent may reasonably require.

 


8.                                      WARRANT HOLDERS.


 


8.1                                 NO VOTING RIGHTS.  PRIOR TO THE EXERCISE OF
WARRANTS AND FULL PAYMENT OF THE EXERCISE PRICE THEREOF, OR IN THE EVENT OF NET
SHARE SETTLEMENT, PRIOR TO THE ELECTION OF A HOLDER FOR NET SHARE SETTLEMENT, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, NO HOLDER OF A WARRANT CERTIFICATE,
IN RESPECT OF SUCH WARRANTS, SHALL BE ENTITLED TO ANY RIGHTS OF A STOCKHOLDER OF
THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE, TO CONSENT, TO
EXERCISE ANY PREEMPTIVE RIGHT (EXCEPT AS OTHERWISE AGREED IN WRITING BY THE
COMPANY, INCLUDING THE SUBSCRIPTION RIGHTS SET FORTH IN THE INVESTMENT
AGREEMENT), TO RECEIVE ANY NOTICE OF MEETINGS OF STOCKHOLDERS FOR THE ELECTION
OF DIRECTORS OF THE COMPANY OR ANY OTHER MATTER OR TO RECEIVE ANY NOTICE OF ANY
PROCEEDINGS OF THE COMPANY.


 


8.2                                 RIGHT OF ACTION.  ALL RIGHTS OF ACTION IN
RESPECT OF THIS AGREEMENT ARE VESTED IN THE HOLDERS OF THE WARRANTS, AND ANY
HOLDER OF WARRANTS, WITHOUT THE CONSENT OF THE WARRANT AGENT OR THE HOLDER OF
ANY OTHER WARRANT, MAY, ON SUCH HOLDER’S OWN BEHALF AND FOR SUCH HOLDER’S OWN
BENEFIT, ENFORCE, AND MAY INSTITUTE AND MAINTAIN ANY SUIT, ACTION OR PROCEEDING
AGAINST THE COMPANY SUITABLE TO ENFORCE, OR OTHERWISE IN RESPECT OF, SUCH
HOLDER’S RIGHT TO EXERCISE OR EXCHANGE SUCH HOLDER’S WARRANTS IN THE MANNER
PROVIDED IN THIS AGREEMENT OR ANY OTHER OBLIGATION OF THE COMPANY UNDER THIS
AGREEMENT.


 


9.                                      WARRANT AGENT


 


9.1                                 NATURE OF DUTIES AND RESPONSIBILITIES
ASSUMED.  THE COMPANY HEREBY APPOINTS THE WARRANT AGENT TO ACT AS AGENT OF THE
COMPANY AS SET FORTH IN THIS AGREEMENT. THE WARRANT AGENT HEREBY ACCEPTS SUCH
APPOINTMENT AS AGENT OF THE COMPANY AND AGREES TO PERFORM THAT AGENCY UPON THE
TERMS AND CONDITIONS HEREIN SET FORTH, BY ALL OF WHICH THE COMPANY AND THE

 

31

--------------------------------------------------------------------------------



 


HOLDERS, BY THEIR ACCEPTANCE THEREOF, SHALL BE BOUND. THE WARRANT AGENT SHALL
NOT BY COUNTERSIGNING WARRANT CERTIFICATES OR BY ANY OTHER ACT HEREUNDER BE
DEEMED TO MAKE ANY REPRESENTATIONS AS TO VALIDITY OR AUTHORIZATION OF THE
WARRANTS OR THE WARRANT CERTIFICATES (EXCEPT AS TO ITS COUNTERSIGNATURE THEREON)
OR OF ANY SECURITIES OR OTHER PROPERTY DELIVERED UPON EXERCISE OR TENDER OF ANY
WARRANT, OR AS TO THE ACCURACY OF THE COMPUTATION OF THE EXERCISE PRICE OR THE
NUMBER OR KIND OR AMOUNT OF STOCK OR OTHER SECURITIES OR OTHER PROPERTY
DELIVERABLE UPON EXERCISE OF ANY WARRANT, THE INDEPENDENCE OF ANY INDEPENDENT
FINANCIAL EXPERT OR THE CORRECTNESS OF THE REPRESENTATIONS OF THE COMPANY MADE
IN SUCH CERTIFICATES THAT THE WARRANT AGENT RECEIVES. THE WARRANT AGENT SHALL
NOT HAVE ANY DUTY TO CALCULATE OR DETERMINE ANY ADJUSTMENTS WITH RESPECT TO THE
EXERCISE PRICE AND THE WARRANT AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY IN
DETERMINING THE ACCURACY OR CORRECTNESS OF SUCH CALCULATION. THE WARRANT AGENT
SHALL NOT (A) BE LIABLE FOR ANY RECITAL OR STATEMENT OF FACT CONTAINED HEREIN OR
IN THE WARRANT CERTIFICATES OR FOR ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT
IN GOOD FAITH ON THE BELIEF THAT ANY WARRANT CERTIFICATE OR ANY OTHER DOCUMENTS
OR ANY SIGNATURES ARE GENUINE OR PROPERLY AUTHORIZED, (B) BE RESPONSIBLE FOR ANY
FAILURE ON THE PART OF THE COMPANY TO COMPLY WITH ANY OF ITS COVENANTS AND
OBLIGATIONS CONTAINED IN THIS AGREEMENT OR IN THE WARRANT CERTIFICATES, OR
(C) BE LIABLE FOR ANY ACT OR OMISSION IN CONNECTION WITH THIS AGREEMENT EXCEPT
FOR ITS OWN NEGLIGENCE OR WILLFUL MISCONDUCT. THE WARRANT AGENT IS HEREBY
AUTHORIZED TO ACCEPT INSTRUCTIONS WITH RESPECT TO THE PERFORMANCE OF ITS DUTIES
HEREUNDER FROM THE PRESIDENT, ANY VICE PRESIDENT OR THE SECRETARY OF THE COMPANY
AND TO APPLY TO ANY SUCH OFFICER FOR INSTRUCTIONS (WHICH INSTRUCTIONS WILL BE
PROMPTLY GIVEN IN WRITING WHEN REQUESTED) AND THE WARRANT AGENT SHALL NOT BE
LIABLE AND SHALL BE INDEMNIFIED AND HELD HARMLESS FOR ANY ACTION TAKEN OR
SUFFERED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE INSTRUCTIONS OF
ANY SUCH OFFICER, BUT IN ITS DISCRETION THE WARRANT AGENT MAY IN LIEU THEREOF
ACCEPT OTHER EVIDENCE OF SUCH OR MAY REQUIRE SUCH FURTHER OR ADDITIONAL EVIDENCE
AS IT MAY DEEM REASONABLE.


 

The Warrant Agent may execute and exercise any of the rights and powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys, agents or employees, provided reasonable care has been exercised in
the selection and in the continued employment of any such attorney, agent or
employee. The Warrant Agent shall not be under any obligation or duty to
institute, appear in or defend any action, suit or legal proceeding in respect
hereof, unless first indemnified to its satisfaction, but this provision shall
not affect the power of the Warrant Agent to take such action as the Warrant
Agent may consider proper, whether with or without such indemnity. The Warrant
Agent shall promptly notify the Company in writing of any claim made or action,
suit or proceeding instituted against it arising out of or in connection with
this Agreement.

 

The Company will perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further acts,
instruments and assurances as may reasonably be required by the Warrant Agent in
order to enable it to carry out or perform its duties under this Agreement.

 

The Warrant Agent shall act solely as agent of the Company hereunder. The
Warrant Agent shall not be liable except for the failure to perform such duties
as are specifically set forth herein, and no implied covenants or obligations
shall be read into this Agreement against the Warrant Agent, whose duties and
obligations shall be determined solely by the express provisions hereof.
Notwithstanding anything in this Agreement to the contrary, Warrant Agent’s

 

32

--------------------------------------------------------------------------------


 

aggregate liability under this Agreement with respect to, arising from, or
arising in connection with this Agreement, or from all services provided or
omitted to be provided under this Agreement, whether in contract, or in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
the Company to Warrant Agent as fees and charges, but not including reimbursable
expenses.

 


9.2                                 COMPENSATION AND REIMBURSEMENT.  THE COMPANY
AGREES TO PAY TO THE WARRANT AGENT FROM TIME TO TIME COMPENSATION FOR ALL
SERVICES RENDERED BY IT HEREUNDER IN ACCORDANCE WITH SCHEDULE B HERETO AND AS
THE COMPANY AND THE WARRANT AGENT MAY AGREE FROM TIME TO TIME, AND TO REIMBURSE
THE WARRANT AGENT FOR REASONABLE EXPENSES AND DISBURSEMENTS ACTUALLY INCURRED IN
CONNECTION WITH THE EXECUTION AND ADMINISTRATION OF THIS AGREEMENT (INCLUDING
THE REASONABLE COMPENSATION AND THE EXPENSES OF ITS COUNSEL), AND FURTHER AGREES
TO INDEMNIFY THE WARRANT AGENT FOR, AND TO HOLD IT HARMLESS AGAINST, ANY LOSS,
LIABILITY OR EXPENSE INCURRED WITHOUT NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH ON ITS PART, ARISING OUT OF OR IN CONNECTION WITH THE ACCEPTANCE AND
ADMINISTRATION OF THIS AGREEMENT, INCLUDING THE COSTS AND EXPENSES OF DEFENDING
ITSELF AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR
PERFORMANCE OF ANY OF ITS POWERS OR DUTIES HEREUNDER.


 


9.3                                 WARRANT AGENT MAY HOLD COMPANY SECURITIES. 
THE WARRANT AGENT AND ANY STOCKHOLDER, DIRECTOR, OFFICER OR EMPLOYEE OF THE
WARRANT AGENT MAY BUY, SELL OR DEAL IN ANY OF THE WARRANTS OR OTHER SECURITIES
OF THE COMPANY OR ITS AFFILIATES OR BECOME PECUNIARILY INTERESTED IN
TRANSACTIONS IN WHICH THE COMPANY OR ITS AFFILIATES MAY BE INTERESTED, OR
CONTRACT WITH OR LEND MONEY TO THE COMPANY OR ITS AFFILIATES OR OTHERWISE ACT AS
FULLY AND FREELY AS THOUGH IT WERE NOT THE WARRANT AGENT UNDER THIS AGREEMENT.
NOTHING HEREIN SHALL PRECLUDE THE WARRANT AGENT FROM ACTING IN ANY OTHER
CAPACITY FOR THE COMPANY OR FOR ANY OTHER LEGAL ENTITY.


 


9.4                                 RESIGNATION AND REMOVAL; APPOINTMENT OF
SUCCESSOR.  (A)  NO RESIGNATION OR REMOVAL OF THE WARRANT AGENT AND NO
APPOINTMENT OF A SUCCESSOR WARRANT AGENT SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR WARRANT AGENT AS PROVIDED HEREIN. THE
WARRANT AGENT MAY RESIGN ITS DUTIES AND BE DISCHARGED FROM ALL FURTHER DUTIES
AND LIABILITY HEREUNDER (EXCEPT LIABILITY ARISING AS A RESULT OF THE WARRANT
AGENT’S OWN NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH) AFTER GIVING WRITTEN
NOTICE TO THE COMPANY AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE SUCH
RESIGNATION WILL BECOME EFFECTIVE. THE COMPANY SHALL, UPON WRITTEN REQUEST OF
HOLDERS OF A MAJORITY OF THE OUTSTANDING WARRANTS, REMOVE THE WARRANT AGENT UPON
WRITTEN NOTICE PROVIDED AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH
REMOVAL, AND THE WARRANT AGENT SHALL THEREUPON IN LIKE MANNER BE DISCHARGED FROM
ALL FURTHER DUTIES AND LIABILITIES HEREUNDER, EXCEPT AS AFORESAID. THE WARRANT
AGENT SHALL, AT THE COMPANY’S EXPENSE, CAUSE TO BE MAILED AT THE COMPANY’S
EXPENSE (BY FIRST-CLASS MAIL, POSTAGE PREPAID) TO EACH HOLDER OF A WARRANT AT
HIS LAST ADDRESS AS SHOWN ON THE REGISTER OF THE COMPANY MAINTAINED BY THE
WARRANT AGENT A COPY OF SAID NOTICE OF RESIGNATION OR NOTICE OF REMOVAL, AS THE
CASE MAY BE. UPON SUCH RESIGNATION OR REMOVAL, THE PERSON HOLDING THE GREATEST
NUMBER OF WARRANTS AS OF THE DATE OF SUCH EVENT SHALL APPOINT IN WRITING A NEW
WARRANT AGENT REASONABLY ACCEPTABLE TO THE COMPANY. IF THE PERSON HOLDING THE
GREATEST NUMBER OF WARRANTS AS OF THE DATE OF SUCH EVENT SHALL FAIL TO MAKE SUCH
APPOINTMENT WITHIN A PERIOD OF TWENTY (20) DAYS AFTER IT HAS BEEN NOTIFIED IN
WRITING OF SUCH RESIGNATION BY THE RESIGNING WARRANT AGENT OR AFTER SUCH
REMOVAL, THEN THE COMPANY SHALL APPOINT A NEW WARRANT AGENT. ANY NEW WARRANT
AGENT, WHETHER APPOINTED BY A HOLDER OR BY THE COMPANY, SHALL BE A REPUTABLE
BANK, TRUST COMPANY OR TRANSFER AGENT DOING BUSINESS UNDER THE

 

33

--------------------------------------------------------------------------------



 


LAWS OF THE UNITED STATES OR ANY STATE THEREOF, IN GOOD STANDING AND HAVING A
COMBINED CAPITAL AND SURPLUS OF NOT LESS THAN $50,000,000. THE COMBINED CAPITAL
AND SURPLUS OF ANY SUCH NEW WARRANT AGENT SHALL BE DEEMED TO BE THE COMBINED
CAPITAL AND SURPLUS AS SET FORTH IN THE MOST RECENT ANNUAL REPORT OF ITS
CONDITION PUBLISHED BY SUCH WARRANT AGENT PRIOR TO ITS APPOINTMENT, PROVIDED
THAT SUCH REPORTS ARE PUBLISHED AT LEAST ANNUALLY PURSUANT TO LAW OR TO THE
REQUIREMENTS OF A FEDERAL OR STATE SUPERVISING OR EXAMINING AUTHORITY. AFTER
ACCEPTANCE IN WRITING OF SUCH APPOINTMENT BY THE NEW WARRANT AGENT, IT SHALL BE
VESTED WITH THE SAME POWERS, RIGHTS, DUTIES AND RESPONSIBILITIES AS IF IT HAD
BEEN ORIGINALLY NAMED HEREIN AS THE WARRANT AGENT, WITHOUT ANY FURTHER
ASSURANCE, CONVEYANCE, ACT OR DEED; BUT IF FOR ANY REASON IT SHALL BE NECESSARY
OR EXPEDIENT TO EXECUTE AND DELIVER ANY FURTHER ASSURANCE, CONVEYANCE, ACT OR
DEED, THE SAME SHALL BE DONE AT THE EXPENSE OF THE COMPANY AND SHALL BE LEGALLY
AND VALIDLY EXECUTED AND DELIVERED BY THE RESIGNING OR REMOVED WARRANT AGENT.
NOT LATER THAN THE EFFECTIVE DATE OF ANY SUCH APPOINTMENT, THE COMPANY SHALL
GIVE NOTICE THEREOF TO THE RESIGNING OR REMOVED WARRANT AGENT. FAILURE TO GIVE
ANY NOTICE PROVIDED FOR IN THIS SECTION 9.4(A), HOWEVER, OR ANY DEFECT THEREIN,
SHALL NOT AFFECT THE LEGALITY OR VALIDITY OF THE RESIGNATION OF THE WARRANT
AGENT OR THE APPOINTMENT OF A NEW WARRANT AGENT, AS THE CASE MAY BE.


 


(B)                                 ANY CORPORATION INTO WHICH THE WARRANT AGENT
OR ANY NEW WARRANT AGENT MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY
CONSOLIDATION TO WHICH THE WARRANT AGENT OR ANY NEW WARRANT AGENT SHALL BE A
PARTY, SHALL BE A SUCCESSOR WARRANT AGENT UNDER THIS AGREEMENT WITHOUT ANY
FURTHER ACT, PROVIDED THAT SUCH CORPORATION WOULD BE ELIGIBLE FOR APPOINTMENT AS
SUCCESSOR TO THE WARRANT AGENT UNDER THE PROVISIONS OF SECTION 9.4(A).  ANY SUCH
SUCCESSOR WARRANT AGENT SHALL PROMPTLY CAUSE NOTICE OF SUCCESSION AS WARRANT
AGENT TO BE MAILED (BY FIRST-CLASS MAIL, POSTAGE PREPAID) TO EACH HOLDER OF A
WARRANT AT SUCH HOLDER’S LAST ADDRESS AS SHOWN ON THE REGISTER OF THE COMPANY
MAINTAINED BY THE WARRANT AGENT.


 


9.5                                 DAMAGES.  NO PARTY TO THIS AGREEMENT SHALL
BE LIABLE TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL OR
INCIDENTAL DAMAGES UNDER ANY PROVISION OF THIS AGREEMENT OR FOR ANY
CONSEQUENTIAL, INDIRECT, PENAL, SPECIAL OR INCIDENTAL DAMAGES ARISING OUT OF ANY
ACT OR FAILURE TO ACT HEREUNDER EVEN IF THAT PARTY HAS BEEN ADVISED OF OR HAS
FORESEEN THE POSSIBILITY OF SUCH DAMAGES.


 


10.                               REPRESENTATIONS AND WARRANTIES.


 


10.1                           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 
THE COMPANY HEREBY REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY SET FORTH IN SECTIONS 3.1, 3.2, 3.3, 3.4, 3.5 AND 3.6
OF THE INVESTMENT AGREEMENT AND STOCK PURCHASE AGREEMENT AND ANY OTHER
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN ARTICLE III OF THE
INVESTMENT AGREEMENT AND STOCK PURCHASE AGREEMENTS TO THE EXTENT RELATING TO THE
WARRANTS, ARE TRUE AND ACCURATE IN ALL RESPECTS AND NOT MISLEADING IN ANY
RESPECT.


 


11.                               COVENANTS.


 


11.1                           RESERVATION OF COMMON STOCK FOR ISSUANCE ON
EXERCISE OF WARRANTS.  THE COMPANY COVENANTS THAT IT WILL AT ALL TIMES RESERVE
AND KEEP AVAILABLE, FREE FROM PREEMPTIVE RIGHTS, OUT OF ITS AUTHORIZED BUT
UNISSUED COMMON STOCK, SOLELY FOR THE PURPOSE OF ISSUE UPON EXERCISE OF WARRANTS
AS HEREIN PROVIDED, SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL THEN

 

34

--------------------------------------------------------------------------------


 


BE ISSUABLE UPON THE EXERCISE OF ALL WARRANTS ISSUABLE HEREUNDER PLUS SUCH
NUMBER OF SHARES OF COMMON STOCK AS SHALL THEN BE ISSUABLE UPON THE EXERCISE OF
OTHER OUTSTANDING WARRANTS, OPTIONS AND RIGHTS (WHETHER OR NOT VESTED), THE
SETTLEMENT OF ANY FORWARD SALE, SWAP OR OTHER DERIVATIVE CONTRACT, AND THE
CONVERSION OF ALL OUTSTANDING CONVERTIBLE SECURITIES OR OTHER INSTRUMENTS
CONVERTIBLE INTO COMMON STOCK OR RIGHTS TO ACQUIRE COMMON STOCK. THE COMPANY
COVENANTS THAT ALL SHARES OF COMMON STOCK WHICH SHALL BE ISSUABLE SHALL, UPON
SUCH ISSUE, BE DULY AND VALIDLY ISSUED AND FULLY PAID AND NON-ASSESSABLE.


 


11.2                           NOTICE OF DISTRIBUTIONS.  AT ANY TIME WHEN THE
COMPANY DECLARES ANY DISTRIBUTION ON ITS COMMON STOCK, IT SHALL GIVE NOTICE TO
THE HOLDERS OF ALL THE THEN OUTSTANDING WARRANTS OF ANY SUCH DECLARATION NOT
LESS THAN 15 DAYS PRIOR TO THE RELATED RECORD DATE FOR PAYMENT OF THE
DISTRIBUTION SO DECLARED.


 


11.3                           REPLACEMENT OF WARRANTS.  UPON THE EFFECTIVENESS
OF THE PLAN AND IN ACCORDANCE WITH THE INVESTMENT AGREEMENT AND/OR STOCK
PURCHASE AGREEMENTS, AS APPLICABLE, EACH WARRANT SHALL AUTOMATICALLY BE
CONVERTED INTO A RIGHT TO RECEIVE WARRANTS TO PURCHASE SUCH NUMBER OF SHARES OR
NEW COMMON STOCK (AS DEFINED IN THE INVESTMENT AGREEMENT, AS EFFECTIVE ON THE
DATE HEREOF) (THE “NEW WARRANTS”) AND WARRANTS TO PURCHASE SUCH NUMBER OF SHARES
OF COMMON STOCK OF GENERAL GROWTH OPPORTUNITIES, INC., A NEW WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY (THE “GGO WARRANTS”), AS IS SET FORTH IN SECTION 5.2
OF THE INVESTMENT AGREEMENT OR STOCK PURCHASE AGREEMENTS, AS APPLICABLE.  IF THE
CONVERSION OF THE WARRANTS DESCRIBED ABOVE OCCURS, (I) THE NEW WARRANTS AND THE
GGO WARRANTS SHALL HAVE SUBSTANTIALLY SIMILAR TERMS AS ARE SET FORTH HEREIN
EXCEPT THAT (W) THE EXPIRATION DATE FOR EACH NEW WARRANT AND GGO WARRANT SHALL
BE THE SEVENTH YEAR ANNIVERSARY OF THE DATE ON WHICH THOSE WARRANTS ARE ISSUED
AND (X) THE INITIAL EXERCISE PRICE FOR EACH NEW WARRANT AND GGO WARRANT,
RESPECTIVELY, SHALL BE AS SET FORTH IN THE INVESTMENT AGREEMENT OR STOCK
PURCHASE AGREEMENTS, AS APPLICABLE, AND (II) THE COMPANY AND THE WARRANT AGENT
HEREBY JOINTLY AGREE AND COVENANT TO EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, SUCH FURTHER INSTRUMENTS OR DOCUMENTS OR TAKE SUCH OTHER
ACTION (AND CAUSE ENTITIES CONTROLLED BY THEM TO TAKE SUCH ACTION) AS MAY BE
REASONABLY NECESSARY TO EFFECT THE ISSUANCE OF THE NEW WARRANTS AND THE GGO
WARRANTS IN ACCORDANCE WITH THE TERMS HEREOF AND THE TERMS OF THE INVESTMENT
AGREEMENT OR STOCK PURCHASE AGREEMENTS, AS APPLICABLE.


 


12.                               MISCELLANEOUS.


 


12.1                           MONEY AND OTHER PROPERTY DEPOSITED WITH THE
WARRANT AGENT.  ANY MONEYS, SECURITIES OR OTHER PROPERTY WHICH AT ANY TIME SHALL
BE DEPOSITED BY THE COMPANY OR ON ITS BEHALF WITH THE WARRANT AGENT PURSUANT TO
THIS AGREEMENT SHALL BE AND ARE HEREBY ASSIGNED, TRANSFERRED AND SET OVER TO THE
WARRANT AGENT IN TRUST FOR THE PURPOSE FOR WHICH SUCH MONEYS, SECURITIES OR
OTHER PROPERTY SHALL HAVE BEEN DEPOSITED; BUT SUCH MONEYS, SECURITIES OR OTHER
PROPERTY NEED NOT BE SEGREGATED FROM OTHER FUNDS, SECURITIES OR OTHER PROPERTY
EXCEPT TO THE EXTENT REQUIRED BY LAW. THE WARRANT AGENT SHALL DISTRIBUTE ANY
MONEY DEPOSITED WITH IT FOR PAYMENT AND DISTRIBUTION TO A HOLDER TO AN ACCOUNT
DESIGNATED BY SUCH HOLDER IN SUCH AMOUNT AS IS APPROPRIATE. ANY MONEY DEPOSITED
WITH THE WARRANT AGENT FOR PAYMENT AND DISTRIBUTION TO THE HOLDERS THAT REMAINS
UNCLAIMED FOR TWO YEARS AFTER THE DATE THE MONEY WAS DEPOSITED WITH THE WARRANT
AGENT SHALL BE PAID TO THE COMPANY.

 

35

--------------------------------------------------------------------------------


 


12.2                           PAYMENT OF TAXES.  THE COMPANY SHALL PAY ALL
TRANSFER, STAMP AND OTHER SIMILAR TAXES THAT MAY BE IMPOSED IN RESPECT OF THE
ISSUANCE OR DELIVERY OF THE WARRANTS OR IN RESPECT OF THE ISSUANCE OR DELIVERY
BY THE COMPANY OF ANY SECURITIES UPON EXERCISE OF THE WARRANTS WITH RESPECT
THERETO. THE COMPANY SHALL NOT BE REQUIRED, HOWEVER, TO PAY ANY TAX OR OTHER
CHARGE IMPOSED IN CONNECTION WITH ANY TRANSFER INVOLVED IN THE ISSUE OF ANY
WARRANTS, CERTIFICATE FOR SHARES OF COMMON STOCK OR OTHER SECURITIES UNDERLYING
THE WARRANTS OR PAYMENT OF CASH TO ANY PERSON OTHER THAN THE HOLDER OF A WARRANT
CERTIFICATE SURRENDERED UPON THE EXERCISE OR PURCHASE OF A WARRANT, AND IN CASE
OF SUCH TRANSFER OR PAYMENT, THE WARRANT AGENT AND THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE ANY SECURITY OR TO PAY ANY CASH UNTIL SUCH TAX OR CHARGE HAS
BEEN PAID OR IT HAS BEEN ESTABLISHED TO THE WARRANT AGENT’S AND THE COMPANY’S
SATISFACTION THAT NO SUCH TAX OR OTHER CHARGE IS DUE.  THE COMPANY AND EACH
INITIAL INVESTOR AGREE THAT NEITHER THE ISSUANCE NOR EXERCISE OF THE WARRANTS IS
GOVERNED BY SECTION 83(A) OF THE CODE OR OTHERWISE A COMPENSATORY TRANSACTION,
AND THE COMPANY AGREES THAT IT WILL NOT DEDUCT ANY AMOUNT AS COMPENSATION IN
CONNECTION WITH SUCH ISSUANCE OR EXERCISE FOR FEDERAL INCOME TAX PURPOSE. THE
COMPANY AND EACH INITIAL INVESTOR AGREE THAT FOR FEDERAL INCOME TAX PURPOSES,
THE WARRANTS HAVE BEEN GRANTED AS AN OPTION PREMIUM IN EXCHANGE FOR EACH INITIAL
INVESTOR AGREEING, AT THE OPTION OF THE COMPANY, TO MAKE THE EQUITY INVESTMENT
DESCRIBED IN THE INVESTMENT AGREEMENT OR STOCK PURCHASE AGREEMENTS, AS
APPLICABLE.


 


12.3                           SURRENDER OF CERTIFICATES.  ANY WARRANT
CERTIFICATE SURRENDERED FOR EXERCISE OR PURCHASE SHALL, IF SURRENDERED TO THE
COMPANY, BE DELIVERED TO THE WARRANT AGENT, AND ALL WARRANT CERTIFICATES
SURRENDERED OR SO DELIVERED TO THE WARRANT AGENT SHALL BE PROMPTLY CANCELLED BY
THE WARRANT AGENT AND SHALL NOT BE REISSUED BY THE COMPANY. THE WARRANT AGENT
SHALL DESTROY SUCH CANCELLED WARRANT CERTIFICATES.


 


12.4                           MUTILATED, DESTROYED, LOST AND STOLEN WARRANT
CERTIFICATES.  IF (A) ANY MUTILATED WARRANT CERTIFICATE IS SURRENDERED TO THE
WARRANT AGENT OR (B) THE COMPANY AND THE WARRANT AGENT RECEIVE EVIDENCE TO THEIR
SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF ANY WARRANT CERTIFICATE, AND
THERE IS DELIVERED TO THE COMPANY AND THE WARRANT AGENT SUCH APPROPRIATE
AFFIDAVIT OF LOSS, APPLICABLE PROCESSING FEE AND A CORPORATE BOND OF INDEMNITY
AS MAY BE REQUIRED BY THEM TO SAVE EACH OF THEM HARMLESS, THEN, IN THE ABSENCE
OF NOTICE TO THE COMPANY OR THE WARRANT AGENT THAT SUCH WARRANT CERTIFICATE HAS
BEEN ACQUIRED BY A BONA FIDE PURCHASER, THE COMPANY SHALL EXECUTE AND UPON ITS
WRITTEN REQUEST THE WARRANT AGENT SHALL COUNTERSIGN AND DELIVER, IN EXCHANGE FOR
ANY SUCH MUTILATED WARRANT CERTIFICATE OR IN LIEU OF ANY SUCH DESTROYED, LOST OR
STOLEN WARRANT CERTIFICATE, A NEW WARRANT CERTIFICATE OF LIKE TENOR AND FOR A
LIKE AGGREGATE NUMBER OF WARRANTS.


 

Upon the issuance of any new Warrant Certificate under this Section 12.4, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the reasonable fees and expenses of the Warrant Agent and of counsel
to the Company) in connection therewith.

 

Every new Warrant Certificate executed and delivered pursuant to this
Section 12.4 in lieu of any destroyed, lost or stolen Warrant Certificate shall
constitute an original contractual obligation of the Company, whether or not the
destroyed, lost or stolen Warrant Certificate shall be at any time enforceable
by anyone, and shall be entitled to the benefits of this Agreement

 

36

--------------------------------------------------------------------------------


 

equally and proportionately with any and all other Warrant Certificates duly
executed and delivered hereunder.

 

The provisions of this Section 12.4 are exclusive and shall preclude (to the
extent lawful) all other rights or remedies with respect to the replacement of
mutilated, destroyed lost or stolen Warrant Certificates.

 


12.5                           REMOVAL OF LEGENDS.  CERTIFICATES EVIDENCING THE
WARRANTS AND SHARES OF COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANTS SHALL
NOT BE REQUIRED TO CONTAIN ANY LEGEND REFERENCED IN SECTIONS 2.1, 3.6(E) AND
3.6(F) (A) WHILE A REGISTRATION STATEMENT (SOLELY FOR THE PURPOSES OF THIS AND
THE IMMEDIATELY FOLLOWING PARAGRAPH, SUCH TERM TO INCLUDE A REGISTRATION
STATEMENT) COVERING THE RESALE OF THE WARRANTS OR THE SHARES OF COMMON STOCK IS
EFFECTIVE UNDER THE SECURITIES ACT, OR (B) FOLLOWING ANY SALE OF ANY SUCH
WARRANTS OR SHARES OF COMMON STOCK PURSUANT TO RULE 144, OR (C) FOLLOWING
RECEIPT OF A LEGAL OPINION OF COUNSEL TO HOLDER THAT THE REMAINING WARRANTS OR
SHARES OF COMMON STOCK HELD BY HOLDER ARE ELIGIBLE FOR RESALE WITHOUT VOLUME
LIMITATIONS OR OTHER LIMITATIONS UNDER RULE 144.  IN ADDITION, THE COMPANY AND
THE WARRANT AGENT WILL AGREE TO THE REMOVAL OF ALL LEGENDS WITH RESPECT TO
WARRANTS OR SHARES OF COMMON STOCK DEPOSITED WITH DTC FROM TIME TO TIME IN
ANTICIPATION OF SALE IN ACCORDANCE WITH THE VOLUME LIMITATIONS AND OTHER
LIMITATIONS UNDER RULE 144, SUBJECT TO THE COMPANY’S APPROVAL OF APPROPRIATE
PROCEDURES, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.


 

Following the time at which any such legend is no longer required (as provided
above) for certain Warrants or shares of Common Stock, the Company shall
promptly, following the delivery by Holder to the Warrant Agent of a legended
certificate representing such Warrants or shares of Common Stock, as applicable,
deliver or cause to be delivered to the Holder a certificate representing such
Warrants or shares of Common Stock that is free from such legend.  In the event
any of the legends referenced in Sections 2.1, 3.6(e) and or 3.6(f) are removed
from any of the Warrants or shares of Common Stock, and thereafter the
effectiveness of a registration statement covering such Warrants or shares of
Common Stock is suspended or the Company determines that a supplement or
amendment thereto is required by applicable securities Laws, then the Company
may require that such legends, as applicable, be placed on any such applicable
Warrants or shares of Common Stock that cannot then be sold pursuant to an
effective registration statement or under Rule 144 and Holder shall cooperate in
the replacement of such legend.  Such legend shall thereafter be removed when
such Warrants or shares of Common Stock may again be sold pursuant to an
effective registration statement or under Rule 144.

 


12.6                           NOTICES.  (A)  ANY NOTICE, DEMAND OR DELIVERY
AUTHORIZED BY THIS AGREEMENT SHALL BE SUFFICIENTLY GIVEN OR MADE WHEN MAILED IF
SENT BY FIRST-CLASS MAIL, POSTAGE PREPAID, ADDRESSED TO ANY HOLDER OF A WARRANT
AT SUCH HOLDER’S ADDRESS SHOWN ON THE REGISTER OF THE COMPANY MAINTAINED BY THE
WARRANT AGENT AND TO THE COMPANY OR THE WARRANT AGENT AS FOLLOWS:


 

If to the Company, to:

 

 

 

General Growth Properties, Inc.

 

110 N. Wacker Drive

 

 

37

--------------------------------------------------------------------------------


 

Chicago IL 60606

 

Attention: Ronald L. Gern, Esq.

 

Fax: 312-960-5485

 

 

 

with a copy to (which shall not constitute notice):

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention:

Marcia L. Goldstein, Esq.

 

 

Frederick S. Green, Esq.

 

 

Gary T. Holtzer, Esq.

 

 

Malcolm E. Landau, Esq.

 

Facsimile: (212) 310-8007

 

 

 

If to the Warrant Agent, to:

 

 

 

[·]

 

 

or such other address as shall have been furnished to the party giving or making
such notice, demand or delivery.

 


(B)                                 ANY NOTICE REQUIRED TO BE GIVEN BY THE
COMPANY TO THE HOLDERS PURSUANT TO THIS AGREEMENT, SHALL BE MADE BY MAILING BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO THE HOLDERS AT THEIR RESPECTIVE
ADDRESSES SHOWN ON THE REGISTER OF THE COMPANY MAINTAINED BY THE WARRANT AGENT.
THE COMPANY HEREBY IRREVOCABLY AUTHORIZES THE WARRANT AGENT, IN THE NAME AND AT
THE EXPENSE OF THE COMPANY, TO MAIL ANY SUCH NOTICE UPON RECEIPT THEREOF FROM
THE COMPANY. ANY NOTICE THAT IS MAILED IN THE MANNER HEREIN PROVIDED SHALL BE
CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN WHEN MAILED, WHETHER OR NOT THE
HOLDER RECEIVES THE NOTICE.


 


12.7                           APPLICABLE LAW; JURISDICTION.  THIS AGREEMENT AND
EACH WARRANT ISSUED HEREUNDER AND ALL RIGHTS ARISING HEREUNDER SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.  IN CONNECTION WITH ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE WARRANTS,
THE PARTIES HERETO AND EACH HOLDER IRREVOCABLY SUBMIT TO (I) THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK UNTIL THE CHAPTER 11 CASES OF THE COMPANY AND ITS AFFILIATES ARE
CLOSED, AND (II) THE NONEXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK.


 


12.8                           PERSONS BENEFITING.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND THE WARRANT AGENT, AND
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, BENEFICIARIES, EXECUTORS AND
ADMINISTRATORS, AND THE HOLDERS FROM TIME TO TIME OF THE WARRANTS.  THE HOLDERS
OF THE WARRANTS ARE EXPRESS THIRD PARTY BENEFICIARIES OF THIS AGREEMENT AND EACH
SUCH HOLDER OF WARRANTS IS HEREBY CONFERRED THE BENEFITS, RIGHTS AND REMEDIES
UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT AS IF A SIGNATORY
HERETO.  NOTHING IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON, OTHER THAN THE COMPANY, THE WARRANT

 

38

--------------------------------------------------------------------------------


 


AGENT AND THE HOLDERS OF THE WARRANTS, ANY RIGHT, REMEDY OR CLAIM UNDER OR BY
REASON OF THIS AGREEMENT OR ANY PART HEREOF.


 


12.9                           RELATIONSHIP TO INVESTMENT AGREEMENT AND STOCK
PURCHASE AGREEMENTS.  THE WARRANTS ISSUED HEREUNDER HAVE BEEN FULLY PAID UPON
ISSUANCE AND SHALL REMAIN ISSUED, OUTSTANDING AND BINDING ON THE PARTIES IN
ACCORDANCE WITH THE TERMS HEREOF NOTWITHSTANDING ANY FAILURE OF THE TRANSACTIONS
CONTEMPLATED BY THE INVESTMENT AGREEMENT OR STOCK PURCHASE AGREEMENTS, AS
APPLICABLE, TO BE CONSUMMATED, ANY DEFAULT BY ANY PARTY TO THE INVESTMENT
AGREEMENT OR STOCK PURCHASE AGREEMENTS, AS APPLICABLE, OR THE INVALIDITY OR
UNENFORCEABILITY THEREOF.  NOTWITHSTANDING THE PRECEDING SENTENCE, IF A FAILURE
BY ANY PURCHASER TO PAY ALL AMOUNTS PAYABLE BY SUCH PURCHASER UNDER ARTICLE I
AND ARTICLE II OF THE INVESTMENT AGREEMENT OR A STOCK PURCHASE AGREEMENTS, AS
APPLICABLE, CAUSES THE TERMINATION OF THE INVESTMENT AGREEMENT OR A STOCK
PURCHASE AGREEMENT, AS APPLICABLE, BY THE COMPANY PURSUANT TO
SECTION 11.1(C)(III) THEREIN, EACH HOLDER THAT IS A MEMBER OF THE PURCHASER
GROUP OF SUCH PURCHASER AGREES THAT AS LIQUIDATED DAMAGES FOR SUCH FAILURE AND
WITHOUT PREJUDICE TO THE RIGHTS AND REMEDIES OF THE COMPANY UNDER THE INVESTMENT
AGREEMENT OR STOCK PURCHASE AGREEMENTS, AS APPLICABLE, ANY WARRANTS HELD BY SUCH
HOLDER SHALL BE DEEMED CANCELLED, NULL AND VOID AND OF NO FURTHER EFFECT.  FOR
THE AVOIDANCE OF DOUBT, THE IMMEDIATELY PRECEDING SENTENCE APPLIES ONLY TO A
HOLDER THAT IS A MEMBER OF A PURCHASER GROUP WHERE THE APPLICABLE PURCHASER
FAILS TO PAY ALL AMOUNTS PAYABLE BY SUCH PURCHASER UNDER ARTICLE I AND
ARTICLE II OF THE INVESTMENT AGREEMENT OR A STOCK PURCHASE AGREEMENT, AS
APPLICABLE, CAUSING THE TERMINATION OF THE INVESTMENT AGREEMENT OR A STOCK
PURCHASE AGREEMENT, AS APPLICABLE, BY THE COMPANY PURSUANT TO
SECTION 11.1(C)(III) THEREOF, AND NOT TO ANY PERMITTED TRANSFEREE OF SUCH MEMBER
OR ANY OTHER PERSON.


 


12.10                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OR WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


12.11                     AMENDMENTS.  (A)  THE COMPANY AND THE WARRANT AGENT
MAY FROM TIME TO TIME SUPPLEMENT OR AMEND THIS AGREEMENT WITHOUT THE APPROVAL OF
ANY HOLDER IN ORDER TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY
PROVISION CONTAINED HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER
PROVISIONS HEREIN, OR TO MAKE ANY OTHER PROVISIONS WITH REGARD TO MATTERS OR
QUESTIONS ARISING HEREUNDER WHICH THE COMPANY AND THE WARRANT AGENT MAY DEEM
NECESSARY OR DESIRABLE AND, IN EACH CASE, WHICH SHALL NOT ADVERSELY AFFECT THE
INTERESTS OF ANY HOLDER.


 


(B)                                 IN ADDITION TO THE FOREGOING, WITH THE
CONSENT OF THE SUPERMAJORITY HOLDERS, THE COMPANY AND THE WARRANT AGENT MAY
MODIFY THIS AGREEMENT FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN
ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF THIS WARRANT AGREEMENT OR
MODIFYING IN ANY MANNER THE RIGHTS OF THE HOLDERS HEREUNDER; PROVIDED, HOWEVER,
THAT NO MODIFICATION EFFECTING THE TERMS UPON WHICH THE WARRANTS ARE
EXERCISABLE, REDEEMABLE OR TRANSFERABLE, OR REDUCTION IN THE PERCENTAGE REQUIRED
FOR CONSENT TO MODIFICATION OF THIS AGREEMENT, MAY BE MADE WITHOUT THE CONSENT
OF EACH HOLDER AFFECTED THEREBY.


 


12.12                     HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL
ARTICLES AND SECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL
NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.

 

39

--------------------------------------------------------------------------------


 


12.13                     ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.
IN THE EVENT OF ANY CONFLICT, DISCREPANCY, OR AMBIGUITY BETWEEN THE TERMS AND
CONDITIONS CONTAINED IN THIS AGREEMENT AND ANY SCHEDULES OR ATTACHMENTS HERETO,
THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT SHALL TAKE PRECEDENCE.


 


12.14                     SPECIFIC PERFORMANCE.  THE PARTIES SHALL BE ENTITLED
TO SPECIFIC PERFORMANCE OF THE TERMS OF THIS AGREEMENT.  EACH OF THE PARTIES
HERETO HEREBY WAIVES (I) ANY DEFENSES IN ANY ACTION FOR SPECIFIC PERFORMANCE,
INCLUDING THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE AND (II) ANY
REQUIREMENT UNDER ANY LAW TO POST A BOND OR OTHER SECURITY AS A PREREQUISITE TO
OBTAINING EQUITABLE RELIEF.


 

[signature page follows]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Warrant Agent]

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF FACE OF WARRANT CERTIFICATE

 

THESE WARRANTS AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS. THESE WARRANTS AND SUCH SECURITIES MAY BE
OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH
ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF
THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF [    ], 2010 BETWEEN
GENERAL GROWTH PROPERTIES, INC. (THE “COMPANY”) AND
                                                , WARRANT AGENT. A COPY OF SUCH
WARRANT AND REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF THE
COMPANY.

 

WARRANTS TO PURCHASE COMMON STOCK
OF GENERAL GROWTH PROPERTIES, INC.

 

No.                             

Certificate for                                    Warrants

 

This certifies that [HOLDER] , or registered assigns, is the registered holder
of the number of Warrants set forth above. Each Warrant entitles the holder
thereof (a “Holder”), subject to the provisions contained herein and in the
Warrant and Registration Rights Agreement referred to below, to purchase from
GENERAL GROWTH PROPERTIES, INC. (the “Company”), one share of the Company’s
common stock, par value $0.01 (“Common Stock”), subject to adjustment upon the
occurrence of certain events specified herein and in the Warrant and
Registration Rights Agreement, at the exercise price (the “Exercise Price”) of
$15 per share, subject to adjustment upon the occurrence of certain events
specified herein and in the Warrant Agreement.

 

This Warrant Certificate is issued under and in accordance with the Warrant and
Registration Rights Agreement, dated as of [    ], 2010 (the “Warrant
Agreement”), between the Company and
[                                                ], warrant agent (the “Warrant
Agent”, which term includes any successor Warrant Agent under the Warrant
Agreement), and is subject to the terms and provisions contained in the Warrant
Agreement, to all of which terms and provisions the Holder of this Warrant
Certificate consents by acceptance hereof. The Warrant Agreement is hereby
incorporated herein by reference and made a part hereof. Reference is hereby
made to the Warrant Agreement for a full statement of the respective rights,
limitations of rights, duties, obligations and immunities thereunder of the
Company, the Warrant Agent and the Holders of the Warrants.

 

This Warrant Certificate shall terminate and be void as of the close of business
on [              ], 2017(3) (the “Expiration Date”).

 

--------------------------------------------------------------------------------

(3)                                  Note to Draft:  Insert the date that is the
seventh anniversary of the date on which those Warrants are issued.

 

--------------------------------------------------------------------------------


 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable from time to time on any
Business Day and ending on the Expiration Date.

 

The Exercise Price and the number of shares of Common Stock issuable upon the
exercise of each Warrant are subject to adjustment as provided in the Warrant
Agreement.

 

All shares of Common Stock issuable by the Company upon the exercise of Warrants
shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.

 

In order to exercise a Warrant, the registered holder hereof must surrender this
Warrant Certificate at the corporate trust office of the Warrant Agent, with the
Exercise Subscription Form on the reverse hereof duly executed by the Holder
hereof, with signature guaranteed as therein specified, together with any
required payment in full of the Exercise Price (unless the Holder shall have
elected Net Share Settlement, as such term is defined in the Warrant Agreement)
then in effect for the share(s) of Underlying Common Stock as to which the
Warrant(s) represented by this Warrant Certificate are submitted for exercise,
all subject to the terms and conditions hereof and of the Warrant Agreement.

 

The Company shall pay all transfer, stamp and other similar taxes that may be
imposed in respect of the issuance or delivery of the Warrants or in respect of
the issuance or delivery by the Company of any securities upon exercise of the
Warrants with respect thereto. The Company shall not be required, however, to
pay any tax or other charge imposed in connection with any transfer involved in
the issue of any Warrants, certificate for shares of Common Stock or other
securities underlying the Warrants or payment of cash in each case to any Person
other than the Holder of a Warrant Certificate surrendered upon the exercise or
purchase of a Warrant, and in case of such transfer or payment, the Warrant
Agent and the Company shall not be required to issue any security or to pay any
cash until such tax or charge has been paid or it has been established to the
Warrant Agent’s and the Company’s satisfaction that no such tax or other charge
is due.

 

This Warrant Certificate and all rights hereunder are transferable by the
registered holder hereof, subject to the terms of the Warrant Agreement, in
whole or in part, on the register of the Company, upon surrender of this Warrant
Certificate for registration of transfer at the office of the Warrant Agent
maintained for such purpose in the City of New York, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Warrant Agent duly executed by, the Holder hereof or his
attorney duly authorized in writing, with signature guaranteed as specified in
the attached Form of Assignment. Upon any partial transfer, the Company will
issue and deliver to such holder a new Warrant Certificate or Certificates with
respect to any portion not so transferred.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of the Warrant Certificates, but the Company may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

 

Subject to compliance with any restrictions on transfer under applicable law and
this Warrant Agreement, each taker and holder of this Warrant Certificate by
taking or holding the

 

2

--------------------------------------------------------------------------------


 

same, consents and agrees that this Warrant Certificate when duly endorsed in
blank shall be deemed negotiable and that when this Warrant Certificate shall
have been so endorsed, the holder hereof may be treated by the Company, the
Warrant Agent and all other Persons dealing with this Warrant Certificate as the
absolute owner hereof for any purpose and as the Person entitled to exercise the
rights represented hereby, or to the transfer hereof on the register of the
Company maintained by the Warrant Agent, any notice to the contrary
notwithstanding, but until such transfer on such register, the Company and the
Warrant Agent may treat the registered Holder hereof as the owner for all
purposes.

 

This Warrant Certificate and the Warrant Agreement are subject to amendment as
provided in the Warrant Agreement.

 

All terms used in this Warrant Certificate that are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.

 

Copies of the Warrant Agreement are on file at the office of the Company and the
Warrant Agent and may be obtained by writing to the Company or the Warrant Agent
at the following address: [                                                ].

 

This Warrant Certificate shall not be valid for any purpose until it shall have
been countersigned by the Warrant Agent.

 

Dated:               ,                

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name and Title:

 

 

 

 

By:

 

 

 

Name and Title:

 

Countersigned:

 

                            , Warrant Agent

 

By:

 

 

 

Name:

 

 

Authorized Officer

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVERSE OF WARRANT CERTIFICATE

 

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

To:

 

The undersigned irrevocably exercises
                                             of the Warrants for the purchase of
one share (subject to adjustment in accordance with the Warrant Agreement) of
common stock, par value $0.01, of General Growth Properties, Inc. for each
Warrant represented by the Warrant Certificate and herewith (i) elects for Net
Share Settlement of such Warrants by marking X in the space that follows
        , or (ii) makes payment of $                               (such payment
being by means permitted by the Warrant Agreement and the within Warrant
Certificate), in each case at the Exercise Price and on the terms and conditions
specified in the within Warrant Certificate and the Warrant Agreement therein
referred to, and herewith surrenders this Warrant Certificate and all right,
title and interest therein to                                                 
and directs that the shares of Common Stock deliverable upon the exercise of
such Warrants be registered in the name and delivered at the address specified
below.

 

Date

 

 

 

 

 

 *

 

(Signature of Owner)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State) (Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         The signature must correspond with the
name as written upon the face of the within Warrant Certificate in every
particular, without alteration or enlargement or any change whatever, and must
be guaranteed by a financial institution satisfactory to the Warrant Agent.

 

1

--------------------------------------------------------------------------------


 

Securities to be issued to:

 

 

Please insert social security or identifying number:

 

 

Name:

 

 

Street Address:

 

 

City, State and Zip Code:

 

 

Any unexercised Warrants evidenced by the within Warrant Certificate to be
issued to:

 

 

Please insert social security or identifying number:

 

 

Name:

 

 

Street Address:

 

 

City, State and Zip Code:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned registered holder of the within Warrant
Certificate hereby sells, assigns, and transfers unto the Assignee(s) named
below (including the undersigned with respect to any Warrants constituting a
part of the Warrants evidenced by the within Warrant Certificate not being
assigned hereby) all of the right of the undersigned under the within Warrant
Certificate, with respect to the number of Warrants set forth below:

 

Names of Assignees

 

Address

 

Social Security or
other Identifying
Number of
Assignee(s)

 

Number of
Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

and does hereby irrevocably constitute and appoint                             
the undersigned’s attorney to make such transfer on the books of
                         maintained for that purpose, with full power of
substitution in the premises.

 

Date:

 

 

 

 

 

 *

 

(Signature of Owner)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State) (Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         The signature must correspond with the
name as written upon the face of the within Warrant Certificate in every
particular, without alteration or enlargement or any change whatever, and must
be guaranteed by a financial institution satisfactory to the Warrant Agent.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Option Pricing Assumptions / Methodology

 

For the purpose of this Exhibit C:

 

“Acquiror” means (A) the third party that has entered into definitive document
for a transaction, or (B) the offeror in the event of a tender or exchange
offer.

 

“Reference Date” means the date of consummation of a Change of Control Event.

 

The Cash Redemption Value of the Warrants shall be determined using the
Black-Scholes Model as applied to third party options (i.e., options issued by a
third party that is not affiliated with the issuer of the underlying stock). 
For purposes of the model, the following terms shall have the respective
meanings set forth below:

 

Underlying Security Price:

·                  In the event of a merger or other acquisition,

 

(A)        that is an “all cash” deal, the cash per share of Common Stock to be
paid to the Company’s stockholders in the transaction;

 

(B)          that is an “all Public Stock” deal,

 

(1) that is a “fixed exchange ratio” transaction, a “fixed value” transaction
where as a result of a cap, floor, collar or similar mechanism the number of
Acquiror’s shares to be paid per share of Common Stock to the Company’s
stockholders in the transaction is greater or less than it would otherwise have
been or a transaction that is not otherwise described in this clause (B)(1) or
clause (B)(2) below, the product of (i) the Fair Market Value of the Acquiror’s
common stock on the day preceding the date of the Preliminary Change of Control
Event and (ii) the number of Acquiror’s shares per share of Common Stock to be
paid to the Company’s stockholders in the transaction (provided that the
Independent Financial Expert shall make appropriate adjustments to the Fair
Market Value of the Acquiror’s common stock referred to above as may be
necessary or appropriate to effectuate the intent of this Exhibit C and to avoid
unjust or inequitable results as determined in its reasonable good faith
judgment, in each case to account for any event impacting the Acquiror’s common
stock that is analogous to any of the events described in Article V of this
Agreement if the record date, ex date or effective date of that event occurs
during or after the 10 trading

 

--------------------------------------------------------------------------------


 

 

day period over which such Fair Market Value is measured) and

 

(2) that is a “fixed value” transaction not covered by clause (B)(1) above, the
value per share of Common Stock to be paid to the Company’s stockholders in the
transaction;

 

(C)          that is a transaction contemplating various forms of consideration
for each share of Common Stock,

 

(1) the cash portion, if any, shall be valued as described in clause (A) above,

 

(2) the Public Stock portion shall be valued as described in clause (B) above
and

 

(3) any other forms of consideration shall be valued by the Independent
Financial Expert valuing the Warrants, using one or more valuation methods that
the Independent Financial Expert in its best professional judgment determines to
be most appropriate, assuming such consideration (if securities) is fully
distributed and is to be sold in an arm’s-length transaction and there was no
compulsion on the part of any party to such sale to buy or sell and taking into
account all relevant factors  and without applying any discounts to such
consideration.

 

·                  In the event of all other Change of Control Event events, the
Fair Market Value per share of the Common Stock on the last trading day
preceding the date of the Change of Control Event.

 

 

Exercise Price:

The Exercise Price as adjusted and then in effect for the Warrant.

 

 

Dividend Rate:

0 (which reflects the fact that the antidilution adjustment provisions cover all
dividends).

 

 

Interest Rate:

The annual yield as of the Reference Date (expressed on a semi-annual basis in
the manner in which U.S. treasury notes are ordinarily quoted) of the U.S.
treasury note maturing approximately at the Expiration Date as selected by the
Independent Financial Expert.

 

 

Put or Call:

Call

 

--------------------------------------------------------------------------------


 

Time to Expiration

The number of days from the Expiration Date (as defined in Section 3.3) to the
Reference Date divided by 365.

 

 

Settlement Date:

The scheduled date of payment of the Cash Redemption Value.

 

 

Volatility:

For calculation of Cash Redemption Value in connection with a Change of Control
Event with respect to (A) the Warrants or the New Warrants, 20% or (B) the GGO
Warrants, the lesser of (1) 30% or (2) the volatility of General Growth
Opportunities, Inc. as determined by an Independent Financial Expert engaged to
make the calculation, who shall be instructed to assume for purposes of the
determination of volatility referred to in this clause (B)(2) that the Change of
Control Event had not occurred; provided, however, that if the Warrants, New
Warrants or GGO Warrants are adjusted as a result of a Change of Control Event,
volatility for purposes of calculating Cash Redemption Value in connection with
succeeding Change of Control Events with respect to such warrants (or their
successors) shall be as determined by an Independent Financial Expert engaged to
make the calculation, who shall be instructed to assume for purposes of the
calculation that such succeeding Change of Control Event had not occurred.

 

Such valuation of the Warrant shall not be discounted in any way.

 

For illustrative purposes only, an example Black-Scholes model calculation with
respect to a hypothetical warrant appears on the following page.

 

--------------------------------------------------------------------------------


 

Illustrative Example

 

Inputs:

 

S = Underlying Security Price

 

X = Exercise Price

 

PV(X) = Present value of the Exercise Price, discounted at a rate of R = X *
(e^-(R * T))

 

V = Volatility

 

R = continuously compounded risk free rate = 2 * [ ln (1 + Interest Rate / 2) ]

 

T = Time to Expiration

 

W = warrant value per underlying share

 

Z = number of shares underlying warrants

 

Value = total warrant value

 

Formulaic inputs:

 

D1 = [ ln [ S / X ] + (R + (V^2 / 2)) * T)] ÷ (V * ÖT)

 

D2 = [ ln [ S / X ] + (R - (V^2 / 2)) * T)] ÷ (V * ÖT)

 

Black-Scholes Formula

 

W = [N(D1) * S] — [N(D2) * PV(X)]

 

Where “N” is the cumulative normal probability function

 

Value = W * Z

 

Example of a Hypothetical Warrant:(4)

 

--------------------------------------------------------------------------------

(4)                                  Note:  Amounts calculated herein may not
foot due to rounding error.  For precise calculations, decimal points should not
be rounded.

 

--------------------------------------------------------------------------------


 

Inputs:

 

Interest Rate = 4.00%

 

S = $50.00

 

X = $60.00

 

PV(X) = $55.43

 

V = 25%

 

R = 3.96%

 

T = 2

 

Z = 100

 

Formulaic inputs:

 

D1                                = [ ln [ S / X ] + (R + (V^2 / 2)) * T)] ÷ (V
* ÖT)

 

= (-0.1149)

 

D2                                = [ ln [ S / X ] + (R - (V^2 / 2)) * T)] ÷ (V
* ÖT)

 

= (-0.4684)

 

Black-Scholes Formula

 

W                                   = [N(D1) * S] — [N(D2) * PV(E)]

 

= $4.99

 

Total Warrant Value

 

Value                = W * Z

 

= $499

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ALLOCATIONS OF WARRANTS AND

 

UNDERLYING SHARES TO INITIAL INVESTORS

 

[TO COME]

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

WARRANT AGENT COMPENSATION

 

[TO COME]

 

--------------------------------------------------------------------------------


Exhibit M

 

NON-CONTROL AGREEMENT (GGP Version)

 

This Non-Control Agreement (this “Agreement”) is dated as of [·] 2010 (the
“Effective Date”), by and between General Growth Properties, Inc., a Delaware
corporation (the “Company”), [insert names of Pershing Square or Fairholme
purchasers](1) (collectively, “Investor”).

 

WHEREAS, Investor has entered into that certain Stock Purchase Agreement, dated
as of [·], 2010 (the “Investment Agreement”), that contemplates, among other
things, the purchase by Investor of shares of Common Stock subject to the terms
and conditions contained therein;

 

WHEREAS, the transactions contemplated by the Investment Agreement are
intended to assist the Company in its plans to recapitalize and emerge from
bankruptcy and is not intended to constitute a change of control of the Company
or otherwise give Investor the power to control the business and affairs of the
Company;

 

WHEREAS, as a material condition to the Company’s and Investor’s obligations to
consummate the transactions contemplated by the Investment Agreement, the
Company and Investor have agreed to execute this Agreement; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 4.1.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE I

 

COMPANY RELATED PRINCIPLES

 

SECTION 1.1            Board of Directors.  So long as Investor and the Investor
Parties, collectively, shall Beneficially Own more than ten percent (10%) of the
outstanding shares of Common Stock, none of Investor or the Investor Parties
shall take any action that is inconsistent with its support for the following
corporate governance principles:

 

(a)           A majority of the members of the Board shall be Independent
Directors, where “Independent Director” means a director who satisfies all
standards for independence promulgated by the New York Stock Exchange (or the
applicable exchange where shares of Common Stock are then listed);

 

--------------------------------------------------------------------------------

(1) The purchasers under Pershing Square’s Investment Agreement will
collectively sign one Non-Control Agreement and the purchasers under Fairholme’s
Investment Agreement will collectively sign another Non-Control Agreement.  The
terms of those two agreements will be substantially similar except for the
differences described in the footnotes later in this agreement.

 

--------------------------------------------------------------------------------


 

(b)           the Board shall have a nominating committee, a majority of which
shall be Disinterested Directors;

 

(c)           in connection with any stockholder meeting or consent solicitation
relating to the election of members of the Board, if Investor and the Investor
Parties, collectively, Beneficially Own a number of shares of Common Stock
greater than 10% of the shares of Common Stock outstanding as of the applicable
record date (or, if larger, the largest number of shares that any Large
Stockholder would be permitted to vote in such election, ignoring for this
purpose the right of any Large Stockholder that is a party to the Brookfield
Non-Control Agreement to cast votes for Purchaser Board Designees and the right
of any Large Stockholder that is a party to a transferee agreement in the form
required by this Agreement or the Brookfield Non-Control Agreement to vote for
one director in its sole discretion), then Investor shall, and shall cause the
other Investor Parties to, vote in such election of members all shares they
Beneficially Own in excess of such number of shares in proportion to the Votes
Cast;(2)

 

(d)           the Board shall consist of nine (9) members and not be increased
or reduced, unless approved by seventy-five percent (75%) of the Board;

 

(e)           any Change in Control (other than a transaction contemplated by
Section 2.1(b)(ii)) in which a Large Stockholder or its controlled Affiliate is
the acquiror or part of the acquiror group or is proposed to be directly or
indirectly combined with the Company must be approved by a majority of the
Disinterested Directors as if it were an Affiliated Transaction involving such
Large Stockholder and by a majority of the voting power of the stockholders
(other than such Large Stockholder or its controlled Affiliates); and

 

(f)            any Change in Control (other than a transaction contemplated by
Section 2.2(b)(v)) in which any Large Stockholder or its controlled Affiliate
receives per share consideration in its capacity as a stockholder of the Company
in excess of that to be received by other stockholders, must be approved by a
majority of the Disinterested Directors as if it were an Affiliated Transaction
involving such Large Stockholder and by a majority of the voting power of the
stockholders (other than such Large Stockholder or its controlled Affiliates).

 

The Company shall not waive any provisions similar to Sections 1.1(c), (e) or
(f) above for any Large Stockholder under any other agreement unless the Company
grants a similar waiver under this Agreement.

 

SECTION 1.2            Related Party Transactions.

 

(a)           Without the approval of a majority of the Disinterested Directors,
Investor shall not, and shall not permit any of the Investor Parties to, engage
in any Affiliated Transaction.  “Affiliated Transaction” means (i) any
transaction or series of related transactions,

 

--------------------------------------------------------------------------------

(2) In the Fairholme Non-Control Agreement, this will read: “in connection with
any stockholder meeting or consent solicitation, if Investor and the Investor
Parties have voting control over a number of shares of Common Stock in excess of
10% of the number of shares of Common Stock outstanding as of the applicable
record date, then Investor shall, and shall cause the other Investor Parties to,
vote all shares over which they have voting control in excess of such percentage
in proportion to the Votes Cast;”

 

2

--------------------------------------------------------------------------------


 

directly or indirectly, between the Company or any Subsidiary of the Company, on
the one hand, and any of the Investor Parties, on the other hand, or
(ii) without limiting the Company’s obligation to comply with Sections 1.4 and
1.5 hereof, with respect to the purchase or sale of Common Stock by any of the
Investor Parties, any waiver of any limitation or restriction with respect to
such purchase or sale in the Charter or the Transaction Documents, including any
exemption from the Ownership Limit (as defined in the Charter); provided,
however, that none of the following shall constitute an Affiliated Transaction:

 

(i)            transactions expressly contemplated in the Transaction Documents;

 

(ii)           customary compensation arrangements (whether in the form of cash
or equity awards), expense reimbursement, director insurance coverage and/or
indemnification arrangements (and related advancement of expenses) in each case
for Board designees, or any use by such persons, for Company business purposes,
of aircraft, vehicles, property, equipment or other assets owned or customarily
provided to members of the Board by the Company or any of its Subsidiaries; and

 

(iii)          any transaction or series of transactions if the same is in the
Ordinary Course of Business and does not involve payments by the Company in
excess of [$·] in the aggregate for such transaction or series of transactions.

 

(b)           Following the Closing (as such term is defined in the Investment
Agreement), any decisions by the Company regarding material amendments or
modifications of the Plan (as such term is defined in the Investment Agreement)
or waivers of the Company’s material rights under the Plan, shall require the
approval of the majority of Disinterested Directors to the extent such
amendment, modification or waiver relates to any Investor Party’s rights or
obligations.

 

SECTION 1.3          No Other Voting Restrictions.  For the avoidance of doubt,
except as restricted herein or by applicable Law, Investor and the other
Investor Parties may vote the Common Stock that they Beneficially Own in their
sole and absolute discretion.

 

SECTION 1.4          Amendment of the Charter.  The Company hereby agrees that
following the Closing Date, without the consent of Investor, the Company shall
not amend (or propose to amend) the provisions of the Charter in a manner that
would:  (a) amend the restriction on Beneficial Ownership (as such term is
defined in the Charter) of the outstanding capital stock of the Company to a
level other than 9.9%; (b) amend the restriction on Constructive Ownership (as
such term is defined in the Charter) of the outstanding capital stock of the
Company to a level other than 9.9%; or (c) amend any waiver from the
restrictions set forth in the foregoing clauses (a) and (b) granted to Investor
or any Investor Party in any manner adverse to Investor or any Investor Party.

 

SECTION 1.5          Waiver of Ownership Limited in the Charter.  The Company
and the Board shall take all appropriate and necessary action to ensure that the
ownership limitations set forth in the Charter shall be waived with respect to
Investor, the Investor Parties, any Investor Investment Advisor and any Person
(other than a transferee under Section 2.2(b)(vi) unless such transferee
executes a Transferee Agreement) to whom Investor, any Investor Party or any

 

3

--------------------------------------------------------------------------------


 

Investor Investment Advisor has transferred any of the Common Stock or Warrants
in accordance with the terms of this Agreement and the Investment Agreement,
provided, insofar as the waiver relates to Investor, an Investor Party, an
Investor Investment Advisor or a transferee, as the case may be, who owns (or
would, following such transfer, own) interests in excess of the Ownership Limit
(as defined in the Charter), that the Company has been provided with a
certificate containing the representations and covenants set forth on Exhibit D
to the Investment Agreement (or, to the extent necessitated by the
organizational structure of the party providing such certificate, a certificate
substantially similar to such Exhibit D) from such Investor, Investor Party,
Investor Investment Advisor or transferee, or in the case of a transferee, a
certificate containing the representations and covenants set forth on Exhibit D
to the Investment Agreement (or, to the extent necessitated by the
organizational structure of the party providing such certificate, a certificate
substantially similar to Exhibit D) as modified to allow such transferee to own
stock or other equity interests in a tenant of the Company or its Subsidiaries
to the extent such ownership would not result in (i) the Company or any of its
REIT Subsidiaries other than GGP-Natick Trust or GGP Ivanhoe, Inc. recognizing
more than $1 million of “related party rent” in any year or (ii) GGP Natick
Trust or GGP Ivanhoe, Inc. recognizing more than $100,000 of “related party
rent” in any year.  The parties hereto agree that the Company may, in the
discretion of the Board, grant to third parties any other waivers from
restrictions set forth in the Charter.

 

ARTICLE II

 

INVESTOR RELATED COVENANTS

 

SECTION 2.1            Ownership Limitations.

 

(a)           Except as provided in Section 2.1(b), Investor agrees that it
(together with the other Investor Parties) shall not acquire Economic Ownership
of shares of Common Stock that would result in the Investor Parties in the
aggregate Economically Owning a percentage of the then-outstanding Common Stock
on a Fully Diluted Basis that is greater than the Ownership Cap.  For the
avoidance of doubt, no Person shall be in violation of this Section 2.1 as a
result of (i) any acquisition by the Company of any Common Stock; (ii) any
change in the percentage of the Investor Parties’ Economic Ownership of Common
Stock that results from a change in the aggregate number of shares of Common
Stock outstanding; or (iii) any change in the number of shares of Common Stock
Economically Owned by the Investor Parties as a result of any anti-dilution
adjustments to any Equity Securities (as defined in the Investment Agreement)
Economically Owned by any Investor Party.

 

(b)           Notwithstanding Section 2.1(a), any of the Investor Parties may
acquire Economic Ownership of shares of Common Stock that would result in the
Investor Parties (taken as a whole) having Economic Ownership of a percentage of
the then-outstanding Common Stock on a Fully Diluted Basis that is greater than
the Ownership Cap under any of the following circumstances:

 

(i)            acquisitions of shares pursuant to any pro rata stock dividend or
stock distribution effected by the Company and approved by a majority of the
Independent Directors;

 

4

--------------------------------------------------------------------------------


 

(ii)           if such acquisition is pursuant to a tender offer or exchange
offer, in each case that includes an offer for all outstanding shares of Common
Stock owned by the Target Stockholders, or a merger, consolidation, binding
share exchange or similar transaction pursuant to an agreement with the Company,
so long as in each case (A) such offer, merger, consolidation, binding share
exchange or similar transaction is approved by a majority of the Disinterested
Directors or by a special committee comprised of Disinterested Directors (such
tender offer or exchange offer, an “Approved Offer”, and such merger,
consolidation, binding share exchange or similar transaction, an “Approved
Merger”), and (B) in any such Approved Offer, a majority of the Target Shares
are tendered into such Approved Offer and not withdrawn prior to the final
expiration of such Approved Offer, or in such Approved Merger, a majority of the
Target Shares that are voted (in person or by proxy) on the related transaction
proposal are voted in favor of such proposal.  As used in this
Section 2.1(b)(ii):  “Target Shares” means the then-outstanding shares of Common
Stock not owned by the Investor Parties; and “Target Stockholders” means the
stockholders of the Company other than the Investor Parties.

 

(c)           The limitation set forth in Section 2.1(a) may only be waived by
the Company if a majority of the Disinterested Directors consent thereto.

 

SECTION 2.2            Transfer Restrictions.

 

(a)           Subject to Section 2.2(b), unless approved by a majority of the
Independent Directors, Investor shall not, and shall not permit any of the
Investor Parties to, sell or otherwise transfer or agree to transfer (each of
the foregoing, a “Transfer”), directly or indirectly, any shares of Common Stock
that are held directly or indirectly by Investor or any of the other Investor
Parties if, immediately after giving effect to such Transfer, the Person that
acquires such Common Stock (other than any underwriter acting in such capacity
in an underwritten public offering of such shares) would, together with its
Affiliates, to the actual knowledge (“Knowledge”) of the transferor Beneficially
Own more than ten percent (10%) of the then-outstanding Common Stock.  A
transferor shall be deemed to have Knowledge of any transferee’s Beneficial
Ownership of Common Stock if the transferor has actual knowledge of the identity
of the transferee and such Beneficial Ownership has been, at the time of the
agreement to transfer, publicly disclosed in accordance with Section 13 of the
Exchange Act.

 

(b)           The limitations in Section 2.2(a) shall not apply, and any
Investor Party may Transfer freely:

 

(i)            to any Person (including any Affiliate of Investor) if such
Person (A) has executed and delivered to the Company a Transferee Agreement (as
defined below), and (B) has provided the Company with a certificate containing
the representations set forth on Exhibit D of the Investment Agreement (or, to
the extent necessitated by the organizational structure of the party providing
such certificate, a certificate substantially similar to such Exhibit D) as
modified to allow such Transferee to own stock or other equity interests in a
tenant of the Company or its Subsidiaries to the extent such ownership would not
result in (i) the Company or any of its REIT Subsidiaries other than GGP-Natick
Trust or GGP Ivanhoe, Inc. recognizing more than $1 million of “related

 

5

--------------------------------------------------------------------------------


 

party rent” each year or (ii) GGP-Natick Trust or GGP Ivanhoe, Inc. recognizing
more than $100,000 of “related party rent” each year;

 

(ii)           to one or more underwriters or initial purchasers acting in their
capacity as such in a manner not intended to circumvent the restrictions
contained in 2.2(a);

 

(iii)          in a sale in the public market, in accordance with Rule 144,
including the volume and manner of sale limitations set forth therein;

 

(iv)          in any Merger Transaction (other than a transaction contemplated
by Section 2.2(b)(v) below) or transaction contemplated by clause (iii) of the
definition of Change of Control (A) in which (in either case) no Investor Party
is the acquiror or part of the acquiring group or is proposed to be combined
with the Company and (B) that has been approved by the Board and a majority of
the stockholders (it being understood that this clause (iv) does not affect the
agreement of the parties under Sections 1.1(e) and (f));

 

(v)           in connection with a tender or exchange offer that (A) is not
solicited by any Investor Party (unless such transaction was approved in
accordance with Section 2.1(b)(ii)) and in which all holders of Common Stock are
offered the opportunity to sell shares of Common Stock and (B) complies with
applicable securities laws, including Rule 14d-10 promulgated under the Exchange
Act; and

 

(vi)          in connection with any bona fide mortgage, encumbrance, pledge or
hypothecation of capital stock to a financial institution in connection with any
bona fide loan.

 

(c)           No Transfer under Section 2.2(b)(i) shall be valid unless and
until a Transferee Agreement has been executed by the Transferee and delivered
to the Company.  For the purpose of this Agreement a “Transferee Agreement”
executed by a Transferee means an agreement substantially in the form of this
Agreement or in such other form as is reasonably satisfactory to the Company
except that:

 

(i)            notwithstanding Section 1.1(c), in connection with any
stockholder meeting or consent solicitation relating to the election of members
of the Board, such Transferee may vote the shares of Common Stock that it
Beneficially Owns in favor of one director candidate in its sole and absolute
discretion and regarding any other director candidates in such election must
vote in proportion to Votes Cast;(3)

 

(ii)           “Investor” shall be defined to mean such Transferee; and

 

(iii)          any obligation on the part of Investor hereunder to cause the
Investor Parties to take any action or refrain from taking any action shall only
apply to the Investor Parties controlled by the Transferee and the Transferee
Agreement shall provide

 

--------------------------------------------------------------------------------

(3) In the Fairholme Non-Control Agreement, this clause will be expanded to say
that the restriction in 1.1(c) will apply only to votes for or against directors
and not votes on other matters.

 

6

--------------------------------------------------------------------------------


 

that the Transferee shall use all reasonable efforts to cause Affiliates that
the Transferee does not control to take or refrain from taking the action that
it is otherwise required to cause under this Agreement.

 

ARTICLE III

 

TERMINATION

 

SECTION 3.1            Termination of Agreement.  This Agreement may be
terminated as follows (the date of such termination, the “Termination Date”)

 

(a)           if Investor and the Company mutually agree to terminate this
Agreement, but only if the Disinterested Directors have approved such
termination;

 

(b)           upon five (5) days notice by the Investor, at any time after
(i) the Other Stockholders Beneficially Own more than seventy percent (70%) of
the then-outstanding Common Stock and (ii) the Investor Parties Beneficially Own
less than fifteen percent (15%) of the then-outstanding Common Stock on a Fully
Diluted Basis;

 

(c)           without any further action by the parties hereto, if Investor and
the Investor Parties Beneficially Own less than ten percent (10%) of the
then-outstanding Common Stock on a Fully Diluted Basis;

 

(d)           without any other action by the parties hereto, upon the
consummation of a Change of Control not involving Investor or any Investor Party
as a purchaser of any direct or indirect interest in the Company or any of its
assets or properties; provided that the Investor Parties shall not have violated
this Agreement in connection with any transaction under this clause; and

 

(e)           without any other action by the parties hereto, upon the
consummation of: (i) a sale of all or substantially all of the assets the
Company and its Subsidiaries (determined on a consolidated basis), in one
transaction or series of related transactions; or (ii) the acquisition (by
purchase, merger or otherwise) by any Person or Group of Beneficial Ownership of
voting securities of the Company entitling such Person or Group to exercise
ninety percent (90%) or more of the total voting power of all outstanding
securities entitled to vote generally in elections of directors of the Company;
provided that the Investor Parties shall not have violated this Agreement in
connection with any transaction under the preceding clauses (i) and (ii).

 

SECTION 3.2            Procedure upon Termination.  In the event of termination
pursuant to Section 3.1, this Agreement shall terminate on the Termination Date
without further action by Investor and the Company.

 

SECTION 3.3            Effect of Termination.  In the event that this Agreement
is validly terminated as provided in this Article III, then each of the parties
hereto shall be relieved of their duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to the other party; provided, however, that Article V shall
survive any such termination and shall be enforceable hereunder; provided
further, however, that

 

7

--------------------------------------------------------------------------------


 

nothing in this Section 3.3 shall relieve any party hereto of any liability for
a breach of a representation, warranty or covenant in this Agreement prior to
the Termination Date.

 

ARTICLE IV

 

DEFINITIONS

 

SECTION 4.1            Defined Terms.  For purposes of this Agreement, the
following terms, when used in this Agreement with initial capital letters, shall
have the respective meanings set forth in this Agreement:

 

(a)        “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person. 
For the purposes of this Agreement, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

(b)        “Beneficial Ownership” by a Person of any securities means
“beneficial ownership” as used for purposes of Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, however, to the extent the term “Beneficial
Ownership” is used in connection with any obligation on the part of an Investor
Party to vote, or direct the vote, of shares of Common Stock, “Beneficial
Ownership” by a Person of any securities shall be deemed to refer solely to
those securities with respect to which such Person possesses the power to vote
or direct the vote.  The term “Beneficially Own” shall have a correlative
meaning.

 

(c)        “Board” means the Board of Directors of the Company.

 

(d)        “Brookfield Non-Control Agreement” means the Non-Control Agreement,
dated as of the date hereof, among the Company and [insert names of Brookfield
purchasers].

 

(e)        “Business Day” means any day other than (i) a Saturday, (ii) a
Sunday, or (iii) any day on which commercial banks in New York, New York are
required or authorized to close by law or executive order.

 

(f)         “Change of Control” means any transaction involving (i) a Merger
Transaction, (ii) a sale of all or substantially all of the assets the Company
and its Subsidiaries (determined on a consolidated basis), in one transaction or
series of related transactions, or (iii) the consolidation, merger,
amalgamation, reorganization (other than pursuant to the Plan contemplated by
the Investment Agreement) of the Company or a similar transaction in which the
Company is combined with another Person, unless shares of Common Stock held by
holders who are not affiliated with the Company or any entity acquiring the
Company remain unchanged or are exchanged for, converted into or constitute
solely (except to the extent of applicable appraisal rights or cash received in
lieu of fractional shares) the right to receive as consideration Public Stock
and the Persons or Group who beneficially own the outstanding Common Stock of
the Company immediately before consummation of the transaction beneficially own
more than 50% (by voting

 

8

--------------------------------------------------------------------------------


 

power) of the outstanding voting stock of the combined or surviving entity or
new parent immediately thereafter.

 

(g)        “Charter” means [the Certificate of Incorporation of the Company
dated as of xxxxxx xx, 2010][Insert Charter adopted pursuant to Section [      ]
of the Investment Agreement.]

 

(h)        “Common Stock”  means the common stock, par value $0.01 per share, of
the Company, as authorized by the Charter as of the Effective Date, and any
successor security as provided by Section 5.11.

 

(i)         “Disinterested Director” shall mean (i) with respect to an
Affiliated Transaction or potential Affiliated Transaction, a director who
(A) is not Affiliated with, and was not nominated by, any Investor Party that is
a participant in such transaction or potential transaction and (B) who has no
personal financial interest in the transaction (other than the same interest, if
a stockholder of the Company, as the other stockholders of the Company) and
(ii) with respect to any matter other than an Affiliated Transaction, a director
who is not Affiliated with, and was not nominated by, any Investor Party.

 

(j)         “Economic Ownership” by a Person of any securities includes
ownership by any Person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has (i) “beneficial
ownership” as defined in Rule 13d-3 adopted by the SEC under the Exchange Act or
(ii) economic interest in such security as a result of any cash-settled total
return swap transaction or any other swap, other derivative or “synthetic”
ownership arrangement (in which case the number of securities with respect to
which such Person has Economic Ownership shall be determined by the Company in
it reasonable judgment based on such Person’s equivalent net long position);
provided, however, that for purposes of determining Economic Ownership, a Person
shall be deemed to be the Economic Owner of any securities which may be acquired
by such Person pursuant to any agreement, arrangement or understanding or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of sixty (60) days, the satisfaction of any conditions, the
occurrence of any event or any combination of the foregoing).  For purposes of
this Agreement, a Person shall be deemed to be the Economic Owner of any
securities Economically Owned by any Group of which such Person is or becomes a
member.  The term “Economically Own” shall have a correlative meaning.

 

(k)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the SEC
promulgated thereunder, all as the same may be amended and shall be in effect
from time to time.

 

(l)         “Fair Market Value” means, with respect to each share of Public
Stock,  the average of the daily volume weighted average prices per share of
such Public Stock for the ten consecutive trading days immediately preceding the
day as of which Fair Market Value is being determined, as reported on the New
York Stock Exchange, or if such shares

 

9

--------------------------------------------------------------------------------


 

are not listed on the New York Stock Exchange, as reported by the principal U.S.
national or regional securities exchange or quotation system on which such
shares are then listed or quoted; provided, however, that in the absence of such
listing or quotations, the Fair Market Value of such shares shall be the fair
market value per share as determined by an Independent Financial Expert
appointed for such purpose, using one or more valuation methods that the
Independent Financial Expert in its best professional judgment determines to be
most appropriate, assuming such shares are fully distributed and are to be sold
in an arm’s-length transaction and there was no compulsion on the part of any
party to such sale to buy or sell and taking into account all relevant factors.

 

(m)       [“Fairholme Non-Control Agreement” means the Non-Control Agreement,
dated as of the date hereof, among the Company and [insert name of Fairholme
purchaser].]

 

(n)        “Fully Diluted Basis” means all outstanding shares of the Common
Stock assuming the exercise of all outstanding Share Equivalents, without regard
to any restrictions or conditions with respect to the exercisability of such
Share Equivalents.

 

(o)        “Governmental Entity” means any (i) nation, region, state, province,
county, city, town, village, district or other jurisdiction, (ii) federal,
state, local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, court or tribunal, or other entity), (iv) multinational
organization or body or (v) body entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature or any other self-regulatory organizations.

 

(p)        “Group” has the meaning assigned to it in Section 13(d)(3) of the
Exchange Act and Rule 13d-5 thereunder.

 

(q)        “Independent Financial Expert” means a nationally recognized
financial advisory firm approved by a majority of the Disinterested Directors.

 

(r)         “Investor Investment Advisor” means any independently operated
business unit of any Affiliate of Investor that holds shares of Common Stock
(i) in trust for the benefit of persons other than any Investor Party, (ii) in
mutual funds, open- or closed-end investment funds or other pooled investment
vehicles sponsored, managed or advised or subadvised by such Investor Investment
Advisor, (iii) as agent and not principal, or (iv) in any other case where such
Investor Investment Advisor is disaggregated from Investor for the purposes of
Section 13(d) of the Exchange Act; provided, however, that (A) in each case,
such shares of Common Stock were acquired in the ordinary course of business of
the Investor Investment Advisor’s respective investment management or securities
business and not with the intent or purpose on the part of Investor or the
Investor Parties of influencing control of the Company or avoiding the
provisions of this Agreement and (B) where appropriate, “Chinese walls” or other
informational barriers and other procedures have been established.  For
avoidance of doubt, for purposes of this Agreement shares of Common Stock held
by an Investor Investment Advisor shall not be deemed to be Beneficially Owned
by Investor or the Investor Parties.

 

10

--------------------------------------------------------------------------------


 

(s)        “Investor Parties” means Investor and its Affiliates; provided,
however, that none of the Company, any Subsidiary of the Company or any Investor
Investment Advisor shall be deemed to be an Investor Party.

 

(t)         “Large Stockholder” means a Person that is the Beneficial Owner of
more than ten percent (10%) of the outstanding shares of Common Stock on a Fully
Diluted Basis.

 

(u)        “Law” means any statutes, laws (including common law), rules,
ordinances, regulations, codes, orders, judgments, decisions, injunctions,
writs, decrees, applicable to the Company, Common Stock or Investor Parties.

 

(v)        “Merger Transaction” means any transaction involving the acquisition
(by purchase, merger or otherwise) by any Person or Group of Beneficial
Ownership of voting securities of the Company entitling such Person or Group to
exercise a majority of the total voting power of all outstanding securities
entitled to vote generally in elections of directors of the Company.

 

(w)       “Ordinary Course of Business” means the ordinary and usual course of
day-to-day operations of the business of the Company consistent with past
practice.

 

(x)        “Other Stockholder” means, as of the date of the action in question,
any Person not Affiliated with Brookfield Asset Management, Inc., Fairholme
Capital Management LLC, Pershing Capital Management L.P., any transferee who is
a party to a transferee agreement under the Brookfield Non-Control Agreement,
the [Fairholme][Pershing Square] Non-Control Agreement or this Agreement or any
of their respective Affiliates.

 

(y)        “Ownership Cap” means the lower of (i) [twenty-five percent
(25%)][thirty percent (30%)](4) of the then-outstanding Common Stock on a Fully
Diluted Basis and (ii) the sum of five percent (5%) and the percentage of the
outstanding Common Stock on a Fully Diluted Basis that the Investor Parties
Economically Own as of the Effective Date.

 

(z)        [“Pershing Square Non-Control Agreement” means the Non-Control
Agreement, dated as of the date hereof, among the Company and [insert names of
Pershing Square purchasers].]

 

(aa)      “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a Governmental Entity or any
department, agency or political subdivision thereof.

 

--------------------------------------------------------------------------------

(4) Note to Draft: 25% for the Pershing Square Non-Control Agreement and 30% for
the Fairholme Non-Control Agreement.

 

11

--------------------------------------------------------------------------------


 

(bb)     “Public Stock” means common stock listed on a recognized U.S. national
securities exchange with an aggregate market capitalization (held by
non-Affiliates of the issuer) in excess of $1 billion in Fair Market Value.

 

(cc)      “Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act, or any successor rule or regulation hereafter adopted by the SEC, as the
same may be amended and shall be in effect from time to time.

 

(dd)     “SEC” means the Securities and Exchange Commission or any other federal
agency then administering the Exchange Act, the Securities Act and other federal
securities laws.

 

(ee)      “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.

 

(ff)       “Share Equivalent” means any stock, warrants, rights, calls, options
or other securities exchangeable or exercisable for, or convertible into, shares
of Common Stock.

 

(gg)     “Subsidiary” means, with respect to a Person, any corporation, limited
liability company, partnership, trust or other entity of which such Person owns
(either alone, directly, or indirectly through, or together with, one or more of
its Subsidiaries) 50% or more of the equity interests the holder of which is
generally entitled to vote for the election of the board of directors or
governing body of such corporation, limited liability company, partnership,
trust or other entity.

 

(hh)     “Transaction Documents” means, individually or collectively, the
Investment Agreement or the Warrant.

 

(ii)        “Transferee” means any proposed transferee of securities pursuant to
Sections 2.2(b)(i) or 2.2(b)(vi).

 

(jj)        “Votes Cast” means the aggregate number of shares of Common Stock
that are properly voted for or against any action to be taken by stockholders,
excluding any shares to the extent the holder of such shares is contractually
required to vote in proportion of the total number of votes cast pursuant to
this Agreement, the Brookfield Non-Control Agreement, the [Fairholme][Pershing
Square] Non-Control Agreement or any transferee agreement executed hereunder or
thereunder.

 

(kk)      “Warrants” means the New Warrants (as defined in the Investment
Agreement).

 

12

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1            Notices. All notices and other communications in
connection with this Agreement shall be in writing and shall be considered given
if given in the manner, and be deemed given at times, as follows:  (a) on the
date delivered, if personally delivered; (b) on the day of transmission if sent
via facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (c) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

If to Investor, to:

 

[insert name, address and contact details of Investor]

 

with a copy (which shall not constitute notice) to:

 

[insert name, address and contact details of cc]

 

If to Company, to:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

Attention: Ronald L. Gern, Esq.

Facsimile: 312-960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:         Marcia L. Goldstein, Esq.

Frederick S. Green, Esq.

Gary T. Holtzer

Malcolm E. Landau

Facsimile: (212) 310-8007

 

SECTION 5.2            Assignment; No Third Party Beneficiaries.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned by any party without the prior written consent of the other
party.  This Agreement (including the documents and instruments referred to in
this Agreement) is not intended to and does not confer upon any person other
than the parties hereto any rights or remedies under this Agreement.

 

13

--------------------------------------------------------------------------------


 

SECTION 5.3            Prior Negotiations; Entire Agreement.  This Agreement
(including the exhibits hereto and the documents and instruments referred to in
this Agreement) constitutes the entire agreement of the parties hereto and
supersedes all prior agreements, arrangements or understandings, whether written
or oral, between the parties hereto with respect to the subject matter of this
Agreement.

 

SECTION 5.4            Governing Law; Venue.  THIS AGREEMENT, AND ALL CLAIMS OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT
OF OR RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF DELAWARE.  BOTH PARTIES HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF, AND VENUE IN, DELAWARE AND WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS.

 

SECTION 5.5            Counterparts.  This Agreement may be executed in any
number of counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties hereto, and delivered to the other party (including via facsimile
or other electronic transmission), it being understood that each party need not
sign the same counterpart.

 

SECTION 5.6            Expenses.  Except as otherwise provided in this
Agreement, Investor and the Company shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.

 

SECTION 5.7            Waivers and Amendments.  Subject to Section 5.2, this
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by Investor and the Company (with the approval of a majority
of the Disinterested Directors) or, in the case of a waiver, by the party
waiving compliance, and subject, to the extent required, to the approval of the
Bankruptcy Court.  No delay on the part of any party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at law or in equity.

 

SECTION 5.8            Construction.

 

(a)        The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)        Unless the context otherwise requires, as used in this Agreement: 
(i) “or” shall mean “and/or”; (ii) “including” and its variants mean “including,
without limitation” and its variants; (iii) words defined in the singular have
the parallel meaning in the plural and vice versa; (iv) references to “written”
or “in writing” include in visual electronic form; (v) words of one gender shall
be construed to apply to each gender; and (vi) the terms “Article” and “Section”
refer to the specified Article or Section of this Agreement.

 

SECTION 5.9            Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

SECTION 5.10          Equitable Relief.  It is hereby acknowledged that
irreparable harm would occur in the event that any of the provisions of this
Agreement were not performed fully by the parties hereto in accordance with the
terms specified herein, and that monetary damages are an inadequate remedy for
breach of this Agreement because of the difficulty of ascertaining and
quantifying the amount of damage that will be suffered by the parties hereto
relying hereon in the event that the undertakings and provisions contained in
this Agreement were breached or violated.  Accordingly, each party hereto hereby
agrees that each other party hereto shall be entitled to an injunction or
injunctions to restrain, enjoin and prevent breaches of the undertakings and
provisions hereof and to enforce specifically the undertakings and provisions
hereof in any court of the United States or any state having jurisdiction over
the matter; it being understood that such remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

SECTION 5.11          Successor Securities.  The provisions of this Agreement
pertaining to shares of Common Stock shall apply to all shares of Common Stock
Beneficially Owned by any Investor Party and any voting equity securities of the
Company, regardless of class, series, designation or par value, that are issued
as a dividend on or in any other distribution in respect of, or as a result of a
reclassification (including a change in par value) in respect of, shares of
Common Stock or other shares of the Company which, as provided by this section,
are considered as shares of Common Stock for purposes of this Agreement and
shall also apply to any voting equity security issued by any company that
succeeds, by merger, consolidation, a share exchange, a reorganization of the
Company or any similar transaction, to all or substantially all the business of
the Company, or to the ownership thereof, if such security was issued in
exchange for or otherwise as consideration for or in respect of shares of Common
Stock (or other shares considered as shares of Common Stock, as provided by this
definition) in connection with such succession transaction.

 

SECTION 5.12          Voting Procedures.  If, in connection with any stockholder
meeting or consent solicitation, Investor or the Investor Parties are required
under the terms of this

 

15

--------------------------------------------------------------------------------


 

Agreement to vote in proportion to the Unaffiliated Stockholders, then the
parties shall cooperate to determine appropriate procedures and mechanics to
facilitate such proportionate voting.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[INSERT NAME OF INVESTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Non-Control Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT N – CERTAIN REIT INVESTORS

 

--------------------------------------------------------------------------------

 